Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1 of 1474




                    EXHIBIT B
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 2 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 3 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 4 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 5 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 6 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 7 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 8 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 9 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 10 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 11 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 12 of 1474




                    EXHIBIT 1
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 13 of 1474




                          In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                 STEPHANIE RAWLINGS-BLAKE
                       January 29, 2021
                    ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 14 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            1

 1                 IN THE UNITED STATES DISTRICT COURT
 2                     FOR THE DISTRICT OF MARYLAND
 3                            NORTHERN DIVISION
 4
 5    __________________________________
 6    CHAE BROTHERS LIMITED LIABILITY  )
      COMPANY, et al.,                 )
 7                                     )
                 Plaintiffs            )Civil Action No.:
 8                                     )
      VS.                              )1:17-CV-01657-SAG
 9                                     )
      MAYOR & CITY COUNCIL OF BALTIMORE)
10    et al.,                          )
                                       )
11               Defendants            )Pages 1-244
      __________________________________
12
13
14
15          REMOTE DEPOSITION OF STEPHANIE RAWLINGS-BLAKE
16
17
18
      DATE:                  JANUARY 29, 2021 (FRIDAY)
19
      TIME:                  10:04 A.M.
20
      LOCATION:              Baltimore, MD
21
22    REPORTER:              SHERRY L. BROOKS, CLR
                             Certified LiveNote Reporter
23                           State of Maryland Notary Public
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 15 of 1474
                             ORIGINAL TRANSCRIPT

                                                                                2

 1                                  I N D E X
 2
 3    EXAMINATION BY:                                                PAGE
 4    Mr. Hwang, Esq. ................................                      7
 5    Ms. Gross, Esq. ................................                 237
 6
 7
 8
 9
10
11    Appearance Page ....................................3
12    Exhibit Page .......................................4
13    Certified Questions ..............................162
14    Reporter's Certificate Page.......................242
15    Errata Sheet .....................................243
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 16 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            3

 1                          A P P E A R A N C E S
 2
 3    FOR THE PLAINTIFFS:         SUNG & HWANG, LLP
                                  Attorneys at Law
 4                                9256 Bendix Road
                                  Suite 109
 5                                Columbia, MD 21045
 6                                PHONE: (410) 772-2324
                                  PHWang@SungandHwang.com
 7                                Ray@Shepard.Law
 8                                BY:    PETER K. HWANG, ESQ.
                                         RAY M. SHEPARD, ESQ.
 9
10
11    FOR DEFENDANTS:             BALTIMORE CITY LAW DEPARTMENT
                                  Attorneys at Law
12                                100 North Holliday Street
                                  Baltimore, MD 21202
13
                                  PHONE: (410) 396-3947
14                                Sara.Gross@BaltimoreCity.gov
15                                BY:    SARA E. GROSS, ESQ.
                                         HANNA C. SHEEHAN, ESQ.
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 17 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             4

 1                              E X H I B I T S
 2
 3    EXHIBIT NO.                                                    PAGE
 4    Exhibit 1     Subpoena to Testify at a Deposition                 13
 5    Exhibit 2     Agreement - Protective Order                        14
 6    Exhibit 3     Amended Complaint                                   18
 7    Exhibit 4     Memorandum Dated 4/19/15 to K. Harris               27
 8    Exhibit 5     Memorandum Dated 4/19/15 to S. Rawlings 27
 9    Exhibit 6     Memorandum Dated 4/22/15 to R. Maloney              58
10    Exhibit 7     Memorandum Dated 4/23/15 to R. Maloney              62
11    Exhibit 8     Memo-Business Outreach Conference Call              65
12    Exhibit 9     Memorandum Dated 4/23/15 to S. Rawlings 84
13    Exhibit 10 Memorandum Dated 4/24/15 to L. McNeely                 87
14    Exhibit 11 Memo - Mayor to Call Governor Hogan                   107
15    Exhibit 12 Memorandum Dated 4/24/15 - S. Rawlings 109
16    Exhibit 13 Memo - Freddie Gray Update Call                       113
17    Exhibit 14 Memorandum Dated 4/25/15-K. Parthemos                 117
18    Exhibit 15 Memorandum Dated 4/26/15 to G. Martin                 125
19    Exhibit 16 Memorandum Dated 4/25/15 to R. Maloney 129
20    Exhibit 17 Memorandum Dated 4/25/15 to Group                     160
21    Exhibit 18 Memorandum Dated 4/25/15 - S. Robinson 164
22    Exhibit 19 Memorandum Dated 4/26/15-J. Kowalczyk                 167
23    Exhibit 29 Memorandum Dated 4/27/15 - A. Curley                  169
24    Exhibit 20 Memorandum Dated 4/26/15 - S. Robinson 197
25    Exhibit 30 Attend Family Hour - Freddie Gray                     197
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 18 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             5

 1    EXHIBITS CONTINUED:
 2
 3                              E X H I B I T S
 4
 5    EXHIBIT NO.                                                   PAGE
 6    Exhibit 22 Memorandum Dated 4/26/15 to K. Harris                 199
 7    Exhibit 32 Memorandum Dated 4/27/15 to B. Rogers                 202
 8    Exhibit 33 Memorandum Dated 4/27/15 - A. Williams 204
 9    Exhibit 34 Meeting to Discuss Curfew, etc.                       225
10    Exhibit 35 Memorandum Dated 4/27/15 to D. Sparaco 229
11    Exhibit 37 Mayor to Interview with Time Magazine                 230
12    Exhibit 40 Memorandum Dated 4/27/15 to K. Zaied                  231
13    Exhibit 43 Memorandum Dated 4/28/15 to C. Scott                  233
14    Exhibit 44 Memorandum Dated 4/28/15-K. Parthemos                 233
15    Exhibit 45 Letter Dated 5/22/15 to Governor Hogan 235
16    Exhibit 46 Memorandum Dated 4/28/15 S. Sangree                   236
17    Exhibit 47 Memorandum Dated 4/28/15 S. Sangree                   237
18
19
20
21
22
23                 (Exhibits attached to transcript.)
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 19 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            6

 1                          P R O C E E D I N G S
 2                                   -   -   -
 3                  THE VIDEOGRAPHER:        We are now on the
 4    record in the matter of Chae Brothers Limited
 5    Liability Company, et al. versus Mayor and City
 6    Council of Baltimore, et al.
 7                  Today's date is January 29th, 2021.             The
 8    time is 10:04 a.m.        This is the video recorded
 9    deposition of Stephanie Rawlings-Blake being taken
10    via remote video conference.
11                  My name is Nicholas Pollard.           I'm the
12    camera operator representing CourtScribes, Inc.                The
13    court reporter is Sherry Brooks, also with
14    CourtScribes, Inc.
15                  Will counsel please introduce themselves?
16                  MR. HWANG:      Good morning, Peter Hwang and
17    Ray Shepard on behalf of all plaintiffs.
18                  MS. GROSS:      Good morning.      Sara Gross and
19    Hanna Sheehan on behalf of the Mayor and City Council
20    of Baltimore.
21                  THE VIDEOGRAPHER:        Will the court reporter
22    please swear in the witness?
23                                   -   -   -
24                  This videotaped deposition is being held
25    via videoconferencing equipment.            The witness and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 20 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            7

 1    reporter are not in the same room.             The witness has
 2    been sworn in remotely pursuant to agreement of all
 3    parties.     The parties stipulate that the testimony is
 4    being given as if the witness was sworn in person.
 5                       *       *       *       *      *
 6    WHEREUPON,
 7                       STEPHANIE RAWLINGS-BLAKE
 8    having been sworn remotely by the Certified LiveNote
 9    Reporter, Sherry L. Brooks, to tell the truth, the
10    whole truth, and nothing but the truth, testified as
11    follows:
12                                   -   -   -
13                  EXAMINATION BY COUNSEL FOR PLAINTIFFS
14                  BY MR. HWANG:
15          Q.      Good morning, Ms. Rawlings-Blake, as you
16    know, my name is Peter Hwang and I represent the
17    plaintiffs in this action who have filed suit against
18    the Mayor and City Council of Baltimore for, among
19    other things, damages to plaintiff's property and
20    businesses.
21                  As you may know, we're here for a
22    deposition, which will consist of me asking you
23    questions and you providing answers to those
24    questions.
25                  As you can see on the Zoom, there's a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 21 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            17

 1          Q.      Okay.    And you were once on the city
 2    council; is that correct?
 3          A.      Correct.
 4          Q.      During what time period were you on the
 5    city council?
 6          A.      December 1995 to February 2010.
 7          Q.      And you were also the former mayor of
 8    Baltimore City; is that correct?
 9          A.      Correct.
10          Q.      During what time period were you the mayor
11    of Baltimore City?
12          A.      February 2010 to December 2016.
13          Q.      Okay.    Now, during your time as mayor, do
14    you understand what I mean when I refer to the senior
15    leadership team?
16          A.      Yes.
17          Q.      I don't need the specific names of the
18    actual people.       But during your time as mayor, can
19    you describe what positions were considered a part of
20    your senior leadership team?
21          A.      The senior leadership team included the
22    chief of staff, deputy chief of staff, deputy mayors,
23    and head of communications and city solicitor.
24          Q.      Okay.    Now, are you familiar with what has
25    been commonly referred to as the Baltimore riots or
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 22 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             19

 1          Q.      I'll take you through it in a minute.              But
 2    again, to put things into context, I'll be referring
 3    to two dates in particular throughout the course of
 4    today's deposition.        The first date is Saturday,
 5    April 25th, 2015.
 6          A.      One second.
 7          Q.      Sure.
 8          A.      If you don't mind, I'm just going to grab
 9    my water.     One second.
10          Q.      Sure.
11          A.      Okay.    January -- I'm sorry.         April --
12          Q.      So the first date is Saturday, April 25th,
13    2015, and the other date I'll often refer to is
14    Monday, April 27th, 2015.
15                  And again, I'll be referring to those two
16    dates often just to help you place things into
17    context.
18                  Do you generally recall what happened on
19    those two days?
20          A.      Generally.
21          Q.      What do you generally recall as happening
22    on Saturday, April 25th, and Monday, April 27th,
23    2015?
24          A.      Saturday, April the 25th, if my memory
25    serves me correctly, is the date of the largest
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 23 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            20

 1    organized protest demonstration.
 2          Q.      Do you recall where that happened on April
 3    25th?
 4          A.      I don't remember where it started.             It
 5    culminated at City Hall -- well, it -- it was -- the
 6    plan was for it to culminate at -- from what I
 7    understand, the plan was for it to culminate at City
 8    Hall.
 9          Q.      Did it end up culminating at City Hall or
10    did it end up moving to another location?              I'm still
11    talking April 25th.
12          A.      It ended up scattering, I believe.
13          Q.      Do you recall something happening on that
14    day, after City Hall, at Camden Yards?
15          A.      Yes.
16          Q.      What do you recall happening at Camden
17    Yards on Saturday, April 25th, 2015?
18          A.      I recall there being a confrontation
19    between the -- some individuals that came to the
20    protest and Baltimore police officers.
21          Q.      Okay.    And you recall that happening at or
22    near Camden Yards, correct, on April 25th?
23          A.      Correct.
24          Q.      What do you recall generally happening on
25    April 27th, 2015, the Monday?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 24 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            21

 1           A.     On the Monday in the morning?
 2           Q.     Generally, what do you recall about that
 3    day?
 4           A.     I remember that there was a -- the funeral
 5    for Freddie Gray in the morning.            I recall there
 6    being a pretty calm afternoon, and I also remember
 7    there being a concern that there may be some students
 8    who planned to be disruptive at the conclusion of --
 9    at the end of the school day in the Mondawmin area.
10                  And I remember that eventually turning
11    into -- from a demonstration to a violent interaction
12    to a few hours of unrest.
13           Q.     Okay.    Now, if I could direct your
14    attention back to Exhibit 3, and if I could
15    specifically direct your attention to paragraphs 54
16    and 55 of the First Amended Complaint.
17           A.     Say the exhibit again.
18           Q.     Paragraphs 54 and 55.
19           A.     Yes.
20           Q.     Do you understand that what is described
21    in paragraphs 54 and 55 happened on April 25th, 2015?
22           A.     Would you repeat the question?
23           Q.     Sure.    Do you understand that what is
24    described in paragraphs 54 and 55 happened on April
25    25th, 2015?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 25 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            22

 1          A.      Yes.
 2          Q.      And if I could direct your attention to
 3    paragraphs 66 and 67, do you understand that what is
 4    described in paragraphs 66 and 67 happened on Monday,
 5    April 27th, 2015?
 6          A.      Yes.
 7          Q.      Now, I'd like to go back to the arrest of
 8    Freddie Gray.      When do you first recall hearing about
 9    the circumstances of Freddie Gray's April 12th, 2015
10    arrest?
11          A.      What day of the week was April 12th?
12          Q.      If you can bear with me, I can try to look
13    that up.     I believe it was a Sunday.
14          A.      I don't -- I was trying to use that as a
15    reference so I could remember.           I don't know if it
16    was that Sunday that I was informed or the next day.
17    I can't recall.
18          Q.      Okay.    Whether it was on April 12th, 2015,
19    or April 13th, 2015, how were you informed of the
20    circumstances of Freddie Gray's arrest?
21          A.      I'm pretty sure I was informed by one of
22    the members of my senior team.
23          Q.      Okay.    Now, this was happening after the
24    events in Ferguson, correct?
25          A.      Correct.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 26 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            23

 1          Q.      And when I refer to Ferguson, do you
 2    understand what I'm referring to?
 3          A.      Yes.
 4          Q.      What is your understanding as far as what
 5    happened in Ferguson?
 6          A.      That there were -- there was an incident
 7    involving the police and a young black man who died
 8    at the hands of the police, followed by significant
 9    protests and unrest in Ferguson.
10          Q.      When you heard about the circumstances of
11    Freddie Gray's arrest, did that raise any concerns?
12          A.      What do you mean?
13          Q.      What do you recall about --
14                  THE REPORTER:      I'm sorry.      Please repeat
15    your question.
16                  MR. HWANG:      Sure.
17                  BY MR. HWANG:
18          Q.      What do you recall hearing about the
19    circumstances of Freddie Gray's arrest?
20          A.      Initially, I recall hearing that -- I
21    don't know if I knew his name at that point, but a
22    suspect -- an individual was arrested and suffered
23    injuries during either the arrest -- at that point I
24    didn't know if it was the arrest or transportation
25    and was -- the first -- the first time I heard of it
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 27 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            27

 1    those marked as Exhibits 4 and 5.
 2                  (Exhibit Numbers 4 and 5 were marked for
 3    identification and were attached to the deposition.)
 4                  BY MR. HWANG:
 5          Q.      And while you're looking through them,
 6    I'll identify them for the record.
 7                  Exhibit 4 is an email chain produced by
 8    the city as City 00010183 through 84, and Exhibit 5
9     is also an email chain produced by the city as City
10    00044442 through 43.
11                  Now, you're on the email chain in Exhibit
12    5; is that correct?
13          A.      Yes.
14          Q.      And, in fact, you sent the email in that
15    chain that was sent on April 19th, 2015 at 7:34 p.m.,
16    correct?
17          A.      All right.      I was reading it.       Now, tell
18    me, what was your question again?
19          Q.      Sure.    I'm still on Exhibit 5.         You sent
20    the email in that chain that was sent on April 19th,
21    2015 at 7:34 p.m., correct?
22          A.      Correct.
23          Q.      Okay.    Now, Freddie Gray passes away on --
24    a week later on Sunday, April 19th, 2015, right?
25          A.      He passes away at what time?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 28 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             28

 1          Q.      I didn't say a time.         I just said a date,
 2    on April 19th, 2015, correct?
 3          A.      I believe so, based on this.
 4          Q.      Okay.    Now, did you believe that protests
 5    would occur or escalate now that Freddie Gray passed
 6    away?
 7          A.      Yes.
 8          Q.      Okay.    And do you recall that, indeed,
 9    being the case after his passing, the protests
10    escalating leading up to April 25th?
11          A.      Yes.
12          Q.      Now, as these protests are escalating, do
13    you recall attending or participating in discussions
14    or meetings to discuss protests as a result of
15    Freddie Gray's death?
16          A.      Yes.
17          Q.      Who do you recall having discussions with
18    or meetings with?
19          A.      Definitely conversations with the police
20    commissioner, conversations with my senior team.                 And
21    I forgot.     There's also -- when I mention my senior
22    team, I also had the director of the Mayor's Office
23    of Neighborhoods, who was a part of my senior team.
24    He was a part of these conversations -- these
25    conversations around the protests as well.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 29 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            47

 1    Department upon Freddie Gray's passing on April 19th
 2    with respect to the protests that would occur?
 3          A.      I'm sure at the time there were a lot more
 4    conversations.       I just don't remember specifically
 5    what they were.
 6                  I can say generally there were
 7    conversations about, you know, the intelligence that
 8    we were gathering, you know, making sure that
 9    everybody was talking to each other, meaning that the
10    police were finding out information, the community
11    teams were finding out information, that we were
12    working to make sure, like I said, that everybody
13    was, as much as possible, in the loop in real time.
14                  I don't remember the specific decisions
15    around additional -- the readiness of additional
16    resources, but I know that we had conversations about
17    -- readiness or preparedness would potentially mean
18    other resources than just the Baltimore City Police
19    Department.
20          Q.      Okay.    In other words, that the Baltimore
21    City Police Department may not have sufficient
22    numbers of law enforcement officers to address
23    protesting?
24          A.      Yes.
25          Q.      And as a result, that's -- you may need to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 30 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            48

 1    seek mutual aid or additional law enforcement
 2    officers from jurisdictions outside of Baltimore
 3    City; is that correct?
 4          A.      Correct.
 5          Q.      Now, in these discussions with the
 6    Baltimore City Police Department -- again, we're
 7    still on Freddie Gray's passing on April 19th, 2015
 8    -- one concern that you mentioned was the use of
 9    military equipment in Ferguson that you did not want
10    to be the case here in Baltimore City.
11                  Did you discuss that concern specifically
12    with Commissioner Batts or others at the Baltimore
13    City Police Department?
14          A.      I know we -- again, I think I said before,
15    like -- it was -- it was -- that was a conversation
16    that we had, I think, in real time as, you know, the
17    world was watching what was going on in Ferguson.
18                  So it wasn't -- I don't remember ever
19    having to say to Commissioner Batts you shouldn't do
20    that.    It was more, I think, universally understood,
21    you know, that that type of use of force isn't
22    helpful --
23          Q.      Okay.
24          A.      -- or isn't effective.         If the goal is to
25    de-escalate, that type of use of force and the way
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 31 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            64

 1          A.      I do not recall.
 2          Q.      Do you recall Robert Maloney or the Office
 3    of Emergency Management keeping you posted or keeping
 4    you updated as the protests were continuing?
 5          A.      Yes.
 6          Q.      And what kind of updates were they
 7    providing?
 8          A.      Pretty general, I would say, ongoing
 9    updates around where protests were happening.                It was
10    the basics:      The who, the what, the where.
11          Q.      And did that include observations as to
12    whether the protests were escalating in size, things
13    along those lines?
14          A.      Sometimes.
15          Q.      Okay.    And do you recall that actually
16    being the case, that Robert Maloney or the Office of
17    Emergency Management would update you on protests
18    escalating in size?
19          A.      I don't recall specifically Robert Maloney
20    or the Office of Emergency Management.              I do recall
21    -- being the ones that communicated it to me.
22                  I do recall along that week generally
23    getting updates, and sometimes they would include,
24    you know, things are escalating; things are calming
25    down, stuff like that.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 32 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            65

 1          Q.      Now, this specific email refers to two
 2    arrests being made.        Were you updated as far as
 3    arrests being made during these protests?
 4          A.      I'm sure I was.       I don't recall.
 5          Q.      Okay.    Now, arrests specifically was one
 6    of the things in the group of things that gave you
 7    cause for concern as far as the police response to
 8    protesting in Ferguson.
 9                  Now, as arrests are being made during
10    protests here in Baltimore City, was there any
11    discussion about that?
12          A.      I do not recall.
13          Q.      You don't recall either way?           It could
14    have happened or it may not have happened.               Is that
15    what you're saying?
16          A.      Correct.
17          Q.      If I could direct your attention to 08.
18                  MR. HWANG:      And if we could have that
19    marked as Exhibit 8, please.
20                  (Exhibit Number 8 was marked for
21    identification and was attached to the deposition.)
22                  BY MR. HWANG:
23          Q.      It is a -- it looks like a calendar entry
24    produced by the city as City 00038330.              Now, what is
25    Exhibit 8, Ms. Rawlings-Blake?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 33 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            68

 1                  I don't -- the downtown businesses,
 2    stores, and things like that at some point before the
 3    protests on that Saturday were advised to consider
 4    closing.
 5           Q.     Okay.    Now, this call happened on April
 6    24th, and you're referring to the events that
 7    eventually happened on Saturday, April 25th.
 8                  The protest that happened on Saturday,
 9    April 25th, did that come out of nowhere or was there
10    intel that there would be a large protest on April
11    25th prior to that day?
12           A.     There was -- there -- we were aware that
13    there was going to be a large protest.              It was
14    advertised.
15           Q.     Okay.    Does the name -- strike that.
16                  Does the term agitators sound familiar to
17    you?
18           A.     Yes.
19           Q.     And was that term used in the context of
20    these protests?
21           A.     On -- yes, after -- for sure after --
22    after Saturday -- or on Saturday and then afterwards,
23    yes.    Prior to that, I cannot recall.
24           Q.     Okay.    What was your understanding as to
25    what that term "agitators" referred to?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 34 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            69

 1          A.      What that term -- when I used it or when I
 2    heard it, what I understood it to mean is individuals
 3    outside of the -- separate from the -- or I shouldn't
 4    say separate -- different from the individuals who
 5    came or participated in the protest as an expression
 6    of their First Amendment -- you know, as a peaceful,
 7    while vocal -- very vocal, but a peaceful
 8    demonstration or exercise of their First Amendment
 9    right.
10                  Apart from those individuals, there were
11    also individuals as a part of the event who either
12    came with the intent to be violent and disruptive or
13    during the course of the -- during the course of the
14    demonstration decided that -- decided to be -- to do
15    more than just protest, that they were going to be
16    violent, destructive, and encourage others to do the
17    same.
18          Q.      Does the name Malik Shabazz ring a bell?
19          A.      Yes.
20          Q.      Was he considered an agitator?
21          A.      I do not recall.
22          Q.      Did the city receive intelligence that
23    agitators may be present for the protests scheduled
24    to occur on April 25th, 2015 prior to that day?
25          A.      I do not recall.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 35 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            76

 1    believe that -- from these advertisements that a
 2    protest of a large size would actually occur on
 3    Saturday, April 25th?
 4          A.      We were -- we were certain that a large
 5    demonstration would happen.
 6          Q.      Okay.    Was there any concern -- based upon
 7    the advertisements, the language used, or the intel
 8    that the city was receiving that the protests that
 9    were expected to occur on April 25th, 2015 could go
10    awry?
11          A.      Again, there is a general understanding
12    and it's -- again, it's -- it's -- it is a general
13    understanding, not just in Baltimore, but
14    universally, that if you -- if there is a large crowd
15    of people, whether they're happy, sad, or otherwise,
16    that you need to -- that that -- if you are
17    responsible for ensuring the safety of those
18    individuals, you should be prepared for things to go
19    awry or to -- things to happen that you would not
20    expect.
21          Q.      Okay.    Knowing that the protests on April
22    25th, 2015 were expected to be large, what was the
23    city doing to prepare for the possibility that things
24    could go awry?
25          A.      I do not know the specifics of the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 36 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            77

 1    preparation.      I do know that there was a police
 2    engagement and deployment -- well, at least
 3    deployment plan.
 4                  And I don't know at that point if the
 5    police commissioner had started restricting officer's
 6    leave time to make sure that we had more officers on
 7    the street.
 8                  I don't know -- I can't remember when that
 9    started, but things like that would happen, that we
10    -- that the police commissioner would examine how
11    many officers that he had available in any given
12    district, if there were a way to deploy those
13    officers differently to be in position to ensure the
14    safety of everyone, protestors, citizens that weren't
15    participating in the protests, everybody.
16          Q.      Sure.    Now, leave for the Baltimore City
17    Police Department was canceled on April 25th, 2015.
18    The leave had been canceled for the Baltimore City
19    Police Department on April 25th, 2015.              You would
20    have been aware of that, correct?
21          A.      Yes.
22          Q.      Now, you referred to a deployment plan.
23    Are you referring to operational plans? incident
24    action plans?      Is that what you're referring to?
25          A.      Generally, yeah.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 37 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            87

 1    department aware of the concern.
 2          Q.      And that was sent to the police department
 3    with the expectation that they would do something
 4    about the concern that you or others in your office
 5    were forwarding, correct?
 6          A.      Yes.
 7          Q.      If I could direct your attention to 10.
 8                  MR. HWANG:      And if we could have this
 9    marked as Exhibit 10, please.
10                  (Exhibit Number 10 was marked for
11    identification and was attached to the deposition.)
12                  BY MR. HWANG:
13          Q.      It is an email chain produced by the city
14    as City 00041067 through 68.
15                  Do you recall Dawn -- and I apologize if
16    I'm completely butchering the name.             Do you recall
17    Dawn Kirstaetter?
18          A.      Yes.
19          Q.      Who was -- what was her role at that time?
20          A.      I don't remember her specific title.             She
21    was a part of my leadership team.            She was -- I'm
22    pretty sure she dealt with the Baltimore City School
23    Department, homelessness, the health department.
24                  Those -- I mean, I know -- I have a
25    recollection that those are some of the things that
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 38 of 1474
                              ORIGINAL TRANSCRIPT

                                                                            88

 1    were in her portfolio.
 2          Q.      Okay.    Now, the email that she sends at
 3    4:39 p.m. on April 24th, 2015 --
 4          A.      Um-hum.
 5          Q.      -- that was a message from you sent by Ms.
 6    Kirstaetter on your behalf, is that correct, a
 7    statement from Mayor SRB?
 8          A.      Okay.    Can you ask the question again?
 9          Q.      Sure.    I believe I asked the email sent at
10    4:39 p.m., was that a message from you sent by Ms.
11    Kirstaetter on your behalf?
12          A.      This is a communication that was crafted
13    by my communications team and sent on my behalf.
14          Q.      Okay.    And when it says, "statement from
15    SRB," is it safe to assume that people are to receive
16    it as a statement from you?
17          A.      Correct.
18          Q.      Now, in the first paragraph in the email
19    sent at 4:39 p.m., it refers to a call to be
20    scheduled for no later than Monday morning.
21                  Do you see that?
22          A.      Yes.
23          Q.      And then in the email in that same chain,
24    the email sent at 5:28 p.m. --
25          A.      Um-hum.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 39 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            98

 1          A.      Yes.
 2          Q.      Now, as these protests are continuing --
 3    and we're still leading up to Saturday, April 25th --
 4    would the Baltimore Police Department keep you
 5    updated on the resources that they had or the
 6    resources that they lacked?
 7          A.      I would say generally yes.          That would
 8    have been the -- would have been customary.               And with
 9    respect to what they lacked, I would say that that
10    would -- that would reach my attention if it were a
11    -- a lack that they were not able to address.
12          Q.      Did that happen, or was it a lack that
13    they were not able to address that was brought to
14    your attention?
15          A.      I do not recall.
16          Q.      During this time, were you communicating
17    with Governor Hogan or anyone at the state -- or
18    leading up to -- still leading up to April 25th,
19    2015?
20          A.      Yes.
21          Q.      Who at the state were you communicating
22    with at that time?
23          A.      I don't -- I wasn't directly communicating
24    with Governor Hogan.        I know that his representative,
25    Keiffer Mitchell, was -- I don't -- I can't remember
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 40 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            105

 1    being a shortage, do you recall hearing those
 2    concerns from the Baltimore Police Department?
 3          A.      Not specifically.
 4          Q.      But that certainly could have happened,
 5    correct?
 6          A.      I'm not sure of your question.           Like, are
 7    you asking if I disagree with what they're saying?
 8          Q.      No.    I'm asking whether you heard his
 9    concerns.     And if you say you don't recall, I'm
10    asking you:      You don't recall either way or --
11          A.      I don't recall either way.
12          Q.      Now, prior to -- or leading up to April
13    25th, 2015, Chief Hyatt testified that requests for
14    mutual aid -- that it was completely up to the
15    discretion of the outside jurisdictions, the outside
16    police departments, whether or not to send any mutual
17    aid, even if a request was made.
18                  Is that accurate?
19          A.      Yes.
20          Q.      Now, Chief Hyatt also testified that
21    leading up to April 25th, 2015, as mutual aid was
22    coming in and she was seeing the numbers, that she
23    knew that mutual aid from other jurisdictions would
24    still not result in enough officers to address crowd
25    control issues and to protect infrastructure.                And
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 41 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            118

 1          Q.      It's an email produced by the city as City
 2    00055110.     And you're on this email chain, correct?
 3          A.      Yes.
 4          Q.      All right.      Do you recall Senator Kelly?
 5          A.      Yes.
 6          Q.      And do you recall the Shock Trauma Gala
 7    that's referenced in this email chain?
 8          A.      I'm familiar with the Shock Trauma Gala.
 9    I was on their board.
10          Q.      Okay.    It's an annual -- is it an annual
11    event?
12          A.      Yes.
13          Q.      And would you say it's a pretty big event?
14          A.      Yes.    It's huge.
15          Q.      Okay.    Now, if you see here, Senator Kelly
16    reaches out to you and asks for your advice regarding
17    the Shock Trauma Gala scheduled -- he says tonight.
18    So that would have been on April 25th?
19          A.      Correct.
20          Q.      And you then asked -- you say that you
21    asked Kali.      And I presume that means Kaliope, your
22    chief of staff?
23          A.      Correct.
24          Q.      So you asked her to reach out and --
25    specifically to reach out to Senator Kelly.               Why did
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 42 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            125

 1    out.
 2                  BY MR. HWANG:
 3           Q.     Ms. Rawlings-Blake, I notice that you're
 4    wearing an earbud --
 5           A.     Yes.
 6           Q.     -- in your left ear.         Is that being used
 7    as a mic?
 8           A.     No.    They're connected to my phone.
 9           Q.     Okay.    You're not speaking -- no one is on
10    the other line, is there?
11           A.     No.
12           Q.     I just thought I'd double-check.
13           A.     So if I get a -- you know, a text message
14    or something, it doesn't pop -- you know, you don't
15    -- it will not disrupt the recording.             It just --
16           Q.     If I could direct your attention to 15.
17                  MR. HWANG:      And if we could mark it as
18    Exhibit 15, please.
19                  (Exhibit Number 15 was marked for
20    identification and was attached to the deposition.)
21                  BY MR. HWANG:
22           Q.     It is an email chain produced by the city
23    as City 00045742.       And I believe you testified
24    earlier that Stephanie Robinson was the deputy mayor
25    for public safety at that time; is that correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 43 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            126

 1          A.      I think so.
 2          Q.      So she would have been a member of your
 3    senior leadership team at that time, correct?
 4          A.      Yes.
 5          Q.      Now, in this email chain, Stephanie
 6    Robinson requests information regarding what the city
 7    was requesting from Baltimore County by way of law
 8    enforcement and mutual aid and Baltimore County's
 9    response to that request.
10                  Do you see that?
11          A.      Yes.
12          Q.      Okay.    And she was -- do you recall
13    Ganesha Martin?
14          A.      Say that again.
15          Q.      Do you recall Ganesha Martin?
16          A.      Yes.
17          Q.      Was she -- what was her role at that time?
18          A.      She was a part of the commissioner's team.
19    I don't remember her exact title.
20          Q.      So she was a member of the Baltimore
21    Police Department; is that correct?
22          A.      At that point, correct.
23          Q.      So in this email Stephanie Robinson is
24    asking the Baltimore Police Department to provide
25    information regarding what was requested from
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 44 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            127

 1    Baltimore County and what that response was --
 2                  THE REPORTER:      I'm sorry.      Counsel, you're
 3    fading out.      I need you to keep your voice up.            "And
 4    what that response was" --
 5                  BY MR. HWANG:
 6          Q.      So in this email Stephanie Robinson is
 7    asking the Baltimore Police Department to provide
 8    information regarding what was requested from
 9    Baltimore County, among other jurisdictions, and what
10    the response was; is that correct?
11          A.      That's what it looks like, yes.
12          Q.      So was the city keeping track at this
13    point of what mutual aid requests were going out and
14    what was coming in?
15          A.      I believe so.
16          Q.      And what do you recall about that
17    tracking?     Were sufficient resources coming in?
18          A.      I do not recall.
19          Q.      You don't recall either way, whether it
20    was sufficient or insufficient?
21          A.      Correct.
22          Q.      Now, Robert Maloney testified that April
23    25th, 2015 was specifically on MOEM's radar,
24    particularly because of the expected size of the
25    protests and because outside agitators were expected
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 45 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            129

 1    That would include the Mayor's Office of Emergency
 2    Management.      That would include even some other
 3    departments like DPW or transportation that could or
 4    would -- whose resources could or would be necessary.
 5          Q.      Okay.    And so what additional resources
 6    would have been used or deployed on April 25th in
 7    light of the expected increase in the size of the
 8    protest?
 9          A.      I do not remember specifically what
10    resources were requested or deployed.
11          Q.      Okay.    You do recall that leave was
12    canceled, correct, for the Baltimore City Police
13    Department that Saturday, April 25th?
14          A.      As I mentioned to you before, I recall at
15    some point during the response to the protest leave
16    was -- among other thing, leave was canceled.                And as
17    I mentioned before, I do not recall the exact date
18    that that was done.
19          Q.      If I can direct your attention to 16.
20                  MR. HWANG:      And if I can mark that as
21    Exhibit 16, please.
22                  (Exhibit Number 16 was marked for
23    identification and was attached to the deposition.)
24                  BY MR. HWANG:
25          Q.      It's an email chain produced by the city
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 46 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            130

 1    as City 00008247 through 49.           And you can start from
 2    the bottom -- it may help -- but I'll give you a
 3    minute to look through it.
 4          A.      Okay.
 5          Q.      Now, this email chain depicts events as
 6    they were unfolding on Saturday, April 25th, 2015,
 7    correct?
 8          A.      Um-hum -- yep.
 9          Q.      And at 5:09 p.m. on April 25th, 2015, it
10    says the mayor just walked in, right?             Correct?
11          A.      Yes.
12          Q.      Now, it seems to indicate that you had
13    just walked into the watch center; is that correct?
14          A.      I think that that's what it's saying, yes.
15          Q.      I just want to make sure we have the same
16    understanding as to terminology.
17                  Is your understanding that the watch
18    center and the emergency operations center or EOC
19    refers to two different things?
20          A.      So I -- potentially.         So the Mayor's
21    Office of Emergency Management has a watch center and
22    I know that there was a sort of coordinated command
23    center that was created, I believe, in police
24    headquarters as well.
25          Q.      Okay.    So on April 25th, 2015, do you
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 47 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            132

 1                  I feel like for sure I was there on
 2    Monday.    I do not know if I was there on Saturday as
 3    well.
 4          Q.      Okay.    You testified earlier that if it's
 5    like a blizzard or some sort of emergency that's when
 6    you would go to the watch center.
 7                  Is that accurate?
 8          A.      Yes.
 9          Q.      So, you know, if you had gone to the watch
10    center at police headquarters on April 25th, 2015, it
11    would be because at that point it's an emergency,
12    right?
13          A.      If I went to the watch center at the
14    police headquarters, yes.          If I went to the watch
15    center at -- the one that the emergency management
16    operates, you know, I would go there like if -- when
17    we had the -- what do you call it? -- like the Grand
18    Prix or big events like that.
19                  You know, that's -- when you say I would
20    go because it's an emergency, it's not just an
21    emergency.     It's more -- it's also where you would --
22    you know, to coordinate the needs or the -- you know,
23    the potential city needs if there is a huge event.
24          Q.      Sure.    Prior to the events unfolding at
25    Camden Yards on April 25th, 2015, that Saturday, do
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 48 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            140

 1    speaking program at City Hall ended, a crowd
 2    progressed towards Camden Yards; is that correct?
 3          A.      Yes.
 4          Q.      Okay.    Now, I understand your
 5    characterization of events leading to the conclusion
 6    of the loosely organized speaking program at City
 7    Hall.    But what (sic) would you characterize what
 8    happened after that as a crowd began to go towards
 9    Camden Yards?
10          A.      As a crowd began to go towards Camden
11    Yards, the demonstration and the protest turned into
12    something altogether different.
13                  There were not -- you know, the -- I do
14    not recall there being, you know, people with signs,
15    you know, trying to be seen and be heard about the
16    circumstances surrounding Freddie Gray's death.
17                  What I seem to remember is there was a
18    group -- and I don't want to -- I can't say how big
19    or what a percentage of the total number of people
20    was, but there was a group of individuals that had
21    been a part of the demonstration who, you know, like
22    many that were out there were very -- very upset,
23    very frustrated, very -- still very full of emotion.
24                  As the event was winding down, when
25    whoever it was that was speaking suggested that it's
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 49 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            141

 1    not -- you know, I don't suggest and I don't know the
 2    exact words, but basically, you know, that -- you
 3    know, it's not over and sort of encouraged people to
 4    use that energy and to -- you know, again, I can't
 5    remember the words.
 6                  But basically, there was -- it seemed to
 7    be some interest in -- or encouragement to do more
 8    than what had been done with the peaceful protest.
 9    You know, it seemed like people were whipping them up
10    or riling them up.
11                  And again, I don't know what he meant --
12    what the person -- I think it was a guy -- meant by
13    sort of shut it down or whatever, but it was just
14    kind of the language of incitement.
15          Q.      Sure.    And so was more done following that
16    than just peaceful protesting?
17          A.      Yes.
18          Q.      Okay.    What was done that was beyond
19    peaceful protesting following that?
20          A.      There was a -- again, this was a loosely
21    organized group of individuals stirred up in emotion
22    and incited to -- to do something, sort of spread out
23    from City Hall and work their way downtown towards
24    Camden Yards breaking windows.           I think there was
25    looting in some stores.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 50 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            142

 1                  I don't know -- I can't remember offhand
 2    if there were any individuals that were downtown in
 3    the area that weren't a part of anything that, you
 4    know, were injured in that -- you know, got kind of
 5    caught up in it.
 6                  But I do know there were a lot of
 7    confrontations between public -- sort of the public
 8    officials, meaning police, fire -- anybody that was
 9    seen as -- anybody or, you know, anything that was
10    seen as a symbol of authority or the government was
11    vulnerable.
12                  So, you know, police cars got damaged,
13    fire trucks got damaged.         Firefighters were -- were
14    targeted, injured --
15          Q.      Sure.
16          A.      -- and businesses.
17          Q.      So I understand that speech by agitators
18    -- an agitator or agitators may have precipitated
19    this, the property destruction and the violence and
20    the looting as a crowd progressed to Camden Yards.
21                  But was it your sense that it was only the
22    agitator or agitators from out of town that were
23    committing the property destruction, violence, and
24    looting, or did that include people from Baltimore
25    City?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 51 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            146

 1    people weren't really -- that -- that our community
 2    members did not -- from -- generally were not
 3    participating in this as a way -- as a pretense to
 4    loot.
 5          Q.      Okay.    So I understand that you didn't
 6    have any prenotice as far as the violence and
 7    property destruction you believe that happened on
 8    April 25th, 2015.
 9                  But certainly, you know, once it happened,
10    once you saw that there was looting, property
11    destruction, and violence on that day, April 25th,
12    2015, at that point you knew that the agitators could
13    be effective, that this could result; isn't that
14    correct?
15          A.      When you say, "this could result," what do
16    you mean?
17          Q.      Property destruction, looting, and
18    violence.
19          A.      Yes.
20          Q.      Now, Chief Hyatt testified that the
21    Baltimore Police Department did not have enough
22    resources on April 25th, 2015 to, at times, safely
23    make arrests by sending in arrest teams.
24                  Specifically, she recalled an instance
25    where there was property damage occurring near Camden
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 52 of 1474
                              ORIGINAL TRANSCRIPT

                                                                            168

 1    whether it was coordinating with the police or
 2    otherwise to have --
 3           A.     I didn't hear you.        You kept going in and
 4    out.    I couldn't hear your question.
 5           Q.     Okay.    So in addition to more aggressively
 6    engaging with the community, in addition to engaging
 7    with Freddie Gray's family, and the discussions that
 8    you recall having about mutual aid, is there anything
 9    else that the city did or you did, whether it's
10    coordinating with the police department or not, to
11    make sure that there were increased safety measures
12    planned in place for downtown as referenced in this
13    exhibit, Exhibit 19?
14           A.     I cannot say specifically downtown.             I
15    just don't remember.
16           Q.     Okay.    Anything generally?
17           A.     Generally, I know that we were working on
18    a -- working on increased safety measures throughout
19    the city, downtown included.
20           Q.     But you don't recall what those safety
21    measures were?
22           A.     No.     But on Sunday, April 26th, we were
23    dealing with a fresh -- a new circumstance, a new
24    reality.     We had a city that had gone from what we
25    had anticipated, which was, you know -- again, even
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 53 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            169

 1    -- you know, an emotionally charged large protest to
 2    what happened when -- at the end of it devolved into
 3    looting.
 4                  So on the 26th, we were dealing with that
 5    new reality.      So I'm sure -- I know that, you know,
 6    we were assessing what we needed to do moving forward
 7    throughout the city.
 8          Q.      You don't recall any specifics, though?
 9          A.      No.
10          Q.      If you could actually jump ahead to
11    Exhibit 29 for now.
12                  (Exhibit Number 29 was marked for
13    identification and was attached to the deposition.)
14                  MR. HWANG:      And I'm going to play a video
15    for you.     And if whoever has control over the panel
16    here on the Zoom could put the focus on Mr. Shepard,
17    the video will show on his screen.
18                  THE VIDEOGRAPHER:        Let me know when you're
19    ready.
20                  MR. HWANG:      Yep.   Ready to go.
21                  (Whereupon, there was a video played.)
22                  BY MR. HWANG:
23          Q.      Now, Ms. Rawlings-Blake, do you recall
24    that press conference and there being commotion with
25    the room to destroy comment?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 54 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            176

 1                  It was more of, you know, you have the
 2    right to say what you want to say.            We're trying to
 3    make sure that there's nothing -- there's nothing in
 4    our control that would escalate.
 5                  So, you know, we had seen in other places
 6    where members of the public, you know, frustrated by
 7    protestors, you know, would -- like I said, you know,
 8    people have been hit by cars and stuff like that.
 9                  Like that seemed to be, as I remember, you
10    know, the focus to make sure that as long as this was
11    going on that we were trying to make sure that, you
12    know, people were seen if they wanted to be seen,
13    heard if they wanted to be heard and there was -- you
14    know, it was safe for the police, the protestors, and
15    the general public.
16          Q.      Other than the police not responding
17    verbally to what's called combative verbal attacks by
18    protestors or running into them with their cars, was
19    there anything --
20          A.      I'm not talking about police running into
21    people with their cars.         I'm saying that that had
22    happened in the past where members of the public had
23    gone into --
24          Q.      Okay.    Well, then in that case, aside from
25    the police not responding verbally to verbal
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 55 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            177

 1    confrontations initiated by protestors, how else did
 2    the police -- how else was (sic) the police
 3    instructed to engage with respect to the protestors
 4    so that they could be ensured that protestors were
 5    able to protest as stated here?
 6          A.      I don't -- I don't remember specifics --
 7    you know, I don't -- so what -- what I was talking
 8    about was my -- my concern that -- you know, that we
 9    were not seen -- the city and I was (sic) not seen as
10    trying to being overly aggressive, so we silenced the
11    peaceful protest.
12                  That was really my focus of what I was
13    saying, that I saw what happened in other cities
14    where, you know, in response to protests that in some
15    places the government response was very
16    confrontational, it was, you know, to force
17    dispersement (sic) from the onset.            And I just -- I
18    did not have a sense that that would be productive.
19          Q.      Okay.    So you're -- I guess is what you're
20    saying then that you were cognizant or you were
21    focused on the city not appearing to be the aggressor
22    or to be aggressive in response to these protests?
23          A.      I can agree with that word, yes, but more
24    than just aggressive, it would be overly aggressive
25    that I was concerned about.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 56 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            178

 1          Q.      Okay.    I mean, what would you deem to be
 2    overly aggressive?
 3          A.      I think as -- for example, if -- as people
 4    were walking down 83, even though everybody knows
 5    that they were disrupting traffic, if the police had,
 6    you know, gone in in their cars and jumped out and
 7    started yanking people to the ground and handcuffing
 8    them, I can't imagine that being received well.
 9                  I can imagine that that would have caused
10    an escalation, something like that.
11          Q.      So was, in your opinion, an appropriate
12    response to, for example, 83, the blockage of 83,
13    that it was important to allow some of that to
14    happen?
15          A.      I think it was important to balance what
16    was happening with what could happen if we responded
17    incorrectly.
18          Q.      Okay.    And in order to balance that, would
19    that include, for example, if I-83 was blocked, which
20    it was, to not arrest people for that, to allow a
21    certain --
22          A.      I'm using that as an example of force.              I
23    do not have any independent recollection of specific
24    arrests or not arrest, conversations being had around
25    83.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 57 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            181

 1                  While not specific to 83, though, do you
 2    recall there being discussions or a general decision
 3    if you overreact and if there's a police response;
 4    for example, arrests made to instances like that,
 5    that that may do more harm than good?
 6          A.      I do not recall specific conversations
 7    like that.
 8          Q.      Okay.    What about generally?
 9          A.      I've just spoken at length about
10    generally.
11          Q.      Okay.    But you do recall having general
12    discussions then about that, about what you had just
13    discussed?
14          A.      I don't understand what you're saying.              I
15    just told you what we -- the general concerns, right?
16          Q.      General concerns were discussed, though;
17    is that correct?
18          A.      I don't remember specifically if they were
19    -- if these things were discussed.            What I was trying
20    to tell you was, to the best of my memory, the types
21    of things that were top of mind.
22          Q.      Now, in your quote, you say that, "We
23    worked very hard to keep that balance and to put
24    ourselves in the best position to de-escalate."
25                  Do you see that?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 58 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            182

 1          A.      Yes.
 2          Q.      Okay.    So how did the city put itself in
 3    the best position to de-escalate?
 4          A.      So throughout the day when the protest
 5    started at the Western District and as it grew and
 6    meandered through the city and ended up at City Hall,
 7    by making sure that there was not -- that we were
 8    doing everything that we could to give the impression
 9    -- or to ensure that the city -- and nobody that
10    worked for the city was interested in silencing the
11    protestors or interfering with their First Amendment
12    rights.
13                  We were working very hard to create that
14    balance so there would not be an escalation into what
15    we had seen in other cities and unfortunately what
16    ultimately happened at the end of the demonstration.
17          Q.      Okay.    But I mean at that point you knew
18    that the Baltimore City Police Department didn't have
19    enough resources, for example, to send out arrest
20    teams to help de-escalate.
21                  So at that point what was the city doing
22    to address that?
23          A.      You're talking about two different -- two
24    different things.       So the arrest teams -- the need to
25    arrest came as a result of unforeseen circumstances
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 59 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            187

 1    your words.
 2          A.      Right.    This is exactly what I described.
 3    The work that we did throughout 90 percent of the
 4    25th where we anticipated aggressive protestors, we
 5    anticipated people wanting to make a show, to make a
 6    stand, in all of those cases, they were not met with
 7    force.
 8                  And the -- just like I've said multiple
 9    times, as heated as it was, it started -- you know,
10    people were able to, you know, make their stand, make
11    their statements, express themselves.
12                  And, you know, people had already started
13    leaving.     A large majority of the people that had
14    come were going back to wherever they came from.                 And
15    our efforts to make sure that, you know, whatever it
16    was that people -- you know, they came, they saw, and
17    they were heard.
18                  And so that -- again, that is what I'm
19    talking about.       That is what we prepared for.           That
20    is what the information that we had available to us
21    up until that point informed us to prepare for.
22          Q.      Okay.    So I believe these were your words,
23    but please correct me if I'm wrong.             In terms of your
24    clarification of the room to destroy comment, you
25    stated that what you meant to say was that the city
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 60 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            196

 1    from -- you know, from destroying property, I don't
 2    have -- I don't know of many -- or any examples where
 3    that has -- where what you're talking about is an
 4    actual thing.
 5          Q.      Okay.    Now, Kaliope Parthemos, as you
 6    know, was deposed in this case.            In her deposition
 7    she acknowledged that declaring a state of emergency
 8    would have triggered an escalated request for mutual
 9    aid from other jurisdictions and other jurisdictions
10    would have then brought additional resources.                We're
11    talking about outside the National Guard.
12                  Do you agree with that?
13          A.      Say that again.
14          Q.      Sure.    During her deposition, Kaliope
15    Parthemos stated that she -- or acknowledged, rather,
16    that declaring a state of emergency would have
17    triggered an escalated request for mutual aid from
18    other jurisdictions and that other jurisdictions
19    would have then brought additional resources.                And
20    we're talking about outside the National Guard.
21                  Do you agree with that?
22          A.      I do not -- I do not know if increased aid
23    was dependent on a state of emergency declaration.
24          Q.      Okay.
25                  MR. HWANG:      Can we take one final break
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 61 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            197

 1    before we finish up?        If we could take a ten-minute
 2    break, please.
 3                  THE VIDEOGRAPHER:        Okay.    Going off
 4    record.    It is 4:44 p.m.
 5                  (A break was taken.)
 6                  THE VIDEOGRAPHER:        Okay.    We are back on
 7    record.    It is 4:55 p.m.
 8                  BY MR. HWANG:
 9          Q.      Okay.    Now, Ms. Rawlings-Blake, if I can
10    refer you to three different exhibits.              The first is
11    20 -- and if we can mark that as Exhibit 20 -- which
12    is an email produced by the city as City 00045625;
13    Exhibit 30, which was produced -- and if we could
14    mark that as 30.       It was produced by the city as City
15    00052045 -- I'm sorry.         Just those two exhibits.
16                  (Exhibit Numbers 20 and 30 were marked for
17    identification and were attached to the deposition.)
18                  BY MR. HWANG:
19          Q.      Okay.    Now, if you look at Exhibit 20,
20    that refers to a funeral.
21                  Do you see that?
22          A.      Yes.
23          Q.      Okay.    And it says a funeral is going to
24    be on -- at 11:00 a.m. on Monday.            Do you know which
25    funeral this refers to?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 62 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            198

1           A.      I believe that's the funeral of Freddie
2     Gray.
3           Q.      And Exhibit 30 appears to be a calendar
 4    entry for 10:40 a.m. on Monday, April 27th for you to
 5    attend family hour and possibly the funeral service
 6    for Freddie Gray; is that correct?
 7          A.      That's 30?
 8          Q.      Yes.
 9          A.      Yes.
10          Q.      Okay.    And did you attend the family hour
11    and/or funeral of Freddie Gray?
12          A.      Yes.
13          Q.      Did you attend both?
14          A.      I do not know if I stayed for the entire
15    funeral, but I definitely stayed for part of it.
16          Q.      Okay.    But the city knew that a funeral
17    for Freddie Gray was going to be on Monday, April
18    27th, 2015 a good time prior to that, correct?
19          A.      Oh, absolutely.       That's why it was so
20    important for me -- for us to work with his family to
21    try to set the tone and the temperature in the city
22    and to make sure that people knew from his family
23    that what they wanted in his memory was a peaceful
24    day to mourn his death.
25          Q.      Okay.    And if I could direct your
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 63 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            205

 1    shutting down, do you vaguely -- at least vaguely
 2    recall hearing that Lexington Market and Cross Street
 3    Markets were also shutting down early on Monday,
 4    April 27th?
 5          A.      That I don't -- I -- like I said, I have a
 6    vague recollection of T. Rowe Price, but I don't have
 7    -- I don't have an independent recollection of Cross
 8    Street or Lexington Market.
 9          Q.      Okay.    Do you have a recollection of other
10    businesses or institutions or entities on Monday,
11    April 27th deciding to close down early?
12          A.      I can -- what I recall is the city was
13    very shaken by -- by what happened on Saturday, not
14    just what happened, but, you know, it -- the events
15    of Saturday were running on a -- on a repeat loop on
16    the 24-hour news stations, which, I think, had the
17    effect of increasing the level -- the level of
18    concern.
19                  You know, every time the story was
20    reported about Saturday, you know, people would call
21    -- you know, I know me and other people as if it was
22    going on currently in the city.            You know, so it was
23    like a repetitive traumatic experience that, as I
24    mentioned -- as I said before, that the city calmed
25    down on Saturday night, but it was a very uneasy
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 64 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            206

 1    calm.
 2          Q.      Okay.    So did you believe that these
 3    continuing concerns were unwarranted?
 4          A.      No.    They certainly weren't unwarranted.
 5    The city had just gone through something extremely
 6    traumatic, which we experienced and which was
 7    broadcast around the world repeatedly for at this
 8    point more than 24 hours.
 9                  And as I said, there was a -- it was --
10    things had calmed down, but -- and again, I'll
11    repeat, on Sunday, while -- I don't recall any
12    protests, looting.
13                  I think Saturday was so fresh in
14    everyone's mind that it was still -- there was still
15    -- you know, people were -- people were on -- were on
16    edge because of the -- again, like it says, the
17    unpredictable nature.
18                  People -- everyone was feeling like, you
19    know, something could happen anywhere at any time and
20    that this very emotional event of the funeral was
21    coming up.
22          Q.      I'm sorry.      Did you say their concerns
23    were warranted or unwarranted?
24          A.      The first thing I said was that it was
25    understandable that they would be concerned.               I'll
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 65 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            211

 1    about it -- at some point in that time I was at City
 2    Hall.
 3                  And as far as I can remember -- for some
 4    reason, I have a recollection of Keiffer being there.
 5    I knew that -- you know, everybody knew that it was a
 6    funeral and -- the day of the funeral.              And we know
 7    from not just what happened in Baltimore on Saturday
 8    but what's happened in other cities, events like a
 9    funeral can be flash points.
10                  So I think Keiffer may have attended the
11    funeral on behalf of the governor.            I'm not -- I'm
12    not -- I'm not 100 percent sure, but he was in
13    Baltimore on that day in City Hall and in
14    communication -- I -- I'm assuming -- not planted
15    there but stationed there to be at the ready if we
16    needed to communicate with the governor.
17          Q.      Okay.    So I believe you just stated at
18    some point in time, whether it's when Mondawmin
19    started or thereabouts, you recall being at City Hall
20    and you recall Keiffer Mitchell being there.
21                  Am I fairly stating what you stated?
22          A.      Yes.    I just don't remember exactly, you
23    know, the timing.
24          Q.      Okay.    Do you recall eventually leaving
25    City Hall and going somewhere else?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 66 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            216

 1    voice as -- or at least that's how I interpreted it
 2    as the violence was erupting.
 3          Q.      Did he say we need more help?           Do you
 4    recall that?
 5          A.      I don't recall.       I can't -- I'm sure at
 6    some point -- I think -- I think he would be -- I
 7    can't imagine why he wouldn't have said that.                I just
 8    don't recall him specifically saying that, but it was
 9    clear that as things escalated we needed more
10    resources.
11          Q.      Okay.    And you know, prior to going to the
12    command center as you're speaking with Commissioner
13    Batts you said you recall more of the tone than the
14    substance.
15          A.      Prior to getting there, yeah.
16          Q.      Did you get a sense that he was
17    overwhelmed?
18          A.      No.    I don't -- I -- I can't -- I don't
19    know if I characterized it as overwhelmed.
20          Q.      Okay.    How would you characterize it?
21          A.      It -- at the time I had the sense that he,
22    his team, my team, you know, that everyone that was
23    involved was in the middle and responding to a
24    horrific event that was evolving and -- rapidly
25    evolving and that people were working very hard to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 67 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            217

 1    try to respond in a way that was -- you know, trying
 2    to -- trying to create the best outcome in a horrible
 3    event that was devolving.
 4          Q.      Now, leave had been canceled -- leave for
 5    the Baltimore Police Department had been canceled for
 6    Saturday, April 25th, 2015.          You were also aware that
 7    leave had been canceled for Monday, April 27th, 2015,
 8    correct?
 9          A.      I'm sure.     I don't remember specifically,
10    but that makes sense.
11          Q.      And with respect to mutual aid, you were
12    aware that there was mutual aid present there in
13    Baltimore City on Saturday, April 15th, 2015,
14    correct?
15          A.      Yes.
16          Q.      Okay.    And were you also aware that the
17    amount of mutual aid present here -- that was to be
18    present here at the beginning of April 27th, 2015
19    there wasn't a large fluctuation between the numbers
20    being provided on the morning of April 27th, 2015
21    when compared to April 25th, 2015?
22          A.      I do not know that information.
23          Q.      Okay.    But was it your impression that the
24    number -- the total number of law enforcement
25    officers available to be deployed on Monday, April
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 68 of 1474
                             ORIGINAL TRANSCRIPT

                                                                            242

 1                     CERTIFICATE OF NOTARY PUBLIC
 2
 3
 4          I, SHERRY L. BROOKS, the officer before whom the
 5    foregoing deposition was taken, do hereby certify
 6    that the witness whose testimony appears in the
 7    foregoing deposition was remotely duly sworn by me;
 8    that the testimony of said witness was taken by me in
 9    stenotype and thereafter reduced to typewriting under
10    my direction; that said deposition is a true record
11    of the testimony given by said witness; that I am
12    neither counsel for, related to, nor employed by and
13    of the parties to the action in which this deposition
14    was taken; and, further, that I am not a relative or
15    employee of any counsel or attorney employed by the
16    parties hereto, nor financially or otherwise
17    interested in the outcome of this action.
18
19                                   __________________________
20                                         SHERRY L. BROOKS
21                                   Notary Public in and for the
22                                         State of Maryland
23
24    My Commission Expires:
25    July 9, 2023
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 69 of 1474




                    EXHIBIT 2
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 70 of 1474




                          In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                      KALIOPE PARTHEMOS
                         January 12, 2021
                      ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 71 of 1474
                       ORIGINAL TRANSCRIPT

                                                                       1

           IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MARYLAND
                    NORTHERN DIVISION
 -----------------------------
                              :
 CHAE BROTHERS LIMITED        :
 LIABILITY COMPANY, Et Al.,   :
                              :
                 Plaintiff,   :
                              :
           v.                 : CASE NO.:
                              : 1:17-CV-01657-GLR
 MAYOR & CITY COUNCIL OF      :
 BALTIMORE, Et Al.,           :
                              :
                Defendant.    :
 _____________________________:
                                  Tuesday, January 12, 2021




 Deposition of
                  KALIOPE PARTHEMOS,
 a witness called for examination by counsel for the
 Plaintiffs, pursuant to Notice, hosted via virtual
 videoconference by CourtScribes, Inc., commencing
 at approximately 9:00 a.m., there being present on
 behalf of the respective parties:
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 72 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            2

1     ON BEHALF OF THE PLAINTIFFS:
 2
 3                       PETER K. HWANG, ESQUIRE
 4                       SUNG & HWANG, LLP
 5                       9256 Bendix Road, Suite 109
 6                       Columbia, Maryland 21045
 7                       (410) 772-2324
 8                       phwang@sungandhwang.com
 9
10                       RAY M. SHEPARD, ESQUIRE
11                       THE SHEPARD LAW FIRM, LLC
12                       122 Riviera Drive
13                       Pasadena, Maryland 21122
14                       (410) 255-0700
15                       ray@shepard.law
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 73 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            3

1     ON BEHALF OF THE DEFENDANTS:
 2
 3                       HANNA MARIE C. SHEEHAN, ESQUIRE
 4                       SARA GROSS, ESQUIRE
 5                       CITY OF BALTIMORE DEPARTMENT OF LAW
 6                       LITIGATION DIVISION
 7                       100 N. Holliday Street, Suite 101
 8                       Baltimore, Maryland 21202
 9                       (410) 396-4431
10                       hanna.sheehan@baltimorecity.gov
11                       sara.gross@baltimorecity.gov
12
13    VIDEOGRAPHER: IAN WALLACH, Courtscribes, Inc.
14    REPORTED BY:      EMILY G. COLKITT, Notary Public
15
16                                  - - -
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 74 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            4

1                            C O N T E N T S
 2
 3    WITNESS            EXAMINATION BY                        PAGE(S)
 4    K. Parthemos       Mr. Hwang                                   8
 5                                  - - -
 6                           E X H I B I T S
 7    PARTHEMOS DEPOSITION                                      MARKED
 8    Exhibit No. 1 - Subpoena Package                              14
 9    Exhibit No. 2 - Protective Order and Agreement                16
10    Exhibit No. 3 - Amended Complaint                             23
11    Exhibit No. 4 - Bates No. CITY00010183-4                      30
12    Exhibit No. 5 - Bates No. CITY00044442-43                     30
13    Exhibit No. 6 - Bates No. CITY00042157-58                     42
14    Exhibit No. 7 - Bates No. CITY00039305-07                     52
15    Exhibit No. 8 - Bates No. CITY00038330                        53
16    Exhibit No. 9 - Bates No. CITY00052431                        65
17    Exhibit No. 10 - Bates No. CITY00041669-70                    65
18    Exhibit No. 11 - Bates No. CITY00054101-02                    68
19    Exhibit No. 12 - Bates No. CITY00054708                       91
20    Exhibit No. 13 - Bates No. CITY00052380                       93
21    Exhibit No. 14 - Bates No. CITY00052923                       95
22    Exhibit No. 15 - Bates No. CITY00055110                       96
23    Exhibit No. 16 - Bates No. CITY00045742                       97
24    Exhibit No. 17 - Bates No. CITY00008247-49                   102
25    Exhibit No. 18 - Bates No. CITY00053393-96                   121
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 75 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            5

1                            E X H I B I T S
 2                              (continued)
 3    PARTHEMOS DEPOSITION                                      MARKED
 4    Exhibit No. 19 - Bates No. CITY00039193                      134
 5    Exhibit No. 20 - Bates No. CITY00040085                      135
 6    Exhibit No. 21 - Bates No. CITY00045625                      136
 7    Exhibit No. 22 - Bates No. CITY00052441-42                   139
 8    Exhibit No. 23 - Bates No. CITY00052170                      161
 9    Exhibit No. 24 - Bates No. CITY00011473                      1641
10    Exhibit No. 25 - Bates No. CITY00037614                      145
11    Exhibit No. 26 - Bates No. CITY00037600                      148
12    Exhibit No. 27 - Bates No. CITY00052047                      148
13    Exhibit No. 28 - Bates No. CITY00055136                      157
14    Exhibit No. 29 - Bates No. CITY00052179                      159
15    Exhibit No. 30 - Bates No. CITY00046791-92                   162
16    Exhibit No. 31 - Bates No. CITY00052424                      170
17    Exhibit No. 32 - Bates No. CITY00054186                      171
18    Exhibit No. 33 - Bates No. CITY00037932                      173
19    Exhibit No. 34 - Bates No. CITY00052552                      174
20    Exhibit No. 35 - Bates No. CITY00046457                      176
21    Exhibit No. 36 - Bates No. CITY00011859-60                   178
22    Exhibit No. 37 - Bates No. CITY00046497                      179
23    Exhibit No. 38 - Bates No. CITY00052500-01                   181
24    Exhibit No. 39 - Bates No. CITY00037933                      183
25    Exhibit No. 40 - Bates No. CITY00012781                      186
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 76 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            6

1                            E X H I B I T S
 2                              (continued)
 3    PARTHEMOS DEPOSITION                                      MARKED
 4    Exhibit No. 41 - Bates No. CITY00053858                      191
 5    Exhibit No. 42 - Bates No. CITY00052381                      198
 6    Exhibit No. 43 - Bates No. CITY00012126                      203
 7    Exhibit No. 44 - Bates No. CITY00013069                      208
 8    Exhibit No. 45 - Bates No. CITY00054223                      211
 9    Exhibit No. 46 - Bates No. CITY00046346                      219
10    Exhibit No. 47 - Bates No. CITY00052460                      219
11    Exhibit No. 48 - Bates No. CITY00046610                      219
12    Exhibit No. 49 - Bates No. CITY00052350                      223
13    Exhibit No. 50 - Bates No. CITY00052848-51                   224
14    Exhibit No. 51 - Bates No. CITY00052209                      224
15    Exhibit No. 52 - Bates No. CITY00054110                      232
16    Exhibit No. 53 - Bates No. CITY00052097                      235
17    Exhibit No. 54 - Bates No. CITY00052727-32                   238
18    Exhibit No. 55 - Bates No. CITY00052541                      238
19    Exhibit No. 56 - Bates No. CITY00052347                      240
20    Exhibit No. 57 - Bates No. CITY00049959                      242
21    Exhibit No. 58 - Bates No. CITY00032029                      245
22    Exhibit No. 59 - Bates No. CITY0003820-4060                  246
23                                  - - -
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 77 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            7

1                        P R O C E E D I N G S
 2                 THE VIDEOGRAPHER:       We are now on the
 3    record in the matter of Chae Brothers, LLC, Et Al.
 4    v. The Mayor and City Council of Baltimore, Et Al.
 5    Today's date is January 12th, 2021.             The time is
 6    9:08 a.m.
 7                 This is the video-recorded deposition of
 8    Kaliope Parthemos being taken via Zoom.              My name is
 9    Ian Wallach.      I am the camera operator with
10    CourtScribes.      The court reporter is Emily Colkitt
11    with CourtScribes.        Will Counsel please introduce
12    themselves for the record?
13                 MR. HWANG:     Good morning.       Peter Hwang on
14    behalf of all the Plaintiffs.
15                 MR. GROSS:     Good morning.       Sara Gross and
16    Hanna Sheehan on behalf of the Mayor and City
17    Council of Baltimore.
18                 THE VIDEOGRAPHER:       Thank you.      Will the
19    court reporter please swear in the witness?
20                 THE REPORTER:      Ms. Parthemos, would you
21    raise your right hand, please?
22    Whereupon,
23                         KALIOPE PARTHEMOS,
24    a witness, called for examination by counsel for
25    the Plaintiffs, was duly sworn, and was examined
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 78 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            8

1     and testified as follows:
 2                 THE REPORTER:      Thank you.      The time is
 3    now 10:08 a.m.       Counsel, you may proceed.
 4                 MR. HWANG:     All right.      Thank you.
 5          EXAMINATION BY COUNSEL FOR THE PLAINTIFFS
 6                 BY MR. HWANG:
 7          Q      And Ms. Parthemos, I want to make sure I
 8    pronounce your name correctly.           Would you mind
 9    pronouncing your name for the record, please?
10          A      Kaliope Parthemos.
11          Q      Now, Ms. Parthemos, as you know, my name
12    is Peter Hwang, and I represent the Plaintiffs in
13    this action who have filed suit against the Mayor
14    and City Council of Baltimore for, among other
15    things, damages to Plaintiffs' property and
16    business.
17                 As you know, we're here for a deposition,
18    which will consist of me asking you questions, and
19    you providing answers to those questions.              As you
20    can see, there's a court reporter here.              She's
21    transcribing my questions as well as your
22    responses.
23                 As such, it's important that you answer
24    my questions verbally.         Please refrain from
25    answering with gestures like a head nod or with
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 79 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            20

1           A      I was the Chief of Staff for Mayor
 2    Stephanie Rawlings-Blake from 2014 through December
 3    of 2016.
 4          Q      And from 2014 through December of 2016,
 5    was the Chief of Staff to former Mayor Stephanie
 6    Rawlings-Blake your only source of employment?
 7          A      Yes.
 8          Q      Now, prior to becoming the Chief of Staff
 9    in or around 2014, were you employed by the City?
10          A      Yes.
11          Q      When did you first become employed by the
12    City?
13          A      December 2006.
14          Q      Okay.    Now, if you could kind of walk me
15    through your C.V., so to speak?            From 2006 through
16    2014, at least, the different titles that you held
17    while employed by the City and, for each title,
18    what your duties were?
19          A      December -- actually, it might have been
20    January of 2007 or the end of December.              I think it
21    might have been January 2007 through February of
22    2010, I was the Deputy Chief of Staff to then City
23    Council President Stephanie Rawlings-Blake.
24                 From February 2010 until about May or
25    June of 2010, I was the Assistant Deputy Mayor of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 80 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            26

1                  (The witness reviewed the document.)
 2                 THE WITNESS:      I'm sorry, could you repeat
 3    your question?
 4                 BY MR. HWANG:
 5          Q      Sure.    Do you understand -- in addition
 6    to what happened at Camden Yards, as you described
 7    it, do you understand that what is described in
 8    paragraphs 54 and 55 happened on Saturday, April
 9    25th, 2015?
10          A      I don't know what Mr. Shabazz reportedly
11    told the crowd.       But I do know that there was the
12    damage with the police vehicles and the breaks in
13    7-11.
14          Q      Okay.    Do you recall the name Malik
15    Shabazz?
16          A      I'm sorry, do I recall the name --
17          Q      Malik Shabazz, the name written in
18    paragraph 54.
19          A      I do not.
20          Q      I'm sorry, it seemed like I cut you off.
21    You were about to say something?
22          A      No, I'm good.
23          Q      But you do recall what's described in
24    paragraph 55 as happening on that Saturday,
25    correct?     April 25th?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 81 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            27

1           A      What I was going to say is I don't
 2    remember the last statement -- I'm sorry, it was so
 3    long ago -- when "Defendant Batts later publicly
 4    stated that the protestors had 'wreaked
 5    havoc' and 'became very violent.'"            I don't
 6    remember if he said that on that Saturday.
 7          Q      Okay.    But just to make sure I'm
 8    understanding you correctly -- you do recall on
 9    April 25th, 2015, damage to police vehicles, bricks
10    and bottles being thrown at police officers, a 7-11
11    being looted, and some other property damage?
12          A      Yes, sir.
13          Q      Now, if I could direct your attention to
14    paragraphs 66 through 69?          And I'll give you a
15    minute to read it, but let me pose a question
16    first.
17                 Do you understand that what is described
18    in paragraphs 66 through 69 happened on Monday,
19    April 27th, 2015?
20          A      Okay.    Did you want me to read it before
21    I answer that question, or are you telling me?
22          Q      If you could read it, please, and just
23    confirm.
24          A      Okay.
25          Q      And again, it's 66 through 69.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 82 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            32

1           Q      Now, both of these email chains happened
 2    throughout Sunday, April 19th, 2015, correct?
 3          A      Yes.
 4          Q      And I believe you testified earlier that
 5    you recall being at church when you recalled
 6    receiving the call about Freddie Gray's passing.
 7    Was that what you said?
 8          A      I don't think it was a call.           It was the
 9    day of the Greek Independence Day Parade at church.
10    So I remember being on the podium, which is why I
11    don't think I got any of these messages.              I wasn't
12    looking at my phone.
13          Q      Okay.
14          A      I remember being on the podium, and
15    someone saying, "Did you hear that Freddie Gray
16    died today?"      And me saying, "Who?        What?"     And
17    then that's how I heard.
18          Q      Okay.    And then following you hearing
19    about Freddie Gray's passing, is it safe to say
20    that you found out more about who Freddie Gray was
21    and then what happened?
22          A      Yes.    And I may have already known who
23    Freddie Gray was.       I just don't remember.         I'm
24    sorry, it was so long ago.
25          Q      Okay.    Do you recall there being protests
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 83 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            33

1     that got worse after Freddie Gray's passing?
 2          A      Yes.
 3          Q      Okay.    And I would assume that the City
 4    was aware of the reason for these protests and that
 5    they were directly related to the arrest and
 6    eventual passing of Freddie Gray, right?
 7          A      Yes.
 8          Q      Do you recall participating in any
 9    meetings at that time, upon Freddie Gray's passing,
10    regarding these protests?
11          A      There were a number of meetings.
12          Q      Okay.
13          A      I don't remember specific dates and
14    times, but we had a number of meetings.
15          Q      Sure.    What do you recall about the first
16    meetings, the early meetings, with respect to the
17    protests and how the City would deal with them?
18          A      Well, at that point, it was a public
19    safety issue.       It wasn't a City Hall issue.          I just
20    remember us having conversations with the Police
21    Commissioner --
22          Q      Sure.    And what kind of --
23          A      -- and the Mayor's Office of Emergency
24    Management to make sure everybody was ready and
25    that they had the resources that they needed.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 84 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            40

1           A      Yes.
 2          Q      What's the difference between the Watch
 3    Center and the EOC?
 4          A      The Watch Center was in the Police
 5    Headquarters, and it was under the control of the
 6    Police Department.        And they managed the Watch
 7    Center and controlled who came into the room and
 8    who didn't and who was a part of whatever was going
 9    on there.
10                  The Emergency Operation Center was
11    activated through the Mayor's Office of Emergency
12    Management on Calvert Street.
13          Q      Okay.
14          A      It was a different location than the
15    Watch Center at the Police Department.
16          Q      Was your center, the Watch Center,
17    something that had to be activated?             Or was it
18    always in place?
19          A      I'm pretty sure it's always in place, but
20    I don't know.
21          Q      Okay.    Now, again, Freddie Gray passes
22    away on April 19th, which was a Sunday.
23          A      Yes.
24          Q      After his passing, do you recall protests
25    generally escalating in terms of size?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 85 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            41

1           A      Yes, sir.     Yes.
 2          Q      And I assume as these protests were
 3    escalating, that the frequency of the meetings
 4    regarding these protest also rose, correct?
 5          A      Yes.
 6          Q      As these protests started escalating
 7    after Freddie Gray's passing on April 19th, what
 8    kind of discussions do you recall having within the
 9    City?
10          A      I just remember asking Commissioner Batts
11    was he ready, explaining, setting up times to call
12    clergy and community groups and business groups
13    with regards to what we were doing to prepare.                And
14    I guess those were the kind of basic discussions
15    that we had during those meetings --
16          Q      Okay.
17          A      -- generally.
18          Q      And would you personally --
19          A      I don't remember specifically.           I'm
20    sorry.
21          Q      Would you personally meet with
22    Commissioner Batts?        When you say you met with
23    Commissioner Batts and talked with him, was it you
24    that did that?
25          A      It wasn't just me.        It was -- yeah, it
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 86 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            42

1     would be me or Stephanie, sometimes Kevin,
 2    sometimes the Mayor.
 3          Q      Okay.    And I just want to make sure we're
 4    referring to the same people.           So you said it
 5    wasn't just you.       It also may have included
 6    Stephanie --
 7          A      Robinson.
 8          Q      Stephanie Robinson?
 9          A      Kevin Harris, and Mayor Rawlings-Blake.
10          Q      And as the protests were escalating after
11    Freddie Gray's passing on April 19th, and you were
12    communicating with Commissioner Batts, did those
13    communications continue to include, you know, the
14    Baltimore City Police Department's resources and
15    whether they had enough and the mutual aid that
16    they were requesting?
17          A      Yes.
18          Q      So if I could direct your attention to
19    the document marked as 06?
20          A      One second.      Okay.
21                 MR. HWANG:     And if we could mark that as
22    Exhibit 6?     It's an email chain produced by the
23    City as CITY00042157 through 158.
24                 (Whereupon, a document was marked for
25    identification Parthemos Deposition Exhibit No. 6.)
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 87 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            52

1     Exhibit 7?
2                  (Whereupon, a document was marked for
3     identification Parthemos Deposition Exhibit No. 7.)
4                  BY MR. HWANG:
5           Q      This is an email chain produced by the
6     City as CITY00039305 through 07.
7           A      Yes.
8           Q      Now, Exhibit 7 is an April 23rd email
 9    chain between Colin Tarbert and Donald Fry.               Do you
10    recognize Donald Fry?
11          A      Yes.
12          Q      Do you recall who he was or what his role
13    was at that time?
14          A      I think he has the same role -- the head
15    of the Greater Baltimore Committee.
16          Q      And what is Greater Baltimore Committee,
17    for those who don't know?
18          A      It's an organization with business
19    leaders in the City.
20          Q      Okay.    Now, in the early --
21          A      It's not a City organization.           It's a
22    private business organization.
23          Q      Okay.    In the earliest email in Exhibit
24    7, which Colin Tarbert sent on April 23rd at 11:18
25    a.m.?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 88 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            53

1           A      Yes.
 2          Q      He states that you wanted to schedule a
 3    business outreach call --
 4          A      Yes.
 5          Q      -- with the Mayor and business leaders at
 6    3:00 p.m. on April 24th.         Do you see that?
 7          A      Yes.
 8          Q      Okay.    What updates were to be provided
 9    on that call?
10          A      With regards to what we were doing to
11    prepare for the protest.
12          Q      Okay.
13          A      And, you know, people were getting a
14    little anxious and nervous with regards to
15    everything that they were hearing and, of course,
16    what happened to Mr. Gray.          And everyone, you know,
17    was upset and wanted to make sure that we were
18    prepared for what was going on.
19          Q      Okay.    And now if I could direct your
20    attention to 08?
21                 MR. HWANG:     If we could mark it as
22    Exhibit 8?     It's produced by the City as
23    CITY00038330.
24                 (Whereupon, a document was marked for
25    identification Parthemos Deposition Exhibit No. 8.)
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 89 of 1474
                            ORIGINAL TRANSCRIPT

                                                                            54

1                  THE WITNESS:      Yes.
 2                 BY MR. HWANG:
 3          Q      Now, this refers to the same business
 4    outreach call, correct?
 5          A      Yes.
 6          Q      And at the bottom it says "requestor,"
 7    and it has your first name on there, correct?
 8          A      Yes.
 9          Q      So you're the one that organized this
10    call?
11          A      I'm the one that requested the Economic
12    Development Team organize the call.
13          Q      Okay.    Now, you said -- and did this call
14    actually happen?
15          A      I'm pretty sure it did -- that call as
16    well as a community call.
17          Q      Okay.    These calls -- who typically led
18    these calls?      Who spoke?
19          A      On this call, it was probably the Deputy
20    Mayor -- or, excuse me, the specific business
21    outreach call, when I referenced this call, was
22    probably the Deputy Mayor initially spoke and then
23    the Mayor spoke and then answered questions.
24          Q      And when you say -- which deputy mayor
25    would have spoken?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 90 of 1474
                            ORIGINAL TRANSCRIPT

                                                                       100

 1    So I don't know who was more helpful or not.               I
 2    don't remember.
 3          Q      Sure.    Would you say politics plays a
 4    part into whether and to what extent certain
 5    counties may provide mutual aid to Baltimore City?
 6          A      I would hope not, but I guess that could
 7    be a factor, as well as relationships.              I'm not
 8    exactly sure.       I don't know the police -- I don't
 9    -- I'm not a police officer that has to call in
10    mutual aid, so I don't know the nature of the
11    discussions and the relationships.            So I don't
12    know.     I'm sure there's a lot of factors.           I just
13    don't know what they are.
14          Q      Sure.    So at this time -- we're talking,
15    you know, Saturday, April 25th, 2015 -- when we
16    talk about mutual aid, we're talking about the
17    requests coming from the Baltimore City Police
18    Department and directly going to police departments
19    in other jurisdictions, correct?
20          A      Yes.
21          Q      It's police department to police
22    department?
23          A      Yes.
24          Q      It's not city to county, or city to city?
25          A      No.    The Mayor doesn't make the request.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 91 of 1474
                            ORIGINAL TRANSCRIPT

                                                                       101

 1    The Police Commissioner does.
 2          Q      So it's from police department to police
 3    department --
 4          A      Yes.
 5          Q      -- as requests are being made and the
 6    request to provide mutual aid.           It's police
 7    department to police department, right?
 8          A      And I'm sure that if a -- I'm sure it's
 9    common practice that if a jurisdiction were to
10    request aid, I'm pretty sure that it's common
11    practice that it's granted.
12                 Just like if any other jurisdiction were
13    to call us, they wouldn't hesitate -- we wouldn't
14    hesitate to provide them the resources that they
15    needed if we had them.
16          Q      Sure.    And again, I just want to make
17    sure we have this clear.         Because we say "us" and
18    "them" when we're referring to jurisdictions in
19    general.     But again, this would be a request made
20    by the police department and a request granted by
21    another police department, right?
22          A      Yes.    Commissioner to commissioner.
23          Q      Police commissioner to police
24    commissioner, right?
25          A      Yes, sir.     Uh-huh.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 92 of 1474
                              ORIGINAL TRANSCRIPT

                                                                       102

1            Q      Now, if I could direct your attention to
2     -- I'm sorry?
3            A      I was asking her if we're going to go
4     through all of these exhibits.
5            Q      It'll go quicker.
6            A      Okay.
7            Q      If I could direct your attention to
8     Exhibit 17, please?
 9           A      Sure.
10           Q      And Ms. Parthemos, again, if you need to
11    take a break, just let me know.            I'm not going to -
12    -
13           A      No, I'm fine.     If I have to use the
14    restroom, that's the only thing.            I'll let you
15    know.      And my meter runs out at 12:40, so I just
16    need to get there and put in some more money before
17    then.
18           Q      Sure.
19                  MR. HWANG:     And if we could have this
20    marked as 17?         It's an email chain produced as
21    CITY00008247 through 49.
22                  (Whereupon, a document was marked for
23    identification Parthemos Deposition Exhibit No.
24    17.)
25                  THE WITNESS:     I'm sorry, I'm asking if
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 93 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        103

 1    she can enlarge it for me.          I'm having a hard time
 2    seeing, it's so small.         Yes, that's better.        Okay.
 3    Yes.
 4                 BY MR. HWANG:
 5           Q     Okay.    Now, I believe you testified
 6    earlier that you do recall protests and
 7    specifically things happening at Camden Yards and
 8    at City Hall on Saturday, April 25th, 2015,
 9    correct?
10           A     I'm sorry, say that again?          I apologize.
11           Q     I believe you testified earlier that you
12    do recall things happening at Camden Yards and also
13    at City Hall during protests that occurred on
14    Saturday, April 25th, 2015.          Is that correct?
15           A     Yes.
16           Q     Now, I'll give you a chance to read
17    through this email, again, to help you refresh your
18    recollection to the extent needed.            And if I may
19    offer a suggestion -- if you start from the bottom
20    and go up to the top, or go from the back to the
21    front --
22           A     Right.
23           Q     -- so you can read it in chronological
24    order, that is.
25           A     Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 94 of 1474
                             ORIGINAL TRANSCRIPT

                                                                       104

 1                 (The witness reviewed the document.)
 2                 THE WITNESS:      Okay.
 3                 BY MR. HWANG:
 4          Q      Now, as these events were unfolding on
 5    April 25th, 2015, do you recall where you were?
 6          A      I was at City Hall.
 7          Q      You were at City Hall for the entirety of
 8    the protests and the violence and destruction that
 9    occurred on April 25th?
10          A      I was there a lot.        I got a few hours of
11    sleep that week.
12          Q      Okay.    Now, prior to the EOC being
13    activated, do you recall where OEM operated out of?
14          A      We were at the Watch Center.           Because
15    when it said "the Mayor walked in," we both went
16    over to the Watch Center on Saturday.
17          Q      Got it.    So --
18          A      I was at City Hall, and she called me and
19    told me she was headed to the Watch Center.               And
20    Howard Libit and I were headed to the Watch Center.
21    And I was calling her to tell her that we were
22    walking over.
23                 Because we were letting the police handle
24    their operations.       But at that point, we couldn't
25    see what was going on, and it was getting more
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 95 of 1474
                            ORIGINAL TRANSCRIPT

                                                                       105

 1    people.    And we knew that they couldn't provide us
 2    with updates.       So we wanted to go over, and the
 3    Mayor told me that she was in the car on the way
 4    over as well.
 5          Q      Okay.    And so you met the Mayor at the
 6    Watch Center on April 25th, 2015.            And I guess it
 7    would be around 5:00 p.m., right?
 8          A      Yeah.
 9          Q      Okay.    And you said prior to that, you
10    were at City Hall?
11          A      Yes.
12          Q      Prior to, I guess, walking over to the
13    Watch Center at Police Headquarters -- and let me
14    confirm that.       The Watch Center at that time was at
15    Police Headquarters, correct?
16          A      Yes.
17          Q      So prior to walking over to Police
18    Headquarters around 5:00 p.m. on Saturday, April
19    25th, while you were at City Hall, can you walk me
20    through your day kind of as the protests started,
21    they began escalating, and eventually when other
22    things started happening, like the violence and the
23    property destruction?
24          A      I know that people were calling.            I think
25    there may have been something at the Hippodrome.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 96 of 1474
                            ORIGINAL TRANSCRIPT

                                                                       123

 1                 At this point in time, you know, there is
 2    escalating violence.        You do recall there being
 3    some looting and property destruction.              At that
 4    time, you know, downtown businesses are told to
 5    actually close for the evening.
 6                 I mean, would you say at that point in
 7    time the City has gone beyond normal operating
 8    procedures?
 9           A     Well, I don't know what "normal operating
10    procedures" are.       But at the time was the City
11    concerned and wanted to make sure that people were
12    protected and not in the middle of this?              Yes.
13           Q     Would you say that what had happened on
14    April 25th that Saturday was a departure from what
15    had happened during the protests leading up to that
16    day?
17           A     Yes.
18           Q     Did what happened on April 25th that
19    Saturday give the City cause for concern as to what
20    might happen moving forward?
21           A     Sure, yes.
22           Q     Okay.    Now, April 25th happens.         There's
23    violence.     There's looting.       There's property
24    destruction.
25                 Was there any discussion within the City
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 97 of 1474
                            ORIGINAL TRANSCRIPT

                                                                       124

 1    about whether additional measures needed to be
 2    taken to ensure that people and businesses were
 3    protected?
 4          A      I'm sure there were.        I don't remember.
 5          Q      All right.     Well, let's see if we can
 6    help you jog your memory.          So again, April 25th
 7    happens.     That evening -- the property destruction,
 8    the violence, the looting.
 9                 At that point in time, whether it's April
10    25th or April 26th, was there any discussion as to
11    whether the National Guard should be called in?
12          A      No.
13          Q      Do you recall --
14          A      I don't think so.
15          Q      Do you recall there being any discussion
16    as to whether or not a state of emergency should be
17    declared?
18          A      I don't believe so, but I don't remember.
19          Q      Do you recall there being any discussion
20    as to whether a curfew should be imposed?
21          A      No, I don't think so.
22          Q      Now, again, we're talking April 25th,
23    April 26th, after the events at Camden Yards and
24    City Hall happened.
25          A      Oh, I'm sorry, wait -- we're not on
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 98 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        138

 1    attention has been requested for the funeral.                Do
 2    you know to what special attention this email is
 3    referring?
 4          A      I'm assuming it means increased police
 5    presence.
 6          Q      Okay.    Was the City helping to coordinate
 7    that?
 8          A      I don't know if -- were City Hall helping
 9    to coordinate that?        No, I think it's just like any
10    other thing.      We would say, "Hey, is this on your
11    radar?    Have you planned for this?"           And they would
12    say "yes" or "no."
13          Q      Okay.
14          A      But we don't coordinate police
15    operations.      That's the job of the Police
16    Commissioner.
17          Q      Okay.    Sorry, you kind of froze up a
18    little bit.      Let's wait just a second.
19          A      We don't coordinate police operations.
20    That's the job of the Police Commissioner.
21          Q      Okay.    Now, safe to say that Freddie
22    Gray's funeral on April 27th, 2015 had been on the
23    City's radar for some time as an important event?
24          A      Yes.
25          Q      If I could direct your attention to 22?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 99 of 1474
                            ORIGINAL TRANSCRIPT

                                                                       139

 1           A     Okay.
 2                 MR. HWANG:     And if we could mark that as
 3    22?    Email chain produced by the City as
 4    CITY00052441.
 5                 (Whereupon, a document was marked for
 6    identification Parthemos Deposition Exhibit No.
 7    22.)
 8                 THE WITNESS:      Yes.
 9                 BY MR. HWANG:
10           Q     Do you recall Kirby Fowler?
11           A     Yes.
12           Q     Who was he?      At that time, what was his
13    role?
14           A     He was the President of the Downtown
15    Partnership.
16           Q     In the email he sent at 11:24 a.m. on
17    April 26th, 2015, Mr. Fowler states that, "We are
18    encouraging everyone to patronize the businesses
19    and restaurants affected by last night's
20    activities."      Do you see that?
21           A     Yes.
22           Q     And you received this -- you were on this
23    email chain, correct?
24           A     Yes.    I was on the Board representing the
25    Mayor for the Downtown Partnership.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 100 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        140

 1           Q     Got it.     Now, during these discussions,
 2    was business interruption a concern?
 3           A     I mean, I'm sure it was.          We had things
 4    happen in Baltimore City that hadn't happen in 40
 5    years with regards to property damage and people
 6    jumping on police cars.          So I think everyone was
 7    concerned, yes.
 8           Q     Sure.    And certainly after April 25th
 9    that was the case, correct?
10           A     Yes.
11           Q     Now, there must have been some discussion
12    as far as the line between, you know, ensuring
13    safety and at the same time minimizing business
14    interruption, right?         Do you recall there being
15    discussions about that kind of dynamic?
16           A     I mean, you said that they probably
17    occurred.      I'm sure they occurred, but I don't
18    remember, no.
19           Q     Okay.    You don't recall any such -- you
20    recall there being discussions, but you don't
21    remember what was discussed?           Or you don't remember
22    there being discussions?
23           A     Both?    I'm sorry, it was so, so long ago,
24    I don't remember.
25           Q     Okay.    But you do recall business
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 101 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        147

 1    Do you see that?
 2           A     Yeah, I do.
 3           Q     Do you recall there being discussions
 4    about -- strike that.         I believe you testified
 5    earlier that Commissioner Batts had told the City,
 6    "Hey, we're not going to have officers don riot
 7    gear until it becomes necessary, so let's not
 8    escalate the situation," correct?
 9           A     From what I recall, yes.
10           Q     Now, as time went on, we're now at April
11    26, and you see this email where Laurie is saying
12    Baltimore City Police Department are in riot gear.
13                 Were there continuing discussions as to
14    whether or not that strategy or that theory of
15    officers not wearing riot gear was being followed?
16    Were there any complaints that they were wearing
17    riot gear when they shouldn't be?
18           A     I don't remember.
19           Q     Now, if I could direct your attention to
20    25, 26, and 27?
21                 MR. HWANG:      And if we could mark them as
22    25, 26, and 27?       25 is produced by the City as
23    CITY00037614.       And 26 is CITY00037600.         And 27 is
24    CITY00052047.
25                 (Whereupon, documents were marked for
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 102 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        148

 1    identification Parthemos Deposition Exhibit Nos.
 2    25-27.)
 3                 BY MR. HWANG:
 4           Q     Now, Ms. Parthemos, all three of these
 5    exhibits refer to a 5:30 p.m. call on April 26 by
 6    the Mayor to various business leaders.              Do you see
 7    that?
 8           A     Yes.
 9           Q     Okay.
10           A     That was a discussion that we had on
11    Sunday in my office where we made a list of our
12    business leaders for the Mayor to reach out to talk
13    to.
14                 And as well as -- I think there was a
15    community leaders list and a faith-based liaison
16    list.      But I can't remember.       I think the Mayor
17    made three or four calls that day.
18           Q     Okay.    That day being Sunday, correct?
19    April 26th?
20           A     Yes, sir.     Yes, sorry.
21           Q     Now, Exhibit 25 is an email sent to the
22    business leaders inviting them to this call.                Is
23    that correct?
24           A     Yes.
25           Q     And you received that email, correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 103 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        149

 1           A     Yes.
 2           Q     Now, you testified earlier about a call
 3    with business leaders on April 24th, which would
 4    have been Friday.        Why have another call two days
 5    later?
 6           A     Because of everything that happened on
 7    Saturday.
 8           Q     Okay.    Everything that happened on
 9    Saturday, April 25th?
10           A     Yes.
11           Q     Now --
12           A     Again, we were getting a lot of messages
13    from business leaders making sure that we were
14    prepared for the purge and that we were prepared
15    for the funeral.
16           Q     Okay.    Now, for this call scheduled for
17    April 26 at 5:30 p.m., Exhibit 25 talks about the
18    Mayor wanting to "update business leaders on what
19    steps are being taken to ensure public safety and
20    the least amount of disruption to downtown
21    businesses."      Do you see that?
22           A     On the 25th -- I'm sorry, Exhibit 25?
23           Q     Yes.
24           A     Okay.
25           Q     If you look at Exhibit 25, I think it's
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 104 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        150

 1    the first sentence.
 2           A     Yes.
 3           Q     It says that "the Mayor wants to update
 4    business leaders on what steps are being taken to
 5    ensure public safety and the least amount of
 6    disruption to downtown businesses."             Do you see
 7    that?
 8           A     Yes.
 9           Q     To what steps is this email referring?
10           A     I don't know.
11           Q     I mean, April 25th had happened.            Do you
12    recall what additional steps the City was taking to
13    ensure public safety and the least amount of
14    disruption to downtown businesses, as Exhibit 25
15    refers?
16           A     I don't remember.
17           Q     Okay.    I'm sorry, did you say "I don't
18    remember"?
19           A     Yeah, I don't.       I'm sorry.
20           Q     Do you recall attending this call,
21    though?
22           A     I'm pretty sure I was on the call, but I
23    don't remember.
24           Q     Okay.    Do you know if the Mayor would
25    have led this call or if she would have at least
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 105 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        151

 1    participated?
 2           A     Yes, she would have spoken to everyone
 3    and answered questions.
 4           Q     Okay.    Do you recall anything that was
 5    discussed during this call?
 6           A     I do not.
 7           Q     Okay.    Well, if I could go on to 26,
 8    which is the second document we were looking at.
 9           A     Uh-huh.
10           Q     Now, you received the email marked as 26,
11    correct?
12           A     I did.
13           Q     And 26 lists various business leaders who
14    were to participate in the call scheduled for April
15    26, 2015.      Is that correct?
16           A     Yes.
17           Q     Okay.    And then the same business leaders
18    are reflected on Exhibit 27?
19           A     I'm not doing a side-by-side comparison,
20    but I assume they're all the same.
21           Q     Okay.    So who decided which business
22    leaders would be invited to participate in calls
23    like this?
24           A     The Deputy Mayor of Economic and
25    Neighborhood Development and the Mayor's Office of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 106 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        186

1     she had called him.
2            Q     Okay.    When she --
3            A     I was not in the same room with her.
4            Q     Okay.    But you were both at City Hall,
5     though, at that point?
6            A     In different rooms.
7            Q     Okay.    If I could direct your attention,
8     actually, to Exhibit 40.
9                  MR. HWANG:      And if we could mark it as
10    Exhibit 40?      This is an email chain Bates stamped
11    as CITY00012781.
12                 (Whereupon, a document was marked for
13    identification Parthemos Deposition Exhibit No.
14    40.)
15                 THE WITNESS:      Yes.
16                 BY MR. HWANG:
17           Q     Do you recall Daphney Williams?
18           A     Yes.
19           Q     And what was her role at that point in
20    time?
21           A     I think she was the Director of the
22    Mayor's Office of Constituent Services.
23           Q     And you're on this email chain, correct?
24           A     Yes.
25           Q     Now, on April 27th, 2015, at 3:52 p.m.,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 107 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        198

 1    Ms. Parthemos, to 42?
 2                 MR. HWANG:      And if we could mark it as
 3    42, please?
 4                 (Whereupon, a document was marked for
 5    identification Parthemos Deposition Exhibit No.
 6    42.)
 7                 THE WITNESS:      Sure.
 8                 BY MR. HWANG:
 9           Q     It is an email chain produced by the City
10    as CITY00052381.
11           A     Yes.
12           Q     You're on this email chain, correct?
13           A     Yes.
14           Q     Okay.    Now, this is April 27th at 4:38
15    p.m. and 4:40 p.m., which are the times that the
16    two emails were sent.
17           A     Yes.
18           Q     The first email, Daniel Sparaco emails
19    you, refers to Bob -- and I assume that's Bob
20    Maloney -- saying that, "Bob wants approval to open
21    EOC now."      Do you see that?
22           A     Yes.
23           Q     And you respond 2 minutes later and you
24    say "yes," correct?
25           A     Yes.    And I believe by that time -- was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 108 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        199

 1    trying to figure out why Dan was emailing that.
 2    Because he didn't have any -- I don't know why Bob
 3    would talk to Dan, but I guess I can figure it out.
 4                 But we had already had discussions that
 5    the EOC needed to open.          And that message was
 6    supposed to have been relayed to Bob.              So that's
 7    why I said "yes."
 8           Q     Okay.    Do you recall at what point it was
 9    decided that the EOC needed to be opened?
10           A     At some point when we started getting the
11    calls to call in the national troops and/or stop
12    harming children.
13           Q     Okay.    Prior to Monday, April 27th, 2015,
14    were there any discussions as to whether the EOC
15    should be activated or opened?
16           A     I think we did have some discussions as
17    to whether or not it should, but I can't remember.
18           Q     So for example, if --
19           A     I think everything was being -- it was a
20    police operation, and all of the appropriate people
21    were in the Watch Center.          And at that point, it
22    wasn't something that was city-wide.
23                 It was something that was a specific area
24    where the protests were.          So at that point, it
25    wasn't city-wide where it was determined and there
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 109 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         204

 1    Other than Dan just wanting, I don't know, to see
 2    what was going on -- I'm not exactly sure.
 3                 Because everyone was clear that it was a
 4    police operation, and we shouldn't be interfering
 5    with that.      So I was surprised to find out that Dan
 6    was over there at all.
 7                 I don't know why Dan would be the person
 8    sending this email, other than the fact that
 9    Suzanne Sangree or George Nilson asked him to do so
10    because he was over at the Watch Center. I don't
11    know.
12           Q     Okay.    Well, here in his email he's
13    saying, "Police trying to reach mutual aid
14    agreement," presumably with the police department
15    over in Philadelphia, right?
16           A     I don't know what he means by that.             I'm
17    assuming -- that's what it looks like, but I don't
18    know.
19           Q     Okay.    So at this point, the mutual aid
20    agreement, the resources coming from outside of
21    Baltimore City, is still police to police, right?
22    The request is being made by the police department
23    and would have to be granted by another police
24    department, right?
25           A     Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 110 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        207

 1    Guard?
 2           A     Because we know what happens when you
 3    declare a state of emergency from our weather
 4    events.     We've had to declare them before for
 5    blizzards and other things.           So we know that it
 6    also requires -- you know, it comes with other
 7    resources.
 8           Q     Okay.    So would declaring a state of
 9    emergency have provided additional law enforcement
10    officer resources?
11           A     Yes.    You mean through the National
12    Guard?
13           Q     Aside from the National Guard.
14           A     I think the goal was to declare the state
15    of emergency to have the assistance of the National
16    Guard.     I don't -- I think it might have triggered
17    through the mutual aid agreements for other
18    jurisdictions to send in more resources.               But I'm
19    not exactly sure.
20           Q     I'm sorry, you kind of froze up the last
21    few seconds.
22           A     So we knew that that would provide
23    National Guard resources.          I believe that it would
24    have triggered and escalated the seriousness of our
25    requests of mutual aid with neighboring
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 111 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        230

 1           Q     Okay.    And by "she," you're referring to
 2    Stephanie Rawlings-Blake, correct?
 3           A     Yes, the Mayor.
 4           Q     You said that she was aware that you were
 5    contacting outside jurisdictions to see why they
 6    ere not sending in resources by way of law
 7    enforcement officers -- additional officers that
 8    Commissioner Batts had requested.
 9           A     The State Police and Baltimore County.
10           Q     Okay.    So you were keeping the Mayor
11    informed of that, right?          She was aware?
12           A     Yeah.    Yes.
13           Q     So the next bullet point says that the
14    Mayor instituted a city-wide curfew in effect each
15    night from 10:00 p.m. to 5:00 a.m.
16                 Now, the curfew was declared on April
17    27th, but it didn't start or didn't take effect,
18    until April 28th, the following day.             Is that
19    correct?
20           A     I think the curfew -- didn't it go into
21    effect that night?         She told everyone to be in --
22    she implemented it that night at 10:00 p.m.
23           Q     Tell me if I'm wrong.         My understanding
24    may very well be wrong.          My understanding is that
25    the actual -- the curfew may have been implemented.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 112 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        236

 1                 BY MR. HWANG:
 2           Q     Okay.
 3           A     53, yes.
 4           Q     What is your understanding as to why
 5    things eventually quieted down?            Like, what -- it
 6    seems like things were out of control earlier on
 7    April 27th.      What is your understanding as to what
 8    led things to eventually calm down?
 9           A     The Mayor went on TV and declared at
10    state of emergency and said the National Guard
11    would be coming, and the National Guardsmen started
12    coming, and there was a curfew implemented.
13           Q     Okay.    So would you say the curfew also
14    helped quell the rioting and prevent any future
15    rioting?
16           A     I'm not exactly sure what.          I'm sure it
17    was -- that may have been one of the aspects that
18    helped.     But I don't know.
19           Q     If I could direct your attention to 53?
20           A     Uh-huh.
21           Q     So 52 was kind of an update during the
22    very early morning hours of April 28th as far as
23    resources coming in by noon.
24           A     Uh-huh.
25           Q     53 is an email from Keiffer Mitchell to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 113 of 1474
                              ORIGINAL TRANSCRIPT

                                                                        237

 1    you thereafter, after noon on April 28th.               This was
 2    sent to you at 3:42 p.m.
 3           A      Yes.
 4           Q      You received this email, correct?
 5           A      Yes.
 6           Q      Okay.   And was this also in part because
 7    you and the City wanted to be updated on what kind
 8    of resources were coming in from outside
 9    jurisdictions?
10           A      Yes.    The purpose of declaring the state
11    of emergency was to get more resources, yes.
12           Q      Okay.   And these resources that Mr.
13    Mitchell is listing here -- I presume that these
14    are resources that are to be coming in, correct?
15           A      I don't remember.
16           Q      Do you recall if these resources came in?
17           A      I don't remember.
18           Q      Okay.   If I could direct your attention
19    to 54 and 55?
20           A      Uh-huh.    Yes.
21                  MR. HWANG:     And if we could mark those as
22    well?      Exhibit 54 is an email chain produced by the
23    City as -- it's an email and attachments --
24    CITY00052727 through 732.          And 55 is an email chain
25    produced by the City as CITY00052541.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 114 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        255

1                         CERTIFICATE OF NOTARY
 2                 I, Emily G. Colkitt, Notary Public,
 3    before whom the foregoing testimony was taken, do
 4    hereby certify that the witness was duly sworn by
 5    me; that said testimony is a true record of the
 6    testimony given by said witness; that I am neither
 7    counsel for, related to, nor employed by any of the
 8    parties to this action, nor financially or
 9    otherwise interested in the outcome of the action;
10    and that the testimony was reduced to typewriting
11    by me or under my direction.
12                 This certification is expressly withdrawn
13    upon the disassembly or photocopying of the
14    foregoing transcript, including exhibits, unless
15    disassembly or photocopying is done under the
16    auspices of Huseby, and the signature and original
17    seal is attached thereto.
18
19
20
21
22                                                EMILY G. COLKITT,
23                                       Notary Public in and for
24                                           The State of Maryland
25    My Commission Expires:         February 20, 2024
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 115 of 1474




                     EXHIBIT 3
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 116 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                          COLIN TARBERT
                         December 14, 2020
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 117 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             1


 1               IN THE UNITED STATES DISTRICT COURT
 2                 FOR THE DISTRICT OF MARYLAND

 3                      NORTHERN DIVISION
 4    - - - - - - - - - - - - - - - - - - X
 5    CHAE BROTHERS LIMITED                          |

 6    LIABILITY COMPANY, et al.,                     | CIVIL ACTION NO.:
 7                     Plaintiffs,                   | 1:197-CV-01657
 8    v.                                             |

 9    MAYOR & CITY OF BALTIMORE, et al.,             |
10                     Defendants.                   |
11    - - - - - - - - - - - - - - - - - - X

12
13             Videotaped Deposition of COLIN TARBERT
14                          Conducted remotely
15                        Monday, December 14, 2020
16                                  9:00 a.m.
17

18
19
20

21    Pages:     1 - 160
22    Reported by:      Sharon Gregory, Court Reporter
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 118 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             2


 1                Videotaped Deposition of COLIN TARBERT,
 2    conducted remotely:

 3
 4
 5

 6
 7
 8

 9
10         Pursuant to agreement, before Sharon Gregory,
11    Professional Court Reporter and Notary Public of the

12    state of Maryland.
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 119 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             3


 1                          A P P E A R A N C E S
 2            ON BEHALF OF THE PLAINTIFFS:           (Via Zoom)

 3               PETER K. HWANG, ESQUIRE
 4               SUNG & HWANG, LLP
 5               9256 Bendix Road

 6               Suite 109
 7               Columbia, MD 21045
 8               (410) 722-2324

 9            ON BEHALF OF THE DEFENDANTS: (Via Zoom)
10               SARA E. GROSS, ESQUIRE
11               HANNA MARIE C. SHEEHAN, ESQUIRE

12               BALTIMORE CITY DEPARTMENT OF LAW
13               100 North Holliday Street
14               Baltimore, MD 21202
15               (310) 396-3835
16
17    ALSO PRESENT:       IAN WALLACH, VIDEOGRAPHER

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 120 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             4


 1                          C O N T E N T S
 2    EXAMINATION OF COLIN TARBERT                                 PAGE

 3               By Mr. Hwang                                         7
 4
 5                         E X H I B I T S

 6                    (Attached to transcript)
 7    TARBERT DEPOSITION EXHIBIT                                   PAGE
 8    Ex.   1    Photo                                                6
      Ex.   2    Protective order and agreement                       6
 9    Ex.   3    Amended complaint                                    6
      Ex.   4    CITY00054742                                         6
10    Ex.   5    CITY00039305-07                                      6
      Ex.   6    CITY00039641-42                                      6
11    Ex.   7    CITY00054576-79                                      6
      Ex.   8    CITY00039193                                         6
12    Ex.   9    CITY00041602                                         6
      Ex.   10   CITY00011473                                         6
13    Ex.   11   CITY00037614                                         6
      Ex.   12   CITY00037600                                         6
14    Ex.   13   CITY00052047                                         6
      Ex.   14   CITY00038648-49                                      6
15    Ex.   15   CITY00039609-10                                      6
      Ex.   16   CITY00046320-22                                      6
16    Ex.   17   CITY00037932                                         6
      Ex.   18   CITY00052522                                         6
17    Ex.   19   CITY00012914-15                                      6
      Ex.   20   CITY00012997                                         6
18    Ex.   21   CITY00012918-19                                      6
      Ex.   22   CITY00012985                                         6
19    Ex.   23   CITY00013541                                         6
      Ex.   24   CITY00046533                                         6
20    Ex.   25   CITY00052350                                         6
      Ex.   26   CITY00015657-58                                      6
21    Ex.   27   CITY00039188                                         6
      Ex.   28   CITY00037935                                         6
22    Ex.   29   CITY00050701                                         6
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 121 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             5


 1                 E X H I B I T S (CONTD.)
      TARBERT DEPOSITION EXHIBIT                                   PAGE
 2    Ex. 30 CITY00015640-41                                         6
      Ex. 31 CITY00015642-43                                         6
 3    Ex. 32 CITY00039757                                            6
      Ex. 33 CITY00031765                                            6
 4    Ex. 34 CITY00032029                                            6
      Ex. 35 CITY00038578                                            6
 5    Ex. 36 CITY00038646                                            6
      Ex. 37 Page 55 of FAC                                          6
 6
 7
 8

 9
10
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 122 of 1474
                              ORIGINAL TRANSCRIPT

                                                                              6


 1                     P R O C E E D I N G S
 2                   (Tarbert Exhibit Numbers 1 through 37 were

 3    marked for identification.)
 4                   THE VIDEOGRAPHER:       Good morning.       We are now
 5    on the record.       The time is 9:10 a.m., December 14,

 6    2020.    My name is Ian Wallach, and I am the
 7    videographer.       The court reporter is Sharon Gregory.
 8    We are here today for the video-recorded deposition of

 9    Colin Tarbert, in the matter of Chae Brothers Limited
10    Liability Company, et al., versus the Mayor & City
11    Council of Baltimore, et al., Case Number

12    1:17-CV-01657-SAG, in the United States District Court
13    for the District of Maryland.
14                   Will counsel state their appearance for the
15    record.
16                   MR. HWANG:     Peter Hwang on behalf of all the
17    plaintiffs.

18                   MS. GROSS:     Good morning.      Sara Gross and
19    Hanna Sheehan on behalf of the Mayor & City Council of
20    Baltimore.

21                   THE VIDEOGRAPHER:       Thank you.      Will the
22    witness please state and spell their name for the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 123 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             7


 1    record.
 2                   THE DEPONENT:      Colin Tarbert, C-O-L-I-N

 3    T-A-R-B-E-R-T.
 4                   THE VIDEOGRAPHER:       The court reporter will
 5    now swear in the witness after which counsel will

 6    start.
 7                     COLIN TARBERT, having first been duly
 8    sworn, was examined and testified as follows:

 9    BY MR. HWANG:
10              Q    Mr. Tarbert, as you know, my name is Peter
11    Hwang and I represent the plaintiffs in this action who

12    are suing the Mayor and City Council of Baltimore for,
13    among other things, damages to plaintiffs' property and
14    businesses.
15                   As you know, we're here for a deposition
16    which will consist of me asking you questions and you
17    providing answers to those questions.              There is a court

18    reporter on the line right now.            She is transcribing my
19    questions and your responses.           As such it's important
20    that you answer my questions verbally.              Please do not

21    answer with a gesture like a head nod or sounds like
22    "uh-huh."      As you can imagine, it's hard for the court
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 124 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             18


 1    can refer to that as BDC.          Do you understand that?
 2             A     Yes.

 3             Q     How long have you been employed by the BDC?
 4             A     Since you know 2019.
 5             Q     Okay.    What is your title at the BDC?

 6             A     President and CEO.
 7             Q     Has that been the only title you have held
 8    at the BDC since June 2019?

 9             A     Yes.
10             Q     What are your duties as the president/CEO of
11    the BDC?

12             A     I lead the organization.
13             Q     Okay.    And what does the BDC do?
14             A     We're the city's economic development
15    agency.
16             Q     Where were you employed prior to June of
17    2018?

18             A     I was employed by the City of Baltimore.
19             Q     Okay.    For how long -- during what time
20    period, rather, were you employed by the City of

21    Baltimore?
22             A     Approximately May of 2010 through May of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 125 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             19


 1    2019.
 2             Q     Okay.    So during that approximate nine-year

 3    period, could you walk us through the different titles
 4    you've held, and for each title the duties that you had
 5    and the time period you held those?

 6             A     Yeah.    My first position was deputy director
 7    for the mayor's office of economic and neighborhood
 8    development and I served in the capacity to oversee

 9    various agencies and special initiatives related to
10    economic neighborhood development, served on various
11    civic boards and then was promoted to deputy mayor.

12             Q     What time period did you serve in that role?
13    Let's take it one step at a time.
14             A     May 2010 through -- it was about a four-year
15    period, so roughly May of 2014.
16             Q     Okay.
17             A     I think.    I don't know.

18             Q     Are you looking at your resume.           Is that
19    what you are looking up?
20             A     Yeah, it would be easier.

21             Q     Just while you are doing that, Mr. Tarbert,
22    just so I can -- we can go over this.              As we are going
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 126 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             20


 1    through your testimony today, if you can kindly not
 2    refer to any outside documents.            And if you need to,

 3    let us know what you are referring to or else we're
 4    going to be asking for you to produce that.                For now,
 5    it's okay.      I understand you are looking at your

 6    resume, but just for future reference.
 7             A     I'm looking at my LinkedIn page.            So June
 8    2010 through May 14, 2014, deputy director of Mayor's

 9    Office of economic and neighborhood development,
10    assisted in implementing city's economic development
11    practices, co-chair downtown task force, provided a

12    website for small business owners to find information
13    on permits and licenses.          Subsequent to that, deputy
14    mayor for economic and neighborhood development,
15    May 2014 through December 2016, and responsible for
16    implementing all the major policies and initiatives
17    related to economic and community development for the

18    City of Baltimore.        And then subsequent to that,
19    January 2017 through I guess June 2019 period, I served
20    as the deputy chief for strategic alliances.                In

21    similar types of work.
22             Q     How was that role different than your role
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 127 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             26


 1    remember the protests increasing, I believe, yes.
 2             Q     Okay.    As the protests increase after his

 3    death, prior to April 25th, though, did you attend any
 4    discussions or meetings to discuss the protests?
 5             A     I don't believe so.

 6             Q     Okay.    If I could direct your attention to
 7    Exhibits 04 and 05.        04 is a document produced by the
 8    city, Bates stamped City00054722 and 05 is a document

 9    produced by the City, Bates stamped City00039305
10    through 07.
11             A     You broke up a little bit.          You are looking

12    at 04, the mayor to meet with Colin Tarbert, is that
13    what you are asking about?
14             Q     And also 05.      And if you could read through
15    05 as well.
16             A     Okay.
17             Q     Now, if I could specifically direct your

18    attention to 04.        What is Exhibit 4?
19             A     It looks like it's an appointment calendar
20    for me to meet with Mayor Rawlings-Blake.

21             Q     Okay.    Now, Exhibit 4 reflects that you
22    requested that meeting; is that correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 128 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             29


 1             Q     Got it.    And your assistant's name is or
 2    was?

 3             A     Beverly Lanier.
 4             Q     Got it.    So you said that they wouldn't
 5    typically attend.        Who would typically attend these

 6    meetings?
 7             A     Myself and the mayor.
 8             Q     Okay.    Was it one on one?

 9             A     Yes.
10             Q     Now, moving from just generally standing
11    meetings to this meeting in particular, and if I could

12    direct your attention to 05.
13             A     Yes.
14             Q     05 is an e-mail chain; is that correct?
15             A     Yes.
16             Q     And you were a party to this e-mail chain?
17             A     Yes.

18             Q     Now, in the earliest e-mail in that chain,
19    which is on what?        Is it the third page?
20             A     Yes.

21             Q     It's an e-mail that you sent on April 23,
22    2015, at 11:18 a.m.        You say that Kaliope would like to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 129 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             41


 1    point person to communicate back to the business
 2    community on what was happening and what the city, you

 3    know, may be doing in response to that.              But it was
 4    more of a facilitator role in that respect.
 5             Q     It's your testimony you don't recall any

 6    specifics about those conversations at this time with
 7    Ms. Parthemos?
 8             A     I don't specifically remember at this point.

 9    It was five and a half years ago.
10             Q     Okay.    Now, if I could direct your attention
11    to the exhibit marked as 06 which is an e-mail chain

12    produced by the city, Bates stamped City 00039641
13    through 42?
14             A     Yes.
15             Q     It's an e-mail chain, correct?
16             A     Yes.
17             Q     And were you a party to this e-mail chain?

18             A     Yes.
19             Q     Okay.    Who else was on this e-mail chain?
20             A     Don Fry of the Greater Baltimore Committee.

21    Looks like just Don Fry.
22             Q     When you say Greater Baltimore Committee,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 130 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             42


 1    what is that group?
 2             A     It's a group of business leaders similar to

 3    a Chamber of Commerce, but not exactly.
 4             Q     Okay.    How many members would the Greater
 5    Baltimore Committee approximately have at that time?

 6             A     I don't know.
 7             Q     I mean, is it 2, 5, 10, 100 if you had to
 8    approximate?

 9             A     Members or board members?
10             Q     Member businesses.
11             A     I would imagine it's hundreds.           I don't

12    know.
13             Q     Okay.    Now, when did these communications
14    take place in 06?
15             A     The date is April 23rd.
16             Q     Okay.    Now, in the earliest e-mail in this
17    chain was an e-mail that you sent on April 23, 2015, at

18    12:58 p.m., asking Donald Fry whether he would like to
19    participate in a business outreach call with the mayor
20    on April 24; is that correct?

21             A     Yes.
22             Q     Okay.    Now, in Donald Fry's response to you
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 131 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             49


 1             A     I don't think so.       I think it would have
 2    been the same call, but -- it's more of the same

 3    people, so I think it was the same call and we would
 4    have been reaching out to Don Fry in his position as
 5    the CEO of the Greater Baltimore Committee to

 6    coordinate with him and his constituencies as well to
 7    have probably one -- I would imagine it was one call,
 8    update call, with as many business leaders as we could

 9    get.
10             Q     Okay.    Now, these concerns that Donald Fry
11    mentioned in 06, in this e-mail about business

12    interruption and the image perception of the city, do
13    you recall those concerns being relayed to you by other
14    business leaders in addition to Donald Fry?
15             A     Generally.     I mean, the business community
16    has, and still has, concerns about the image of the
17    city.

18             Q     Okay.    I'm saying at that time do you recall
19    people other than Donald Fry expressing those same
20    concerns to you?

21             A     There were a handful of business leaders
22    that had reached out, so I would imagine they had
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 132 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             75


 1    I'll give you some time to flip through these
 2    exhibits -- Exhibits 11, 12, 13 and 14.              Exhibit 11 is

3     an e-mail produced by the city, Bates stamped City
4     00037614, Exhibit 12 is an e-mail produced -- sorry.
 5    It's an e-mail produced by the city, Bates stamped City

 6    00037600.      Exhibit 13 is what appears to be a calendar
 7    entry produced by the City, Bates stamped 00052047.
 8    And Exhibit 14 is an e-mail chain produced by the city,

 9    Bates stamped City 00038648 through 49.              And again,
10    Mr. Tarbert, if you need time I'll let you flip through
11    these exhibits real quick.

12             A     I'm good.     You can proceed.
13             Q     Now, Exhibits 11 through 14 all refer to a
14    5:30 p.m. call on April 26, 2015 by the mayor to
15    various business leaders.          Do you see that?
16             A     Yes.
17             Q     And Exhibit 11 is an e-mail that you sent to

18    business leaders inviting them to this call; is that
19    correct?
20             A     Yes.

21             Q     Now, again, this is April 26th.           This is
22    after Camden yards.        You testified earlier about a call
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 133 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             112


 1    don't know.      You can Google it if you want to read it.
 2             Q     And you see in this e-mail ZeroFOX refers to

 3    intelligence.       Do see that?
 4             A     Yes.
 5             Q     What intelligence -- to what intelligence

 6    are they referring?
 7             A     I don't know.      I didn't respond back to the
 8    e-mail.      I mean I responded back, but I didn't ask them

 9    specifically.       I basically copied the higher-ups and
10    passed it along.
11             Q     Okay.    The story didn't reflect what

12    intelligence it ended up being?
13             A     I don't remember.       I don't think so.
14             Q     If I could refer your attention to Exhibit
15    18 which is an e-mail produced by the city, bates
16    stamped City 00052552.
17             A     Yes.

18             Q     You are a party to this e-mail chain,
19    correct?
20             A     Yes.

21             Q     Who is Brian Rogers?
22             A     He was, again, an executive level member at
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 134 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             113


 1    T. Rowe Price.        I think he may have been chairman
 2    something of that nature.

 3             Q     Now, despite telling you on April 14, after
 4    the April 26 call that T. Rowe Price was going to
 5    remain open on April 27th, T. Rowe Price seemingly

 6    changes course here and informs you at 1:19 p.m. on
 7    April 27th that it decided to shut down; isn't is that
 8    correct?

 9             A     Yes.
10             Q     So you notice that T. Rowe Price changed his
11    mind.    Did you call T. Rowe Price and say, hey, what's

12    going on?      Why are you changing you mind?
13             A     No.    I think I simply responded to the
14    e-mail.
15             Q     Okay.    Did you know what the source of
16    information was that made T. Rowe Price change its
17    mind?

18             A     I assume it was the social media stuff that
19    was being circulated.
20             Q     Okay.    And was this the only communication

21    you received from a business that was saying, hey,
22    we're going to close down early today on April 27th?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 135 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             114


 1             A     I don't remember if anybody else
 2    communicated to me, but I think that other businesses

 3    probably took similar steps during that time given that
 4    it was unknown if they were going to be -- there was
 5    going to be more unrest.

 6             Q     Okay.    And your understanding was that the
 7    concerns centered primarily around the social media
 8    postings about the purge?

 9             A     That's my understanding.
10             Q     So these companies are taking it seriously.
11    They don't see it as unconfirmed.             They were like, Hey,

12    we need to close down?
13             A     Correct.
14             Q     But in your view, it's unconfirmed because
15    it's on social media that's widely distributed?
16             A     What I said was is that I wasn't going to
17    forward social media posts to the business community.

18    First of all, they already saw all the social media
19    posts, but I wasn't forwarding things that I didn't
20    have specific knowledge as to whether they were

21    confirmed or unconfirmed.
22             Q     Okay.    So you didn't think it was that
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 136 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             116


1     purge rose to that level; is that what I'm
2     understanding?

3              A     I wouldn't have pushed out information about
4     a rumor on social media.
5              Q     Now, if I could direct your attention to

6     Exhibit 19.      This is an e-mail chain produced by the
 7    city, Bates stamped City 00012914?
 8             A     Yes.

 9             Q     Through 15.     Sorry.     You are a party to this
10    e-mail chain, correct?
11             A     Yes.

12             Q     Now, Exhibit 19 includes e-mails between you
13    and Laurie Schwartz; is that correct?
14             A     Yes.
15             Q     And this is the same Laurie Schwartz that we
16    referred to in Exhibit 16?
17             A     Yes.

18             Q     Now, in the earliest e-mail in this chain,
19    Ms. Schwartz receives an e-mail at 3:45 p.m. on April
20    26 stating that Lieutenant Olson of the Baltimore

21    Police Department is encouraging restaurants to close
22    their outdoor seating for at least the next week.                 Do
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 137 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             117


 1    you see that?
 2             A     Yes.

 3             Q     Now, after receiving this message, you
 4    respond to Ms. Schwartz at 4:16 p.m., on April 26th,
 5    and you appear to state that maybe the restaurant

 6    should take in and lock furniture only if there is
 7    protest.     Do you see that?
 8             A     Yes.

 9             Q     You then express concerns that it would look
10    like ghost town; is that correct?
11             A     Yes.

12             Q     Now, why would the concern that it would
13    look like a ghost town override a recommendation from
14    the Baltimore Police Department to lock up furniture?
15             A     I recommended that they just take in the
16    furniture if there was a protest.
17             Q     Right.    But the Baltimore Police Department

18    is recommending, Hey, lock up your furniture.
19                   And you're saying, Hey, it's going to look
20    like a ghost town.        Why not wait until there is an

21    actual protest?       That's what you seem to be saying;
22    isn't that correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 138 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             118


 1             A     Looks that way, yes.
 2             Q     Okay.    So why would you try to work -- not

 3    try to.      Why would you say, Hey, don't listen to the
 4    Baltimore Police Department, just wait until there is
 5    a --

 6             A     I didn't say don't listen to the Baltimore
 7    Police Department.
 8             Q     Right.    But obviously you see a

 9    recommendation from the Baltimore Police Department
10    there to lock up patio furniture.             And in response --
11                   MS. GROSS:     I'm sorry.      You've asked him and

12    the question's been answered.           You're getting
13    argumentative.       Please move on.       Thank you.
14             Q     And you say in response it would look like a
15    ghost town.
16             A     That's what it says, yes.
17             Q     All right.     Why were you concerned that it

18    would look like a ghost town?
19             A     I'm not going to answer that question.
20             Q     That one you have to answer.

21             A     Because it would look empty.
22             Q     Okay.    And why were you concerned about it
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 139 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             119


 1    looking empty?
 2             A     Because we didn't want it to look like

 3    downtown was closed up.
 4             Q     Okay.    Why did you not want it to look like
 5    downtown was closed up?

 6             A     Because it's not a very good image to have a
 7    downtown that's shut down.
 8             Q     Okay.    Now, despite your expressing your

 9    concerns that it would look like a ghost town if
10    restaurants locked up their patio furniture,
11    Ms. Schwartz e-mails you back at 1:31 p.m. on April 27,

12    2015, saying now that Lieutenant Colonel Marcus
13    recommended also that patio furniture be taken in as a
14    result of info they have about kids meeting at and
15    tearing up Mondawmin and then heading downtown to reek
16    havoc.     Do you see that?
17             A     Yes.

18             Q     And you responded again at 1:53 p.m., on
19    April 27th, saying this is the rumor, nothing
20    confirmed, I'm worried about the image.              Do you see

21    that?
22             A     Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 140 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             160


 1    CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC
 2         I, Sharon B. Gregory, Court Reporter and Notary

 3    Public, the officer before whom the foregoing
 4    proceedings were taken, do hereby certify that the
 5    foregoing transcript is a true and correct record of

 6    the proceedings; that said proceedings were taken by me
 7    stenographically and thereafter reduced to typewriting
 8    under my supervision; and that I am neither counsel

 9    for, related to, nor employed by any of the parties to
10    this case and have no interest, financial or otherwise,
11    in its outcome.

12         IN WITNESS WHEREOF, I have hereunto set my hand and
13    affixed my notarial seal this 5th day of January, 2021.
14    My commission expires:
15    February 13, 2021
16
17

18    ________________________
19    NOTARY PUBLIC IN AND FOR
20    THE STATE OF MARYLAND

21
22
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 141 of 1474




                     EXHIBIT 4
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 142 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                       STEPHANIE ROBINSON
                          January 11, 2021
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 143 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             1


1              IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE DISTRICT OF MARYLAND

 3                         NORTHERN DIVISION
 4    ------------------------------X
 5    CHAE BROTHERS LIMITED,                 :

 6    LIABILITY COMPANY, ET AL.,             :
 7                        Plaintiffs,        :
 8    v.                                     :   Civil Action No.

 9    MAYOR & CITY COUNCIL OF                :   1:17-CV-01657-SAG
10    BALTIMORE, ET AL.,                     :
11                        Defendants.        :

12    ------------------------------X
13
14            Video Deposition of STEPHANIE ROBINSON
15                        Conducted Virtually
16                     Monday, January 11, 2021
17                              9:15 a.m.

18
19
20

21    Pages 1 - 201
22    Reported by:      Lisa Barbera, Stenographer
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 144 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             2


1     Deposition of STEPHANIE ROBINSON, conducted
 2    virtually.

 3
 4    Witness Location:        Owings Mills, Maryland
 5

 6
 7    Pursuant to agreement, before Lisa Barbera,
 8    stenographer.

 9
10
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 145 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             3


1                       A P P E A R A N C E S
 2

 3           ON BEHALF OF PLAINTIFFS, CHAE BROTHERS
 4           LIMITED LIABILITY COMPANY, ET AL.:
 5                 PETER K. HWANG, ESQUIRE

 6                 SUNG & HWANG, LLP
 7                 9256 Bendix Road, Suite 109
 8                 Columbia, Maryland 21045

 9                 (410)772-2324
10
11           ON BEHALF OF DEFENDANTS, MAYOR & CITY COUNCIL

12           OF BALTIMORE, ET AL.:
13                 SARA E. GROSS, ESQUIRE
14                 HANNA MARIE C. SHEEHAN, ESQUIRE
15                 BALTIMORE CITY DEPARTMENT OF LAW
16                 100 N. Holliday Street
17                 Baltimore, Maryland 21202

18
19
20           ALSO PRESENT:

21                 Ian Wallach, Zoom Technician
22                 Nicholas Pollard, Videographer
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 146 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             4


1                           C O N T E N T S
 2                                                                PAGE

 3    EXAMINATION OF STEPHANIE ROBINSON
 4           by Mr. Hwang                                             9
 5           by Ms. Gross                                          194

 6
 7
 8

 9
10
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 147 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             5


1                           E X H I B I T S
 2                              (Attached)

 3
 4    ROBINSON DEPOSITION                                         PAGE
 5

 6    Exhibit 1        Stephanie Robinson (Subpoena and             14
                       Schedule)
7
      Exhibit 2        Protective Order and Agreement               17
 8
      Exhibit 3        Amended Complaint                            28
 9
      Exhibit 4        CITY00010183-4                               37
10
      Exhibit 5        CITY00042157-58                              50
11
      Exhibit 6        CITY00009496                                 51
12
      Exhibit 7        CITY00055627                                 73
13
      Exhibit 8        CITY00052923                                 76
14
      Exhibit 9        CITY00055051                                 81
15
      Exhibit 10       CITY00045742                                 83
16
      Exhibit 11       CITY00039193                                 93
17
      Exhibit 12       CITY00045625                                 96
18
      Exhibit 13       CITY00038973                                109
19
      Exhibit 14       CITY00052170                                112
20
      Exhibit 15       CITY00038166                                123
21
      Exhibit 16       CITY00037932                                129
22
      Exhibit 17       CITY00037933                                131
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 148 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             6


1
      Exhibit 18       CITY00053858                                135
 2
      Exhibit 19       CITY00054600                                140
 3
      Exhibit 20       CITY00052381                                154
 4
      Exhibit 21       CITY00046346                                155
 5
      Exhibit 22       CITY00052460                                159
 6
      Exhibit 23       CITY00046610                                161
 7
      Exhibit 24       CITY00047753                                164
 8
      Exhibit 25       CITY00052350                                169
 9
      Exhibit 26       CITY00045383                                171
10
      Exhibit 27       CITY00011548                                172
11
      Exhibit 28       CITY00049862                                177
12
      Exhibit 29       CITY00052347                                179
13
      Exhibit 30       CITY00049959                                181
14
      Exhibit 31       CITY00025839-45                             185
15
      Exhibit 32       CITY00045303                                190
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 149 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             7


1                       P R O C E E D I N G S
 2                                 - - -

 3                 THE VIDEOGRAPHER:        We are here today for
 4           the purposes of recording the deposition
 5           of -- sorry -- we're here today for the

 6           purposes of recording the deposition of
 7           Stephanie Robinson taken by -- what's the
 8           defense?

 9                 Ian?    Ian?
10                 MR. HWANG:      Do we want to go off the
11           record for, like, five minutes, and you guys

12           want to figure this out, please?
13                 THE VIDEOGRAPHER:        Yes.    Will do.     Will
14           do.
15                 (Off the record at 9:16 a.m.)
16                 (Back on the record at 9:21 a.m.)
17                 THE VIDEOGRAPHER:        We are on the record

18           in the matter of Chae Brothers LTD versus
19           Mayor and City [sic] of Baltimore.            Today's
20           date is January 11th, 2021.           The time is

21           9:21 a.m.
22                 This is the video recording deposition
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 150 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             8


1            of Stephanie Robinson taken via Zoom.             My
 2           name is Nicholas Pollard; I'm the camera

 3           operator representing Court Scribes,
 4           Incorporated.      The court reporter is Lisa
 5           Barbera with Court Scribes.

 6                 Will counsel please introduce
 7           themselves?
 8                 MR. HWANG:      Good morning.      Peter Hwang

 9           on behalf of all the plaintiffs.
10                 MS. GROSS:      Good morning.      Sara Gross
11           and Hanna Sheehan on behalf of the Mayor and

12           City Council of Baltimore.
13                 THE VIDEOGRAPHER:        Can the court
14           reporter please swear in the witness?
15                 THE COURT REPORTER:        Due to it being
16           Maryland, we have to do a stipulation that I
17           can swear the witness in remotely.

18                 Pursuant to 2-401(g) of the Maryland
19           Rules of Civil Procedure, all parties
20           stipulate and agree that the witness was

21           identified as Stephanie Robinson, that she
22           will be sworn in remotely, and that this
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 151 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             9


1            deposition shall be used for all purposes
 2           like other depositions.

 3                 Counsel, can you please identify
 4           yourselves for the record, state whom you
 5           represent, and state whether or not you agree

 6           with the stipulation?
 7                 You can skip all of that and state
 8           whether or not you agree with the

 9           stipulation, starting with Mr. Hwang.
10                 MR. HWANG:      Yes, we agree.
11                 THE COURT REPORTER:        And Ms. Gross?

12                 MS. GROSS:      We also agree.
13    Whereupon,
14                         STEPHANIE ROBINSON
15    was examined and testified as follows:
16                 THE WITNESS:      I do.
17         EXAMINATION BY COUNSEL FOR THE PLAINTIFFS

18    BY MR. HWANG:
19           Q.    Ms. Robinson, good morning.           As you may
20    know, my name is Peter Hwang, and I represent the

21    plaintiffs in this action who have filed suit
22    against the Mayor and City Council of Baltimore
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 152 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         24


1            Q.    It would have been sometime in 2016?
 2           A.    I did.

 3           Q.    Okay.    Prior to being employed by the
 4    Baltimore Police Department in an HR capacity,
 5    where were you employed?

 6           A.    I worked for the former Mayor in her
 7    cabinet as the director of public safety.
 8           Q.    And the former Mayor being former-Mayor

 9    Stephanie Rawlings-Blake?
10           A.    Yes.
11           Q.    And for how long were you the director

12    of public safety in the Mayor's cabinet?
13           A.    Less than a year.
14           Q.    Okay.    Do you recall, did you begin that
15    position in 2014?
16           A.    '15.    I believe it was March of 2015, if
17    I'm not mistaken.

18           Q.    Okay.    And so you were there until, you
19    know, the end of 2015, thereabouts?
20           A.    Correct.     To the best of my

21    recollection.
22           Q.    Sure.    Prior to -- and, I'm sorry, what
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 153 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         25


1     were your duties as the director of public safety?
 2           A.    To provide support to the Mayor in terms

 3    of acting as a liaison with specifically the
 4    Baltimore Police Department and any other duties
 5    as assigned by either the Mayor or her chief of

 6    staff.
 7           Q.    When you say liaison to the Baltimore
 8    Police Department, what would that have included

 9    as far as your duties are concerned?
10           A.    I regularly met with the police
11    commissioner.       I kept primarily the Mayor's chief

12    of staff abreast of issues with the police
13    department.      I worked in terms of constituent
14    issues with the police department.             And, of
15    course, any other thing that the Mayor or her
16    chief of staff needed with respect to primarily
17    the police department, but I also worked with the

18    fire department.
19           Q.    When you say the Mayor's chief of staff,
20    are you referring to Kaliope Parthemos?

21           A.    Yes.
22           Q.    Was she the chief of staff during the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 154 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         37


1                  I'm just asking generally do you recall
 2    there being protests before Freddie Gray passed

 3    away?
 4           A.    I can't recall when the protests
 5    started.

 6                 MR. HWANG:      Okay.    If I could direct
 7           your attention to the exhibit that starts
 8           with 04.

 9                 And if we could have that marked as
10           Exhibit 4, please.
11                 (Whereupon, CITY00010183-4 was marked as

12    Plaintiffs' Exhibit 4 for Identification by the
13    Reporter.)
14                 MR. HWANG:      This was an e-mail chain
15           produced by the City, Bates stamped
16           CITY00010183 through 184.
17                 And I'll give you some time to look

18           through it if you need.
19                 THE WITNESS:      Okay.    I've read it.
20           Thank you.

21    BY MR. HWANG:
22           Q.    Now, you're on this e-mail chain;
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 155 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         38


1     correct?
 2           A.     I am.

 3           Q.     Now, at 9:43 a.m., you're e-mailed by
 4    Kevin Harris forwarding you an e-mail sent at
 5    9:35 a.m. which states that Freddie Gray has died

 6    and that there's talk of a riot in East Baltimore
 7    taking place by noon.
 8                  Do you see that?

 9           A.     I do see that.
10           Q.     You then e-mail Kevin Harris at 12:29
11    p.m. asking Kevin Harris to call you.              And then

12    you state that you're with the police at 1:26 p.m.
13                  Do you see that?
14           A.     I do.
15           Q.     Now, again, I understand you don't
16    remember dates.       I understand that it was a long
17    time ago.      That's part of the reason why I'm

18    presenting you with these e-mails to help you
19    perhaps jog your memory and bring things back into
20    light.      Okay?

21                  So as you're looking through this
22    e-mail, does that day come back to you when
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 156 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         41


1     recall nothing.       But I'm just asking you generally
 2    what do you recall --

 3           A.    I recall having discussions with the
 4    Baltimore Police Department about both Mr. Gray
 5    and the situation that arose following his death.

 6    I recall having many discussions.
 7           Q.    Now, during these many discussions
 8    regarding the situation that arose after his

 9    death, what topics do you recall discussing?
10           A.    The topics I've just enumerated.
11           Q.    Okay.    As far as the issues -- you refer

12    to issues that arose after Freddie Gray's passing.
13    To what issues are you referring?
14           A.    Getting them equipment.          Getting them
15    additional support from other law enforcement
16    agencies.      Injuries of various police officers.
17                 There were so many discussions over such

18    wide-ranging topics.
19           Q.    Okay.    Let's take those issues one by
20    one.

21                 So equipment, when you refer to
22    equipment, what equipment are you referring to?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 157 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         45


1            A.    What do you mean?
 2           Q.    Who made that request?         Was it you?      Was

 3    it the Mayor?       Someone else in the Mayor's office?
 4    Was it the police?
 5                 What was your role in that?

 6           A.    I think that it depended on the entity.
 7    I don't think I personally reached out.              I think I
 8    facilitated some conversations.

 9                 But, to my knowledge, I don't recall
10    personally reaching out to any specific law
11    enforcement agency.        I think that was done through

12    other means.
13           Q.    Okay.    When you say other means, was it
14    done by the police department itself, or was it
15    done more from the Mayor's office?
16           A.    I can't say with certainty.           I'm sorry,
17    sir.    It's six years later.

18           Q.    So when you say you facilitated it or
19    you at least helped out, in what way did you
20    facilitate or help out?

21           A.    Well, I recall at least in one
22    discussion relaying the police commissioner's
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 158 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         46


1     request and needs to our chief of staff.               But
 2    there was so much going on, sir, I -- again you're

 3    asking me to say specifically what happened.                 And
 4    I just know there were a number of calls, a number
 5    of meetings, and a number of people were reaching

 6    out trying to facilitate things as quickly and as
 7    expediently as possible.
 8           Q.    So what do you recall the police

 9    commissioner saying he needed?
10           A.    He needed additional resources.
11           Q.    Law enforcement officers?

12           A.    Law enforcement officers and resources,
13    other resources.
14           Q.    Just to make sure I understand you
15    correctly, you're saying that the police
16    commissioner relayed to you the need for
17    additional law enforcement officers, and you

18    relayed that to the chief of staff, who was then
19    Kaliope Parthemos; correct?
20           A.    Yes.

21           Q.    Do you recall whether you relaying this
22    was prior to the Camden Yards incident?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 159 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         56


1     you, did you relay those concerns to anyone else?
 2           A.    As I stated earlier, to the chief of

 3    staff.
 4           Q.    Other than -- and the chief of staff,
 5    just to make sure we're on the same page, at that

 6    time was Kaliope Parthemos; correct?
 7           A.    Yes.    At all times relevant to this
 8    discussion, she was chief of staff.

 9           Q.    Other than Ms. Parthemos, do you recall
10    relaying those concerns to anyone else?
11           A.    That would have been the person to whom

12    I discussed them.
13           Q.    Okay.    Also during their depositions,
14    Melissa Hyatt and Dean Palmere also testified that
15    before April 25th, 2015, they knew that the mutual
16    aid or law enforcement officers that other
17    jurisdictions would be providing still would not

18    result in enough officers to address crowd control
19    issues and protect infrastructure.
20                 Specific to the mutual aid, do you also

21    recall hearing those concerns?
22           A.    I just recall Commissioner Batts
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 160 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         57


1     expressing that he needed additional resources,
 2    the discussions about securing those resources,

 3    and the discussions with the chief of staff and
 4    Commissioner Batts.
 5                 I cannot recall specifically every last

 6    detail of those discussions.           I'm sorry.
 7           Q.    Do you recall then-Commissioner Batts
 8    ever stating, "Hey, we're not getting enough

 9    mutual aid; this isn't going to be enough,"
10    concerns along those lines?
11           A.    I recall having multiple discussions

12    with him about resources.          Specifically what he
13    said at this time I'm not comfortable saying
14    specifically what he said because I can't recall
15    specifically what he said.
16           Q.    Is that -- I didn't understand.            Is that
17    a yes or no or can't remember?

18                 I guess the question --
19           A.    I believe that I have -- as I stated
20    earlier, there were a number of conversations over

21    the course of this event in terms of getting
22    additional resources for the Baltimore Police
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 161 of 1474
                            ORIGINAL TRANSCRIPT

                                                                           67


1     were all before that.         I can't say where in the
 2    time line they were.         This was six years ago.           I'm

 3    sorry.      You're asking me to go by memory.           I have
 4    no notes.      I have nothing to jog my memory.            I
 5    cannot recall specifically in the time frame when

 6    these conversations occurred.
 7           Q.     Sure.   But you can't recall whether any
 8    of those conversations occurred before Mondawmin

 9    Mall erupted on April 27th?
10           A.     I cannot say with certainty.          I can't.
11    I'm sorry.      And I don't want to give -- I do not

12    want to say anything that is not correct.
13           Q.     Okay.   Was then-Commissioner Batts
14    relaying equipment and manpower concerns to you
15    for you to relay it to the chief of staff?               Or
16    what was the purpose of those calls?
17           A.     He wanted to make sure the Mayor and

18    chief of staff knew what his needs were so that we
19    could all work collectively to address them.
20           Q.     Got it.    Okay.

21                  And you definitely relayed those
22    concerns regarding manpower and equipment to the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 162 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         71


1     those meetings?
 2           A.    I honestly don't recall.          There were so

 3    many.
 4           Q.    Right.
 5           A.    I don't recall.

 6           Q.    I'm asking, at least one of those
 7    meetings, do you ever recall seeing Melissa
 8    Hyatt's face?

 9           A.    I don't recall seeing her at the
10    emergency management center.           I don't -- she was
11    not a part of my communications with Commissioner

12    Batts.
13                 Can I say with certainty that she wasn't
14    at any meetings?        No.   But I don't recall her
15    being a part of those.
16           Q.    How about Dean Palmere?
17           A.    I don't -- he may have been at one.             He

18    may have been at one that I can say in which we
19    were discussing something about the Freddie Gray
20    circumstance.

21                 But, again, during that time frame I
22    would have to say that most of my communications
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 163 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         72


1     were directly with Commissioner Batts.
 2           Q.    Okay.    And, again, most of those

 3    communications revolved around manpower and riot
 4    gear; correct?       Or gear; correct?
 5           A.    Correct.

 6           Q.    Okay.
 7           A.    To my recollection.        I mean, there may
 8    have been other topics discussed or things that I

 9    was getting information for or trying to ascertain
10    or relay.      But I can't recall specifically each
11    and every thing.

12                 But I do recall having conversations
13    about resources.
14           Q.    Do you recall any of those other issues
15    that you just enumerated?
16           A.    There were so many.        There were so many
17    issues about, you know, confirming reports, trying

18    to relay information.         One of the e-mails that you
19    had in your packet involved permitting.
20                 I mean, there was just so much -- so

21    much.    And unfortunately, sir, I'm sorry, I have
22    no notes from that period, and it's -- it's really
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 164 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         83


1     Trauma Gala?
2            A.    I do not.

3                  MR. HWANG:      Okay.    If I could direct
4            your attention to the exhibit marked 10.
5                  If we could mark that as Exhibit 10,

6            please, produced by the City as CITY00045742.
7                  (Whereupon, CITY00045742 was marked as
8     Plaintiffs' Exhibit 10 for Identification by the

 9    Reporter.)
10                 THE WITNESS:      I'm reviewing.
11                 Okay.    I've reviewed it.

12    BY MR. HWANG:
13           Q.    Do you recall Ganesha Martin?
14           A.    I do.
15           Q.    Okay.    What was her role at that time?
16           A.    She worked very closely with
17    Commissioner Batts.        She had a number of roles

18    with the Baltimore Police Department.              At this
19    time I can't remember her specific role, but it
20    may have been his chief of staff.

21           Q.    Okay.    But she was with the Baltimore
22    Police Department, not with the City; correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 165 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         84


1            A.    Correct.
 2           Q.    Now, you sent the e-mail in this chain

 3    on April 25th, 2015, at 12:47 p.m. to Ganesha
 4    Martin; correct?
 5           A.    Yes.

 6           Q.    Now, in the e-mail, what did you
 7    request?
 8           A.    I requested information on what was

 9    requested from Baltimore County most recently and
10    specifically and what the county's response was.
11                 I also noted that AA County was present.

12    And I asked her to please send me the information
13    as soon as possible.
14           Q.    Why would you have requested this
15    information?
16           A.    I'm sure I wanted to know what they had
17    in place and what -- to compare with what they had

18    asked for and what we could additionally provide.
19           Q.    Okay.    So were you tracking the
20    resources that were coming in from jurisdictions

21    outside of the city of Baltimore by way of mutual
22    aid for law enforcement officers?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 166 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         85


1            A.    I don't know if I was personally
 2    tracking it.      I think I was just trying to see

 3    what was outstanding and what was needed.
 4           Q.    Okay.    And as Chief Hyatt testified and
 5    as Dean Palmere testified, when you were receiving

 6    this information as far as what resources were
 7    coming in, was it also your understanding that
 8    Baltimore City still was not receiving enough

 9    resources to be able to address its crowd control
10    and infrastructure concerns?
11           A.    As I said earlier, I was aware and had

12    more than one conversation with respect to
13    Commissioner Batts about resources.             What
14    specifically was involved in those conversations
15    and when each conversation was and what was said
16    in each I can't recall.
17                 But as I noted, it was ongoing

18    throughout the entire protest, just trying to make
19    sure that BPD had what it needed.
20           Q.    Okay.    I was asking about your

21    understanding, though.
22                 So was it your understanding -- as
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 167 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         98


1     respect to Mr. -- I don't know.            Perhaps Mr. Gray,
 2    but I don't know.

 3           Q.    Do you recall the funeral for Mr. Gray
 4    being on the City's radar?
 5           A.    There was so much on the radar at that

 6    time.    I'm sure that we were aware of it given the
 7    community significance.
 8           Q.    Okay.    And Freddie Gray's funeral would

 9    have been seen as a matter that was significant to
10    the community; correct?
11           A.    Absolutely.

12           Q.    Now, this e-mail notes that special
13    attention has been requested for the funeral.
14                 To what special attention is this e-mail
15    referring?
16           A.    I would have no idea.         You would have to
17    ask Mr. Gussener.

18           Q.    Okay.    This e-mail was directed to you,
19    though, correct, not to the police department?
20                 I mean, you're the sole person noted on

21    the "to" line, and Ms. Parthemos, Mr. Libit, and
22    Ms. Hyatt are CC'd?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 168 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        109


1            A.    I don't recall.
2                  MR. HWANG:      If I could direct your

3            attention to number 13.
4                  If we could mark that as 13, an e-mail
5            chain produced by the City as CITY00038973.

6                  THE WITNESS:      Okay.    I've read it.
7                  (Whereupon, CITY00038973 was marked as
8     Plaintiffs' Exhibit 13 for Identification by the

 9    Reporter.)
10    BY MR. HWANG:
11           Q.    Do you recall this -- I'm sorry.

12                 You're on this e-mail chain; correct?
13           A.    I am.
14           Q.    Now, do you recall this SPCA event being
15    an issue?
16           A.    I don't recall it.        But in reading the
17    e-mail, there clearly was a question about it.

18    But, no, I would have not have recalled it but for
19    this e-mail.
20           Q.    Okay.    Now, in the e-mail you sent on

21    April 26, 2015, at 12:47 p.m., you said that you
22    were texting with the commissioner.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 169 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        110


 1                 Do you see that?
 2           A.    Yes.

 3           Q.    And I'm assuming you're referring to
 4    Commissioner Batts?
 5           A.    Yes.

 6           Q.    In that same e-mail, you stated that the
 7    PC is exhausted and asleep.
 8                 Do you see that?

 9           A.    Yes.
10           Q.    And I assume PC also refers to Police
11    Commissioner Batts at that time?

12           A.    I would assume so.
13           Q.    Other than the police commissioner, who
14    else at the police department were you in contact
15    with at that time?
16                 In other words, how would you know that
17    he was asleep?

18           A.    I don't know.       Based on this e-mail, I
19    can only deduce that at some time he relayed the
20    information that I shared with Ms. Kirstaetter.

21    And I don't know how -- I can't recall how I found
22    out six years ago that he was exhausted and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 170 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        111


 1    asleep.     I'm sure I found out some way because
 2    that's what I relayed.

 3           Q.    By this time were you in regular --
 4    would you say you were in regular communication
 5    with the commissioner, by phone at least?

 6           A.    We were in communications, yes.
 7           Q.    Would you say that you were
 8    communicating at least multiple times a day?

 9           A.    I would say that we were in significant
10    communication over the course of -- over the
11    course of a 24-hour period.

12           Q.    Okay.    And generally what were you
13    communication [sic] about?
14           A.    Whatever was transpiring at the time.
15    Anything related to the unrest and the protest,
16    the Freddie Gray situation.           I mean, we were in
17    communication quite a bit over that time frame

18    about those issues.
19           Q.    I'm sorry.      About which issues?
20           A.    About those issues.

21           Q.    I'm asking about which issues?
22           A.    About the situation surrounding Freddie
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 171 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        112


 1    Gray.
 2           Q.    Okay.    Would that have included the need

 3    for manpower, among other things?
 4           A.    That included he had conversations with
 5    me about resources, yes.          But clearly it would

 6    have also involved other things as evidenced by
 7    this e-mail.
 8           Q.    Right.     And whether it was resources or

 9    other things, you would have relayed that to
10    Kaliope Parthemos?
11           A.    If it was about resources, it would have

12    been relayed to Kali.
13                 MR. HWANG:      If I could direct your
14           attention to 14, please.
15                 THE WITNESS:      Sure.
16                 (Whereupon, CITY00052170 was marked as
17    Plaintiffs' Exhibit 14 for Identification by the

18    Reporter.)
19                 MR. HWANG:      And if we could mark this as
20           14.   It's an e-mail produced by the City as

21           CITY00052170.
22                 And I'll give you a minute to read
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 172 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        113


 1           through it.
 2                 THE WITNESS:      Okay.

 3    BY MR. HWANG:
 4           Q.    You received this e-mail; correct?
 5           A.    Yes.

 6           Q.    And this e-mail refers to a mass high
 7    school purge expected tomorrow at 3 p.m.
 8                 Do you see that?

 9           A.    Well, actually, to clarify, this e-mail
10    is sent to a number of people including the chief
11    of staff and myself and to others.             And it

12    involves the schools opening.
13                 And at some point there's a reference
14    that -- as to, and I quote, "a mass high school
15    purge expected tomorrow."          But that is not the --
16    necessarily the point of the e-mail.
17           Q.    My question was:        This e-mail refers to

18    a mass high school purge expected tomorrow at
19    3 p.m.?
20                 Do you see that?

21           A.    I see one line out of the e-mail about
22    that.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 173 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        188


 1           Q.     Do you recall the acronym MEMA?
 2           A.     Maryland Emergency Management?

 3           Q.     Correct.
 4                  So do you recall resources having to go
 5    through MEMA -- requests for resources having to

 6    go through MEMA?
 7           A.     I do recall.
 8           Q.     Okay.   Do you recall how that process

 9    would have worked?        Who would have initiated it on
10    the City's end?
11           A.     I believe that would have fallen under

12    Bob.
13           Q.     Okay.   I'm only -- sure.
14                  So, before, you testified that, you
15    know, you had a part in relaying or otherwise
16    requesting mutual aid resources or manpower, so to
17    speak.      And so I'm trying to figure out exactly

18    what your role is.
19                  Did you have any role in terms of
20    requests made through MEMA for additional law

21    enforcement officer support?
22           A.     Our role -- well, my role, let me just
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 174 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        189


 1    speak to that, was to ensure that the Mayor knew
 2    what the needs were of the Baltimore Police

 3    Department.      The coordination of who did what,
 4    when, where and how would probably fall under the
 5    chief of staff.

 6                 But I know we reached out and we
 7    received a -- and those resources under MEMA might
 8    have included those list of supplies that I sent

 9    to Khalil.      So it might not just have been
10    manpower.
11           Q.    Would you classify your role during

12    these protests more as a conduit of information;
13    that you would be the person relaying information
14    from the Baltimore Police Department to the
15    Mayor's office?
16           A.    More so that liaison role back and forth
17    between the parties, yes.

18           Q.    Is that correct?
19           A.    Yes.
20           Q.    And certainly any concerns that the

21    police commissioner or anyone else at the
22    Baltimore City Police Department had that was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 175 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        190


1     relayed, you would have relayed that to the
2     Mayor's office; correct?

3            A.    Absolutely would have relayed it to the
4     chief of staff.
5                  MR. HWANG:      Okay.    If I could direct

6            your attention to 32.
7                  (Whereupon, CITY00045303 was marked as
8     Plaintiffs' Exhibit 32 for Identification by the

 9    Reporter.)
10                 MR. HWANG:      Produced by the City -- and
11           if we could mark it as 32, produced by the

12           City as CITY00045303.
13                 THE WITNESS:      Yes.
14    BY MR. HWANG:
15           Q.    Do you recall the statements reflected
16    here?
17           A.    Can I read this, please?

18           Q.    Sure.
19           A.    Thank you.
20                 Yeah.    I've read it.       Thank you.

21           Q.    Do you recall there being some commotion
22    about these comments that the Mayor had made?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 176 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        198


1                CERTIFICATE OF SHORTHAND REPORTER
 2

 3                 I, Lisa Barbera, Shorthand Reporter, the
 4           officer before whom the foregoing deposition
 5           was taken, do hereby certify that the

 6           foregoing transcript is a true and correct
 7           record of the testimony given; that said
 8           testimony was taken by me stenographically

 9           and thereafter reduced to typewriting under
10           my supervision; and that I am neither counsel
11           for or related to, nor employed by any of the

12           parties to this case and have no interest,
13           financial or otherwise, in its outcome.
14
15                 IN WITNESS WHEREOF, I have hereunto set
16           my hand this 21st day of January, 2021.
17

18
19    ______________________________
20    LISA BARBERA

21    STENOGRAPHER
22
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 177 of 1474




                     EXHIBIT 5
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 178 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                           KHALIL ZAIED
                          January 14, 2021
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 179 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             1


1                  IN THE UNITED STATES DISTRICT COURT
 2                     FOR THE DISTRICT OF MARYLAND

 3                             NORTHERN DIVISION
 4
 5    CHAE BROTHERS LIMITED                : Civil Action No.

 6    LIABILITY COMPANY, et al.,           : 1:17-cv-01657-SAG
 7                     Plaintiffs,         :
 8                     v.                  :

 9    MAYOR & CITY COUNCIL OF              :
10    BALTIMORE, et al.,                   :
11                     Defendants.         :

12                        Thursday,January 14, 2021
13                            Taken Virtually
14
15    Video Conference deposition of KHALIL ZAIED,
16    pursuant to notice, the witness being sworn by
17    BARBARA MOORE, a Notary Public in and for the State

18    of Maryland, commencing at 1:00 p.m., and the
19    proceedings being taken down by Stenotype by
20    BARBARA MOORE, CRR, RMR and transcribed under her

21    direction.
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 180 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             2


1     APPEARANCES:
 2             On Behalf of the Plaintiffs:

 3                   PETER K. HWANG, ESQ.
 4                   SUNG & HWANG, LLP
 5                   9256 Bendix Road, Suite 109

 6                   Columbia, MD       21045
 7                   phwang@sungandhwang.com
 8

 9             On Behalf of the Defendants:
10                   HANNA MARIE C. SHEEHAN, ESQ.
11                   SARA E. GROSS, ESQ.

12                   BALTIMORE CITY DEPARTMENT OF LAW
13                   100 N. Holiday Street
14                   Baltimore, MD       21202
15
16    Ian Wallach, Videographer
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 181 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             3


1                              TABLE OF CONTENTS
 2                                 WITNESSES

 3    WITNESS                                                       PAGE
 4    KHALIL ZAIED
 5    BY MR. HWANG                                                     4

 6
 7
 8
      ______________________EXHIBITS______________________
 9
      EXHIBIT             DESCRIPTION                               PAGE
10
      Exhibit 1        Subpoena package                               10
11
      Exhibit 2        Protective order                               13
12
      Exhibit 3        Amended Complaint                              21
13
      Exhibit 4        Email chain                                    25
14
      Exhibit 5        Email chain                                    47
15
      Exhibit 6        Email                                          53
16
      Exhibit 7        Email                                          58
17
      Exhibit 8        Email                                          61
18
      Exhibit 9        Email chain                                    63
19
      Exhibit 10       Email                                          66
20
      Exhibit 11       Email chain                                    69
21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 182 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             4


1                           P R O C E E D I N G S
 2                          THE VIDEOGRAPHER:        We're now on

 3                 the record in the matter of Chae
 4                 Liability Company, et al, versus Mayor
 5                 and City Council of Baltimore, et al.

 6                 Today's date is January 14, 2021.             The
 7                 time is 1:03 p.m.        This is the
 8                 video-recorded deposition of Khalil Zaied

 9                 being taken via Zoom.         My name is Ian
10                 Wallach, I'm the videographer
11                 representing CourtScribes.          The court

12                 reporter is Barbara Moore, also
13                 representing CourtScribes.
14                          Will counsel please introduce
15                 themselves for the record.
16                                  (Attorneys stated their
17                          appearances for the record.)

18                          THE VIDEOGRAPHER:        Will the court
19                 reporter please swear in the witness.
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 183 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             5


1                          ***********************
 2                              KHALIL ZAIED,

 3    having been called as a witness on behalf of the
 4    Defense and having been first duly sworn, was
 5    examined and testified as follows:

 6    EXAMINATION BY
 7    MR. HWANG:
 8               Q.       Good afternoon, Mr. Zaied.          As you

 9    know, my name is Peter Hwang, and I represent the
10    plaintiffs in this action, who have filed suit
11    against the Mayor and City Council of Baltimore

12    for, amongst other things, damages to Plaintiffs'
13    property and businesses.
14               As you know, we're here for a deposition
15    here today, which will consist of me asking you
16    questions and you providing responses to those
17    questions.      As you can tell, there's a court

18    reporter here.       She is transcribing my questions
19    and your responses.        As such, it's important that
20    you respond to my questions verbally.              Please

21    refrain from answering with gestures like a head
22    nod or with sounds like "uh-uh."            As you can
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 184 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         19


1                A.       July 1 of 2016.
 2               Q.       Okay.    Now, during that year and a

 3    half was that your only source of employment?
 4               A.       Yes, sir.
 5               Q.       Now, prior to July 1, 2016, where

 6    were you employed?
 7               A.       City of Baltimore.
 8               Q.       For how long -- from what date to

 9    what date were you employed by the City of
10    Baltimore?
11               A.       I would say roughly December 19 --

12    I'm sorry.      May 1998 till June 30 of 2016.
13               Q.       Okay.
14               A.       Roughly, roughly 18 years.
15               Q.       Quite a long time.
16               A.       Yes.
17               Q.       Can you walk me through the

18    different titles you've held while employed by the
19    City of Baltimore, what your duties were for each
20    title and kind of specify the time period that you

21    held each title?
22               A.       Okay.    That's a long stretch, but I
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 185 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         20


1     could do that for you if that's what you want to
 2    hear.    So I started with the city in 1998 as an

 3    Engineer 1 for year.         Then Engineer 2.       Another
 4    year, I think.
 5               In 2001 I was, bypassed Engineer 3 to be

 6    the engineer supervisor for the Department of
 7    Transportation as the chief of the highway section.
 8    Held that position for four years.

 9               Then I was promoted to division chief for
10    the conduit division for six months.             Then after
11    that I was promoted to be the director of planning,

12    design and school construction for the school
13    system outside the City of Baltimore.              I left the
14    city for a year, year and a half, for two years.
15    For the school system, Baltimore City Public
16    Schools, and I was the director of planning, design
17    and school construction.

18               In 2006 -- I'm sorry, 2008 I became the
19    director -- the first director of the Department of
20    General Services for the City of Baltimore, and I

21    served for two years.         After that I became the
22    director of transportation for the City of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 186 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         21


1     Baltimore, and I served for two years, and finally
 2    I was promoted in July -- I'm sorry, December 2011,

 3    I think, to the deputy mayor of operations for the
 4    City of Baltimore working in the mayor's office
 5    from that period of time until the time I left in

 6    2016.
 7               Q.       Okay.    Now, as the deputy mayor of
 8    operations, could you describe what your duties

 9    were?
10               A.       I oversaw the Department of
11    Transportation, the Department of Public Works, the

12    Department of General Services, parking authority
13    of Baltimore City.        Later on they added the mayor's
14    Office of Information Technology under my
15    portfolio.      I had smaller departments and a smaller
16    group of people that I oversaw as well.
17               Q.       Okay.    As a deputy mayor of

18    operations, who did you report to?
19               A.       Multiple people throughout my
20    career.     But the last two to three years was

21    Kaliope.
22               Q.       And Kaliope Parthemos, the chief of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 187 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         77


1     STATE OF MARYLAND:                                   SS
 2           I, Barbara Moore, a Registered Court Reporter

 3    of the State of Maryland, do hereby certify that
 4    these proceedings took place before me at the time
 5    and place herein set out, and the proceedings were

 6    recorded stenographically by me and this transcript
 7    is a true record of the proceedings.
 8

 9            I further certify that I am not of counsel to
10    any of the parties, nor an employee of counsel nor
11    related to any of the parties, nor in any way

12    interested in the outcome of this action.
13
14
15
16                                  ___________________________
17                                  BARBARA MOORE, CRR, RMR

18
19    _______________________
20    My Commission Expires:

21    February 8, 2022
22
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 188 of 1474




                     EXHIBIT 6
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 189 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                        DANIEL J. SPARACO
                          January 14, 2021
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 190 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             1


 1               IN THE UNITED STATES DISTRICT COURT
 2                 FOR THE DISTRICT OF MARYLAND

 3                      NORTHERN DIVISION
 4    - - - - - - - - - - - - - - - - - - X
 5    CHAE BROTHERS LIMITED                          |

 6    LIABILITY COMPANY, et al.,                     | CIVIL ACTION NO.:
 7                     Plaintiffs,                   | 1:197-CV-01657
 8    v.                                             |

 9    MAYOR & CITY OF BALTIMORE, et al.,             |
10                     Defendants.                   |
11    - - - - - - - - - - - - - - - - - - X

12
13                 Videotaped Deposition of DANIEL J. SPARACO
14                            Conducted remotely
15                      Thursday, January 14, 2021
16                                  9:00 a.m.
17

18
19
20    Job No.:       326399

21    Pages:     1 - 78
22    Reported by:      Sharon Gregory, Court Reporter
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 191 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             2


 1                Videotaped Deposition of DANIEL J. SPARACO,
 2    conducted remotely:

 3
 4
 5

 6
 7
 8

 9
10         Pursuant to agreement, before Sharon Gregory,
11    Professional Court Reporter and Notary Public of the

12    state of Maryland.
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 192 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             3


 1                          A P P E A R A N C E S
 2            ON BEHALF OF THE PLAINTIFFS:           (Via Zoom)

 3               PETER K. HWANG, ESQUIRE
 4               SUNG & HWANG, LLP
 5               9256 Bendix Road

 6               Suite 109
 7               Columbia, MD 21045
 8               (410) 722-2324

 9            ON BEHALF OF THE DEFENDANTS: (Via Zoom)
10               SARA E. GROSS, ESQUIRE
11               HANNA MARIE C. SHEEHAN, ESQUIRE

12               BALTIMORE CITY DEPARTMENT OF LAW
13               100 North Holliday Street
14               Baltimore, MD 21202
15               (310) 396-3835
16
17    ALSO PRESENT:       IAN WALBACH, VIDEOGRAPHER

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 193 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             4


 1                          C O N T E N T S
 2    EXAMINATION OF DANIEL J. SPARACO                             PAGE

 3               By Mr. Hwang                                         6
 4
 5                         E X H I B I T S

 6                    (Attached to transcript)
 7    SPARACO DEPOSITION EXHIBIT                                   PAGE
 8    Ex. 1      Subpoena package                                   77

 9    Ex. 2      Protective order and agreement                     77
10    Ex. 3      Amended complaint                                  77
11    Ex. 4      CITY000011616-17                                   77

12    Ex. 5      CITY000352381                                      77
13    Ex. 6      CITY00012126                                       77
14    Ex. 7      CITY00013069                                       77
15    Ex. 8      CITY00012096                                       77
16    Ex. 9      CITY00052818                                       77
17    Ex. 10     CITY00020212                                       77

18
19
20

21
22
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 194 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        5


            1                     P R O C E E D I N G S
01:16:31    2                   THE VIDEOGRAPHER:       We are now on the record

01:16:32    3    in the matter of Chae Brothers Limited Liability
01:16:39    4    Company, et al., versus the Mayor and City Council of
01:16:48    5    Baltimore, et al.        Today's date is January 14, 2021.

01:16:52    6                   The time is 9:05 a.m.        This is the
01:16:55    7    video-recorded deposition of Daniel Sparaco, being
01:16:58    8    taken via Zoom.       My name is Ian Wallach.          I am the

01:17:01    9    videographer with Court Scribes.            The court reporter is
01:17:03   10    Sharon Gregory, also with Court Scribes.
01:17:06   11                   Will counsel please introduce themselves for

01:17:08   12    the record.
01:17:08   13                   MR. HWANG:     Good morning.      Peter Hwang on
01:17:10   14    behalf of all plaintiffs.
01:17:11   15                   MS. GROSS:     Good morning.      Sara Gross and
01:17:13   16    Hanna Sheehan on behalf of the Mayor and City Council
01:17:15   17    of Baltimore.

01:17:17   18                   THE VIDEOGRAPHER:       Will the reporter please
01:17:19   19    square in the witness.
01:17:19   20                     DANIEL J. SPARACO, having first been duly

01:17:19   21    sworn, testified as follows:
01:18:18   22                     EXAMINATION
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 195 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        6


01:18:18    1    BY MR. HWANG:
01:18:19    2             Q     Good morning, Mr. Sparaco.          As you know, my

01:18:23    3    name is Peter Hwang and I represent the plaintiffs in
01:18:30    4    this action who have filed suit against the mayor and
01:18:34    5    City Council of Baltimore for, among other things,

01:18:37    6    damages to plaintiffs' property and businesses.
01:20:07    7                   As you may know, we're here for a deposition
01:20:10    8    which will consist of me asking you questions and you

01:20:13    9    providing answers to those questions.              As you can see,
01:20:16   10    there is a court reporter here.            She is transcribing my
01:20:20   11    questions and your responses.           As such, it's important

01:20:23   12    that you answer any questions verbally.              Please refrain
01:20:27   13    from answering with gestures like a head nod or sounds
01:20:31   14    like "uh-huh."       As you can imagine, it's hard for the
01:20:35   15    court reporter to transcribe such responses.
01:20:37   16                   Extremely important that you understand the
01:20:39   17    questions that I'm asking.           If for some reason you do

01:20:42   18    not understand a particular question, please let me
01:20:45   19    know and I will try to rephrase.            If you, however, go
01:20:48   20    ahead and answer a question, I will assume that you

01:20:51   21    understood it.
01:20:53   22                   You may also notice that there is counsel
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 196 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        16


01:30:02    1             Q     And for how long were you employed by
01:30:04    2    Baltimore City?

01:30:05    3             A     I started work in March of 2010 with
01:30:08    4    Baltimore City.
01:30:10    5             Q     Until -- until when?

01:30:14    6             A     The end of 2015.
01:30:19    7             Q     And how did your employ at Baltimore City
01:30:22    8    end?

01:30:23    9             A     I resigned.
01:30:26   10             Q     Okay.    Can I ask the reason for the
01:30:30   11    resignation?

01:30:31   12             A     Well, I mean I was really -- I was asked to
01:30:35   13    resign by the head of the Department of Public Works at
01:30:39   14    the request of the mayor's chief of staff at the time.
01:30:44   15             Q     Okay.    Who was the mayor's chief of staff at
01:30:47   16    that time?
01:30:47   17             A     Kaliope Parthemos.

01:30:53   18             Q     Okay.    Now, during the course of the, I
01:30:57   19    guess, five and a half years that you were employed by
01:30:59   20    Baltimore City, can you kind of walk me through what

01:31:02   21    your different titles were, the time periods in which
01:31:05   22    you held those titles, and the duties that you had.
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 197 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        17


01:31:09    1             A     From 2010 to April 2013 I was assistant
01:31:13    2    solicitor, so my duties were the same as Ms. Gross's,

01:31:20    3    more or less.       And then in April of 2013 I became
01:31:24    4    assistant deputy mayor for operations, so I was working
01:31:28    5    in the mayor's office.

01:31:33    6             Q     And you were in that position as assistant
01:31:36    7    deputy mayor for operations from April 2013 to the end
01:31:40    8    of 2015?

01:31:42    9             A     To September of 2015.        And then from
01:31:48   10    September until -- it was probably only six or eight
01:31:54   11    weeks, so I think it was the end of October I was at

01:31:57   12    the Department of Public Works as a special assistant.
01:32:01   13             Q     Okay.    And you were a special assistant for
01:32:04   14    the Department of Public Works until you resigned?
01:32:09   15             A     Correct, yeah.
01:32:10   16             Q     Could you walk me through what your duties
01:32:13   17    were as the assistant deputy mayor for operations from

01:32:18   18    you said approximately April of 2013 until September of
01:32:22   19    2015 I believe.
01:32:26   20             A     Yeah.    I reported to Mr. Zaied, and he and I

01:32:33   21    -- the mayor's office had been arranged under a series
01:32:39   22    of deputy mayors.        We each had a portfolio of city
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 198 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        41


03:01:44    1             Q     Okay.    And so you're working at your desk
03:01:47    2    and that's what you recall during the morning of April

03:01:51    3    27th.    And as the day progresses what do you recall?
03:01:55    4             A     Well, at some point we get reports of --
03:01:58    5    well, we get reports of rumors of something is about to

03:02:02    6    happen at Mondawmin Mall and nobody really knew what
03:02:08    7    that was.      And then at some point the encounter between
03:02:18    8    kids at the Mondawmin bus stop and the police began.

03:02:23    9    But, you know, for all that I was pretty much a
03:02:26   10    spectator.      I wasn't aware that that deployment was
03:02:31   11    happening.

03:02:33   12                   And then eventually my boss and I went down
03:02:36   13    to the chief of staff's office, Ms. Parthemos, tried to
03:02:42   14    get a sense from her what was going on, what needed to
03:02:51   15    be done.     Khalil, my boss, wanted to open the emergency
03:02:55   16    operations center which essentially would be a civilian
03:03:00   17    command center, used for things like snow emergencies

03:03:07   18    and stuff like that.         And then we went over to the --
03:03:11   19    we went over to police headquarters and then finally
03:03:15   20    the emergency operations center opened so we went

03:03:20   21    there.
03:03:20   22             Q     Okay.    Now, if I use the acronym BOC, I
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 199 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        45


03:07:35    1    Mondawmin Mall?
03:07:37    2             A     I don't think I did.        You know, again

03:07:41    3    keeping in mind, that's not my -- that just wasn't my
03:07:47    4    -- it wasn't my -- wasn't my role.
03:07:48    5             Q     Okay.    So as the day progresses and things

03:07:52    6    start to happen at Mondawmin Mall, you said at that
03:07:56    7    point in time you and Mr. Zaied, still at City Hall
03:07:59    8    walked over to Ms. Parthemos's office, correct?

03:08:02    9             A     Yes, we walked down.        She was on the second
03:08:05   10    floor.     We were on the third floor.
03:08:06   11             Q     Now, in addition to Mr. Zaied advocating for

03:08:09   12    the activation of the EOC, what else did you two
03:08:13   13    discuss with Ms. Parthemos at that time?
03:08:18   14             A     I mean I don't -- I mean I remember that
03:08:22   15    being the substance of it.           Like it was not a -- it was
03:08:28   16    not a BS session.        You know, we weren't -- and we
03:08:33   17    weren't in her office very long.

03:08:35   18             Q     Okay.    And when Mr. Zaied was advocating for
03:08:41   19    the activation of BOC, how did Ms. Parthemos respond?
03:08:45   20             A     She did not want to.

03:08:47   21             Q     Okay.    I assume she explained why she didn't
03:08:51   22    want to?
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 200 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        50


03:12:57    1    headquarters eventually went over to the EOC.                My
03:13:01    2    question is regarding your time at the watch center, at

03:13:03    3    Baltimore City Police Headquarters; why you and
03:13:06    4    Mr. Zaied went there and eventually what you did while
03:13:09    5    you were there?

03:13:09    6             A     Well, we want there because there was
03:13:11    7    nothing else to do for us, and that's where the
03:13:16    8    response to what was happening was headquartered.

03:20:40    9             Q     If I could direct your attention to Exhibit
03:20:43   10    5, please.      05, we can mark that as Exhibit 5.            It is
03:20:51   11    an e-mail chain Bates stamped -- produced by the City,

03:20:53   12    Bates stamped City 00052381?
03:20:59   13             A     Yeah.
03:21:01   14             Q     You are on this e-mail chain, correct?
03:21:04   15             A     That's correct, yeah.
03:21:09   16             Q     Now, did Robert Maloney ask you to send the
03:21:14   17    e-mail that's included in this chain that was sent at

03:21:17   18    4:38 p.m.?
03:21:19   19             A     I think it was -- I think that was -- I
03:21:25   20    think that was Khalil relaying that message from

03:21:31   21    Mr. Maloney.      I don't recall but -- I don't recall -- I
03:21:35   22    don't remember Bob telling me that directly.                He would
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 201 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        52


03:23:30    1             Q     Just to make sure we're on the same page, do
03:23:33    2    you recall what Robert Maloney's role was at that time?

03:23:36    3             A     He was the head of -- I believe by that
03:23:39    4    point he was head of emergency management.               Yeah, he
03:23:42    5    was.

03:23:42    6             Q     And by "emergency management," do you mean
03:23:45    7    the Mayor's Office of Emergency Management?
03:23:48    8             A     Correct.

03:23:51    9             Q     So in Exhibit 5, you sent an e-mail 4:38
03:23:57   10    p.m. on April 27th to Ms. Parthemos saying, "Bob wants
03:24:01   11    approval to open EOC now."           Let's make this clear.

03:24:07   12    When you say "Bob," you are referring to Robert
03:24:10   13    Maloney, correct?
03:24:10   14             A     That's correct.
03:24:11   15             Q     Now, this e-mail that you sent saying "Bob
03:24:13   16    wants approval to open EOC now," would this now have
03:24:17   17    been the second time you said to Ms. Parthemos that the

03:24:21   18    EOC should be opened?
03:24:23   19             A     Yes.
03:24:24   20             Q     The first time being back at City Hall when

03:24:26   21    you and Mr. Zaied went to her office, correct?
03:24:29   22             A     Yeah, like I guess an hour, hour and a half
                Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 202 of 1474
                                         ORIGINAL TRANSCRIPT

                                                                                        53


03:24:32    1    before this e-mail.
03:24:33    2             Q     Okay.    At this time, I mean you're asking

03:24:38    3    Ms. Parthemos again.         Did you guys need Ms. Parthemos's
03:24:41    4    permission to open the EOC?
03:24:44    5             A     We needed somebody's permission.

03:24:46    6             Q     And I guess Ms. Parthemos was one person who
03:24:50    7    could grant that permission?
03:24:51    8             A     Well, she's -- on behalf of the mayor, yeah.

03:24:54    9    It's either the mayor or her.
03:24:59   10             Q     Now, do you recall any discussions leading
03:25:03   11    up to this e-mail?        Like was Robert Maloney sitting

03:25:06   12    next to you --
03:25:07   13             A     No.
03:25:07   14             Q     He was not?     Okay.    But he was at the watch
03:25:11   15    center?
03:25:12   16             A     Yep.
03:25:12   17             Q     Okay.    Was he in a different room?          Do you

03:25:15   18    recall where he was?
03:25:16   19             A     Well, it's a big room.         He was at the front
03:25:21   20    I believe with or near Commissioner Batts and we were

03:25:24   21    off to the side.
03:25:25   22             Q     Okay.    In addition to Robert Maloney, Khalil
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 203 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             79


 1    CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC
 2         I, Sharon B. Gregory, Court Reporter and Notary

 3    Public, the officer before whom the foregoing
 4    proceedings were taken, do hereby certify that the
 5    foregoing transcript is a true and correct record of

 6    the proceedings; that said proceedings were taken by me
 7    stenographically and thereafter reduced to typewriting
 8    under my supervision; and that I am neither counsel

 9    for, related to, nor employed by any of the parties to
10    this case and have no interest, financial or otherwise,
11    in its outcome.

12         IN WITNESS WHEREOF, I have hereunto set my hand and
13    affixed my notarial seal this 18th day of February,
14    2021.
15    My commission expires:
16    April 13, 2021
17

18
19    ________________________
20    NOTARY PUBLIC IN AND FOR

21    THE STATE OF MARYLAND
22
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 204 of 1474




                     EXHIBIT 7
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 205 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                        ROBERT MALONEY
                         December 18, 2020
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 206 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             1


1                 IN THE UNITED STATES DISTRICT COURT
 2                    FOR THE DISTRICT OF MARYLAND

 3                            NORTHERN DIVISION
 4    --------------------------
      CHAE BROTHERS LIMITED
 5    LIABILITY COMPANY, et al.,

 6                 Plaintiffs
 7    v.                                     Civil Action No.
                                             1:17-cv-01657-SAG
 8
      MAYOR & CITY COUNCIL OF
 9    BALTIMORE, et al.,
10                 Defendants.
11    ---------------------------

12
13
14
15               VIDEOCONFERENCE DEPOSITION OF ROBERT MALONEY
16                              Baltimore, Maryland
17                          Friday, December 18, 2020

18                                     1:00 p.m.
19
20

21    Reported by:      Goldy Gold
22    Job No.     324989
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 207 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             2


1                               Date:    December 18, 2020
 2                              Time:    1:00 p.m.

 3
 4
 5                    VIDEOTAPED DEPOSITION OF ROBERT MALONEY,

 6           taken by Counsel for Plaintiffs, in the
 7           above-titled matter, on December 18, 2020,
 8           commencing at 1:00 p.m. and reported by Goldy

 9           Gold, a Registered Professional Reporter and a
10           Notary Public within and for the State of
11           Maryland.

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 208 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             3


1     A P P E A R A N C E S (Via Video Conference):
 2

 3    On Behalf of the Plaintiffs:
 4         PETER K. HWANG, ESQUIRE
           Sung & Hwang, LLP
 5         9256 Bendix Road - Suite 109
           Columbia, Maryland 21045
 6         Telephone: 410.772.2324
           E-mail: phwang@sungandhwang.com
 7
 8
      On Behalf of the Defendants:
 9
           SARA E. GROSS, ESQUIRE
10         HANNA MARIE C. SHEEHAN, ESQUIRE
           Baltimore City Department of Law
11         100 North Holliday Street
           Baltimore, Maryland 21202
12
13
      Also Present:
14
           Ian Wallach, Videographer
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 209 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             1


1                                  I N D E X
 2                    Deposition of Robert Maloney

 3                                 December 18, 2019
 4
 5    EXAMINATION BY                                                PAGE

 6    Mr. Hwang                                                        5
 7
                               E X H I B I T S
 8
      EXHIBITS                      DESCRIPTION                       PAGE
 9
      Exhibit 1         A subpoena dated 11/23/2020                    12
10
      Exhibit 2         Protective Order and Agreement,                13
11                      12/14/2018

12    Exhibit 3         First Amended Complaint and                    21
                        Demand for Jury Trial,
13                      4/27/2018
14    Exhibit 4         An e-mail, 4/22/2015                           33
15    Exhibit 5         An e-mail, 4/23/2015                           33
16    Exhibit 6         An e-mail chain, 4/23/2015                     41
17    Exhibit 7         An e-mail chain, 4/23/2015                     41

18    Exhibit 8         An e-mail chain, 4/23/2015                     42
19    Exhibit 9         An e-mail chain, 4/23/2015                     42
20    Exhibit 10        An e-mail chain, 4/23/2015                     42

21    Exhibit 11        An e-mail chain, 4/24/2015                     64
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 210 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             2


1                      E X H I B I T S (continued)
 2    EXHIBITS                      DESCRIPTION                       PAGE

 3    Exhibit 12        An e-mail chain, 4/24/2015                     71
 4    Exhibit 13        An e-mail chain, 4/22/2015                     76
 5    Exhibit 14        An e-mail, 4/25/2015                           92

 6    Exhibit 15        An e-mail chain, 4/25/2015                    101
 7    Exhibit 16        (not marked)
 8    Exhibit 17        (not marked)

 9    Exhibit 18        (not marked)
10    Exhibit 19        An e-mail chain, 4/27/2015                    129
11    Exhibit 20        An e-mail chain, 4/27/2015                    136

12    Exhibit 21        An e-mail chain, 4/27/2015                    146
13    Exhibit 22        An e-mail chain, 5/2/2015                     146
14    Exhibit 23        An e-mail chain, 4/28/2015                    182
15    Exhibit 24        An e-mail chain, 4/27/2015                    185
16    Exhibit 25        (not marked)
17    Exhibit 26        An e-mail, 4/27/2015                          187

18    Exhibit 27        An e-mail chain, 4/27/2015                    191
19    Exhibit 28        An e-mail, 4/27/2015                          191
20    Exhibit 29        An e-mail, 4/27/2015                          191

21    Exhibit 30        An e-mail chain, 4/27/2015                    194
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 211 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             3


1                      E X H I B I T S (continued)
 2    EXHIBITS                      DESCRIPTION                       PAGE

 3    Exhibit 31        (not marked)
 4    Exhibit 32        An e-mail chain, 4/27/2015                    198
 5    Exhibit 33        An e-mail, 4/28/2015                          200

 6    Exhibit 34        (not marked)
 7    Exhibit 35        An e-mail chain, 4/28/2015                    204
 8    Exhibit 36        (not marked)

 9    Exhibit 37        (not marked)
10    Exhibit 38        (not marked)
11    Exhibit 39        (not marked)

12    Exhibit 40        (not marked)
13    Exhibit 41        Baltimore Region Emergency
                        Assistance Compact                            211
14    Exhibit 42        (not marked)
15    Exhibit 43        Lessons Learned from the 2015                 213
                        Civil Unrest in Baltimore,"
16                      9/2015
17    Exhibit 44        "After Action Report Notes,"                  215
                        6/23/2015
18
      Exhibit 45        Timeline of Events, Baltimore                 226
19                      City Protest & Riots
20    Exhibit 46        "Office of Emergency Management               229
                        After-Action Review, Civil
21                      Unrest, April 27, 2015,"
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 212 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             4


1                      E X H I B I T S (continued)
 2    EXHIBITS                      DESCRIPTION                       PAGE

 3    Exhibit 47        A1 CD (4/25 1200-1159)                        230
 4    Exhibit 48        Photographs                                   235
 5    Exhibit 49        An e-mail chain, 4/29/2015
                                                                      238
 6    Exhibit 50        (not marked)
 7    Exhibit 51        An e-mail chain, 5/2/2015                     240
 8

 9
10
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 213 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             5


1                          P R O C E E D I N G S
 2                    VIDEOGRAPHER:      Good afternoon.       We are

 3           on the record.      Today's date is December 18th,
 4           2020.    The time is 1:04 p.m.         I am Ian Wallach,
 5           the videographer.       The court reporter is Goldy

 6           Gold.
 7                    We are here for the video recorded
 8           deposition of Robert Maloney, taken by the

 9           plaintiffs in the matter of Chae Brothers
10           Limited Liability Company, et al., versus
11           Baltimore Mayor and City Council, et al., case

12           number 1:17-CV-01657-GRL.
13                    Will counsel please announce their
14           appearances for the record.
15                    MR. HWANG:     Good afternoon.       Peter Hwang
16           on behalf of all the plaintiffs.
17                    MS. GROSS:     Good afternoon.       Sara Gross

18           and Hanna Sheehan on behalf of the Mayor and
19           City Council of Baltimore.
20                    VIDEOGRAPHER:      Will the court reporter

21           swear in the witness.
22    WHEREUPON,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 214 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             6


1                             ROBERT MALONEY,
 2    was called as a witness, having been duly sworn by a

 3    Notary Public, was examined and testified as follows:
 4                              EXAMINATION
 5    BY MR. HWANG:

 6           Q.       Good afternoon, Mr. Maloney.
 7           A.       Good afternoon.
 8           Q.       My name is Peter Hwang, and I represent

 9    the plaintiffs in this action, who are suing the
10    Mayor and City Council of Baltimore for, among other
11    things, damages to plaintiffs' property and

12    businesses.
13                    As you may know, we're here for a
14    deposition, which will consist of me asking you
15    questions and you providing the answers to those
16    questions.
17                    As you may see on Zoom, there is a court

18    reporter sitting here.         She's transcribing my
19    questions and your responses.           As such, it's
20    important that you answer questions verbally.

21                    Please do not answer with a gesture,
22    like a head nod or with sounds like "uh-huh."                As you
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 215 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             18


1            Q.       So you had started working at Johns
 2    Hopkins Medicine was -- around 2017 or so?

 3           A.       Let's see.     I think so, yes.
 4           Q.       Okay.    What was your title there?
 5           A.       Senior director of emergency management.

 6           Q.       And did you hold that title for the
 7    entirety of the time that you were employed at Johns
 8    Hopkins Medicine?

 9           A.       Yes.
10           Q.       And what were your duties?
11           A.       So I was responsible for all of the

12    preparedness response, crisis management, grant
13    funding, and joint commission compliance as it
14    related to the function of emergency management for
15    Johns Hopkins Medicine.
16           Q.       And prior to being employed at Johns
17    Hopkins Medicine, where were you employed?

18           A.       Baltimore City.
19           Q.       Okay.    And during what time period were
20    you employed by the city of Baltimore?

21           A.       So I was employed -- I started my
22    employment for the city March 31st, 1997, and I
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 216 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             19


1     retired 20 years later from that, so whatever that
 2    date, the date.

 3           Q.       Quite a long time.
 4           A.       Yes.
 5           Q.       Could you walk me through what time

 6    periods the different titles that you held at the
 7    City of Baltimore, and what your duties were for each
 8    title?

 9           A.       Yes, I can do that to the best of my
10    recollection, so -- as far as the dates go.
11           Q.       Okay.

12           A.       So I came in to the Fire Department at
13    the rank of an apprentice, firefighter, paramedic
14    apprentice, and at some point within my career, I
15    think within five years, I was appointed to
16    lieutenant based on taking a civil service exam.
17                    At some point in my career, I left civil

18    service protection and entered into management.                 I
19    was given the title of Fire Department chief of
20    staff.      Previous to that I did some instruction at

21    the Fire Academy, teaching paramedics.
22                    When I was the chief of staff of the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 217 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             20


1     Fire Department, I had assumed the day-to-day
 2    responsibilities of emergency management for the

 3    chief of the Fire Department.           When he -- his name
 4    was William J. Goodwin.          When he retired, I took the
 5    acting role of the city's emergency manager.                That

 6    was officially confirmed by Mayor Dixon during her
 7    tenure, and I remained in that position until two
 8    thousand -- I -- I still was the city's emergency

 9    manager.     I took on additional duties at City Hall
10    under the title of deputy mayor of public safety.                  I
11    remained in the Fire Department.            I was detailed to

12    City Hall.      That lasted until January of 2015, to
13    which time I returned to functioning solely as the
14    city's emergency manager within the Fire Department.
15           Q.       Okay.    And after -- in January of 2015,
16    after you returned back to become the city's
17    emergency manager?

18           A.       Yeah.
19           Q.       You remained in that role until you went
20    to Johns Hopkins Medicine?

21           A.       That's right.
22           Q.       And can you explain your duties as a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 218 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             24


1     minute-by-minute at this point.            We'll get to that
 2    later.

 3                    But just to make sure we're referencing
 4    the same days, could you just summarize what happened
 5    on April 25th and what happened on April 27th?

 6           A.       Yeah.    So Saturday the 25th was a day of
 7    major protests in the city.           It followed a period of
 8    multiple protests that had led up to that particular

 9    Saturday.      And there was unrest that evening, that
10    afternoon and evening.         I would describe it as civil
11    disobedience.

12                    And then Monday was the day of
13    Mr. Gray's funeral.        And during that day, later on in
14    the afternoon was the civil disobedience that took
15    place on the day of his funeral.
16           Q.       Now, if we could start, Mr. Maloney,
17    with the arrest of Freddie Gray.            When do you first

18    recall hearing about the circumstances of Freddie
19    Gray's April 12th, 2015, arrest?
20           A.       I don't remember.

21           Q.       Okay.    Do you recall hearing about the
22    circumstances of his arrest before his death on
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 219 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             25


1     April 19th, 2015?
 2           A.       I think so.

 3           Q.       What do you recall hearing about the
 4    circumstances of his arrest prior to his -- his
 5    passing?

 6           A.       I recall that during -- you know, during
 7    my career there were times where events and
 8    circumstances would come onto my radar where I would

 9    think, you know, this is something that's exceptional
10    or extenuating or will require a response.
11                    And at the time, you know, there were

12    other events in the country that had -- had got my
13    attention, specifically Ferguson, and so I remember
14    at some point learning about the case, and then
15    thinking, you know, these -- this is something that
16    could possibly, you know, lead into civil unrest
17    here.    But I can't tell you the dates or...

18           Q.       Sure.
19           A.       I mean.
20           Q.       But you're already thinking that prior

21    to his passing, correct, given the circumstances of
22    his arrest and him being in the hospital?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 220 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             31


1     BY MR. HWANG:
 2           Q.       Sure.    [audio distortion] And that

 3    moniker, "Mayor's Emergency Management Office," or
 4    office of --
 5           A.       Mayor's Office of Emergency Management,

 6    and the acronym is MOEM, M-O-E-M.
 7           Q.       Right.    So when did it start -- when did
 8    the city start using that moniker and that acronym?

 9           A.       Somewhere around -- I'm thinking it was
10    somewhere around 2001.
11           Q.       Okay.    And so it was still referred to

12    as MOEM or the Mayor's Office of Emergency Management
13    in -- in 2015, correct?
14           A.       Yes.
15           Q.       Now, do you recognize the acronym EOC?
16           A.       Yes.
17           Q.       Okay.    And -- and what do you understand

18    the EOC to be?
19           A.       So the EOC is the physical emergency
20    operations center where representatives go to control

21    and coordinate in a time of crisis.             And Baltimore
22    has two, two locations.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 221 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             36


1     MSP to assist."       Okay.
 2                    Not in particular.        Not in particular do

 3    -- do I recall the events, but I have no reason to
 4    believe they didn't transpire.
 5           Q.       Sure.    Generally speaking, the protests

 6    leading up to April 25th, do you recall them
 7    generally increasing in size?
 8           A.       I think that would be accurate.

 9           Q.       Okay.
10           A.       I mean, there were so -- there were so
11    many different types of -- or so many different

12    protests, you know, in different locations of the
13    city.    But gradually, yes, the size of the protests
14    increased.
15           Q.       Okay.    Now, as -- and I want you to stay
16    before April 25th.        We'll talk about April 25th
17    onward later.

18           A.       Okay.
19           Q.       But before April 25th or leading up to
20    that, as the protests are increasing in size, do you

21    recall having meetings within OEM as to how to deal
22    with these protests?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 222 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             43


1                     MR. HWANG:     So 06 is an e-mail chain
2            produced by the City, Bates stamped CITY00008781

3            through 82.
4                     07 is CITY00008860.
5                     08 is CITY00008777.

6                     Exhibit 09 is CITY00054332.
7                     Exhibit 10 is CITY00053351.
 8                    THE WITNESS:      Okay.    6, I've read.

 9                    Do you want me to move on to 7?
10    BY MR. HWANG:
11           Q.       Sure.    And, again, this is just to give

12    you context.
13           A.       Sure.    Sure.    You know, this time I'm
14    questioning whether or not Connor was at City Hall as
15    well.    It seems like there's a level of detail that
16    I'm asking from him or to exchange that would be
17    more -- is -- if he was working directly with me as

18    opposed to City Hall.
19           Q.       Okay.
20           A.       But at one point in time he went down

21    and took over as the deputy mayor of operations.                 But
22    I'm -- I'm not sure when that was.             So -- okay.      Now,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 223 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             44


1     all right.
 2                    "Is David in the loop?"

 3                    "Yes."
 4                    "Briefed David about the arrest."
 5                    Okay.    I got that one.       This is

 6    Thursday.      Okay.    And this is the -- okay.         7 and 8
 7    look the same to me.
 8           Q.       They're very similar.         I think the only

 9    difference is what's at the top.
10           A.       Okay.    9, I just finished.        Okay.    Jeff
11    Segal was the chief of administration in the Fire

12    Department at that time.          And Mark Wagner was the
13    chief of operations in the Fire Department.                Chief
14    Ford was the fire chief.
15                    Okay.    So that -- and then 11?
16           Q.       Oh, no, no.      Just that.     You can stop.
17           A.       Okay.

18           Q.       So you're a party to all the e-mails
19    that are included in Exhibits 6 through 9, correct?
20           A.       Yes.

21           Q.       And Exhibit 10, you sent the original
22    e-mail, that's the oldest e-mail, at 7:18 p.m. in
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 224 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             45


 1    Exhibit 10, correct?
 2           A.       Okay.

 3           Q.       Now, if you could direct your attention
 4    first to Exhibit 6.        Now, as -- as you're reading
 5    through this, is it your recollection that the

 6    protests on April 23rd were worse than those that
 7    occurred on prior days?
 8           A.       You know, unless there's other e-mails

 9    that show that other days were worse, you know, I
10    would just say it seems to me by reading these
11    e-mails that things were escalating on Thursday.

12           Q.       Okay.    Now, if you look at Exhibit 6, do
13    you see a reference to two arrests that were made
14    during the protests?
15                    That -- in that e-mail chain it was the
16    e-mail sent at 6:16 p.m.?
17           A.       Yes.

18           Q.       Okay.    So there's reference to two
19    arrests there.
20                    And then if you look at 07, shortly

21    thereafter, on the same day at 7:24 p.m., Connor
22    says, "Yes.      Briefed David about the arrests."
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 225 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             64


1                     MR. HWANG:     Okay.      We can move on to
 2           Exhibit 11.

 3                    [Exhibit 11, an e-mail chain, 4/24/2015,
 4           was marked for identification.]
 5                    THE WITNESS:      Okay.

 6    BY MR. HWANG:
 7           Q.       Which is an e-mail chain produced by the
 8    City at CITY00054378.

 9           A.       Okay.    Got it.
10           Q.       And I'll give you a minute.
11                    But you -- you're a party to this e-mail

12    chain, correct?
13           A.       Yes.
14           Q.       Okay.
15           A.       It looks like I sent it.
16           Q.       And this --
17           A.       It's number 11?

18           Q.       Yes.    Number 11.
19           A.       Yeah.
20           Q.       Now, in the earliest e-mail, which is

21    the e-mail at the bottom -- that you sent to David
22    McMillan at 8:29 a.m. on April 24th, 2015 --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 226 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             66


1     to working on the weekends.
 2                    Does that make sense?

 3           Q.       Okay.
 4           A.       So the assumption could -- it could very
 5    well be that I realized that the protests were

 6    gaining in momentum and size.           I don't necessarily --
 7    I mean, I guess I recall that, but I -- without
 8    reading too much into it, I -- you know, I don't know

 9    if I'm saying to him, you know, I just need you to --
10    I just need you to be at work, or I need you to not
11    take off, or something like that.

12           Q.       Okay.    In the e-mail above it that
13    Mr. McMillan sent to you at 9:20 a.m. that same day?
14           A.       Yes.
15           Q.       He stated that he was going to meetings
16    with the Baltimore Police Department at 10:00 a.m.
17    and 1:00 p.m.

18                    Do you see that?
19           A.       I do.
20           Q.       Why would Mr. McMillan be attending

21    meetings with the Baltimore City Police Department at
22    that time?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 227 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             67


1            A.       So I'm assuming that the planning
 2    meetings for the protests at that point were taking

 3    place at the Watch Center, and so either David was
 4    saying he's attending.         Either David was -- helped to
 5    coordinate in that meeting, or he was attending an

 6    operational meeting for the BPD.
 7           Q.       Okay.    And what would be discussed at
 8    these meetings?

 9           A.       You know, a whole host of things:            What
10    happened during the week, what -- what is scheduled
11    coming up.      I would imagine, you know, at this point

12    -- and this is Friday the 24th -- there is no doubt
13    that the intel was telling the City that there were
14    going to be major numbers at the Saturday protest.
15    And at that time I believe there were reports that --
16    that they were going to be -- you know, there was
17    going to be a walk from West Baltimore down to City

18    Hall.
19           Q.       Okay.    And at these meetings, would
20    police strategy be discussed as far as, you know, how

21    they intended to approach protesters or deal with
22    protesters?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 228 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             68


1            A.       Probably.     Probably, yes.
 2           Q.       Okay.    What do you recall hearing about

 3    what the Baltimore City Police Department's strategy
 4    was or tactics they would use in dealing with
 5    protesters?      Specifically we're talking April 24th

 6    leading up to April 25th, right?
 7           A.       Yeah.    So I remember there was a --
 8    there was -- one of the things that I conveyed to my

 9    interior people, and if I was at any of those
10    meetings, is that our job is to protect the
11    protesters.

12                    We -- we have to -- there are certain
13    people that want to cause harm to the protesters.
14    And at the time, I don't know if that had actually
15    manifested itself anywhere in the country, but either
16    right before that or shortly after that period, there
17    was an event in Minnesota where a group of

18    individuals harmed people who were protesting.                And
19    our -- you know, it would have been discussions about
20    proper equipment.        It would have been discussions

21    about making certain that if trucks were needed to
22    block certain streets, or if bike racks were needed
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 229 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             70


1     protesters?
 2           A.       Yes.    Well, I just think that -- you

 3    know, there were -- I remember there were passions
 4    running high during this period where, you know,
 5    there is a whole host of other day-to-day activities

 6    that you have in this job.           And I'm a veteran, and so
 7    one of the things that's really important to me is
 8    people's First Amendment rights.            So I felt in my

 9    role in leadership, it -- you know, I wanted to kind
10    of convey to people that what makes this country
11    great is that people can protest without getting

12    their heads chopped off.          And I know I was always
13    trying to remind people that, given the level of
14    fatigue that, you -- you know, was -- was -- was
15    happening.
16                    And so now I guess, you know, there must
17    have been a lot of activity that week, because I was

18    thinking in those -- in those terms.
19           Q.       Sure.    And if -- if you're thinking
20    along those terms and you're relaying that message to

21    others at OEM, what are you doing or what is OEM
22    doing to try to, quote-unquote, protect protesters as
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 230 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             71


1     much as possible?
 2           A.       Well, I think that's more of a -- of a

 3    -- you know, OEM's function is to coordinate so that
 4    the proper agency can function.            And I would view
 5    that as a function of the Police Department, where,

 6    you know, you have a scenario where there's, you
 7    know, a bunch of people coming together and, you
 8    know, you have to be thinking of all things.

 9                    I recall one night -- and I'm thinking
10    this -- I don't know if this was before or after, but
11    I remember there was a pick-up truck at one of the

12    lights downtown, and I was watching it.              We were all
13    watching it.      And -- and a tactical maneuver was made
14    to get to the intersection because we felt that the
15    driver of the truck, for some reason, was getting
16    ready to run people over.
17                    MR. HWANG:     Okay.    So if we can mark

18           Exhibit 12, please.
19                    [Exhibit 12, an e-mail chain, 4/24/2015,
20           was marked for identification.]

21    BY MR. HWANG:
22           Q.       12 is an e-mail produced by the City as
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 231 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             76


1            13, please.
 2                    [Exhibit 13, an e-mail chain, 4/22/2015,

 3           was marked for identification.]
 4    BY MR. HWANG:
 5           Q.       And Mr. Maloney, if you can kindly open

 6    13 as well.
 7           A.       Sure.
 8           Q.       While you're looking at it, I'll

 9    identify it:      It's an e-mail chain produced by the
10    City as city -- Bates-stamped CITY00054571.
11           A.       Okay.

12           Q.       Now, you're a party to this e-mail
13    chain, correct?
14           A.       Yes.
15           Q.       Now, this e-mail chain occurred on
16    April 22nd and discusses something happening on
17    Saturday at 3:00 p.m.

18                    Do you see that?
19           A.       Yes.
20           Q.       Now, by my calculations, Saturday after

21    April 22nd would have been April 25th, 2015?
22           A.       Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 232 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             77


1            Q.       To what does this e-mail chain refer to
 2    as happening at 3:00 p.m. on April 25th, 2015?

 3           A.       Probably the -- I guess -- you know,
 4    whether or not we were calling it at that point, or
 5    it -- we referred to it later on, but that was the

 6    Shabazz protest -- protests.
 7           Q.       Okay.    So I'll refer to it also as the
 8    Shabazz protest.

 9           A.       Okay.
10           Q.       The Shabazz protests on April 25th,
11    2015, was already on your radar on April 22nd, 2015,

12    then; is that correct?
13           A.       It appears so.       Yeah.
14           Q.       Okay.    I mean, what about that expected
15    protest made it appear on your radar that early and
16    made you pay attention to it?
17           A.       I'm thinking -- I'm thinking it was the

18    numbers, and -- and now I believe that there was
19    conversations at some point that there -- you know,
20    outsiders were going to come in.

21           Q.       Okay.    And what conversations do you
22    recall about outsiders coming in?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 233 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             78


1            A.       You know, I don't remember specific
 2    conversations with people.           But it seems like I had

 3    the sense that this protest was going to be different
 4    than all the protests, which up at that point I think
 5    we had a sense that most of the participants were --

 6    were local.      Although, you know, that appeared --
 7    that -- after, you know, researching it later on,
 8    that wasn't the case.         There were -- there was

 9    outsiders here all week.
10           Q.       Okay.    Well, the thought that outsiders
11    are coming in, would that be a cause for increased

12    concern?
13           A.       I'm thinking that there were -- there
14    was -- you know, the Ferguson riots or the Ferguson
15    events, there were individuals saying that the -- the
16    unrest was not caused by the people who live there,
17    but it was individuals that came in and exacerbated

18    it.
19           Q.       Okay.
20           A.       But I got to tell you, like, back then,

21    I didn't have a concept of what that meant as I do
22    now.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 234 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             80


1     information based on that from various websites and
 2    information, the crowd estimates that, you know, the

 3    police would put together, you know, based on the
 4    different protests.
 5           Q.       Okay.    And the numbers that you were

 6    hearing to be expected for Saturday, April 25th, did
 7    those numbers far exceed the size of the protests
 8    that preceded that day?

 9           A.       I -- I would assume so.         I would assume
10    so.
11           Q.       Okay.    And was OEM taking any additional

12    steps in light of this expected increase in the
13    number of expected protesters?
14           A.       So based on the e-mails that I just
15    read, the fact that we were -- you know, David was in
16    some meetings, most likely I was probably in some
17    meetings.      You know, the answer is yes.

18           Q.       Okay.    So what additional steps?
19           A.       Probably, you -- you know, just an
20    increased awareness, an increased coordination.                 You

21    know, just trying to figure out -- I mean, any day in
22    the city, you're trying to figure out, you know, the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 235 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             81


1     lay of the land.         So I guess that -- that series of
 2    -- you know, the e-mails before we looked at had to

 3    do with another public gathering that would require,
 4    you know, resources.         So -- but, you know, there was
 5    no doubt we -- we were thinking about that Saturday.

 6           Q.       Okay.
 7           A.       That's -- that protest was on our radar.
 8           Q.       Now --

 9           A.       In particular why, I -- I don't
10    necessarily recall.
11           Q.       Okay.

12           A.       I remember the Shabazz.         I'd never heard
13    of -- of that person, and I -- you know, I just was
14    told that this person was coming in.             And there was
15    some meeting I attended, this person was coming in
16    and that maybe there had been places where that
17    individual had been before where things had broken

18    out.
19           Q.       Okay.     I mean, what -- what kind of
20    intel like that were you receiving about Shabazz?

21           A.       So it was interesting.         You know, I can
22    honestly say that I normally didn't receive intel
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 236 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         106


 1           to keep everybody safe.
 2                    MR. HWANG:     Sure.    Madam court reporter,

 3           if you could, if you don't know how to spell
 4           something, if you could just phonetically spell
 5           it and then ask us later on, instead of

 6           interrupting our line of questioning, I would
 7           appreciate it.
 8                    COURT REPORTER:       Okay.    Sure.

 9    BY MR. HWANG:
10           Q.       Now, Mr. Maloney, you referred to the
11    first unrest on April 25th, 2015, as happening -- did

12    you say by City Hall?
13           A.       Yes.
14           Q.       Okay.    So you're talking -- you're not
15    talking about Camden Yards, then?             You're talking --
16           A.       No.
17           Q.       Okay.    And when you say unrest at City

18    Hall, I mean, what happened there?
19           A.       There were kids jumping on top of the
20    bus stop.      There were kids -- there were kids, you

21    know, kicking and punching cars.            There was a group
22    of individuals that, at some point when the protest
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 237 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         107


 1    was over, ran in a group down South Street, up along
 2    the Harbor Promenade and going through the Harbor

 3    Place, I believe, tipping tables of diners.                And
 4    there was also vehicles that went -- went up into
 5    that area as well.        So it was kind of like a mass

 6    exodus towards the stadium.
 7           Q.       Okay.    And the -- the violence and
 8    property destruction you saw with respect to the

 9    first unrest that you're referring to, on April 25th,
10    that Saturday, 2015, you referred to "kids."
11                    Was it mainly kids?

12           A.       You know, that's what -- that's the
13    sense I had when I -- still to this day of what --
14    you know, the film that I saw.
15           Q.       Okay.
16           A.       Now, that was initially, you know --
17    once -- you know, if you review footage from the

18    Camden Yards, you know, it's adults and children.
19           Q.       Okay.    And so would you call Camden
20    Yards on April 25th, 2015, the second unrest on that

21    day?
22           A.       Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 238 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         108


 1           Q.       And -- and what happened at Camden
 2    Yards?

 3           A.       So there were -- the first -- you know,
 4    just to kind of compartmentalize it, the first major
 5    event that happened was -- there was police cars that

 6    were parked on Howard Street and they were destroyed.
 7    And there was, you know, police there in riot gear.
 8    There was, you know, a ton of protesters, but they

 9    were, you know, destroying those cars.
10                    And then there was an incident in front
11    of the bars and restaurants, Pickles and Sliders.

12    There was, you know, a plethora of activity around
13    the Harbor and Camden Yards, you know, throughout the
14    course of that evening.
15           Q.       Okay.    What kind of activity.         But you
16    mentioned Pickles and another --
17           A.       Yeah, so tables overturned, fights

18    amongst people, windows smashed, trash cans set on
19    fire.    I don't think we had any vehicle fires that
20    night; I don't recall.         But it was definitely a

21    turning point.
22                    So, you know, for me as the emergency
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 239 of 1474
                             ORIGINAL TRANSCRIPT

                                                                          109


 1    manager, there was a before and after.              There was --
 2    you know, from Ferguson, there was all these

 3    protests, and there just -- you know, things did not
 4    exacerbate to where there was civil disorder, civil
 5    disobedience, an increased level of danger to

 6    civilians and protesters and officers and firemen.
 7    But that all changed on Saturday.
 8           Q.       Okay.    Saturday was a pretty significant

 9    event, then?
10           A.       Oh, yeah.
11                    MR. HWANG:     Now, if we can mark

12           Exhibit 15, please.        Did we mark it already?
13           Oh, we did mark it.        I'm sorry.
14    BY MR. HWANG:
15           Q.       So you're at the Watch -- you report to
16    the Watch Center on April 25th?
17           A.       Yes.

18           Q.       Where was Connor Scott at that time?
19           A.       Hold on.     I inadvertently clicked 16.
20    So I just closed that.

21                    Where was Connor Scott at the time -- so
22    I don't -- I don't know the answer to that.                I know
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 240 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         122


 1    second-guessing about responding to both medical
 2    emergencies and fires.         And I figured that's where I

 3    could help the most.
 4           Q.       Okay.    I mean, on April 25th, 2015, if
 5    the Fire Department is not respond -- or is hesitant

 6    to respond to emergencies, I mean, at this point it's
 7    an emergency beyond normal operating procedures,
 8    right?

 9           A.       Correct.
10           Q.       When Kaliope Parthemos was there, do you
11    recall whether that was, you know, before, during, or

12    after the events at City Hall and Camden Yards, the
13    violence and destruction?
14           A.       Well, I'm thinking it would have had to
15    be after, because, you know, I didn't arrive till --
16    till after, you know, that had started.              It seemed to
17    me -- you know, I don't remember watching any of that

18    live.    I -- I remember getting updates about it, but
19    I don't remember watching any of that, you know,
20    live, whether it was on TV or any of the cameras.

21                    But at some point I got there, and then
22    the activity starts -- you know, I was involved in
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 241 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         209


 1                    Now, there were -- there were instances
 2    of National Guard showing up at supermarkets, and

 3    there was questions on why they were there.                But, you
 4    know, I don't have that.          Those were conversations
 5    about self-deployment and stuff.

 6           Q.       You say that far more resources from
 7    outside jurisdictions, by way of law enforcement
 8    officers, came after the state of emergency was

 9    declared than had come before?
10           A.       Yes.
11           Q.       Significantly more?

12           A.       Yes.
13           Q.       Do you by chance remember the numbers,
14    how much more?
15           A.       No.    I mean, it's -- there were some
16    days where there was, you know, a lot of mutual aid
17    to help us to get through, you know, the different

18    protests.      I do know that there was -- one of the
19    things that -- there was a -- there was -- there was
20    a chatter that, you know, the City police -- there --

21    there was all these different accusations about
22    Mondawmin.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 242 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         223


 1    says, "Bob, mayor said use of force is what got us
 2    here in the first place, and so we don't know if

 3    arresting those who stopped traffic would have
 4    stopped it at all or inflamed it or no difference at
 5    all"?

 6           A.       Yes.
 7           Q.       You don't recall having a discussion
 8    about this within OEM or with the mayor's office?

 9           A.       That particular statement?
10           Q.       No.    That particular topic.
11           A.       No.    I remember, you know, during the --

12    after the riots, I think the mayor said, you know,
13    use of force is what got us here in the first place.
14    But I -- you know, I don't know if we had -- I don't
15    know if we had in-depth conversations on philosophy.
16           Q.       Or -- I mean, or strategy for that
17    matter?

18           A.       Yes.
19           Q.       You don't recall that during the --
20    during the protesting or riots?

21           A.       I don't.
22           Q.       If you go towards the bottom of the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 243 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         246


1                CERTIFICATE OF REPORTER/NOTARY PUBLIC
 2

 3                 I, Goldy Gold, a Notary Public within and
 4    for the State of Maryland, do hereby certify that the
 5    within-named witness personally appeared before me at

 6    the time and place herein set out, and after having
 7    been duly sworn by me, according to the law, was
 8    examined by counsel.

 9                 I further certify that the examination was
10    recorded stenographically by me and this transcript
11    is a true record of the proceedings.

12                 I further certify that I am not of counsel
13    to any of the parties, nor in any way interested in
14    the outcome of this action.
15                 As witness my hand and notarial seal this
16    6th day of January, 2021.
17

18
                           __________________________
19                             GOLDY GOLD, RPR
                               Notary Public
20

21
22    My Commission Expires:         April 21, 2024
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 244 of 1474




                     EXHIBIT 8
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 245 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                          CONNOR SCOTT
                         December 18, 2020
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 246 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             1


1                 IN THE UNITED STATES DISTRICT COURT
 2                    FOR THE DISTRICT OF MARYLAND

 3                            NORTHERN DIVISION
 4    --------------------------
      CHAE BROTHERS LIMITED
 5    LIABILITY COMPANY, et al.,

 6                 Plaintiffs
 7    v.                                     Civil Action No.
                                             1:17-cv-01657-SAG
 8
      MAYOR & CITY COUNCIL OF
 9    BALTIMORE, et al.,
10                 Defendants.
11    ---------------------------

12
13
14
15                VIDEOCONFERENCE DEPOSITION OF CONNOR SCOTT
16                              Baltimore, Maryland
17                         Friday, December 18, 2020

18                                      9:00 a.m.
19
20

21    Reported by:      Goldy Gold
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 247 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             2


1                               Date: December 18, 2020
 2                              Time:    9:00 a.m.

 3
 4
 5                    VIDEOTAPED DEPOSITION OF CONNOR SCOTT,

 6           taken by Counsel for Plaintiffs, in the
 7           above-titled matter, on December 18, 2020,
 8           commencing at 9:00 a.m. and reported by Goldy

 9           Gold, a Registered Professional Reporter and a
10           Notary Public within and for the State of
11           Maryland.

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 248 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             3


1     A P P E A R A N C E S (remote parties):
 2

 3    On Behalf of the Plaintiffs:
 4         PETER K. HWANG, ESQUIRE
           Sung & Hwang, LLP
 5         9256 Bendix Road - Suite 109
           Columbia, Maryland 21045
 6         Telephone: 410.772.2324
           E-mail: phwang@sungandhwang.com
 7
 8
      On Behalf of the Defendants:
 9
           SARA E. GROSS, ESQUIRE
10         HANNA MARIE C. SHEEHAN, ESQUIRE
           Baltimore City Department of Law
11         100 North Holliday Street
           Baltimore, Maryland 21202
12         E-mail: saragross@baltimorecity.gov
13
      Also Present:
14
           Ian Wallach, Videographer
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 249 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             1


1                                  I N D E X
 2                     Deposition of Connor Scott

 3                                 December 18, 2020
 4    EXAMINATION BY                                                PAGE
 5    Mr. Hwang                                                         5

 6    Ms. Gross                                                       153
 7                                 E X H I B I T S
 8    EXHIBITS                      DESCRIPTION                       PAGE

 9
      Exhibit 1         A subpoena, 11/12/2020                          9
10
      Exhibit 2         Protective Order and Agreement,                12
11                      5/22/2018

12    Exhibit 3         Amended Complaint, 4/27/18                     23
13    Exhibit 4         An e-mail and an attachment,                   29
                        4/17/2015
14
      Exhibit 5         An e-mail, 4/22/2015                           31
15
      Exhibit 6         An e-mail chain, 4/22/2015                     31
16
      Exhibit 7         An e-mail chain, 4/23/2015                     40
17
      Exhibit 8         An e-mail chain, 4/23/2015                     40
18
      Exhibit 9         An e-mail chain, 4/23/2015                     40
19
      Exhibit 10        An e-mail chain, 4/22/2015                     52
20
      Exhibit 11        An e-mail, 4/25/2015                           59
21
      Exhibit 12        An e-mail chain, 4/25/2015                     62
22
                       E X H I B I T S (continued)
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 250 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             2


1
      EXHIBITS                      DESCRIPTION                       PAGE
 2
      Exhibit 13        An e-mail chain, 4/25/2015                     78
 3
      Exhibit 14        An e-mail and attachment,                      83
 4                      4/25/2015
 5    Exhibit 15        An e-mail chain, 4/25/2015                     85

 6    Exhibit 16        An e-mail chain, 4/25/2015                     87
 7    Exhibit 17        An e-mail chain, 4/25/2015                     95
 8    Exhibit 18        An e-mail chain, 4/27/2015                     98

 9    Exhibit 19        An e-mail chain, 4/27/2015                    103
10    Exhibit 20        An e-mail chain, 4/27/2015                    111
11    Exhibit 21        (not marked)

12    Exhibit 22        An e-mail chain, 4/28/2015                    114
13    Exhibit 23        An e-mail chain, 4/28/2015                    115
14    Exhibit 24        An e-mail chain, 4/28/2015                    117
15    Exhibit 25        An e-mail chain, 4/29/2015                    118
16    Exhibit 26        "Baltimore Civil Unrest, April                120
                        2015
17
      Exhibit 27        "Baltimore Region Emergency                   123
18                      Assistance Compact,"
19    Exhibit 28        (not marked)
20    Exhibit 29        An e-mail, 4/28/2015                          129

21    Exhibit 30        An e-mail chain, 4/30/2015                    131
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 251 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             3


1                      E X H I B I T S (continued)
 2    EXHIBITS                      DESCRIPTION                       PAGE

 3    Exhibit 31
                        "Timeline of Events, Baltimore                133
 4                      City Protest & Riots,"
 5    Exhibit 32        "After-Action Review, Civil                   136
                        Unrest, April 27th, 2015,"
6
      Exhibit 33        "A1 CD (4/25 1200-1159),"                     137
 7
      Exhibit 34        "After-Action Report Notes                    139
 8                      Hosted by JHU Center for Public
                        Health Preparedness and MOEM,"
 9                      6/23/2015
10
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 252 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             4


1                          P R O C E E D I N G S
 2                    VIDEOGRAPHER:      Good morning.       We are on

 3           the record.      Today's date is December 18th,
 4           2020.    The time is 9:05 a.m.         I am Ian Wallach,
 5           the videographer.       The court reporter is Goldy

 6           Gold.
 7                    We are here for the video-recorded
 8           deposition of Connor Scott, taken by the

 9           plaintiffs, in the matter of Chae Brothers
10           Limited Liability Company, et al., versus
11           Baltimore Mayor and City Council, et al., case

12           number 1:17-CV-01657-GRL.
13                    Will counsel please announce their
14           appearances for the record.
15                    MR. HWANG:     Good morning.       Peter Hwang,
16           on behalf of all the plaintiffs.
17                    MS. GROSS:     Good morning.       Sara Gross

18           and Hanna Sheehan on behalf of the defendant
19           Mayor and City Council of Baltimore.
20                    VIDEOGRAPHER:      Thank you.

21                    Will the witness please state and spell
22           their name for the record.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 253 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             5


1                     THE WITNESS:      Connor Scott, C-o-n-n-o-r,
 2           S-c-o-t-t.

 3                    VIDEOGRAPHER:      Thank you.
 4                    The court reporter will now swear in the
 5           witness, after which counsel may proceed.

 6    WHEREUPON,
 7                             CONNOR SCOTT,
 8    was called as a witness, having been duly sworn by a

 9    Notary Public, was examined and testified as follows:
10                               EXAMINATION
11    BY MR. HWANG:

12           Q.       Good morning, Mr. Scott.         As you know,
13    my name is Peter Hwang, and I represent the
14    plaintiffs in this action, who are suing the mayor
15    and city council of Baltimore for, among other
16    things, damages to plaintiffs' property and
17    businesses.

18                    As you may know, we're here for a
19    deposition, which will consist of me asking you
20    questions and you providing answers to those

21    questions.
22                    As you can see, there's a court reporter
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 254 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             17


1            Hospital in St. Petersburg, Florida.
 2    BY MR. HWANG:

 3           Q.       Okay.    And as chief of staff -- you're
 4    chief of staff to -- to whom?
 5           A.       So I was chief of staff to the

 6    vice-president for security.           And when that position
 7    was vacated, I became the acting.             And the chief of
 8    staff position is essentially a second-in-command

 9    position, so it's, you know, also overseeing the
10    organization, but more on a -- operational, sort of
11    carrying out tasks, sort of level, rather than

12    overseeing, which is what I do now.
13           Q.       Sure.
14           A.       In the [audio distortion.]
15           Q.       And prior to being employed at Johns
16    Hopkins, where were you employed?
17           A.       I worked for the City of Baltimore.

18           Q.       Okay.    And for how long did you work for
19    the City of Baltimore?
20           A.       I started with the City of Baltimore, I

21    believe, in April of 2011.
22           Q.       Okay.    And then you -- you worked there
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 255 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             18


1     until 2018 or so?
 2           A.       Correct.     I believe it was April of '18.

 3           Q.       Okay.    For that approximately seven-year
 4    period, could you walk me through the different
 5    titles that you've held, and for each title, the

 6    duties that you had?
 7           A.       Sure.    So I began as -- in April of
 8    2011, I believe that was the start time, time frame

 9    -- I started as an emergency planner for the Office
10    of Emergency Management, which is part of the Fire
11    Department.

12                    And my responsibilities were to
13    coordinate emergency preparedness activities relating
14    to different planning initiatives that the
15    organization had, such as emergency preparedness for
16    the city schools, extreme weather preparedness.
17    Things along those lines.

18                    It was after I was in that position for
19    a while, I was promoted to the deputy director of
20    emergency management, where I was the second in

21    command of the Office of Emergency Management, which
22    at the time was an agency of -- probably about ten
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 256 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             19


1     full-time people, still part of the Fire Department.
 2    And I left that role for a position with the mayor's

 3    office as the assistant deputy mayor for operations.
 4                    In that role, I helped to coordinate the
 5    activities of the city operational agencies, which

 6    are the agencies such as Department of
 7    Transportation, Department of Public Works,
 8    Department of General Services, Mayor's Office of

 9    Information Technology and a couple other smaller
10    agencies.
11                    I left that position to become the

12    deputy director of operations for the City Department
13    of Transportation.        In that role I was responsible
14    for the operational entities of transportation, which
15    were everything ranging from maintenance to capital
16    improvement, planning, snow removal, and traffic
17    management.      Things along those lines.

18           Q.       Okay.    I just want to establish a
19    timeline here.
20                    So you started out as an emergency

21    planner in April of 2011.          When did you become the
22    deputy director of OEM?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 257 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             20


1            A.        I could -- you know, if I -- if you
 2    wanted me to go back and look at, you know, résumé or

 3    whatnot, I can get you the exact dates.              But I can
 4    ballpark it for you.         I believe it was 2013, at some
 5    point in 2013 where I became the deputy director.

 6    And then it would have been, I believe, October of
 7    2015, I left emergency management to go to the
 8    mayor's office.        So October of '15 to October '16.

 9    So October of '16, [audio distortion] left to go work
10    for the Department of Transportation.              And then I
11    believe it was from October '16 to April of '18 that

12    I worked for Transportation.
13                    But that's off the top of my head.
14           Q.       If I say "OEM," do you understand I'm
15    referring to the Office of Emergency Management?
16           A.       Yes.
17                    COURT REPORTER:       Can you hold on a

18           minute?
19                    [Technical interruption.]
20                    COURT REPORTER:       Okay.

21    BY MR. HWANG:
22           Q.       Can you describe what OEM does?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 258 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             32


1            was marked for identification.]
 2    BY MR. HWANG:

 3           Q.       And, Mr. Scott, if you can kindly open
 4    those documents as well.
 5                    Exhibit 05 is an e-mail produced by the

 6    City as CITY00007430, and 06 is an e-mail chain
 7    produced by the City, marked CITY00008255.
 8           A.       Okay.

 9           Q.       So we'll start with 05, Mr. Scott.
10                    You sent that e-mail, correct?
11           A.       I did.

12           Q.       Okay.    And you sent it to Robert Maloney
13    and David McMillan.
14                    Do you recall what their roles where at
15    that time?      And this is on April 22nd, 2015.
16           A.       I believe -- so Robert Maloney was the
17    emergency manager for the city.            He had recently -- I

18    believe at this point he had recently transitioned
19    from being the deputy mayor to being the director of
20    emergency management.         And then David McMillan, I

21    believe, at the time was the assistant deputy mayor
22    for operations, I believe.           I believe that was --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 259 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             40


1     know, revisit planning documents or that sort of
 2    thing.

 3           Q.       Okay.
 4           A.       And that's how it's supposed to work.
 5    You know, you're not supposed to -- you develop a

 6    plan not so that [audio distortion] you all sit down
 7    at the table and read it when an emergency is
 8    happening.      The idea is to, you know -- the planning

 9    document is really just documentation of the
10    preparedness efforts and training activities that
11    have gone into what you're getting ready for.

12                    MR. HWANG:     Madam court reporter, if you
13           can mark 07, 08, and 09, please.
14                    [Exhibit 7, an e-mail chain, 4/23/2015,
15           was marked for identification.]
16                    [Exhibit 8, an e-mail chain, 4/23/2015,
17           was marked for identification.]

18                    [Exhibit 9, an e-mail chain, 4/23/2015,
19           was marked for identification.]
20    BY MR. HWANG:

21           Q.       So 07 is an e-mail chain produced by the
22    City as CITY00008781 through 82.            08 is an e-mail
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 260 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             41


1     chain produced by the City as CITY00008860.                09 is
 2    also an e-mail chain produced by the City as

 3    CITY00008777.
 4                    Now, Mr. Scott, are you on all these
 5    e-mail chains in Exhibits 07, 08, and 09?

 6           A.       I am, yes.
 7           Q.       And these are all e-mail chains that
 8    were -- were sent and received on April 23rd, 2015;

 9    is that correct?
10           A.       Yes.
11           Q.       Okay.    [Audio distortion] look at them

12    real quick?
13           A.       I'm sorry?
14           Q.       Look through them real quick?
15           A.       Yep.    I've been doing that, 7, 8, 9.
16           Q.       So -- sure.      And 05 and 06, again, that
17    was from April 22nd.

18                    Now looking at 07, 08, and 09, protests
19    continued on April 23rd; is that correct?
20           A.       Yes.

21           Q.       Okay.    Now, if I could direct your
22    attention to 07 first.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 261 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             52


1     typical for her to stop by our office.
2                     So that would be something I would

3     remember, and I don't remember that.             Yeah.
4                     MR. HWANG:     Okay.    Madam court reporter,
5            if we can mark 10.

6                     [Exhibit 10, an e-mail chain, 4/22/2015,
7            was marked for identification.]
8     BY MR. HWANG:

9            Q.       Exhibit 10 is an e-mail chain produced
10    by the City as CITY00054571.
11           A.       Okay.

12           Q.       And you're a party to this e-mail chain,
13    correct, Mr. Scott?
14           A.       I am, yeah.
15           Q.       Now, this e-mail chain happened on
16    April 22nd, 2015, and discusses something happening
17    on Saturday at 3:00 p.m.

18                    Do you see that?
19           A.       Yes, I do.
20           Q.       So by my calculations, the Saturday

21    after April 22nd would have been April 25th, 2015.
22                    What does this e-mail chain refer to as
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 262 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             54


1            A.       I believe so.      I don't recall
 2    specifically.       Yeah.    But that does ring a bell at

 3    least.
 4           Q.       Okay.    You don't recall any discussions,
 5    hey, this guy Malik Shabazz is coming and there's

 6    going to be a protest on April 25th, you know, at
 7    3:00 p.m., we should be prepared?
 8           A.       I don't recall, no.

 9           Q.       Well, as things are progressing from
10    April 19th, 20th, 23rd -- 22nd, 23rd, the protests
11    are generally increasing in size.

12                    Do you recall that?        Is that your
13    recollection?
14           A.       Yeah.
15           Q.       Now, do you recall the name Melissa
16    Hyatt?
17           A.       I do.

18           Q.       Okay.    Do you recall what her role was
19    at that time?
20           A.       I don't.     I don't remember what her rank

21    was at that point.        But she was a -- a high-ranking
22    individual with BPD, and she was sort of the major
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 263 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             55


1     event -- major incident lead for BPD.              Any type of
 2    bigger emergency or preplanned event, she would be

 3    responsible for.
 4           Q.       Okay.    Now, during her deposition -- and
 5    she's now the chief of police in Baltimore County.

 6    So during her deposition, Chief Hyatt testified that
 7    before April 25th, 2015, she knew that the Baltimore
 8    City Police Department did not have enough officers

 9    to address crowd control issues and also to protect
10    infrastructures.
11                    Do you recall hearing those concerns,

12    about the limited resources of the Baltimore City
13    Police Department?
14           A.       I -- I mean, it's something that was
15    generally a concern.         I mean, it would be with any
16    emergencies; do we have enough people.              And I
17    remember the concern in general, but I -- I can't

18    remember in what context.          You know, did it come up
19    in a meeting or just offhand in a conversation.                 So I
20    can't recall specifically.

21           Q.       Okay.    Well, so that's -- we're talking
22    about internal resources at the Baltimore City Police
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 264 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             59


1                     Do you recall hearing about that?
2            A.       No.

3                     MR. HWANG:     Okay.    Madam court reporter,
4            if you can mark 11, please.
5                     [Exhibit 11, an e-mail, 4/25/2015, was

6            marked for identification.]
7     BY MR. HWANG:
8            Q.       Exhibit 11 is an e-mail produced by the

 9    City as CITY00054190.
10                    And you're on this e-mail, correct,
11    Mr. Scott?

12           A.       I am.
13           Q.       And you received this e-mail at 11:22
14    a.m. on April 25th, Saturday, 2015?
15           A.       Yes.
16           Q.       In this e-mail, Robert Maloney tell you
17    that he wants updates every 30 minutes, even if it's

18    uneventful, correct?
19           A.       Correct.
20           Q.       Now, prior to April 25th, 2015, during

21    the Freddie Gray protests, do you recall ever being
22    asked for such frequent updates?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 265 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             65


 1    it's written.
 2           A.       Got it.

 3           Q.       And while you're reading that,
 4    Mr. Scott, just so I'll identify this for the record,
 5    because I can't remember if I did.

 6                    Exhibit 12 is an e-mail chain produced
 7    by the City as CITY00008818 through 8821.
 8           A.       Okay.

 9           Q.       Now, aside from the most recent e-mail,
10    or the e-mail at the very top, you're a party to the
11    e-mail chain, correct?

12           A.       Right.
13           Q.       And this e-mail chain is a continuation
14    of the e-mail that was marked as Exhibit 11?
15           A.       It looks to be.       Yes.
16           Q.       Now, can you walk me through what
17    happened with the protests on April 25th, 2015, as

18    you recall it?
19           A.       Honestly, this is -- just about
20    everything I recall is from this e-mail.               I mean, I

21    -- I recall seeing a video from outside of Camden
22    Yards and in the area of the bars that are sort of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 266 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             79


1            was marked for identification.]
 2    BY MR. HWANG:

 3           Q.       And, Mr. Scott, if you can kindly open
 4    13 as well.
 5           A.       Okay.    Got it.

 6           Q.       So 13 is an e-mail and three attachments
 7    produced by the City as CITY00003820 through 4060.
 8    And it's quite long, Mr. Scott.

 9                    And I think -- this is all one
10    attachment, right?
11           A.       It appears so.

12           Q.       [Audio distortion] exhibit that is.
13           A.       Oh.   Yeah.
14           Q.       Let me give you some reference points
15    because it's going to take you forever to flip
16    through it and find these.           And you might want to
17    write these numbers down so you can easily refer to

18    it without looking through all these pages.
19           A.       Okay.
20           Q.       So the e-mail is one page.          And then the

21    next document is the "City of Baltimore Emergency
22    Operations Plan."        It says December of 2013.          That
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 267 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             80


1     goes from Bates stamp CITY00003821.
 2                    You might want to write this down so you

 3    can refer to it.
 4           A.       Okay.
 5           Q.       So the EOP is 3821 through 4021.

 6    Following the EOP is the "City of Baltimore
 7    Continuity of Government Plan," dated May of 2013,
 8    begins at CITY00004022, and that goes until 4053.

 9                    The next document is "City of Baltimore
10    Emergency Operations Plan, Hazard Annex," Section
11    H-04, subject is "Civil Disorder," begins at

12    CITY00004054 through the end, which is 4060.
13           A.       Okay.
14           Q.       And I don't know if you're familiar with
15    the documents just by my mentioning or describing
16    what it -- what it is.         But using those Bates stamps,
17    you know, if you need a minute, I could let you kind

18    of peruse through this.
19           A.       I'm familiar.
20           Q.       Okay.    Now, Exhibit 13, the e-mail and

21    the attachments, you sent this, correct?               If you look
22    at the first page?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 268 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             81


1            A.       Yes, I did.
 2           Q.       And you sent this e-mail with the

 3    attachments reflected in Exhibit 13 to David McMillan
 4    on April 25th, 2015, at 5:18 p.m., correct?
 5           A.       Yes.

 6           Q.       Okay.    If you could walk me through the
 7    three attachments and just describe for me or give me
 8    a summary of what they are?

 9           A.       Sure.    So the emergency operations plan
10    I referenced earlier, and that's the document that
11    establishes how the city will prepare for or respond

12    to recover from emergencies.           And it's an all-hazards
13    document that covers any type of incident the city
14    would be impacted from, be it naturally occurring,
15    accidental, or some sort of intentional event, and
16    contains essentially everything that all of the city
17    agencies would do to mitigate this event.

18                    The second document, or -- yeah, the
19    continuity of government plan, that plan essentially
20    lays out how the city will maintain constitutional

21    government should there be some sort of impact to
22    either the people, the elected officials of the city,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 269 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             82


1     or their ability to do normal everyday work due to
 2    loss of a facility, loss of technology, that sort of

 3    thing.
 4                    And then the Hazard Annex for Civil
 5    Disorders, I think it's called, is an attachment to

 6    the first document, the Emergency Operations Plan.
 7    And what it is, is a document to specifically focus
 8    on potential civil unrest, essentially, and to kind

 9    of carve out the specificities and key actions that
10    would need to take place during that sort of event.
11           Q.       Okay.    Now, these three attachments that

12    you had e-mailed for April 25, 2015, at 5:18 p.m.,
13    and these are true and accurate copies of the EOP,
14    the continuity plan, and the civil disorder annex
15    that were in placed at that time, correct?
16           A.       It appears to be, yep.         Without reading
17    every word, obviously, it seems to be, yes.

18           Q.       Now, why did you e-mail these documents
19    at this particular time, April 25th, 2015, at
20    5:18 p.m.?

21           A.       I do not remember.
22           Q.       I mean, was on the same day that the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 270 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             85


1            A.       I don't think so, but I don't completely
 2    recall.

 3           Q.       So you don't recall one way or another,
 4    is what you're saying?
 5           A.       Right.

 6           Q.       While it was generally known that the
 7    Baltimore City Police Department would not make
 8    arrests for traffic disruption, was there any

 9    discussion within OEM with respect to whether or not
10    arrests should be made or shouldn't be made?
11           A.       I don't -- I don't think so.           It

12    wouldn't really be our role to second-guess or try to
13    influence what BPD was doing, so I -- I wouldn't
14    think so.      But I -- I don't recall specifically.
15                    MR. HWANG:     If we can mark 15, please.
16                    [Exhibit 15, an e-mail chain, 4/25/2015,
17           was marked for identification.]

18    BY MR. HWANG:
19           Q.       And, Mr. Scott, you can open 15 as well.
20    It's an e-mail marked by the City as CITY00008247

21    through 49.      And I'll give you a second to review
22    this, although I think it's -- a lot of it is similar
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 271 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             86


1     to the prior exhibit.
 2           A.       It seems to be the same thread with

 3    maybe one or two added, right?
 4           Q.       I believe so.
 5           A.       Okay.    Then yeah, I see it.

 6           Q.       Now, you -- you're a party to this
 7    e-mail chain as well, correct?
 8           A.       Correct.

 9           Q.       Now, at 5:09 p.m. on April 25th, 2015,
10    you're told that the mayor just walked in; is that
11    correct?

12           A.       Yes.
13           Q.       Were you there when the mayor walked in?
14           A.       I don't think so, but I honestly
15    don't -- you know, don't recall whether I was here or
16    home or somewhere else during this chain of events.
17    I don't think I was there.

18           Q.       And I don't know if you testified to
19    this earlier, but, I mean, were you privy to any
20    discussions between the mayor and OEM, or were you

21    ever present when the mayor was there?              During that
22    time, that is.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 272 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             92


1     office.
 2           Q.       I mean, did OEM at this point start

 3    preparing for a possible curfew?
 4           A.       Beyond what we already had in place, in
 5    terms of plans to support some sort of curfew or

 6    restriction-of-travel event, I don't believe that we
 7    did.
 8           Q.       Does OEM's responsibility include

 9    helping to coordinate mutual aid?
10           A.       Yes.    Although typically, like I said,
11    law enforcement to law enforcement is done through

12    sort of interagency agreements.            OEM's role in mutual
13    aid is more so resources beyond the purview of the
14    lead agency or out-of-state mutual aid.
15                    So, like, I believe we were involved in
16    -- well, I mean, it's -- it's hazy.             But I think we
17    may -- may have been involved in out-of-state police

18    coming to support, but now I can't -- I want to say
19    Philadelphia police came, but now I'm thinking maybe
20    not.    But yeah, that's kind of our role.

21           Q.       How would OEM coordinate out-of-state
22    mutual aid?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 273 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             93


1            A.       There's a -- an existing mutual aid
 2    network, called the emergency management assistance

 3    compact, that is designed for -- it's a framework for
 4    mutual aid resources from state to state.               And we, as
 5    emergency management, we would be responsible for

 6    submitting that request to the State of Maryland
 7    through the Maryland Emergency Management Agency.
 8                    Kind of like -- to put it, you know --

 9    to really sum it up, to oversimplify it, I guess, BPD
10    could come to us and say, we need 100 more officers
11    and we've tapped out our agreements with other

12    Maryland [audio distortion] departments, find us
13    another 100 from out of state.            So we essentially
14    fill out a form that says:           We need 100 officers.
15    Send that to Maryland Emergency Management Agency.
16    And then they take that and go out to other states to
17    see who can fill that request.

18           Q.       So at this point, we're talking still
19    April 25th, and this is prior to Mondawmin and other
20    events erupting on April 27th?

21           A.       Right.
22           Q.       [Audio distortion] April 25th, had OEM
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 274 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             94


1     made such MEMA requests for out-of-state mutual aid?
 2           A.       I don't believe so.        I think at this

 3    point everything was between BPD and other agencies.
 4    So I don't think so.         But that would be something
 5    that would be easy to determine through paperwork.

 6           Q.       Okay.    And when I say MEMA, you
 7    understand that I'm referring to the Maryland
 8    Emergency Management Agency.

 9                    (Reporter clarification.)
10    BY MR. HWANG:
11           Q.       I'm sorry, what does MEMA stand for, Mr.

12    Scott?      I forget myself.
13           A.       Maryland Emergency Management Agency.
14           Q.       Would out-of-state mutual aid include
15    the National Guard?
16           A.       No.   The National Guard is a Maryland
17    resource, or at least the Maryland National Guard is.

18           Q.       Would OEM coordinate with the National
19    Guard in terms of, you know, deployment of resources?
20           A.       In terms of mission assignments once

21    they were here, or to obtain their support?
22           Q.       Would OEM coordinate with the National
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 275 of 1474
                             ORIGINAL TRANSCRIPT

                                                                          120


 1    or -- sorry.      What's the specific question?
 2           Q.       Do you recall outside resources -- by

 3    "outside" I mean mutual aid from jurisdictions in
 4    Maryland outside of Baltimore City, and also
 5    jurisdictions outside of the State of Maryland --

 6    continuing to come in after April 28th?
 7           A.       I -- I don't remember.         By which I mean
 8    I don't -- I guess I'm -- so in this e-mail, I'm

 9    reporting how many are in the city at that point in
10    time, right?      So, yeah, I guess I don't know if these
11    are resources that came on the 28th or -- yeah.                 I

12    don't know when these resources came to the city.
13    So, yeah, I don't -- I don't remember specifically.
14                    MR. HWANG:     Okay.    If I can direct your
15           attention to 26 -- I'm sorry, if we could mark
16           26, please.
17                    [Exhibit 26, "Baltimore Civil Unrest,

18           April 2015," was marked for identification.]
19    BY MR. HWANG:
20           Q.       And Exhibit 26 is produced by the City

21    as CITY00024073.
22                    I'll give you a minute to read it, but
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 276 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         121


 1    I'm going to ask you just if you recognize this
 2    document?

 3           A.       Yeah, I -- I think we were asked by the
 4    Fire Department to document our roles, maybe.                I
 5    only -- I only vague remember this.

 6           Q.       Okay.    Well, but you drafted this,
 7    correct?
 8           A.       Yeah.

 9           Q.       Okay.    It says for "date worked," it
10    says, "April 25th and April 27th through May 3rd."
11                    Do you see that, Mr. Scott?

12           A.       Yes.
13           Q.       Among things that you listed as far as
14    what you did during that time period, you said that
15    you enacted mutual aid requests.
16           A.       Yep.
17           Q.       Was that on April 25th and April 27th,

18    or just on April 27th onward?
19           A.       I believe April 27th onward were the
20    only ones I was involved in.

21           Q.       Okay.    And those requests that you were
22    making, were all they done through MEMA?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 277 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         122


 1           A.       Most likely, yes.
 2           Q.       Was there a protocol to request

 3    resources through MEMA?
 4           A.       Yes.
 5           Q.       Aid resources?

 6           A.       Yes.
 7           Q.       What was the protocol?
 8           A.       There's a -- there's a form to be filled

 9    out that documents what you're asking for, and you
10    have to sign off on that, and then it gets submitted
11    up the state for them to try to fill.

12           Q.       Is that form submitted electronically
13    or --
14           A.       Yes.    Although you do have to hand-sign
15    it.    So it either has to be scanned in or we did have
16    a representative from MEMA in the EOC, so it's also
17    possible I could have handed paper copies to that

18    person.
19           Q.       Okay.    And this would have been after
20    you came back from Boston, right?             You [audio

21    distortion] while you were in Boston or at Logan?
22           A.       Right.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 278 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         123


 1           Q.       This would have been after the -- the --
 2    after the state of emergency had been declared?

 3           A.       Yes.
 4                    MR. HWANG:     If I could [audio
 5           distortion] 27.

 6                    [Exhibit 27, "Baltimore Region Emergency
 7           Assistance Compact," was marked for
 8           identification.]

 9    BY MR. HWANG:
10           Q.       This is a document produced by the City
11    as CITY00025839 through 845.           It was produced by the

12    City.    It is the Baltimore Region Emergency
13    Assistance Compact.
14                    Do you recognize that?         It's sometimes
15    reference to by an acronym, BREAC, "BREAC"?
16           A.       Yes.
17           Q.       What is the Baltimore region Emergency

18    Assistance Compact?
19           A.       It's an agreement by which the Baltimore
20    regional jurisdictions can share resources during an

21    emergency.      It's the mutual aid agreement.
22           Q.       Okay.    And this was in place during the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 279 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         126


 1    Pennsylvania.       I think the Ohio team was a local
 2    county-level team, and I think the Pennsylvania team

 3    was a state-level team.
 4                    And I believe the Ohio -- yeah, the Ohio
 5    team helped manage resources and logistics, and were

 6    staged out of the staging center at M&T Bank Stadium,
 7    and the Pennsylvania team, if I'm getting this
 8    correct, worked out of Baltimore Police headquarters

 9    to help support whatever they needed.
10           Q.       And for these resources outside the
11    State of Maryland, MEMA would reach out to them,

12    right, not OEM and Baltimore?
13           A.       Correct.
14           Q.       Okay.    So Baltimore would -- the OEM and
15    Baltimore would initiate the request to MEMA, and
16    then MEMA would then reach out to various states
17    [audio distortion.]

18           A.       Right.
19                    COURT REPORTER:       Sorry, would you speak
20           up?

21    BY MR. HWANG:
22           Q.       Would OEM select which states to contact
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 280 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         128


 1                    (Brief recess.)
 2                    VIDEOGRAPHER:      It is 12:01 p.m. and

 3           we're back on the record.
 4    BY MR. HWANG:
 5           Q.       Now, Mr. Scott, does EMAC, or the

 6    Emergency Management Assistance Compact, ring a bell?
 7           A.       It does.
 8           Q.       What do you understand that to be?

 9           A.       As the state-to-state mutual aid
10    agreement between emergency management agencies and
11    the U.S.

12           Q.       Okay.    So for resources coming from
13    outside of the State of Maryland, that is originating
14    from OEM and going to MEMA, is that being processed
15    by MEMA under EMAC?
16           A.       Yes.
17           Q.       Now, if I could direct your attention

18    back to Exhibit 23.
19           A.       23?
20           Q.       Yes.

21           A.       Okay.
22           Q.       Now, 23 noted resources coming in from
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 281 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         143


 1           Q.       Do you ever recall being resistant or
 2    hearing about the mayor's office or others in the

 3    city being opposed to having outside jurisdictions
 4    come in?
 5           A.       Specifically, no.       I -- I mean, there --

 6    yeah, specific -- not specifically.
 7           Q.       What about generally?
 8           A.       Generally, you know, and I don't know

 9    that I was even involved in conversations, but I
10    guess it -- it was known to me that, generally
11    speaking, one of the considerations when requesting a

12    resource beyond those of the city is are we -- are we
13    sending the message that we are unprepared or
14    underresourced.
15           Q.       Okay.    How -- how -- what do you mean,
16    aware of that consideration?
17           A.       I don't really know.        I just recall

18    being aware of it as sort of a policy consideration
19    that was -- that existed somewhere.
20           Q.       Okay.    Was that -- would that have been

21    something you were told?
22           A.       Probably, or maybe inferred based on
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 282 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         156


1                CERTIFICATE OF REPORTER/NOTARY PUBLIC
 2

 3                 I, Goldy Gold, a Notary Public within and
 4    for the State of Maryland, do hereby certify that the
 5    within-named witness personally appeared before me at

 6    the time and place herein set out, and after having
 7    been duly sworn by me, according to the law, was
 8    examined by counsel.

 9                 I further certify that the examination was
10    recorded stenographically by me and this transcript
11    is a true record of the proceedings.

12                 I further certify that I am not of counsel
13    to any of the parties, nor in any way interested in
14    the outcome of this action.
15                 As witness my hand and notarial seal this
16    6th day of January, 2021.
17

18
                           __________________________
19                             GOLDY GOLD, RPR
                               Notary Public
20

21
22    My Commission Expires:         April 21, 2024
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 283 of 1474




                     EXHIBIT 9
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 284 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                         DAVID MCMILLAN
                          January 15, 2021
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 285 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             1

1                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
 2                        NORTHERN DIVISION
 3                   Civil Action No. 1:17-cv-01657-SAG
 4      CHAE BROTHERS LIMITED
        LIABILITY COMPANY, et al.,
 5
              Plaintiffs,
 6
        vs.
 7
        MAYOR & CITY COUNCIL, OF
 8      BALTIMORE, et al.,
 9            Defendants.
10      ________________________________/
11                         VIDEOTAPED DEPOSITION
                                   OF
12                            DAVID McMILLAN
13
14            Taken on Behalf of the Plaintiffs
15
16                    DATE:      January 15, 2021
17                    TIME:      1:09 p.m. to 5:15 p.m.
18                    PLACE:     Zoom Remote Conference
19            Transcribed by:
20                   Lori W. Pyron,
                     Florida Professional Reporter
21                   Notary Public
22
23
24            Huseby Global Litigation - King Melbourne Office
                        14 Suntree Place, Suite 101
25                       Melbourne, Florida 32940
                             (321) 242-8080
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 286 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             2

1                           A P P E A R A N C E S
 2
 3           For the Plaintiffs:        (Via Zoom)
 4               PETER K. HWANG, ESQUIRE
                 Sung & Hwang, LLP
 5               9256 Bendix Road
                 Suite 109
 6               Columbia, Maryland 21045
                 phwang@sungandhwang.com
 7
 8           For the Defendants:        (Via Zoom)
 9                SARA E. GROSS, ESQUIRE
                  Chief Solicitor
10                Baltimore City Department of Law
                  100 Holliday Street
11                Baltimore, Maryland 21202
12    ALSO PRESENT:
13                HANNA MARIE C. SHEEHAN, ESQUIRE
                  Assistant Chief Solicitor
14                Baltimore City Department of Law
                  100 Holliday Street
15                Baltimore, Maryland 21202
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 287 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             3

1                               I N D E X
 2
 3        DIRECT EXAMINATION
              BY MR. HWANG ..............                4
 4        CROSS-EXAMINATION
              BY MS. GROSS ..............             201
 5        CERTIFICATE OF TRANSCRIPTION
               By REPORTER ..............             205
 6                      E X H I B I T S
 7       PLAINTIFF'S EXHIBITS:
 8       1 --    Notice of Deposition .....            10
 9       2 --    Protective Order ........             14
10       3 --    Complaint ...............             23
11       4 --    BATE Stamped
                City's 00007430 .........              54
12
         5 -- Email chain Bate Stamped
13           City's 0008255 ...........                54
14       6 -- Email chain Bate Stamped
             City's 00008781-82 .......                65
15
         7 -- Email chain Bate Stamped
16            City's 00008860 ........                 65
17       8 -- Email chain Bate Stamped
              City's 000054332 ......                  65
18
         9 -- Email chain Bate Stamped
19           City's 000054378 .......                  72
20      10 -- Email chain Bate Stamped
             City's 000054101-02 ....                  94
21
        11 -- Email Chain Bate Stamped
22           City's 00054571 ........                 100
23      12 -- Email Chain Bate Stamped
24              City's 00054190 .......              102
25      13 -- Email Chain Bate Stamped
              City's 00008818-8821 ...               110
26
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 288 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             4

1       14 -- Email Chain with Attachments
              City's 0000-3820-4060 ...    130
 2
        15 -- Email Chain Bate Stamped
 3            City's 00040223-24 ......              136
 4      16 -- Email Chain Bate Stamped
              City's 00008247-8249 ....              138
 5
        17 -- Email City's Bate Stamped
 6            00053393-53396 ..........              149
 7      18 -- Email Chain City's Bate Stamped
              00013514-15 ............     151
 8
        19 -- Email Chain City's Bate Stamped
 9            00054186 ...............    156
10      20 -- Email Chain with Attachments
              Bate Stamped
11            00010775-10777 .........    158
12      21 -- Email Chain Bate Stamped
              City's 00003588-3596 ...              171
13
        22 -- Email Chain Bate Stamped
14            City's 00014934-14941 ...             175
15      23 -- REC-A Form ............               178
16      24 -- Email Attachment Bate Stamped
              City's 00052848-851 ....    185
17
        25 -- Email Chain Bate Stamped
18            City's 00021802-2182 ....             194
19      26 -- Email Chain Bate Stamped
              City's 00036212 ........              197
20
21      27 -- BREAC Bate Stamped City's 00025839-45 ......
22    197
23      28 -- Link to MOEM Video .....              199
24                            * * * * * * * *
25
26
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 289 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             5

1                             P R O C E E D I N G S
 2                              * * * * * *
 3                   THE VIDEOGRAPHER:       We are now on the record
 4             of the matter of Chae Brothers LTD, et al.,
 5             versus et al Mayor and City Council.
 6                   Today's date is January 15, 2021.            The time
 7             is 1:10 p.m.      This is the video recorded
 8             deposition of David McMillan.           This is being
 9             taken via Zoom.
10                   My name is Nicolas Paulard.          I am the camera
11             operator, representing Courtscribes Incorporated.
12             The Court Reporter is Monque Beckles, and works
13             for Huseby.
14                   Will counsel please introduce themselves?
15                   MR. HWANG:     Good afternoon.       Peter Hwang, ob
16             behalf of all the Plaintiffs.
17                   MS. GROSS:     Good afternoon, Sara Gross and
18             Hanna Sheehan on behalf of Mayor & City Council
19             of Baltimore.
20                   THE VIDEOGRAPHER:       Can the Court Reporter
21             please swear in the witness?
22                   COURT REPORTER:       Would you raise your right
23             hand. (Witness complies)
24                   Do you swear or affirm that the testimony
25           that you're about to give will be the truth, the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 290 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             6

1            whole truth, and nothing but the truth?
 2                   THE WITNESS:      I do.
 3    WHEREUPON:
 4                          DAVID McMILLAN,
 5           having first been sworn remotely, was examined
 6           and testified as follows:
 7                        DIRECT EXAMINATION
 8    BY MR. HWANG:
 9           Q,        Good afternoon, Mr. McMillan.           My name
10    is Peter Hwang, and I represent plaintiffs in this
11    action, who filed suit against the Mayor and City
12    Council of Baltimore, for among other things, damages
13    to Plaintiff's property and business, or businesses.
14           As you know we're here for a deposition, which will
15    consist of me asking you questions, and you responding
16    to those questions.
17           As you can see, there's a Court Reporter here.
18    She is transcribing my questions and your responses.
19    As such, it's important to answer my questions verbally.
20    Please refrain from answering with just gestures like a
21    head nod, or sounds like a uh-huh.
22           As you can imagine, it's hard for the Court
23    Reporter to transcribe those kind of responses.
24           It's extremely important that you understand the
25    questions that I'm asking.           If for some reason you do
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 291 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             17

1            A.      Correct.
 2           Q.      Now are you currently employed?
 3           A.      No.
 4           Q.      Where were you last employed?
 5           A.      For the City of Baltimore.          I believe I
 6    mentioned that I resigned in March of 2020.
 7           Q.      And when were you first employed by the
 8    City of Baltimore?
 9           A.      I started as unpaid intern in December
10    of 2010, and I was hired as a planner in April of 2011.
11           Q.      Okay.    So you were there for approximately
12    ten years.      Mr. McMillan, can you walk me through your
13    ten years being employed by the City of Baltimore, and
14    go through each title you've held?
15           The time period during which you held each title,
16    and for each title the duties that you had.
17           A.      Sure.    So I again, I started as an unpaid
18    intern December 2010.         Really at that point, I was
19    taking just ICS courses, Instant Command Systems
20    courses, and IS courses online to learn about Emergency
21    Management was, and what the meant for the City of
22    Baltimore.
23           And then I was hired as a planner, an Emergency
24    Planner for the Mayor's office in Emergency Management
25    April of 2011.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 292 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             18

1            My responsibilities, I was primarily working on
 2    continuity of operations, and continuity of government
 3    plans, and updating those.           I was involved in a limited
 4    level, more just like observing and absorbing
 5    everything, and I lot of middle level operations, the
 6    funeral for Mayor slash Governor, Donald Schaefer.
 7           I believe one of the Grand Prix events, but
 8    basically I was in the office, kind of at an entry
 9    level capacity doing plans, involved in staffing the
10    Emergency Operations Center, or Incident Commands in the
11    field, and those kinds of things.
12           Towards the end of that first year, with the agency
13    being employed, I title changed, my compensation didn't,
14    to Director of Planning and Finance, and I started to
15    get my feet wet a little bit with the physical component
16    of the agency.
17           Really probably -- taking to most leading the City,
18    or helping to guide the City through a public assistance
19    applications.       Public Assistance is basically Federal
20    Grant program through FEMA.           So local governments can
21    get reimbursed for costs related to major emergencies.
22           So I kind of cut my teeth with that, and some other
23    basic grant management and reporting.
24           And then somewhere around August or September of
25    2012, the prior Emergency Manager, Bob Maloney, got the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 293 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             19

1     offer to go to City Hall, the one on North Holliday
 2    Street, to be the Deputy Mayor for Public Safety
 3    Emergency Management, and I went with him as his deputy.
 4    So my title was Assistant Deputy Mayor for Public Safety
 5    Emergency Management.
 6           And this was a big, I guess, change in terms of my
 7    roles and responsibilities.           It was just more broad in
 8    terms of looking at public safety.
 9           In the beginning largely I was attending City Stat
10    meetings, which is one of the primary ways the City then
11    tried to manage the City, in terms of effectiveness and
12    efficiency, using a very data based approach.
13           I also attended a number of high level, either --
14    pre -- basically, cabinet meetings and pre senior staff
15    and senior staff meetings, these are meetings where the
16    Deputy Mayors, City Solicitor, and other kind of
17    important City officials, would debate, you know, policy
18    directives before presenting those to the Mayor, for a
19    final decision.
20           So I would attend those meetings.            I would
21    represent the Deputy Mayor, Robert Maloney, or
22    sometimes the Mayor herself, at certain, you know,
23    policy meetings throughout the City.             And would, you
24    know, liaise with, communicate with, or give directives
25    to the City agencies in the Public Safety Emergency
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 294 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             20

1     Management Portfolio, which changed over time, but
 2    generally included fire department, police, EMS.
 3           At points, it included the Health Department.
 4    Transportation left the portfolio at one point, public
 5    works.
 6           So it's basically a lot of coordination and
 7    liaising between agencies, and appointed and elected
 8    leadership, and also some liaising with State and some
 9    Federal Officials.
10           So I did that from September 2012, until I departed
11    the agency early in, I believe, 2015.              Right before I
12    left I was the acting Deputy Mayor for Public Safety
13    Emergency Management.
14           So Robert Maloney departed that Deputy Mayor role
15    to return to just being the Emergency Manager.                I was
16    acting for him for about a month and a half, maybe six
17    to seven weeks, but chose not to take an offer that was
18    made to me to be deputized as Chief of Staff, and then
19    return back to the agency, the Mayor's Office Emergency
20    Management, I want to say March of '15.
21           My title was Director of Planning and Preparedness.
22    So similar to what I was doing previously.               A little
23    less physical involvement.           A little more thinking about
24    preparedness for the City.
25           I served on the Mayor's Commission on Disabilities,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 295 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             21

1     and a number of other kind of roles that were about
 2    preparedness and community outreach.
 3           So I did that role for a little less than a year.
 4    At that point, I believe Connor Scott, who was then the
 5    Deputy Director, departed to go be go be the Assistant
 6    Deputy Mayor for Operations under Kaliope Parthemos.
 7           So he left the agency, and the I took his position.
 8    I was promoted to being Deputy Director of the Agency.
 9    I believe towards the end of 2015, and I held that role
10    for a little more than a year, at which point Robert
11    Maloney who was the Emergency Manager and the Director
12    for the agency retired from his duties with the City,
13    and went to go work at John Hopkins in a new role.
14           At that point, I was the acting Emergency Manager
15    and the acting Director of the agency, from I believe
16    March of 2016 until October 2016.
17           And then at that point I was offered to be
18    Director, and basically my roles increased there, you
19    know, total responsibility for the strategic direction
20    and vision of the agency.
21           Basically, that was a lot of liaising,
22    communication with my peers, the other Emergency
23    Managers, in the State, part of the State wide Emergency
24    Management System.
25           And to clarify, there was kind of two things there.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 296 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             22

1     There's the title of Emergency Manager, which a
 2    Governor's appointment from Governor Hogan, that
 3    doesn't directly attach to any salary, but basically a
 4    State title that ties into me into that system that
 5    makes me -- or made me accountable, to the Maryland
 6    Emergency Management Agency, as well as Governor Hogan.
 7           And then the Directorship, being the Director of
 8    the Director of the Mayor's Office Emergency Management,
 9    that was my City title and position, and that's what
10    came with compensation, and the responsibility for
11    directing the agency.
12           So I -- you know, attended cabinet meetings.               At
13    that point, under Mayor Pugh, they weren't doing, that
14    I'm aware of, the same kind of pre senior-senior staff
15    meetings, but that kind of upper management, kind of
16    senior executive level management, I was, you know, a
17    part of, in terms of communicating with other agency
18    heads, and communicating with the State, communicating
19    with FEMA Region 3 for the Mid Atlantic.
20           I managed my employee, which we started with maybe
21    five or six employees, and we had a bunch of turnover.
22    Right before my resignation, I built the staff to about
23    fourteen or fifteen people, not including interns, and
24    auxiliary members from the Fire Department, but again,
25    that was all kind of strategic management, directing my
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 297 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             23

1     employees, my deputies, on what grants to apply for, how
 2    we would conduct operations, helping to activate and run
 3    the Emergency Operations Center, Incident Commands for
 4    notable special events, or emergencies, et cetera.
 5           I performed those duties for about three years
 6    until my resignation in March of 2020.
 7           Q.      Okay.    Thank you.     So Mr. McMillan, are you
 8    familiar with what has been commonly referred to as the
 9    Baltimore Riots, or Baltimore Unrest?
10           A.      Yes.
11           Q.      If I could direct your attention to 03, and
12    if we have that marked as Exhibit 3, please.
13           (Whereupon, Plaintiff's Exhibit No. 3 was marked
14    for identification, and published to the Witness.)
15    BY MR. HWANG:
16           Q.      Mr. McMillan, this is a copy of the first
17    thirty pages of the first amended complaint that's been
18    filed in this case, and I'll give you some time to
19    peruse through it.
20           A.      Okay.
21           Q.      But as you're doing so, just to confirm that
22    we're on the same page, when I refer to the Baltimore
23    Riots, or just protesting in general, I'm referring to
24    the rioting and protests described in this lawsuit.
25    Do you understand that?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 298 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             24

1            A.      Yes.
 2           Q.      Now I know some time has passed, and it's
 3    hard to remember dates in general, but it's certainly
 4    harder to remember dates when so much time has passed.
 5           So I want to give you points of context that will
 6    hopefully help you refresh your recollection to the
 7    extent you need that.
 8           and throughout the course of today's deposition
 9    I'll often refer to two different dates to provide
10    points of context.
11           One date is Saturday, April 25, 2015, and the other
12    date is Monday, April 27, 2015.
13           Do generally recall what happened on those two
14    dates?
15           A.      Yes, certainly.
16           Q.      What is your recollection as to what happened
17    on Saturday April 25, 2015, and Monday, April 27, 2015?
18           A.      So on Saturday, there was a planned protest
19    at City Hall related to the in custody death of
20    Freddie Gray.
21           We knew that -- and I can't remember the time of
22    the formal event at City Hall, the speakers and the
23    actual protest, but I believe it was afternoon, maybe
24    around 4:00, but I was in the Incident Command that was
25    located out of the BPD Watch Center, I believe on the --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 299 of 1474
                              ORIGINAL TRANSCRIPT

                                                                              25

1     I want to say the 13th floor of the Baltimore Police
 2    Central District slash Headquarters.             So I was there
 3    that day from probably 6:00 or 8:00 a.m., until the end
 4    of the events that evening.
 5           It was notable because obviously the Freddie Gray
 6    case was very notable, but it was also a protest in a
 7    long line of protests, that both occurred in response to
 8    Freddie Gray's death, but the City had had a number of
 9    various protests over the few years that I basically was
10    in that City Hall capacity.
11           We were dealing with the Occupy Movement.              We also
12    had, I believe, the Tyron West case, and other notable
13    kind of police -- either in custody death cases, or
14    other kind of abuse of force, or -- all those kind of
15    cases.
16           So we had done a number of basically planning
17    sessions, and we had been apart of a number of Incident
18    Commands related to protests like what occurred
19    Saturday.
20           Obviously Saturday was highly notable, because
21    unlike the other protests prior to that, the extent of
22    the damage, or the extent to which it became unpeaceful,
23    and got out of control, was far greater than any prior
24    protest or riot, or incident, if you will.
25           So I was in that Watch Center that day from again
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 300 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             27

1     of the estimate, the crowd estimate, about a hundred or
 2    two splintered off, and took off from City Hall, towards
 3    downtown and the Orioles game.
 4           And so at the Orioles game, those group of
 5    protestors really stopped being protestors, and turned
 6    into rioters, and started doing property damage, and
 7    really -- the notable event in my memory that kicked off
 8    the seriousness of the violence was some protesters
 9    grabbed one of the metal bike racks, and launched it
10    over one the barriers at Camden Yards at some officers.
11           And I don't believe it hit anybody, but again this
12    is almost five years ago, but that's -- when I saw that
13    on camera in the Watch Center, as one of the triggers
14    for okay, this is obviously getting very serious, and
15    then from there begin to unwind with there's violence
16    against property, and the cars were getting attacked.
17           There was some violence by the strip of bars, like
18    Pickles and maybe Frank & Nicks.            It was a series of
19    bars that are right next to the statutes by, I guess,
20    the northwest corner of Camden Yards.
21           And there started to be fights that were breaking
22    out there between the protestors who are now becoming
23    rioters, and patrons of those bars who have now been
24    tailgating and/or buying alcohol and other things for,
25    you know, time.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 301 of 1474
                              ORIGINAL TRANSCRIPT

                                                                              28

1            So there were skirmishes there.           I believe someone
 2    broke out the windows to some of those bars.                So really
 3    the damage started to escalate that evening.
 4           Notably, the Mayor and Commissioner Batts, made the
 5    decision to command people at the game to not leave.
 6    They basically sheltered in place for an additional
 7    maybe thirty minutes to an hour after the game, that's
 8    my recollection of it, until it was safe.
 9           BPD, there was, you know, a big -- they kind of set
10    up their line to move the protester out, I believe, on
11    Pratt Street, and there some skirmishes or interactions
12    there, and then throughout that evening the people who
13    were -- the rioters who were downtown by the game,
14    scattered into a number of different kind of splintered
15    selves, and did some damage of breaking windows and
16    property damage on the way out, but my recollection is
17    that kind of ended the events of that evening in terms
18    of property damage and violence.
19           A very stressful situation, obviously.              I remember
20    the Mayor went on TV to try to reassure people, you
21    know, about what happened and about the City's response.
22    And we had ministers and other officials around her for
23    that, and then operations formally might have wrapped up
24    around midnight or 1:00 in the Watch Center.
25           Where the Watch Center is always going for BPD, and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 302 of 1474
                              ORIGINAL TRANSCRIPT

                                                                               29

1     there was an increased presence overnight.               So we
 2    continued to be violent, but in terms of the level of
 3    activity, we kind of believed that we had gotten past
 4    the worst of it.
 5           And then Sunday was very quiet.           There was really
 6    no chatter, there was protests planned, there was no
 7    action taken.
 8           Q.      And I want to pause you before you move onto
 9    to Sunday.      So everything you've described to thus far,
10    you're describing Saturday April 25, 2015, correct?
11           A.      Correct.
12           Q.      Okay, sorry.      And then you were continuing on
13    to Monday April 27th?
14           A.      Yeah.    So not that you wanted to know about
15    that, but Sunday was very quiet.            We maintained our
16    positions and the EOC -- or not the EOC, sorry.                 Out of
17    the Incident Command out of the Watch Center, and then I
18    believe Sunday evening going into Monday there was
19    chatter.     BPD Intelligence picked up on, I believe, the
20    flier at some point, that the kids were spreading on
21    social media about the purge, which is then -- at that
22    point, Sunday going into Monday, we didn't know what
23    that meant, or what that would be.
24           We knew from the movie, you know, The Purge, that
25    meant some violence, or some protest, or some something,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 303 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             30

1     but we didn't know what it would be become, obviously.
 2           Going into Monday, I reported to work at 1201 East
 3    Cold Spring Lane.        I did not go to the Watch Center, for
 4    kind of our -- not normal, but daily operation that was
 5    our normal day to day office, but we really got the
 6    directive earlier on from Bob Maloney that we knew about
 7    this chatter.
 8           We need to be prepared for, you know, some kind of
 9    action.     And also that morning of Monday was the funeral
10    for Freddie Gray.        We knew there was increased media
11    presence.
12           There a lot of people in attendance, a lot of
13    VIP's, elected officials, otherwise I believe -- so we
14    knew the tensions -- there could be this like flash
15    point here again, going into Monday.
16           And so we had a meeting early that morning, maybe
17    at 10:00 a.m. to say, you need to tell your family, you
18    know, your wife, husband, partner, whoever, your kids,
19    your parents, that, you know, we anticipate there could
20    be a major incident, and you need to self-sufficient
21    while we go into twenty-four operations again.
22           So I did that.      And we were reviewing our plans and
23    liaising with, I believe, MEMA, Maryland Emergency
24    Management Agency with police, with the city agencies,
25    and getting ready to respond if something happened.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 304 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             32

1            Then when the kids started to self-dismiss around
 2    1:00 or 2:00, and then they started to get rowdy, and
 3    that's when the action started to take place.                I think
 4    where it took a turn for the worse was some of the
 5    officers around Mondawmin were getting rocks thrown at
 6    them by kids.
 7           I don't know which street it was, but probably off
 8    of I guess it might be Ritches Town Road, by the plaza,
 9    there's like a tire shop.
10           Anyway, there's a street there that was like a back
11    alley to some of these row homes, and they were throwing
12    some rocks there, and the kids started to retreat -- and
13    there was some adults, but the kids largely retreated
14    into the side road, and BPD would shield and were not
15    pursued, and then back there I believe there were like
16    some row homes that were under construction.
17           So there was just a ton of cinder blocks and bricks
18    that was around for them to throw.             And they started
19    throwing them at police, and the quality of the shields
20    they were, if you look at the pictures it's kind of
21    plastic riot shields, but they weren't heavy-duty.
22           Some of them were shattering.           It was kind of older
23    equipment.      There was some serious injuries to officers,
24    and I think the news started to report on it, and then
25    adults started to kind of join into this.               So it started
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 305 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             33

1     to fuel and get obviously ever more out of control than
 2    Saturday was.
 3           And then going into that evening it started at
 4    Mondawmin with people trying to intermittently lute
 5    Mondawmin, at points being pushed back by the police
 6    presence.
 7           And then actually kind of started to move south,
 8    again not well organized, but ad hoc.              Just different
 9    people trying to flow into the area to do bad things,
10    moved really towards North Ave, I think that's when the
11    CVS got looted and set on fire.
12           And then there was splinter groups, that either
13    moved south and people that were joining them at areas
14    in the downtown area, and then really all across the
15    city.
16           And then that evening was just a very challenging
17    period, with intermittent property damage occurring, and
18    a number of arsons, lot of small setting -- small
19    structure fires and cars, but also some major structure
20    fires the BCFD was dealing with, and we left our office
21    around -- my recollection is 4:00, to go over to the
22    Incident Command to support Commissioner Batts' efforts,
23    and then one of the things that we found out with the
24    after action reports that we did with, I believe, PERF,
25    in our internal after action report was just the amount
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 306 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             35

1     that morning, both DPW professionally was trying to
 2    clean up debris, and burned out cars from the streets,
 3    but you had a number of citizens doing their best to
 4    kind of clean up the wreckage from that -- twelve to
 5    eighteen period of unrest.
 6           And so a very challenging time, and really across
 7    these three days, it kind of started with a focus of
 8    protecting the -- you know, free speech and right to
 9    assemble, kind of the rights of these protestors and
10    keeping them safe, because in the run up to these
11    protests, or the protest and then they became riots,
12    we had seen people starting to run cars into crowds of
13    protestors, and starting to get angry, and starting to
14    threaten their lives.
15           So we were more focused on that then the focus had
16    to shift from Saturday going into Sunday and Monday
17    towards lives and property, and trying to get these bad
18    actors, and these now rioters off the street, and either
19    arrested, or back away, and then investigate them after
20    the fact.
21           So that's my kind of recollection of those two days
22    and the day in between.
23           Q.      Sure.    Thank you.     Now for the time being,
24    Mr. McMillan, I'd like to go back to the actual arrest
25    of Freddie Gray.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 307 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             36

1            When do first recall hearing about the
 2    circumstances of Freddie Gray's April 12, 2015 arrest?
 3           A.      This is such a long time ago.           I think right
 4    afterwards, I can't remember where I was when I heard,
 5    but I knew that he was seriously injured, and you know,
 6    we were worried that he would pass away, and that this
 7    was going to be a major, major issue for the city,
 8    because we had already had enough kind of policing
 9    issues.
10           And under Commissioner Batts, he worked very hard
11    to repair the relationship with the community, but the
12    community policing and achieving that all takes time,
13    but I remember hearing about it shortly after it
14    happening, and then knowing that it was a serious
15    injury.,
16           And I can't remember how many days it might have
17    been a week, I can't remember the amount of time that it
18    was between the initial injury in that ride in the
19    police wagon and his passing, but the minute that he
20    passed, you know, there was obviously a lot of grief in
21    the community.       I live in the community, on the west
22    side of the city.
23           and you can see I'm a person of color, so there's a
24    lot of emotion around that, and then from the public
25    safety side, we were very aware acutely that this was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 308 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             39

1            Q.      Sure.    So prior to Freddie Gray's passing,
 2    when you're attending these meetings about how to either
 3    deal with the protests, or plan for protests, who do you
 4    recall being in those meetings?
 5           A.      Sometimes it could be anywhere from
 6    Commissioner Batts, down to Deputy Commissioners, maybe
 7    Paul Mere, or a -- who was it then?             Paul Mere, Davis.
 8    I forget if Rodriguez was there yet, or maybe he came
 9    afterwards.
10           It was some of the Deputy Commissioners sometimes,
11    and at times BPD's Lieutenant or Colonials, those types,
12    along Battalion Chiefs for BCFD.
13           The Emergency Manager sometimes, if not with me,
14    but also -- then the Deputy Director at that point was
15    Connor Scott, myself as Director of Planning, sometimes
16    City Hall officials.
17           And the obviously, more middle management usually
18    from Transportation.
19           Q.      Okay.    So again prior to Freddie Gray's
20    passing on April 19th, as you're having these meetings
21    with the Baltimore City Police Department, what kind of
22    things are being discussed?
23           A.      So a lot of it was -- again, trying to keep
24    the protesters safe, because it started to turn
25    sometimes violent against them.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 309 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             41

1     with them.
 2           So when was it working before that Saturday, it was
 3    just kind of s symbiosis.          We were keeping them safe.
 4    They were giving us the heads up of where it would go.
 5           And obviously again, with the traffic management
 6    components too.        If roads needed to be shut down ahead
 7    of time, or managing traffic, and then also trying to
 8    keep those people safe, that was a big focus of
 9    protecting people's kind of rights to protest, and to
10    assemble peacefully.
11           Q.      Sure.
12           A.      Obviously not when turns into a riot.             I
13    think the big difference between that success in the
14    Saturday, was the introduction of some of the outside
15    actors, who weren't those local organizers of protests,
16    who really their goal for the protest was to get it
17    towards civil unrest.
18           Whereas the local organizers, who are known to
19    BPD, generally were trying to keep it safe, and there
20    was a good partnership there.
21           I think BPD sometimes had either -- they had a
22    combination of uniformed officers, so there was a visual
23    presence.      Sometimes plainclothes officers, and I think
24    sometimes occasionally undercover officers that could
25    walk with the protesters.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 310 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             42

1            so there was a lot of tracking that was happening
 2    of protests, and kind of where the protestors were and
 3    what they were doing, and most of that was like a
 4    partnership almost, if you will, between most of the
 5    good kind of community organizers who wanted to push for
 6    social justice, or were certainly not pushing for civil
 7    unrest, or violence, or property damaged.
 8           Q.      Sure.    Now these people that are coming in,
 9    that expected to come in from out of town, who don't
10    have good intentions, whose purpose is to try to cause
11    a riot.     You've referred to these people several times
12    throughout the course of today's deposition.
13           When I use the term agitators, do you understand
14    that term to refer to these people?
15           A.      Yes.
16           Q.      How early on was the City was made away of
17    the potential of these agitators coming in?
18           A.      I mean, this is five years ago, but I believe
19    probably the Thursday, somewhere the Thursday or the
20    Friday before Saturday.
21           Q.      Okay.
22           A.      Of the events in question.          We started to
23    hear from -- and I wasn't in those Intel meetings, and
24    at this point I think BPD was good at sharing Intel,
25    but they still operated sometimes in their own kind of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 311 of 1474
                              ORIGINAL TRANSCRIPT

                                                                                 43

1     silo, for good reasons.          There's a lot of risk that
 2    they're talking, but they were starting to relate to the
 3    city officials, somewhere I would say -- Thursday or
 4    Friday, that we were starting to get the chatter of some
 5    of these bad actors coming into the area.
 6           I'm not sure if I should mention any names of these
 7    people, but I can remember this one name that sticks
 8    out, and we were looking at his videos online, I want to
 9    say the Friday when we were preparing for what might
10    happen.
11           And this particular individual, do you want the
12    name, or I should or shouldn't say it, you tell me, but
13    this particular individual had a habit of video
14    recording and then interviewing officers, and trying
15    agitate officers, and then at the same time, within
16    thirty minutes, interviewing protestors, and trying to
17    agitate the protestors.
18           So an interview might be like, oh, yeah, you cops
19    are the good guys, and the protestors, they're not
20    American, and you just need to beat them down, and
21    whatever.
22           And then he'd go play the other side, oh, the cops
23    are terrible and this violence, and I'm with you in
24    solidarity.      And I think this individual got arrested by
25    the Feds shortly after he made his way to Baltimore.                   I
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 312 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             44

1     think he was from Ohio.
 2           So we were aware of some of these people, some of
 3    the names.      It varied in race, creed, gender, but we had
 4    some knowledge that they were coming in.
 5           Some names of the certain people, some of the more
 6    prominent kind of youtube channels, some of them had
 7    probably prominent like dark web -- you know, seedy
 8    presence.      They had that kind of presence, and we knew
 9    they were coming.
10           And that's where the -- kind of the incident
11    command was established that Saturday for that City Hall
12    protest in response to that.
13           I think the Watch Center is always manned, and we
14    are always ready for these events, but there was
15    definitely a higher awareness that Saturday could be
16    notable.
17           Q.      Sure.    Can I ask you this person's name that
18    you're referring to about watching?
19           A.      Yeah.    I think his name was Pete Santilli.
20    He was a Caucasian gentleman who I think had like a
21    youtube channel, or -- he would basically, he was a pot
22    stirrer, he was an agitator.
23           And I think he was from Ohio, or somewhere in the
24    mid west, but he would travel -- again, these outside
25    agitators, to different events and try to stir it up,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 313 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             45

1     and try to make it happen.           Try to light that march, if
 2    you will.
 3           Q.      Now there wasn't just on agitator that was
 4    made known to the city, and the Baltimore City Police
 5    Department.      There were multiple agitators, is that
 6    correct?
 7           A.      Correct.
 8           Q.      For example, does the name Alec Shabazz ring
 9    a bell?
10           A.      Yes.
11           Q.      Was he considered an agitator?
12           A.      Yes.
13           Q.      Does the name Carlos Mohammad ring a bell?
14           A.      It does not, but I'm sure I did hear it, but
15    it's been five years, that one does not.
16           Q.      Okay.    How many agitators would you say
17    were in the police department's and/or City's radar?
18           A.      I mean, the high profile ones, probably at
19    least five, maybe ten, but there was also we were aware
20    -- I don't want to call them agitators, because I don't
21    know what they or didn't do, but we were aware of people
22    wanting to travel to the city Saturday for that protest,
23    and that was also -- not a threat, but there was a risk
24    there, because all the prior protests were generally
25    organic and local, if you will.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 314 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             46

1            Q.      Sure.    Now these agitators to which you
 2    referred, did they actually end up showing up on
 3    Saturday, April 25th?
 4           A.      I want to say Shabazz did, Pete Santilli did,
 5    and did his whole stick of agitating both sides, and
 6    recording it, and trying to broadcast it.
 7           And then it was five years ago, and those are just
 8    the ones that stick out, but at least a few of them did,
 9    and I believe there was like -- the morning of Saturday,
10    there were some fliers that were getting distributed out
11    of cars, I want to say on the west side Baltimore, that
12    I believe might have been related to Shabazz, but again
13    this like five years ago for me, but there was some
14    major concerns there that we could see they were trying
15    to stir it up and organize it.
16           And I think some of those fliers was when we
17    started to see that chatter about BGF, Black Gorilla
18    Family, and some of the entities joining forces, or
19    what not.
20           So it was definitely -- agitators did make their
21    way to the city as early as -- early Saturday morning
22    until somewhere before noon.
23           Q.      Now you said on Saturday you recall there
24    being fliers distributed about BGF, or the Black Gorilla
25    Family.     What about the Black Gorilla Family did those
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 315 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             47

1     fliers refer?
 2           A.      I believe -- again, five years ago, but there
 3    was fliers getting pushed out of these cars.                And I've
 4    only seen one that was recovered, so I can't even see if
 5    there was more than one version of it, but it was
 6    talking about protests, and it was talking, I believe
 7    about, you know, some solidarity between BGF, or the
 8    Bloods or Crips, or what not.
 9           And then there was one, we were in the Watch
10    Center, and there was this video we saw live of --
11    now I don't know if they were really a member of these
12    gangs, you just see colors, but there was some video of
13    like a BGF member, and a Bloods and Crips with red,
14    blue, and brown bandanas, and have taken them off, and
15    doing some dance or something.
16           There was some idea of solidarity between those
17    kind of criminal elements.
18           Q.      Sure.    Now you mentioned that the City was
19    made aware of these agitators either Thursday or Friday.
20    So I'm assuming you're referring to either Thursday
21    April 13th or Friday April -- I'm sorry.
22           Either Thursday April 23rd, or Friday April 24th,
23    is that correct?
24           A.      Correct.    And it could have been earlier than
25    that.    That's when I -- my recollection became aware of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 316 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             55

1            A.      Yes.    I'm looking at that right now.
 2           Q.      Okay.    And then just so we get this out of
 3    the way, you're also on the email chain marked as
 4    Exhibit 5, correct?
 5           A.      I'm opening that right now.          Correct.
 6           Q.      Now, after Freddie Gray's passing on
 7    April 19th, and leading up to Saturday April 25th, do
 8    you recall the protest getting worse?              In other words,
 9    escalating in size?
10           A.      Yes.
11           Q.      Now leading up to the protest reflected --
12    strike that.      Leading up to the protest on
13    April 22, which are reflected in Exhibits 4 and 5, as
14    these protests are starting to get worse, did you attend
15    any meetings regarding how to deal with these escalating
16    protests?
17           A.      Yes.
18           Q.      What meeting do you recall, who was there?
19           A.      I can't -- I mean this is five years ago.
20    If there's a meeting that -- I know I attended a series
21    of meetings related to the acceleration of the protests,
22    but the only meeting that sticks out, because the memory
23    is so strong of what happened Saturday, is a Friday
24    afternoon meeting that was at BPD.
25           Where I was present, and Connor Scott was present,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 317 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             56

1     and I don't believe Bob Maloney was present, but he
 2    might have been, is my memory.            There was police from
 3    the command staff present.           Commissioner Batts, I
 4    believe, at least was present for a part of the meeting.
 5           There was definitely fire battalion chiefs, and
 6    there was transportation officials.             I don't believe
 7    there was any public works, and there might have been
 8    City Hall kind of appointed officials.
 9           That's the only particular meeting I can pluck out
10    of memory, like the details of the memory, because it's
11    vivid, because it's kind of adjacent to the Saturday,.
12    and the run up to the event in question, but there were
13    definitely meetings before that meeting about planning.
14           I can't recall the dates, or who else was there,
15    because again since the Occupy Movement started
16    somewhere in -- I forget what year that was, but we had
17    been doing so many of these things.
18           Q.      Sure.    Well at the risk of going out of
19    chronological order, let's stick with this Friday
20    meeting that you do recall.
21           And I assume this would have been on Friday,
22    April 24th?
23           A.      Yes.
24           Q.      And you just identified various people who
25    you remember attending that meeting.             What do you recall
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 318 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             72

1            So that's the reason for asking to make sure I'm
 2    aware of what's happening, and just maintaining that
 3    awareness through the situation.
 4           Q.      Okay.    If I could direct your attention to
 5    09, please.
 6           A.      Okay.
 7           Q.      And we'll mark that as Exhibit 9, please.
 8           (Whereupon, Plaintiff's Exhibit No. 9 was marked
 9    for identification, and published to the Witness.)
10    BY MR. HWANG:
11           Q.      And email produced by the City as City's
12    000054378.
13           A.      Okay.
14           Q.      Now this is an email chain between you and
15    Robert Maloney, is that correct?
16           A.      Yes.
17           Q.      Now in the earliest email Robert Maloney sent
18    to you in this chain at 8:29 a.m. on Friday, April 24th.
19           He states that he really needed you to engage today
20    and tomorrow with the protests.            Do you see that?
21           A.      Yes.
22           Q.      While was there a need to -- a particular
23    need to engage on April 24th and 25th of 2015?
24           A.      Again, in the context there is -- Connor was
25    the number 2 at that point, and I was Bob's number two
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 319 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             73

1     at City Hall.       Now in a position of really being number
 2    three or four.
 3           So you know I'm getting back to the agency, and I'm
 4    involved in these meetings, but I'm not the number two
 5    or three decision maker in the agency, at this point.
 6           Really, if Bob is number one, Connor was number
 7    two.    Tony at that point, very good operationally, and
 8    was my deputy later in my career.             He was really
 9    probably number three on operations, and I was maybe
10    number four.
11           So I think this was knowing that we had to staff
12    multiple locations, and him trusting me, because we had
13    a good relationship up to this point, that was just not
14    -- I think this email is not so much about the
15    escalation, although I've already testified to that it
16    was escalating.
17           This email is really about, you know, letting me
18    know that I would be working that Saturday in like a
19    prominent role, as opposed to be being on site and
20    Connor was there, or Tony was there.
21           Q.      Okay.    By this point though, Saturday
22    April 25th is on your radar, right?
23           A.      Of course.     The meeting that this mentions,
24    or the prior exhibit that he mentioned Friday, I mean,
25    we were very aware of what -- you know, what the risks
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 320 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             74

1     was, or this was notable.
2            Q.      Okay.    Now if you look at the next email on
3     the chain, the one that you sent on April 24th at 9:20
4     a.m., we're still on Exhibit 9 here.
5            A.      Exhibit 9, okay.       I'm sorry.     Yes.
 6           Q.      And again, this is on Friday, April 24th at
 7    9:20 a.m.      You say you're heading to the BPD shortly
 8    to attend a 10:00 a.m. meeting, and then a meeting at
 9    1:00 p.m. at the BPD and then to the Watch Center.
10           So these meetings at the BPD, were these the
11    meetings that you were referring to earlier on
12    Friday, April 24th, that you recalled?
13           A.      Correct.
14           Q.      When did you start going to the Watch Center?
15           A.      So the meetings, the 10:00 a.m., and this
16    actually great that I'm glad my memory is this good five
17    years later.
18           So it sounds like there was two meetings, and then
19    we'd have a meeting like -- I'm assuming the 10:00 a.m.,
20    might have been an hour long meeting, and then the 2:00,
21    and there's a gap between.
22           So the email, I'm saying that I'm going to be at
23    the Watch Center in between, that I wouldn't drive back
24    and forth, because our office was north at 1201 East
25    Cold Spring Lane.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 321 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             77

1     Monday in question, whether she was present or not, just
 2    because it's too long ago to recall.
 3           Q.      Well would you say that she was very, and by
 4    she I'm still on Chief Kaliope Parthemos.               Was she also
 5    very hands on with respect to the Freddie Gray protests?
 6           A.      I would say, yes.       I would guess, yes.        I
 7    mean, I can't recall what meetings she was at, but
 8    definitely senior leadership of the City was very
 9    interested, and very engaged.
10           Q.      Okay.    How would senior city leadership,
11    whether it's the Mayor herself, or Chief of Staff, or
12    any of the Deputy Mayors, how did they engage when it
13    came to these Freddie Gray protests?
14           A.      So this was interesting because Maloney had
15    just departed his Deputy Mayor for Public Safety role in
16    the January.
17           And then I was acting after that, like I said, for
18    six to seven weeks, and then departed, and I recall that
19    they had hired my or Bob's replacement, who I think was
20    Stephanie Robinson Yett.
21           But her background was somewhat police, but she was
22    really HR from police, which they made it an interesting
23    hire, an odd hire to me personally.             So I think at that
24    point there was a bit more hands on -- I mean, there's
25    always hands on, but probably even more than usually
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 322 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             80

1     where it was Kaliope or the Mayor, who wants these
 2    agency heads or these officials to come here for this
 3    weekend or this day to work -- you know, a day on a
 4    policy document, or a plan, for a press briefing event.
 5    So they definitely could be hands on.
 6           Q.      Sure.    And this hands on approach by Kaliope
 7    Parthemos and/or the Mayor, this continued with the
 8    Freddie Gray protest, correct?
 9           A.      Yes.
10           Q.      I mean, you briefly touched upon resources.
11    So we can get into that.          Do you recall Melissa Hyatt?
12           A.      Yes.
13           Q.      And I believe you referred early to Dean Paul
14    Mere?
15           A.      Yes.
16           Q.      Now they've both been deposed in this case.
17           A.      Okay.
18           Q.      And during their respective depositions,
19    Chief Hyde for example testified that before April 25th,
20    before that Saturday, April 25, 2015?
21           A.      Yes.
22           Q.      She knew that the Baltimore City Police
23    Department did not have enough resources, and did not
24    have enough officers specifically, to address crowd
25    control issues, and to protect infrastructure.                Was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 323 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             90

1     have to see it, but there's flexibility in these
 2    documents.
 3           The point of these documents are an emergency -- in
 4    our system of Federalism, how our local emergencies that
 5    escalate to regional, state, or national emergencies,
 6    how are they going to be properly resourced, and there's
 7    a minimum way to do that.
 8           And for something like the protest in this email
 9    Wednesday, we probably hadn't looked at that, and it
10    wasn't at that point, anything of like a state of
11    emergency, or a -- you know, or even a state of
12    heightened -- you know, like it wasn't at that level
13    where Commissioner Batts would be asking Bob yet for
14    assistance through the MEMAC or the EMAC, and we'd be
15    doing REC-A paperwork.
16           Q.      Sure.    Now MEMAC and EMAC, I think you said
17    this, but just want to be sure.            I mean, mutual aid
18    under EMAC and MEMAC, it's mandatory, right?
19           A.      So it's -- that's a great question.            So the
20    way that I understand it is, you're required to respond.
21           What I mean by that is, if there's a -- the beauty
22    of both things, or two things.            One is you are
23    memorializing your costs in writing, and you're going to
24    get reimbursed, and by doing that, then you're also
25    going to be eligible for reimbursement through pubic
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 324 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             100

 1           A.      Yeah, sure.
 2           (Whereupon, a recess was had at 3:10 p.m.,
 3    continuing at 3:22 p.m.)
 4                   THE VIDEOGRAPHER:       It is 3:22 p.m., and we
 5           are back on the record.
 6    BY MR. HWANG:
 7           Q.      Now Mr. McMillan, during the break, did you
 8    speak with anyone about the --
 9           A.      No.
10           Q.      Did you review any documents?           Did you review
11    any documents during the break?
12           A.      No, I didn't.      Should I have been?        If so, I
13    apologize.
14           Q.      No, no, no.     You actually shouldn't be.
15           Now if I could direct your attention to 11, and if
16    we could have that marked as Exhibit 11?
17           (Whereupon, Plaintiff's Exhibit No. 11 was marked
18    for identification, and published to the Witness.)
19    BY MR. HWANG:
20           Q.      It was produced by the City as City's
21    00054571.      Now you're a party to this email chain,
22    correct?
23           A.      Correct.
24           Q.      Now this email chain, which happened on
25    April 22, 2015, this discusses something happening on
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 325 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             101

 1    Saturday at 3:00 p.m.         Do you see that?
 2           A.      Yes.
 3           Q.      Now by my calculations, the Saturday after
 4    April 22nd, would have been April 25, 2015?
 5           A.      Yes.
 6           Q.      What does this email chain refer to as
 7    happening at 3:00 p.m., on April 25, 2015?
 8           A.      I would assume that it's the City Hall
 9    protest for that Saturday, my guess is -- but again,
10    I don't see it reflected in the email, and this was
11    five years ago.
12           There was the planned protest for City Hall, and
13    eight permits of some sort were filed.              And so Connor
14    was the Deputy Director at that time, probably tied into
15    those -- the permitting stuff that we aware of that way,
16    or BPD was aware through their relationships with the
17    local organizers, or their monitoring of social media
18    chatter, in the way in which they subscribed to certain
19    social media accounts.
20           Q.      Okay.    So would you say that the protests
21    that occurred on April 25, 2015 were already on the
22    City's radar by the time April 22, came around?
23           A.      Yeah.    I think this email is letting us know
24    that there's a time, and it's being set.               So, yes.
25           Q.      Sure.    Now if I could direct your attention
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 326 of 1474
                              ORIGINAL TRANSCRIPT

                                                                              102

1     to 12.      And if we could have that marked as 12.
2            (Whereupon, Plaintiff's Exhibit No. 12 was marked
 3    for identification, and published to the Witness.)
 4    BY MR. HWANG:
 5           Q.      It's produced by the City as City's
 6    00054190.
 7           A.      Yes.
 8           Q.      Now you received this email on April 25th at
 9    11:22 a.m., correct?
10           A.      Correct.
11           Q.      Now in this email Robert Maloney tells you
12    that he wants updates every thirty minutes, even if it's
13    uneventful, correct?
14           A.      Correct.
15           Q.      Did the -- was there something in particular
16    about this day, or did he often ask for updates that
17    frequently?
18           A.      I think during -- I mean, Bob is -- you know,
19    is a very talented individual in terms of having a nose
20    for these things.
21           So I think going into that morning with some of the
22    chatter, he thought it could turn eventful clearly.                    It
23    was standard to do this for every day certainly,
24    although I spent three years working for him as a deputy
25    where we shared -- we didn't share an office.                We had
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 327 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             110

 1           Q.      Okay.    Prior to April 25, 2015, do you recall
 2    there being any discussion about whether if and when a
 3    state of emergency would be declared?
 4           A.      Prior what date, I'm sorry?
 5           Q.      April 25, 2015.
 6           A.      I do not recall any conversations about that.
 7           Q.      What about curfews, do you ever recall
 8    curfews being discussed prior to April 25, 2015?
 9           A.      No.
10           Q.      Now eventually April 25, 2015, it turns into
11    rioting, correct?
12           A.      Correct.
13           Q.      And is it safe to say that there was greater
14    violence and property destruction on April 25, 2015,
15    then on days prior?
16           A.      Yes, correct.
17           Q.      Now if I could direct your attention to 13,
18    and if we could have this marked, please?
19           (Whereupon, Plaintiff's Exhibit No. 13 was marked
20    for identification, and published to the Witness.)
21    BY MR. HWANG:
22           Q.      This is produced by the City, as an email
23    chain as City's 00008818 through 8821.              Now you're on
24    this email chain, correct?
25           A.      Correct.    Can I have one minute to review, if
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 328 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             114

 1           In the command center, Commissioner Batts was in
 2    and out.     Later in the evening, Kaliope was there.
 3    Kaliope Parthemos, Chief of Staff.
 4           Mayor Rawlings-Blake was there in the early
 5    evening, as soon as things started to take that turn.
 6    Commissioner Batts was there.           I can recall watching
 7    some of the Camden Yards action right next to
 8    Commissioner Batts and the Mayor, and the Chief of
 9    Staff.
10           Assistant Chief, Jeff Segal, made his way down
11    midway through.       So I think he was there some time in
12    the afternoon or evening, at 4:00 or 5:00.
13           A lot of different officers from BPD command were
14    running their various points, and the radio chatter once
15    this escalated was very loud and there was a lot of
16    action.
17           So a lot of -- most of the agencies that I would
18    think should be represented, were represented there.
19    I can't remember all the names.
20           I want to say that Erica Walcheck was there, but
21    there was all basic BPD command that I can thing of
22    notably, that wasn't in the field, was in that room
23    along side, you know, representatives from a number of
24    agencies.
25           Q.      Do recall Melissa Hyatt being there?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 329 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             131

 1           A.      Yes.
 2           Q.      Now just to help me, because this is very
 3    long.    The attachments are very long.            I'm going to
 4    refer to things by the base number, which is the number
 5    on the right hand.
 6           A.      Okay.
 7           Q.      Now beginning on City's 00003821, going to
 8    4021 --
 9           A.      Yes.
10           Q.      That is the City of Baltimore's Emergency
11    Operations Plan, is that correct?
12           A.      Correct.
13           Q.      And is this a true and accurate copy?
14           A.      Yes.
15           Q.      And this was in place during the period of
16    the Freddie Gray protests, correct?
17           A.      Right.
18           Q.      And next, beginning on 4022.
19           A.      One second.
20           Q.      To 4053.    4022, is where is starts.
21           A.      Okay, 4022.
22           Q.      Going to 4053.
23           A.      Yes.
24           Q.      That is the City of Baltimore's Continuity of
25    Government plan, correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 330 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             132

 1           A.      Right.
 2           Q.      And was that also in place during the
 3    entirety of the Freddie Gray protests?
 4           A.      Correct.
 5           Q.      Now next, the third attachment begins on
 6    City's 00004054, and goes until 4060, which is the end.
 7           A.      Okay.
 8           Q.      Now this is the Civil Disorder Section, for
 9    the Hazard Annex to the City of Baltimore's Emergency
10    Operations plan, correct?
11           A.      Correct.
12           Q.      And was this also in place in the entirety of
13    the Freddie Gray protests?
14           A.       So that's an interesting question on that
15    one.    It was in draft form.         I do not believe it was
16    ever formally promulgated.           Meaning, I don't believe the
17    Mayor signed off on that.
18           So basically, the City's EOP is ESF, Emergency
19    Support Function based, which is basically we look at
20    the different functions the City has, and then really
21    run through who's responsible for each function as the
22    lead agency.
23           Who they core support agency in providing that
24    service or that function, and with other kind of
25    ancillary stakeholders.          And then generally speaking to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 331 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             141

 1    damage to cars.
 2           They were now violent to people, not just property,
 3    and property is important, but there were the fights
 4    that were happening at that strip of bars.               Some of the
 5    protestors were fighting with each other.
 6           I think as some of ones who realized this is wrong,
 7    were trying to correct the others, they were fighting
 8    each other now.
 9           So there was a lot of sadness about that, and then
10    policy discussions I think about their arrests, and how
11    to get this under control, but I can't recall any detail
12    of that, both five years later, but also the amount of
13    radio traffic and chatter happening in that room was
14    just immense.
15           Q.      Okay.    I mean, with all the violence, and the
16    fighting, and the property destruction, I mean at that
17    point it had become an emergency beyond normal operating
18    procedures, correct?
19           A.      Yes.    I would say it was.
20           Q.      And I know you may not recall specifics, but
21    generally you referred to recalling there being policy
22    discussions about arrests, and how to get this under
23    control.
24           At that point, the Mayor is there, Stephanie
25    Rawlings-Blake, as well as Kaliope Parthemos.                I mean,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 332 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             149

1     quiet.
2            A.      Yes.
3            Q.      If I could direct your attention to --
4     actually, before we get into Sunday.             If I could point
5     to Exhibit 17, please, if we could mark it as such.
 6           (Whereupon, Plaintiff's Exhibit No. 17 was marked
 7    for identification, and purblished to the Witness.)
 8    BY MR. HWANG:
 9           Q.      It's an email chain produced -- or email
10    produced by the City as City's 00053393 through 53396.
11           A.      Yes.
12           Q.      Do you recall what the Safety Coalition was?
13           A.      Yeah.    So the Downtown Business Partnership
14    is like a quasi governmental, I think non profit that
15    does a lot of things in the downtown area to make it
16    more vibrant.
17           Part of that is the Safety Coalition.             They helped
18    discriminate information amongst the public safety folks
19    in the private community.          You know, the hotels and
20    things have their own security forces and all that.
21           We would go to those meetings, whenever it was, a
22    monthly or quarterly basis.           And so they kind of did a
23    lot of discriminating information.
24           Q.      Okay.    Do you recall Tom Yeager?
25           A.      Yes, I do.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 333 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             150

1            Q.      Who was he at that time, or what was his
2     role?
3            A.      I believe he was basically the director of
4     the public safety arm of the Downtown Business
5     Partnership.
6            Q.      Okay.    Now you received this email, correct,
7     Exhibit 17?
 8           A.      I'm guessing I did, but let me look at -- if
 9    I'm in this list.        Oh, it's a long list.         I'm going to
10    say yes.     I assume that I was on this distribution list.
11           Q.      Okay.    Now if you look towards the message,
12    and in case you're curious, your name is half way -- I
13    know it's hard to see with hundreds of names.
14           A.      It's in there.
15           Q.      But I direct your attention to the actual
16    message which is shown on the last page.               In this email
17    Mr. Yeager states that the Baltimore Police Department
18    is asking downtown businesses to close for the evening
19    out of concern for public safety.             Do you see that?
20           A.      Yes.
21           Q.      And this is again, this is still on Saturday
22    April 25, 2015, and this email was sent at 8:00 p.m.
23           A.      Right.
24           Q.      You're still at the Watch Center at this
25    point, correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 334 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             151

1            A.      Yes.
2            Q.      Do you recall there being a discussion about
3     hey, we need to advise the businesses to close out of
4     public safety?
5            A.      I do not, and I don't know -- you know, who
6     he might have liaised with at BPD.             It could be a direct
7     call to anybody that he was in contact with, but I don't
8     recall a direct conversation about that, or debate.
9            Q.      Okay.    Now if we could go to Exhibit 18,
10    please.
11           (Whereupon, Plaintiff's Exhibit No. 18 was marked
12    for identification, and published to the Witness.)
13    BY MR. HWANG:
14           Q.      Now Saturday was quiet -- or sorry, Sunday
15    was quiet?
16           A.      Yes.
17           Q.      But Monday was on the City's, and Baltimore
18    City Police Department's radar, correct?
19           A.      Correct.
20           Q.      Why was it on the City's radar, and why was
21    it on the Baltimore City Police Department's radar?
22           A.      So initially it was because the funeral for
23    Freddie Gray was scheduled, if I recall correctly, that
24    Monday morning.        So that can be, you know, a flash point
25    for more protests.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 335 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             153

 1           A.      I mean, at least I would say -- I wouldn't
 2    say messy, but I'd say large.           We knew -- however we
 3    knew, I can't recall back then.            Whether it was a
 4    permit, whether it was through BPD's other sources, that
 5    there was going to be the City Hall protests, and that
 6    it would at least be in the hundreds, if not more.
 7           And so that made, you know, a larger crowd control
 8    concern, plus things had be escalating, yes.
 9           Q.      Now Monday the City knew -- you know, for
10    some time that Freddie Gray's funeral was scheduled for
11    that day, correct?
12           A.      Correct.
13           Q.      And did the City view the fact that Freddie
14    Grays' funeral was scheduled for a Monday as a potential
15    trigger point, or a cause for there to be a big protest
16    on Monday as well?
17           A.      Yes.   I would say yes.
18           Q.      Right.    And just like the big protests
19    scheduled for Saturday brought concerns, there were
20    also concerns for Monday, April 27th, correct?
21           A.      Correct.
22           Q.      Now the fact that Sunday was largely quiet,
23    did that minimize the concerns that the City had for
24    Monday, April 27, 2015?
25           A.      I wouldn't say minimize.         I mean, I do think
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 336 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             193

 1    wide was continuing to be a problem.             So I would guess
 2    that there was continued protest.
 3           I don't recall anything like on the day of Tuesday,
 4    but ongoing, I'm sure there were.
 5           Q.      Sure.    Now whether there was ongoing protest,
 6    was there anymore rioting?
 7           A.      No.    Or not to my recollection at least, no.
 8           Q.      Would you say that the National Guard coming
 9    in, the curfew, the state of emergency that all helped
10    quell, and prevent further rioting?
11           A.      Yes.    I think the presence of the National
12    Guard -- I know a citizen who lives on the west side
13    and who saw National Guardsmen posted outside of
14    Mondawmin Mall, which is only five minutes from my house
15    that I'm sitting in right now.
16            There's -- it's scary on one end, and also
17    comforting on another, which is a bizarre position.
18    So there was that from a citizen's standpoint.
19           I think from my professional experience as a Public
20    Safety Official, I think the event was already over, had
21    finished by the time that National Guard arrived, but at
22    the same time the presence ongoing, with the mutual aid,
23    would deter anybody from restarting it.
24           Then at that point you get days out, it's like it
25    is out of everybody's system, and now you're thinking
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 337 of 1474
                              ORIGINAL TRANSCRIPT

                                                                             204

1            (Whereupon, the deposition proceedings were
 2    concluded at 5:15 p.m., where the reading and signing
 3    was waived.)
 4                CERTIFICATE OF REPORTER-TRANSCRIPTIONIST
 5
 6           STATE OF FLORIDA )
 7           COUNTY OF BREVARD )
 8
 9                 I, LORI W. PYRON, Florida Professional
             Reporter, do hereby certify that I was authorized
10           to and did transcribe the digitally recorded
             deposition of
11                         DAVID McMILLAN,
             that a review of the transcript was not requested,
12           and that the foregoing transcript, Pages 4 through
             204, is a true and correct record to the best of my
13           hearing abilities.
                   I further certify that I am not a relative,
14           employee, or attorney, or counsel of
             employee of any other parties' attorney or
15           counsel connected with this action, nor
             am I financially interested in the action.
16
                     DATED this 31st day of March, 2021.
17
18
19
20                        __________________________
21                             Lori W. Pyron
                               Florida Professional Reporter
22                             Notary Public at Large
                               HH029407 Expires 8/31/2024
23
24
25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 338 of 1474




                    EXHIBIT 10
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 339 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                         ANTHONY BATTS
                           March 12, 2021
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 340 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             1

1      IN THE UNITED STATES DISTRICT COURT FOR THE
 2     DISTRICT OF MARYLAND
 3     NORTHERN DIVISION
 4     CIVIL ACTION NO.: 1:17-CV-01657-SAG
 5
 6     CHAE BROTHERS, LIMITED LIABILITY COMPANY
 7     D/B/A FIRESIDE NORTH LIQUORS, ET AL. ,
 8     PLAINTIFF,
 9
10     VS.
11
12     MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.,
13     DEFENDANTS,
14     ________________________________________/
15     VIDEOTAPED DEPOSITION OF ANTHONY BATTS
16     DATE:                  MARCH 12, 2021
17     REPORTER:              TREY SIDENBENDER
18     PLACE:                 REMOTE VIDEO CONFERENCE
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 341 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             2

1                                  APPEARANCES
 2     ON BEHALF OF THE PLAINTIFF, CHAE BROTHERS,
       LIMITED LIABILITY COMPANY D/B/A FIRESIDE
 3     NORTH LIQUORS, ET AL.:
       PETER HWANG, ESQUIRE
 4     SUNG & HWANG LLP
       9256 BENDIX ROAD, #109
 5     COLUMBIA, MARYLAND 21045
       TELEPHONE NO.: (410) 772-2324
 6     E-MAIL: PHWANG@SUNGANDHWANG.COM
 7     RAY SHEPARD, ESQUIRE
       THE SHEPARD LAW FIRM LLC
 8     122 RIVIERA DRIVE
       PASADENA, MARYLAND 21122
 9     TELEPHONE NO.: (410) 225-0700
10     ON BEHALF OF THE DEFENDANT, MAYOR AND CITY COUNCIL
       OF BALTIMORE, ET AL.:
11     HANNA MARIE C. SHEEHAN, ESQUIRE
       SARA E. GROSS, ESQUIRE
12     BALTIMORE CITY DEPARTMENT OF LAW
       100 NORTH HOLLIDAY STREET
13     BALTIMORE, MARYLAND 21202
       TELEPHONE NO.: (410) 396.3947
14     E-MAIL: SARA.GROSS@BALTIMORECITY.GOV
15     ON BEHALF OF THE WITNESS, ANTHONY BATTS
       JAMES CORLEY, ESQUIRE
16     BALTIMORE CITY DEPARTMENT OF LAW
       100 NORTH HOLLIDAY STREET
17     BALTIMORE, MARYLAND 21202
       TELEPHONE NO.: (410) 396.3947
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 342 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             3

1                                       INDEX
                                                              Page
 2
       PROCEEDINGS                                               9
 3     DIRECT EXAMINATION BY PETER HWANG                        10
       CROSS EXAMINATION BY SARA GROSS                         306
 4
                                     EXHIBITS
 5     Exhibit                                                Page
 6          1        SUBPOENA AND SCHEDULE                      16
 7          2        PROTECTIVE ORDER AND AGREEMENT             18
 8          3        PRESS RELEASE                              28
 9          4        AMENDED COMPLAINT                          37
10          5        CITY00005465-5541                          42
11          6        GENERAL ORDER T-7                          44
12          7        CITY00010337                               54
13          8        CITY00010224-32                            54
14          9        CITY00004537                               54
15         10        CITY00010392-96                            54
16         11        CITY00010094                               66
17         12        CITY00044190                               66
18         13        CITY00044185                               66
19         14        CITY00005798                               69
20         15        CITY00015586-626                           85
21         16        CITY00040945                               99
22         17        CITY00009552-55                           100
23         18        CITY00009496                              114
24         19        CITY00007498                              117
25         20        CITY00008884                              117

25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 343 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             5

1                             EXHIBITS CONTINUED
       Exhibit                                                Page
 2        21         CITY00007492                              117
 3         22        CITY00009618-19                           121
 4         23        CITY00008781-82                           126
 5         24        CITY00008860                              126
 6         25        CITY00053351                              126
 7         26        CITY00008777                              126
 8         27        CITY00040301                              134
 9         28        CITY00040304                              134
10         29        CITY00001315-17                           139
11         30        CITY00040254-58                           148
12         31        CITY00005695                              152
13         32        CITY00041208                              154
14         33        CITY00005656-61                           155
15         34        CITY00007595-7689                         163
16         35        CITY00040259                              170
17         36        CITY00045742                              171
18         37        CITY00043672                              203
19         38        CITY00041513                              203
20         39        CITY00021802-06                           212
21         40        CITY00021807-12                           212
22         41        CITY00008818-21                           226
23         42        CITY00021529-60                           232
24         43        CITY00053393-96                           252
25         44        CITY00009993                              254
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 344 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             6

1                             EXHIBITS CONTINUED
       Exhibit                                                Page
 2        45         CITY00005547-52                           257
 3         46        CITY00006498-6596                         257
 4         47        CITY00005465-5541                         257
 5         48        CITY00040223-24                           262
 6         49        CITY00045303                              264
 7         50        CITY00045272                              268
 8         51        CITY00013301-06                            **
 9         52        CITY00045933                               **
10         53        CITY00045272                              270
11         54        CITY00040413                              272
12         55        CITY00041194                              272
13         56        CITY00012113                              272
14         57        CITY00046285                              272
15         58        CITY00011631                              274
16         59        CITY00045302                              275
17         60        CITY00046343                              279
18         61        CITY00000736                              281
19         62        CITY00010660                              283
20         63        CITY00053858                              283
21         64        CITY00010998                               **
22         65        CITY00016847-63                            **
23         66        CITY00021675-715                           **
24         67        CITY00025873-913                           **
25         68        CITY00054010-11                            **
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 345 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             7

1                             EXHIBITS CONTINUED
       Exhibit                                                Page
 2        69         CITY00046346                               **
 3         70        CITY00010586                              285
 4         71        CITY00012096                              288
 5         72        CITY00045327                               **
 6         73        CITY00011548                              289
 7         74        CITY00012139                               **
 8         75        CITY00021354                               **
 9         76        CITY00018202                               **
10         77        ARTICLE, 5.27.15                          291
11         78        ARTICLE, 10.13.20                         296
12                   **EXHIBIT MARKED OFF RECORD
13                            CERTIFIED QUESTIONS
14         PAGE 35, LINES 22-24
           PAGE 243, LINES 17-20
15         PAGE 299, LINES 4-6
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 346 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             8

1                                  STIPULATION
 2
 3     THE VIDEO DEPOSITION OF ANTHONY BATTS TAKEN VIA REMOTE
 4     VIDEO CONFERENCE ON FRIDAY THE 12TH DAY OF MARCH, 2021
 5     AT APPROXIMATELY 10:01 A.M.; SAID DEPOSITION WAS TAKEN
 6     PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE.
 7
 8
 9
10     IT IS AGREED THAT TREY SIDENBENDER, BEING A NOTARY PUBLIC
11     AND COURT REPORTER FOR THE STATE OF FLORIDA, MAY SWEAR
12     THE WITNESS AND THAT THE READING AND SIGNING OF THE
13     COMPLETED TRANSCRIPT BY THE WITNESS IS NOT WAIVED.
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 347 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                                  9

1                  COURT REPORTER:      All right.    I currently have the
 2          time as 10:01 a.m.       We are on the record.       My name is
 3          Trey Sidenbender, I'm the digital court reporter.                We
 4          are here today for the purpose of recording the
 5          deposition of Anthony Batts taken by Plaintiff in the
 6          matter of the Chae Brothers Limited Liability versus
 7          City Council.      If everyone is ready to commence the
 8          proceedings, Counsel will now state their appearances.
 9                 MR. HWANG:    Good morning.      Peter Hwang and Ray
10          Shepard, on behalf of all the plaintiffs.
11                 MR. CORLEY:     Jim Corley, on behalf -- go ahead,
12          Sarah.
13                 MS. SHEEHAN:     Good morning, Sara Gross and Hanna
14          Sheehan on behalf of the mayor and City Council,
15          Baltimore.
16                 MR. CORLEY:     Good morning.     Jim Corley, on behalf
17          of Anthony Batts.
18                 COURT REPORTER:      Thank you.    I will now swear in
19          the witness.      Please raise your right hand.         Do you,
20          Anthony Batts, swear or affirm to tell the truth, the
21          whole truth, and nothing but the truth so help you God?
22                 THE WITNESS:     I do.
23                 COURT REPORTER:      Counsel, you may begin.
24                  DIRECT EXAMINATION
25                  BY MR. HWANG:
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 348 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  10

1             Q     Good morning, Mr. Batts.        As you may know, my name
 2     is Peter Hwang and I represent the plaintiffs in this action
 3     who are suing the mayor and City Council of Baltimore for,
 4     among other things, damages to plaintiff's property and
 5     businesses.     As you know, we're here for a deposition which
 6     will consist of me asking you questions and you providing
 7     answers to those questions.         As you can see there's a court
 8     reporter here.      He is transcribing my questions and your
 9     responses.     As such, it's important that you answer any
10     questions verbally.       Please refrain from answering questions
11     with gestures like a head nod or a sound like, "Uh-huh." As
12     you can imagine, it's hard for the court reporter to
13     transcribe those kinds of responses.           It's extremely
14     important that you understand the questions that I'm asking.
15     If for some reason you do not understand a particular
16     question, please let me know and I'll try to rephrase.                If
17     you, however, go ahead and answer a question, I will assume
18     that you understood it.        I noticed that you do have counsel
19     present.     You may hear your counsel object to certain
20     questions from time to time.         However, unless he
21     specifically advises you not to answer a particular
22     question, I will ask that you answer questions despite any
23     objections.     Also, if you, at any point, need to take a
24     bathroom break or need to stretch your legs, please let me
25     know, and I'll try to at least finish my line of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 349 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                     21

1             Q     Okay.    Now, prior to doing that kind of consulting
 2     work for the past six years operating that company, were you
 3     employed?
 4            A     Yes.
 5            Q     Where?
 6            A     One I had -- still had the company but it wasn't
 7     official.     I was doing things as I was requested to.               I was
 8     the Commissioner of the Baltimore Police Department.
 9            Q     Okay.    And during what period of time were you the
10     Commissioner for the Baltimore City Police Department?
11            A     Approximately Oct -- Septem -- last week of
12     September, roughly October 2012 to July, 8th,1500 hours,
13     2015.
14            Q     Okay.    And prior to late September of 2012, where
15     were you employed?
16            A     Prior to 2012, I did some consultant work, did
17     some work as a fellow for Harvard University.             And prior to
18     that, I was with the Oakland Police Department.
19            Q     Okay.    And during what period of time were you
20     employed by the Oakland Police Department?
21            A     Would be approximately October of 2009, to roughly
22     October of 2011.
23            Q     Okay.    And during your time period during which
24     you were employed by the Oakland Police Department, what
25     rank or title did you hold?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 350 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                23

1      you were with Long Beach Police Department in 1982?
 2            A     In 1982, I -- I went in as a recruit police
 3     officer into the police academy.
 4            Q     Okay.   Now, if I could take you back to late
 5     September of 2012, through July 8, 2015.            That period of
 6     time during which you were the police chief of the Baltimore
 7     City Police Department -- or the commissioner, rather.                When
 8     you became commissioner, was that position an appointed
 9     position?
10            A     Say that one more time?        I'm sorry.
11            Q     Your position as the Baltimore City Police
12     Commissioner, was that an appointed position?
13            A     Yes.
14            Q     Who appointed you?
15            A     As far as I know, it was the mayor of the city by
16     approval of probably the City Council.
17            Q     Okay.   By the mayor, do you mean then Mayor
18     Stephanie Rawlings-Blake?
19            A     Correct.
20            Q     Okay.   And that appointment was subject to the
21     approval of the City Council, is that what you testified to?
22            A     I believe that is correct.        Yes.
23            Q     And I assume that the City Council approved then
24     Mayor Stephanie Rawlings-Blake's appointment of you as
25     police commissioner?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 351 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                             24

1             A     Yes.    Based on a hearing that took place.
 2            Q     Okay.   Now, during your time as commissioner of
 3     the Baltimore City Police Department, did you have any role
 4     in submitting and/or supporting the police department's
 5     budget?
 6            A     Yes.
 7            Q     What role?
 8            A     My job, as a commissioner to the police
 9     department, was overseeing the budget, you know, supplying a
10     budget to be approved by City Council each year, as well as
11     defending the budget, regulating the budget, and addressing
12     any questions that the council or citizens may have of the
13     budget.
14            Q     Okay.   During your time as police commissioner,
15     can you walk me through the process of the police
16     department's submission and the subsequent approval and
17     defending of the budget?
18            A     I could give you a overview.
19            Q     Sure.
20            A     The budget was constructed within my agency,
21     usually by a budget director.          It was approved by me, then
22     submitted to the deputy mayor who oversaw my organization.
23     Questions were asked or corrections were made, if direction
24     was given, it was given to the budget office.             I believe
25     that budget office would then submit it to the mayor, or
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 352 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             25

1      send it back to me to be corrected, or changed, or whatever
 2     they wanted done to it.
 3            Q     Okay.   And this process with the mayor's office,
 4     was it an annual process?
 5            A     Yes.
 6            Q     Okay.   And did you also have to appear before the
 7     City Council or the board of estimates to have that budget
 8     approved?
 9            A     I -- I either had to appear or a representative
10     under my command had to appear.
11            Q     Okay.   And that's before the City Council and
12     board of estimates?
13            A     Yes.
14            Q     Okay.   And was that also done annually?
15            A     Yes.
16            Q     Now, during your time as a commissioner, who did
17     you report to?
18            A     There was a deputy mayor that was over top of me,
19     and then there was a chief of staff over him, and then the
20     mayor of the City of Baltimore.
21            Q     Okay.
22            A     In addition, I also reported to City Council
23     members and the president of the council, tangentially.
24            Q     Okay.   During your time as police commissioner,
25     who was the deputy mayor that you reported to?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 353 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   26

1             A     Bob Maloney.
 2            Q     Okay.   And you mentioned, I believe, that Bob
 3     Maloney reported to a chief of staff?
 4            A     Yes.
 5            Q     During your time as police commissioner, who was
 6     that chief of staff?
 7            A     I think there were several.         The ones that --
 8     there was Mr. Sanchez, cannot remember his first name.                And
 9     then there was Kaliope, I think her name is, who was the
10     chief of staff when I left.
11            Q     Would that be Kaliope Parthemos?
12            A     I think that's correct.
13            Q     Okay.   Now, during your time as commissioner, did
14     you have regularly scheduled standing meetings with Mayor
15     Stephanie Rawlings-Blake?
16            A     Initially, yes.
17            Q     Okay.   How often were those regularly scheduled
18     standing meetings?
19            A     Don't recall exactly.
20            Q     Were they more like weekly, more like monthly,
21     more like yearly?
22            A     More like monthly.
23            Q     Okay.   And what was the purpose of those standing
24     monthly meetings with then Mayor Stephanie Rawlings-Blake?
25            A     They were subsequent to a request that I had made
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 354 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             27

1      as when I became -- or took -- took the job, that I had
 2     regular access with her to make sure I knew exactly what she
 3     wanted that was not filtered.
 4            Q     Okay.   And what kind of things would you discuss
 5     with then Mayor Stephanie Rawlings-Blake as far as what she
 6     wanted during these monthly meetings?
 7            A     The running of the police department, any current
 8     events, any things that may blindside the mayor, budgetary
 9     issues, crime issues, overall running of the police --
10     police organization within probably the 30 minutes that I
11     had with her and answering any questions she may have of
12     those issues.
13            Q     Okay.   Now, did you also meet with then Mayor
14     Stephanie Rawlings-Blake outside of those regularly
15     scheduled standing monthly meetings as police commissioner?
16            A     If you will define the meeting with her, she and I
17     one-on-one, no.      But I would have meetings that we met with
18     the public and I was in attendance with her.
19            Q     Okay.   Would you meet with the mayor's office even
20     if it's not the mayor on and off, outside of these standing
21     regularly scheduled monthly meetings?
22            A     Yes.
23            Q     Okay.   How often would you say you would be in
24     touch with someone from the mayor's office?
25            A     It could be daily, it could be hourly, would
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 355 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              28

1      depend on the day.
 2            Q     Okay.   So would you -- is it safe to assume that
 3     it'd be as situations arise that would dictate how often
 4     you're speaking with the mayor's office?
 5            A     It could be scheduled meet -- regular meetings and
 6     it can be if some issue that took place or they wanted
 7     answers to questions.
 8            Q     Okay.   Now, if I could direct your attention to
 9     03.    And if we could have this marked as Exhibit 3?
10                  (EXHIBIT 3 MARKED FOR IDENTIFICATION)
11            Q     Now, Mr. Batts, this is -- Exhibit 3 is a press
12     release issued by the City on November 21, 2013.              This press
13     release refers to then Mayor Stephanie Rawlings-Blake
14     joining you to release a strategic plan for the Baltimore
15     Police Department through a report entitled, "Public safety
16     and the City of Baltimore, a strategic plan for
17     improvement." Do you see that?
18            A     Yes.
19            Q     Do you recall the strategic plan?
20            A     Yes.    It was at my request.
21            Q     Okay.   What kind of coordination was there between
22     the mayor's office and the Baltimore City Police Department
23     for that strategic plan?
24            A     Well, when I made the -- first of all, to even
25     think about doing a strategic plan, I ran it by the mayor in
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 356 of 1474
                                ORIGINAL TRANSCRIPT

                                                                               29

1      a concept and explained to her why.           I wanted a strategic
 2     plan which was to let the public, community politicians know
 3     exactly what I was focused on, what I was trying to achieve,
 4     in addition to having to be a report card for me and the
 5     police organization, and to make sure the organization was
 6     responsive to its community and what the community said that
 7     we should be doing as a whole.          Then -- then we had to hire
 8     outside consultants to come in to construct the strategic
 9     plan and the mayor had to approve it.
10            Q     Okay.   And what was the crux of the strategic
11     plan?
12            A     I think it fell into five pillars that focused on
13     what the public wanted from the organization.             We looked at,
14     not only input and output but outcome.            Were we serving the
15     community in a way that they said?           We'll allow the
16     community to rate us and tell us where we were at that time
17     and the areas that we needed to improve in to allow
18     employees to respond back to give their perception of where
19     the organization was, what it need -- needed to improve in
20     -- improve on as an organization.
21            Q     Okay.   Were there any specific concerns that the
22     mayor wanted to be addressed in this strategic plan or
23     concerns or issues?
24            A     One of the -- what comes out in the strategic plan
25     is the mayor is very much concerned with community policing.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 357 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              30

1      She had two things, she wanted the homicide rate to stay
 2     down and she wanted better connectivity with the community.
 3            Q     Okay.   When you say that the mayor wanted better
 4     connectivity with the community.          What does she mean by
 5     that, or what do you mean by that?
 6            A     What I was led to believe by people sharing with
 7     me as they recruited me to come to the police organization,
 8     is although the homicide rate was going to -- in the correct
 9     way, that they didn't feel comfortable with the community
10     policing within the city.
11            Q     Okay.   What issues were there with community
12     policing in the city that you wanted to -- that you and/or
13     the mayor wanted to address?
14            A     There was a number of things.         I wanted to make
15     sure that the police department was a customer-driven
16     organization.      That the community-directed us in what we
17     wanted to do.      As you can see, the strategic plan is built
18     around that.      I wanted to make sure that officers felt com
19     -- comfortable in the community making connections.               To
20     build a community policing framework within the
21     organization.      My concern, coming in, is that the police
22     department had what I believed to be officer-involved -- a
23     number of off -- high officer-involved shooting rate that --
24     that was uncomfortable -- uncomfortable with.             Issues of
25     excessive force cases were too high from my perspective.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 358 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             31

1      Too many lawsuits, too many EEOC complaints, and too many
 2     citizen complaints overall.
 3            Q     Okay.   Was use of force a concern of the mayor --
 4            A     Yes.
 5            Q     -- when coordinating with the police department
 6     with respect to the strategic plan?
 7            A     Sir, I interrupted you.        I apologize.     If the
 8     question was, was excessive force a concern with the mayor?
 9     Yes.
10            Q     Okay.   Now, aside from this strategic plan, what
11     other general issues do you recall coordinating with the
12     mayor's office to address with respect to the Baltimore City
13     Police Department?
14            A     I'm not sure I understand your question.
15            Q     Sure.   I mean, strategic plans, they're very high
16     level, right?       Were there any other high-level issues that
17     you recall discussing with the mayor's office or
18     coordinating with the mayor's office, to determine how, from
19     a high level, you would instruct the Baltimore City Police
20     Department to operate?
21            A     Still not sure.      Could you hone down on exactly
22     because that's -- I'm not getting the crux of what you --
23     you're asking me?
24            Q     Sure.   So we mentioned excessive force or use of
25     force as being one issue in particular that the mayor was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 359 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   34

1      is to come back and do a presentation before the City
 2     Council to answer any of their questions and provide the
 3     data that they requested.         If we were not on the agenda, the
 4     responsibility of the staff member for my department was to
 5     be there to answer any off-agenda items or know what's going
 6     on to report back to me.
 7            Q     Okay.   Would the City Council provide input during
 8     these meetings as to how they wished the Baltimore City
 9     Police Department to operate?
10            A     There -- there are sub-committee meetings that
11     dealt specifically with public safety within those -- within
12     those meetings.      They would ask us questions or concerns or
13     direct me to address things that they had focused on.                 But
14     we also had -- I had my -- my district majors calling every
15     council member, their office, on a weekly basis, every
16     Monday, to ask them if they had any major issues that we
17     could address.
18            Q     Okay.   Do you recall any issues that either the
19     City Council as a whole or the public safety sub-committee
20     raised and asked the Baltimore City Police Department to
21     address?
22            A     No.
23            Q     Okay.   You don't recall any discussions regarding
24     use of force issues or excessive force issues?
25            A     All I recall is when I came into the organization,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 360 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             35

1      a consistent theme was a unit that was response -- was said
 2     to be responsible for the crime drop or was seen by parts of
 3     the community as being heavy-handed and those who drove the
 4     excessive force complaints, the citizen complaints, the
 5     lawsuits, et cetera.
 6            Q     Okay.   And were those concerns also expressed by
 7     the City Council as a whole or the public safety
 8     sub-committee?
 9            A     I wouldn't say it was addressed by the City
10     Council as a whole but I do recall City Council members,
11     including the president of the council, addressing those --
12     those issues.       It was more of the counsel people who were
13     connected to the African-American communities within the
14     city.
15            Q     Okay.   And the president at that time, was it Jack
16     Downey?
17            A     Yes.
18            Q     Okay.   And who were the other council members that
19     you recall raising those concerns?
20            A     That's all I recall.
21                  (CERTIFIED QUESTION)
22            Q     Now, how was your employment as police
23     commissioner of the Baltimore City Police Department
24     terminated?
25            A     July, I was in a meeting that was critiquing our
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 361 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                             36

1      response to the riots, which I had called and asked to come
 2     in --
 3                 MS. SHEEHAN:     I -- I'm going to object.
 4          Commissioner, I am going to ask your attorney to
 5          instruct you not to answer the question.            We're
 6          asserting executive privilege on behalf of the mayor,
 7          personnel issues are confidential and within the purview
 8          of executive privilege.        So --
 9                  BY MR. HWANG:
10            Q     Let me ask you this way: Mr. Batts --
11                 MR. HWANG:    Well, first of all, Mr. Corley, do you
12          instruct your client not to answer that question?
13                 MR. CORLEY:     I do.
14            Q     Okay.   Mr. Batts, let me ask it to you another
15     way: Were you fired as the police commissioner?
16            A     Yes.
17            Q     Okay.   Who fired you?
18            A     The mayor.
19            Q     Okay.   And the mayor, you mean then Mayor
20     Stephanie Rawlings-Blake?
21            A     Correct.
22            Q     Okay.   Now, Mr. Batts, are you familiar with what
23     has commonly been referred to as the Baltimore riots or
24     Baltimore unrest?
25            A     Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 362 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             38

1      2015, which was a Monday.         And again, I will refer to those
 2     two dates in particular just to place things into context.
 3     Do you generally recall what happened on those two dates?
 4            A     I have some independent recollection but crystal
 5     clear, no.
 6            Q     Okay.   What recollection do you have, for example,
 7     as to what happened on Saturday, April 25, 2015?
 8            A     We had a follow-up of activity taking place within
 9     the city.     We had a march that took place from where Freddie
10     Gray was arrested to city hall and then which led to
11     activity within the city.
12            Q     Okay.   And do you recall that extending to an area
13     near Camden Yards?
14            A     Camden Yards being Oriole Sta -- Stadium where the
15     baseball gaming is, yes, I do.
16            Q     Okay.   And do you recall there being some level of
17     violence and property destruction at that time?
18            A     I remember that the crowd became agitated throwing
19     different objects at officers, yes.
20            Q     And what is your general recollection as to what
21     happened on Monday, April 27, 2015?
22            A     We had young people the day before who had sent
23     out a message to do what they considered or called a purge,
24     referring to a movie where anybody after dark was killed by
25     anybody else until sun up.         We responded to it, which led to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 363 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             39

1      major activity throughout the city for the rest of that day
2      and the rest of that afternoon from about 14:30 into the
3      night.
4             Q     Okay.   Now, referring your attention to Exhibit 4,
5      if I could direct your attention to paragraphs 54 and 55 of
6      the first amended complaint, which is on page 22.
7             A     It's at Exhibit 4, correct?
8             Q     It's Exhibit 4, yes.
 9            A     Page 22.    I'm on page 22.
10            Q     Okay.   And do you see paragraphs 54 and 55?
11            A     I do.
12            Q     Okay.   Is it your understanding that what is
13     described in paragraphs 54 and 55 happened on Saturday,
14     April 25, 2015?
15            A     Ask your question again, please.
16            Q     Sure.   If you read paragraphs 54 and 55, is it
17     your understanding that what is described in those two
18     paragraphs, happened on Saturday, April 25, 2015?
19            A     I cannot affirm that what you see in that 54 and
20     55 is correct, no, I cannot affirm that.
21            Q     Okay.   Do you recall the name Malik Shabazz?
22            A     I recall getting a briefing about Malik Shabazz.
23     Yes.
24            Q     Okay.   Do you recall Malik Shabazz participating
25     in a protest near city hall?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 364 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             40

1             A     I was -- it was reported to me that someone who
 2     was identified as Malik Shabazz at -- was at the protest
 3     trying to incite the crowd.
 4            Q     Okay.   And that was on Saturday, April 25, 2015,
 5     correct?
 6            A     Correct.
 7            Q     Okay.   Do you recall hearing reports of a 7-Eleven
 8     being looted and other store fronts being damaged on April
 9     25, 2015?
10            A     I recall that a subgroup tangentially broke away
11     from the majority of the crowd.          What my memory says,
12     there's larger kids who started a breaking into liquor
13     stores or that was concerned with liquor storage if it was
14     7-Eleven, I don't recall that.
15            Q     Okay.   And that was on Saturday, April 25, 2015,
16     correct?
17            A     Correct.    As the large group began to move its way
18     back to where it started.
19            Q     Okay.   And do you also recall incidents on
20     Saturday, April 25, 2015 where people threw bricks and
21     bottles at police officers and damaged police vehicles?
22            A     I recall that when sub tangential pieces of a
23     larger group made its way to, I believe it was the northeast
24     corner of Camden Yards, where officers were deployed and
25     began to throw objects and/or our stanchions at officers
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 365 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                             41

1      that reported to me in the emergency operate -- or the
 2     tactical operations center of the police department.
 3            Q     Okay.   And you recall that happening on Saturday,
 4     April 25, 2015?
 5            A     Correct.
 6            Q     You recall also there being police vehicles that
 7     were damaged on Saturday, April 25, 2015 as a result of the
 8     protests?
 9            A     I recall police vehicles been damaged during the
10     riotous conduct over several days.           I can't say my memory
11     says specifically on the 25th.
12            Q     Okay.   Now, if I could direct your attention to
13     paragraph 66 through 69, which begins on page 26.
14            A     I'm there.
15            Q     Okay.   Actually, if I can direct your attention to
16     paragraphs 66 and 67.
17            A     I'm there.
18            Q     Do you remember events depicted in paragraphs 66
19     and 67 happened on Monday, April 27, 2015?
20            A     My memory says the time is off for -- in -- in
21     paragraph 66, that's where my memory says doesn't mean that
22     is correct, but overall, I remember incidents much like
23     this.
24            Q     Okay.   When you say you recall the time being
25     different, what time do you recall?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 366 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              57

1      captain at the EOC?
 2            A     Yes.    There was a captain there.        She's from
 3     personnel.     African-American female.        I think she oversaw
 4     person -- the personnel office.          I do not recall her name.
 5            Q     Okay.   Do you recall when the EOC was activated?
 6            A     No. I do not.
 7            Q     Okay.   Is it your recollection that the EOC was
 8     activated during much of the time period during which the
 9     protests were occurring in April of 2015?
10            A     My -- my memory serves that I know it was -- it
11     was online or I was told it was online Monday the 27th.
12            Q     Okay.   Do you recall whether the EOC was activated
13     on Saturday, April 25th?
14            A     I -- I don't know, but I do know the mayor and the
15     chief of staff were in a TOC with me.
16            Q     Okay.   Then on April 25, 2015, while you were at
17     TOC, or was it the operations center?            Is that what you said
18     it was?
19            A     The tactical operations center.
20            Q     Okay.   On Saturday, April 25, 2015, while you were
21     at the tactical operations center or TOC, you just testified
22     that you recall the mayor being there as well.              What was the
23     command structure at that point in time?            How were
24     directives issued?       Who were -- who was making decisions as
25     far as how the Baltimore City Police Department was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 367 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                58

1      operating during the protest on April 25th?
 2            A      Melissa Hyatt is the incident commander, which
 3     means she is the ultimate authority of all operations for
 4     that police organization.         She had an assistant who wa --
 5     who was the captain of the SWAT team, Special Weapons and
 6     Tactics, I forget his name.         Melissa Hyatt, although she was
 7     junior in rank, I believe she was a lieutenant colonel or a
 8     colonel.      As the incident commander gives a directive, could
 9     be the people who are higher in rank than she was.               I had
10     Dean Palmere as the field operations commander.              He had
11     responsibility for all police personnel in the field on that
12     particular day, Melissa Hyatt would give him directions from
13     the com -- the TOC or the command post.            I just lock -- lost
14     the deputy commissioner's name who just -- who came after
15     me, but he was a deputy commissioner for me at -- at that
16     time.      He eagerly wanted to get out in the field.          He had
17     prior experience with riots taking place down where he came
18     from, the other agency.        He asked if it was okay for him to
19     go out in the field to observe things.            He was also out in
20     the field as a senior commander.          Both -- both the deputy
21     commissioners were senior commanders.            I wanted them in the
22     field, both of them had prior experience with special --
23     special weapons and tactics and tactical situations so
24     that's how I kind of set it up.
25            Q      Okay.   On Saturday, April 25, 2015, was there a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 368 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                               59

 1     unified commander?
 2            A     I don't know.     I don't recall, I should say.
 3            Q     On Saturday, April 25, 2015, was there some
 4     semblance of a policy group that was --
 5            A     Can I go back -- can I go back to your last
 6     question?
 7            Q     Sure.
 8            A     If you -- if you're identifying a unified
 9     commander that sits on top of the TOC and gives direction,
10     theoretically, that could be the mayor.            The mayor was in
11     the TOC at the same time.
12            Q     Okay.   So was it the mayor that was serving as
13     unified commander on Saturday, April 25, 2015?
14            A     I think the mayor was serving as the mayor, which
15     means she's on top of everything.
16            Q     Okay.   Now, if I could direct your attention back
17     to Exhibit 7, 8, 9, and 10, and I don't know if you had an
18     opportunity to flip through those.
19            A     I did not.     I have 7 now.     I'm looking at -- it
20     looks like a e-mail from a William Marcus sent to Darryl De
21     Sousa, who is I believe at that time, a colonel in charge of
22     patrol operations, dated April 15th, zero -- 05:42 p.m.
23     which may -- or 5:42 p.m. in -- in the evening.
24            Q     Okay.   And if we're looking at Exhibit 7, which is
25     -- which was produced by the City as City 00010337.               You
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 369 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             62

1      internally within the Baltimore City Police Department to
 2     address the possibility of protests or protests escalating?
 3            A     I don't have an independent recollection of
 4     meetings.     I'm sure that they were -- they were spoke --
 5     talked about or met on or given direction on.
 6            Q     Okay.   Were there any discussions with the City,
 7     and again, the City, I mean, the mayor's office, the mayor
 8     herself, the office of emergency management, were there any
 9     discussions with the City, with respect to the possibility
10     of protesting or protests escalating during the time period
11     in between Freddie Gray's arrest and his passing, as far as
12     how the Baltimore City Police Department would address
13     protests?
14            A     No. I can't independently recall that but I would
15     -- I will surmise there was conversations because I believe
16     at that time, I was supposed to be on vacation and
17     reconnected with the mayor and she canceled me, because she
18     had a level of concern, being on a vacation, which tells me
19     there was a lev -- there was a level of concern.
20            Q     Okay.   I'm sorry.     I don't think I understood the
21     last statement.      You said there was a level of concern, but
22     your meeting was canceled?
23            A     No. I -- you were asked me if there was meetings.
24     I said I don't have an independent recollection of meetings
25     or how many meetings.        But I do know there was a level of
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 370 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  63

1      concern because that week I was supposed to be in Europe on
 2     vacation.     When I -- before going on vacation, I called the
 3     mayor and -- and made sure that she remembered that I was
 4     supposed to be on vacation.         She canceled my vacation
 5     because she had a level of concern and she wanted me there,
 6     which told me that there was a level of concern that had
 7     been raised.
 8            Q     Okay.   And the level of concern that's with
 9     respect to protests as a result of Freddie Gray's arrest,
10     correct?
11            A     It may not -- it may be at the -- at the result of
12     Freddie Gray's arrest but it may have been just because
13     overall activities and the level of tension within the city.
14     It may not have been that they were going to be protests but
15     it wouldn't have been unusual in America, at that time, that
16     you'd have small protests that would take place.
17            Q     Okay.   Now, prior to Freddie Gray's passing on
18     April 19, 2015, then Mayor Stephanie Rawlings-Blake canceled
19     your vacation to Europe, was there -- you don't recall
20     meeting with her during that time period?
21            A     I don't have any independent.         I apologize.       It
22     has been six years and a number of things I don't recall --
23     I don't recall that, it doesn't mean it didn't happen.
24            Q     Okay.   Do you recall any discussions with the City
25     -- anyone at the City?        I mean, your vacation had just been
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 371 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             64

1      canceled.     Obviously, there's something important to address
 2     or discuss.     You don't recall whether there were any
 3     discussions with the City regarding whatever it was that
 4     made the mayor cancel your vacation?
 5            A     Well, I know there was a discussion with the mayor
 6     because she and I talked on the phone and we both knew that
 7     we had the issue with Freddie Gray and I was clarifying with
 8     her that I was supposed to be on vacation, with Freddie
 9     Gray's issue, did she want me to stay.            And in fact, she
10     said yes, she did, which clarified that we both had levels
11     of concerns.      I didn't want the City caught with its pants
12     down and the mayor, I believe, felt more comfortable with me
13     in that chair and being there.
14            Q     Okay.   In addition to canceling your vacations,
15     were there any other discussions regarding the protests or
16     how the Baltimore City Police Department should address the
17     protests?
18            A     I don't have independent recollections of meet --
19     any meetings taking place.         I'm sorry.
20            Q     Now, the mayor had just canceled your vacation, so
21     you're -- you're here during the time period between Freddie
22     Gray's arrest and his passing.          What discussions do you
23     recall, internally within the Baltimore City Police
24     Department, as to how it would operate and address the
25     protests during that time?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 372 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             65

1             A     I don't have an independent recollection but
 2     knowing me and that we were on the hills of Ferguson and
 3     that we had had a number of peaceful protests, although in
 4     large numbers throughout Baltimore up until that time in
 5     January, February, my mind normally would go, let's start
 6     preparing for this and start thinking about it.
 7            Q     Okay.   And when you say, "You being you, it would
 8     go through your mind and you would say, let's start thinking
 9     about how-- what to do." I mean, what steps did you take in
10     line with that?
11            A     The steps that -- I don't -- I don't recall that
12     week that you are speaking of, but when I was informed of
13     Freddie Gray's passing, I immediately, which was on a
14     Sunday, called my Deputy Police Commissioner Palmere, gave
15     him a direction to put a hue and cry out to the entire
16     state.     It was rumored that we have anywhere between --
17     anywhere around 5,000 people showing up in our city in the
18     next five or six days.        I put out a hue and cry that I
19     wanted to -- to look to have additional officers along with
20     Baltimore officers, an additional, my mind says 4,000 to
21     5,000 extra police officers in that city by Friday, which
22     would have been five -- six days after Freddie Gray's
23     passing.
24                 MR. HWANG:    Okay.    If I can direct your attention
25          to the exhibits marked as 11, 12, and 13 and if you
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 373 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                             66

1           could have them marked as Exhibits 11, 12, and 13.
 2                  (EXHIBIT 11 MARKED FOR IDENTIFICATION)
 3                  (EXHIBIT 12 MARKED FOR IDENTIFICATION)
 4                  (EXHIBIT 13 MARKED FOR IDENTIFICATION)
 5            A     I'm on 11.
 6                  BY MR. HWANG:
 7            Q     So 11 is an e-mail produced by the City as City
 8     00010094.     Exhibit 12 is an e-mail chain produced by the
 9     City as City 00044190 and Exhibit 13 is an e-mail produced
10     by the City as City 00044185.
11            A     I'm looking at the one from a Augustus -- Aguzna
12     Augustus (phonetic).        Is that what you want me to look at?
13            Q     Yes.    11, 12, and 13.
14            A     Okay.
15            Q     And now, if you look at Exhibit 11, you received
16     that e-mail, correct?
17            A     It was sent to my mailbox.        It doesn't mean that I
18     received it.
19            Q     Do you mean it you don't -- it doesn't matter or
20     it doesn't mean that you read it?
21            A     No.    It means that I didn't -- I didn't -- it
22     didn't get to me.       A lot of my e-mails are pulled off by my
23     staff within my office and replied to if replies needed to
24     be done.
25            Q     Okay.   So if I can direct your attention to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 374 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             67

1      Exhibit 13.     Do you see where it says, "Police
 2     commissioner's message that was sent to Broadcast BPD?"
 3            A     Yes.    It looks -- appears that it was sent now by
 4     a Robert Snead.
 5            Q     And if you look at the e-mail beneath that?
 6            A     Yes.
 7            Q     It was sent to Broadcast BPD and it says police
 8     commissioner's message?
 9            A     Yes.
10            Q     And did you direct that message to be sent out?
11            A     I don't re -- I don't have any independent
12     recollection of directing that to be sent out but it -- if
13     it went out, it went out -- it went out under my
14     authorization.
15            Q     Okay.
16            A     I would not have typed it or put it together.
17            Q     Well, do you see the second sentence, it says,
18     "Now more so than ever, it is imperative that we maintain
19     our professionalism, dignity of demeanor and continue to
20     have compassion for those that we serve." Do you see that?
21            A     I see that.
22            Q     Did you recall having concerns about that and
23     thinking that there was a need to send that message?
24            A     Anytime -- I didn't send the message, the -- that
25     message would have been drafted by someone on my staff for
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 375 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             68

1      below me with concerns of what I wanted them to -- to kind
 2     of put into it.       Anytime you have any riotous conduct and
 3     you have high tensions, it's always a concern that you keep
 4     officers in a professional state and you remind them not to
 5     take things from a personal standpoint.
 6            Q      Okay.   And when you say your concern about
 7     officers taking things from a personal standpoint, what do
 8     you mean by that?
 9            A      Anytime that you have riotous conduct and you have
10     bricks being thrown at your head, people spitting upon you,
11     urine, feces, ball bearings, rocks, acid, or any things
12     along those lines, if officers are standing too long, not
13     been fed, not going to the bathroom, they can be short on
14     patience and allow things to escalate upon them, so you have
15     to remind them what our mission is.
16            Q      Okay.   And so officers, if they're having feces,
17     bricks, other things thrown at them, how should they be
18     patient, what should they be doing from your your
19     perspective?
20            A      Following orders of their command officers.
21            Q      Okay.   And you said they should still be patient
22     despite having feces and bricks and other things thrown at
23     them.      Does that mean that they should -- does that mean
24     that they should not make arrests or they should not act
25     independently?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 376 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             71

1             Q     -- and seek resources from the state; is that
 2     accurate?
 3            A     Well, theoretically where I come from and what I'm
 4     used to, is when you're going into mobile field force and
 5     you need additional officers and what I had done prior was
 6     to go to the colonel of state police, at least in the state
 7     of California, the state police representative would get you
 8     the resources.       I also believe in -- in Maryland when I
 9     needed resources prior to Freddie Gray, I went to the state
10     colonel who supplied me the resources.            I did tell Dean
11     Palmere to put out a hue and cry to the entire state because
12     we need resources.
13            Q     Okay.   By the entire state, do you mean also other
14     counties or other police departments?
15            A     I mean, every law enforcement agency within the
16     state of Maryland.
17            Q     Okay.   Now, if you look at Exhibit 14, it says
18     that the Baltimore Police Department will prepare to conduct
19     a coordinated effort in response to possible protest
20     activity.     Do you see that?
21            A     Yes.    I see that.
22            Q     Okay.   At this time, what kind of coordinated
23     response was being developed by the police department?
24            A     As I stated prior or testified prior is on that
25     Sunday, I had called Palmere and told him as of Monday to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 377 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                     72

1      put out a hue and cry because I was looking for anywhere
 2     from around the area of 4,000 additional police officers to
 3     -- to -- to assess us or help -- help us.             Usually in my
 4     mind, what I usually want is whatever the number of
 5     anticipated respondents to have anywhere from two to one or
 6     three to one ratio and how I have dealt with prior riotous
 7     conduct and that's what I addressed with Dean Palmere.                  And
 8     at that point, when you're able to get your numbers in, you
 9     would ask for the representatives from those organizations
10     that have responded, you'd have meetings, you would stet --
11     you would set up SOPs.        You would check to see what type of
12     resources they were bringing, meaning what type of weapon
13     systems that they had.        You'd have to make sure that your
14     people have skills in using those weapons systems. If they
15     did not, they had to pull those weapons systems out.                  You'd
16     have to look at logistical concerns, feeding, radios, cars,
17     directions, guides.       You'd also have to make sure that
18     everybody was on the same page with planning where people
19     would go.     You'd have to uniform things in terms of numbers
20     of officers in -- in uniform squads, which we call platoons
21     and make sure -- because different police departments have
22     different numbers there.         We'd have to look at squads to
23     uniform those.      So it's an array of things that if you got
24     those bodies in on Monday or Tuesday, you should be bringing
25     in representatives and -- and ferreting out all those issues
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 378 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                                 74

1      you're trying to acquire a mutual aid by way of, you know,
 2     4,000 or so law enforcement officers, were these requests
 3     being made solely from law enforcement agency to law
 4     enforcement agency?
 5            A     Theoretically.      I don't know what Dean actually
 6     did, but theoretically he would contact the colonel in
 7     charge of state police and make the request.             State police
 8     would put the hear of cry out between -- throughout the
 9     entire state and call the resources as I identified.
10            Q     Okay.   And you're asking for 4,000 police officers
11     because you believe internally the Baltimore City Police
12     Department does not have enough police officers to address
13     protesting; is that accurate?
14                 MR. CORLEY:     Objection.
15            A     Not even close.      Sorry.
16            Q     So since it's not even close, did you also speak
17     to anyone at the City or the mayor's office to let them
18     know, hey, we're -- we're drastically understaffed.               We're
19     going to need more resources at this time?
20            A     I -- I don't have any independent recollection of
21     any meeting or call but the -- my normal thing was -- would
22     be to advise my bosses.
23            Q     Okay.   And that would include then Mayor Stephanie
24     Rawlings-Blake?
25            A     At that time, my contact with the mayor was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 379 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 80

1             A     When I first came, my first six months in
 2     Baltimore, I brought with me what we had in -- in
 3     California, the mu -- mutual aid agreements there.               I gave
 4     it to at -- at that time to colonel, his name was Brown in
 5     charge of state police and I told him in California our very
 6     sophisticated system, this is our mutual aid agreements that
 7     if we put out a human cry people are mandated or -- or
 8     contractually mandated to come and -- and support us.                 I
 9     explained it to him.        Gave him a copy.      And -- and said, you
10     know, maybe this is something that we could use here and
11     start to grow because I knew they did not have a mutual aid
12     agreement.     I don't know what he did with that but I do know
13     -- whether he did it or not.         I know I didn't sign one and
14     there -- it didn't come back to me.           There was no discussion
15     I knew of by the state to do that.           When I did make request
16     or when did -- the police department did make requests of
17     Colonel Brown, he made sure that we got the resources that
18     we requested.      But he left office in December of 2014.
19            Q     Okay.   You instructed Dean Palmere on April 19th,
20     Sunday to request more resources by way of law enforcement
21     officers.     Did the Baltimore City Police Department end up
22     receiving those -- those requested law enforcement officers?
23            A     My memory serves at the end of Monday, Deputy
24     Commissioner Palmere reported to me that after the human
25     cry, we had received 200.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 380 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                                   81

1             Q      Okay.   So you wanted 4,000 but you were receiving
 2     200; is that accurate?
 3            A      It's correct.
 4            Q      Okay.   Do you recall where those 200 officers were
 5     coming from?
 6            A      I think Prince George in Montgomery County if I
 7     remember correctly.
 8            Q      Okay.   And just to put a time frame on this.           The
 9     Baltimore City Police Department received 200 law
10     enforcement officers from outside jurisdictions when?
11            A      Sometimes for -- sometime towards the end of the
12     week.      I believe it may have been on Friday or Saturday.
13     I'm not sure.
14            Q      Okay.   So that'd be Friday, April 24th or
15     Saturday, April 25th?
16            A      Yes.    It's what my memory says.
17            Q      Okay.   Now, you testified earlier that from your
18     time on whether it's Oakland or Long Beach, your time at --
19     with other police departments, that there were mutual aid
20     agreements that made the provision of law enforcement
21     officers mandated -- mandatory?
22            A      It's -- it -- it was a -- it's contractual
23     agreements between cities that if an emergency happens on a
24     shift you would slim down 50 percent of your on-duty shift,
25     send them to the state police who -- who would deploy you.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 381 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  84

1      have -- even with the meeting on Wednesday, even if I had
 2     gotten bodies on Wednesday, that would give me Thursday to
 3     do things that I needed to have done way back on Monday.                So
 4     that was cutting it short and I had a -- I had a sense of
 5     great frustration and irritation over it.             So we in fact
 6     called the state police and a number of chiefs to the
 7     Baltimore Police Department on Wednesday.
 8            Q     Okay.   And out of this great frustration, did you
 9     ever reach out to anyone at the City saying, hey, we're not
10     getting the numbers we need.         We need some help.       Can you
11     make a call?
12            A     I don't recall.      I -- my -- I don't recall
13     independent meetings along those lines, but I -- I know if I
14     had an issue like that, I would have raised it with someone
15     within city hall to let them know what the issue was.
16     That's not something I would just kind of walk away with and
17     -- and not address.       So not have an independent recollection
18     but knowing myself, I'm pretty sure I let my bosses know.                I
19     -- I tend to keep them up-to-date on everything much like
20     when I was going on vacation, I let the mayor know.               So I'm
21     pretty sure the mayor probably forgot I was going on
22     vacation.     Those are things I would tell my bosses to be
23     aware of.
24            Q     Okay.   And when you say your bosses that includes
25     Mayor Stephanie Rawlings-Blake?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 382 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  85

1             A     At -- I was sharing with you at that time, I was
 2     restricted from having direct contact with Mayor
 3     Rawlings-Blake and I had to deal with the deputy mayor over
 4     me and/or Kaliope.
 5            Q     Okay.   So you would have let either Kaliope
 6     Parthemos or a Stephanie Rawlings know, hey look, wanted
 7     4,000.     We're only getting 200.       We're not getting the
 8     resources that we need, correct?
 9            A     That would be my norm.
10                 MR. HWANG:    Now, if we could back up a second.          If
11          I could direct your attention to 15 -- if we could have
12          this marked as Exhibit 15, please.           Now, you referred
13          earlier to Ferguson.        Do you recall events or there
14          being social unrest or rioting in Ferguson in or around
15          August of 2014?
16                  (EXHIBIT 15 MARKED FOR IDENTIFICATION)
17            A     Yes.    I do recall that Ferguson, the City itself,
18     had issues.     Yes.
19                  BY MR. HWANG:
20            Q     Okay.   And you recall that happening in or around
21     August of 2014?
22            A     I do.
23            Q     Okay.   Now, if I can -- if you can have this
24     marked as Exhibit 15.        It's produced by the City as City
25     00015586 through 626.        Do you recognize this document?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 383 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             86

1             A     I do not but I am reading it.
 2            Q     Okay.
 3            A     Okay.   I've scanned it.
 4            Q     Okay.   As you're scanning this, do you have a
 5     recollection of this document?
 6            A     No, sir.
 7            Q     Well, this document is dated October 6, 2014 and
 8     this would have been after the events in Ferguson in August
 9     of 2014.
10            A     Okay.
11            Q     Do you recall having any discussions with anyone
12     at the City regarding what had happened in Ferguson and
13     concerns that the same thing would happen here in Baltimore
14     City?
15            A     I don't know if I had.       I don't recall independent
16     conversations with the City as you define that, but I sure
17     -- clearly, this document was put out to make sure that the
18     police department was paying attention.
19            Q     Okay.   And what about Ferguson did you want the
20     police department to pay attention to?
21            A     Part of what I did when I first came into the
22     Baltimore police department, because of the many issues I
23     saw and -- and what I fought -- what I thought was a
24     stressed relationship with the community, and if you look at
25     the surveys taken in my strategic plan, they show from an
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 384 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                87

1      outcome standpoint that we had a very stressful relationship
 2     with the community in the fact that we were not seen as a
 3     legitimate police department to the community, and not
 4     serving it the way that it should have.            So I started, from
 5     that point of view, to -- to instruct my organization and
 6     tried to build my organization into having better contact,
 7     to remind them that we're here to do constitutional
 8     policing, and I think this document is -- was sent -- excuse
 9     -- sent out by the fact that I wanted them -- to remind them
10     I wanted them to have constitutional policing.              I also, when
11     I first got there, looked out, and which is referenced in
12     this document, I looked at all the consent decrees -- the
13     contemporary consent decrees within the United States at
14     that time, and I took a -- a number of those pieces and put
15     it in a strategic plan, which was a guiding light for that
16     police department, and it looks like I am -- our staff is
17     re-emphasizing the consent decrees that have happened
18     throughout the United States and why those would have --
19     have happened, and where I want to police organization to
20     go, to build trust within the community.
21            Q     Do you recall having any discussions regarding,
22     you know, clinical lessons learned regarding how law
23     enforcement officers responded to rioting and protests in
24     Ferguson?
25            A     I have no independent recollection.          There again,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 385 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             88

1      it's been six or seven years.
 2            Q     Okay.   So you don't recall any discussions, even
 3     internally, within Baltimore's police department, hey, lets
 4     make sure we don't do this?
 5            A     I -- I'm sorry, I don't have anything of
 6     recollection.      This document says, and my mindset at that
 7     time was kind of saying exactly what you're saying, pay
 8     attention.
 9            Q     Okay.   Pay attention to what?
10            A     To all the things I just said.         That -- the things
11     that cause consent decrees, the lack of legitimacy within
12     the community, the disconnect within the community, how do
13     you use force when communities don't believe that you're
14     just or that you truly care about the community as a whole.
15     Overall it's overly simplified, I think this is what this is
16     sharing.     It's going back over case laws dealing with
17     Garrity and when you can stop people and probable cause and
18     reasonable suspici -- suspicion, things like that.
19            Q     Do you recall having any concerns regarding how
20     police officers conducted themselves during the time of the
21     Ferguson unrest that you wanted to make sure did not happen
22     here in Baltimore City?
23            A     I would -- I don't have any independent
24     recollection, but this document kind of leans that way.
25            Q     Okay.   Do you ever recall having any concerns that
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 386 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 100

1      see that?
2             A     Yes.    Correct.
3             Q     -- you recall what that protest order was?
4             A     No, sir.
5                  MR. HWANG:    Okay.    If I could direct your attention
6           to 17, if we could have it marked as Exhibit 17.                 It's a
7           document produced by the City, as City 00009552 through
8           9555.
9                   (EXHIBIT 17 MARKED FOR IDENTIFICATION)
10                  BY MR. HWANG:
11            Q     Now, Mr. Batts, do you recognize this document?
12            A     No. I do not.
13            Q     Okay.   Do you generally recall there being what's
14     called operational plans during the period of these
15     protests?
16            A     I do.
17            Q     Okay.   Is there any difference between an
18     operational plan and an incident action plan or at least
19     during that time period?
20            A     I -- I've -- I am not familiar with an incident
21     action plan.      I am familiar with a operations order or
22     operation plan.      I don't know that -- the one that you
23     mentioned.
24            Q     Okay.   Were the terms operation plan and operation
25     order, were they used interchangeably --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 387 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             101

 1            A     Yes.
 2            Q     -- at the time?
 3            A     Yes.
 4            Q     And what was the purpose of these operational
 5     plans?
 6            A     To -- usually, you have operations orders to set
 7     priorities of what you do.         When we were just talking about
 8     do you make an arrest or not in what circumstance, you make
 9     an arrest.     So it can identify and kind of answer those
10     questions for you.       It also identifies who's in -- who's in
11     command, who was in position, and kind of go from there.
12            Q     Okay.   Are these operational plans or operational
13     orders meant to be orders and directives?
14            A     They can be.     They are meant to -- to clarify.
15            Q     Okay.   What about during the course of these
16     protests?     For example, the operational plan that's marked
17     as exhibit 17.       Would this be considered an order or
18     directive?
19            A     Yes.    You can consider it that.        Yes.
20            Q     Now, to whom were operational plans like this
21     distributed?
22            A     Normally, depending -- you could have subsets of a
23     plan, but ul -- ultimately it goes to the entire
24     organization.
25            Q     Okay.   Including line officers?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 388 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                             102

 1            A     Line officers, mayor's office, fire department,
 2     anyone who may be impacted to -- to have a understanding.
 3            Q     Okay.   Would you review these operational plans?
 4            A     I'm sorry?
 5            Q     Did you review these operational plans?
 6            A     I don't recall.      This is coming from Melissa Hyatt
 7     who is -- who was my chief of staff at the time, who either
 8     may have presented it or what her responsibility normally is
 9     to give me a briefing on what is occurring.
10            Q     So as far as the contents of the operational plan
11     for -- including exhibit 17, you would have either reviewed
12     this or at some point, you would've been made aware of the
13     contents of this operational plan; is that accurate?
14            A     There are circumstances that I may not have been
15     aware of.     But --
16            Q     Okay.   What about during the period of these
17     protests?     Would you have been made aware?
18            A     I would like to have been made aware, but there
19     are opportunities that directions could have been, depending
20     on time and ability, they could have went out.              This is not
21     coming from me, it's coming from Lieutenant Hyatt.
22            Q     Okay.   Well, on the third page, this is the page
23     Bates stamped City 00009554.
24            A     I have City 0009552-55-pdf.         Is that the same
25     thing?     Am I in the wrong place?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 389 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              107

 1     order.
 2            Q     Even if it's not a document, do you recall arrests
 3     not being a preferred function, being a directive?               Whether
 4     it's orally in a document, whether it's a policy, whatever
 5     have you?     Do you ever recall arrests not being a preferred
 6     function, being a directive before the Baltimore riots
 7     and/or protests in April of 2015 during your time as Police
 8     Commissioner?
 9            A     I -- I remember making sure that my -- my command
10     staff and officers used discretion, much like they have
11     every day.
12            Q     Okay.   I appreciate that.       But again, I'm going to
13     repeat the question again.         If you don't recall, you can say
14     you don't recall.       My question is: Do you ever recall
15     arrests not being a preferred function, being a directive
16     prior to the Baltimore protests in April of 2015 during your
17     time as Police Commissioner of Baltimore City?
18            A     I don't recall a directive.
19            Q     Okay.   In the next sentence after it says, "Arrest
20     is not a preferred function during this operation", it says,
21     "However, in the events that arrest become necessary, the
22     following procedures will be followed." Do you see that?
23            A     Yes.
24            Q     Now, this operational plan is for April 22, 2015.
25     What types of infractions would arrests be considered
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 390 of 1474
                                ORIGINAL TRANSCRIPT

                                                                               112

 1     found out what happened to the platoon.
 2            Q     Okay.   When requesting resources from outside
 3     police departments, was some of the resources you were
 4     trying to acquire additional platoons to help make arrests?
 5            A     That was -- that was part of it, yes.           If the
 6     crowd got out of control, we needed to gain -- gain control
 7     of the crowd.
 8            Q     Okay.   And the Baltimore Police Department never
 9     received sufficient resources to do that, correct?
10            A     They -- we didn't receive the numbers that I
11     wanted.
12            Q     Okay.   Did -- was the Baltimore Police Department
13     short-staffed to sufficiently have enough platoon to make
14     arrests at that time?
15            A     Correct.    And let me go back to your last
16     question.     Your question was, did I -- did we ever receive
17     the correct number?       And my answer was no, that's not
18     correct.     We did receive the correct number as we went into
19     the night in 20 -- in Monday the 27th, late in the night in
20     Monday the 27th.       So let me correct that one.        And so what
21     was your question?
22            Q     Well, let me stick with that first, you said you
23     finally did receive the amount of law enforcement officers
24     that you needed to address the protests or rioting during
25     the evening of April 27, 2015; is that accurate?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 391 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              113

 1            A     About 2100 hours, if I remember correctly, we
 2     started receiving the numbers that we needed that we should
 3     have had long before that.
 4            Q     Okay.    And that was after the mayor's declaration
 5     of a local state of emergency; is that accurate?
 6            A     Yes.
 7            Q     Okay.    Now, if I could direct your attention back
 8     to the exhibit, which was what?          Exhibit 17.     If I could
 9     direct your attention to the last page.            On the last page,
10     it says, "Businesses will be advised of protests in the area
11     in order to prepare to secure their establishments if
12     desired." Do you see that?
13            A     Under subsection 5 or 6?        Where are you seeing
14     that?
15            Q     Oh, the last page.
16            A     The last page for me talks about the mayor's
17     office of emergency.
18            Q     Right.    The last bolded topic, it says,
19     "Businesses."
20            A     Oh, okay.    I see it.     Yes.
21            Q     So who at the police department was tasked with
22     advising businesses regarding their preparations to secure
23     their establishments if desired?
24            A     That -- that -- that depends.         It could've been
25     the police department, or it could've been the EOC.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 392 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             116

 1     that we had enough resources to respond.
 2            Q     And at this time, were protests escalating inside
 3     in severity?
 4            A     To 20 -- the 24th, things started happening in the
 5     City of Baltimore.
 6            Q     Okay.   When you say, "Things started happening.",
 7     what things started happening?
 8            A     Hotspots in different places in the city.
 9     Youthful, young people throwing rocks at police officers,
10     hopping on cars, marching in the streets and different
11     places.
12            Q     Okay.   And you said this was -- this started on
13     Friday, April 24, 2015?
14            A     Yes.    In the late afternoon.       Evening.
15            Q     Okay.   And as this was happening, did the
16     Baltimore City Police Department report that to the City?
17     Anyone at the mayor's office?
18            A     I don't have independent recollection of that, but
19     I'm sure they did.       It was on the news too, so I'm sure they
20     were aware of it.
21            Q     Okay.   Dean Palmere said that you made a decision
22     to cancel leave for April 25, 2015, and that's why this
23     e-mail was sent on April 22nd; is that accurate?
24            A     Could be.    Would make sense.       I don't ha -- I
25     don't have an independent recollection of it.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 393 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             117

 1            Q     Okay.   Would you ha -- would you have consulted
 2     with the City regarding that?
 3            A     It makes sense to -- to notify my bosses on that
 4     and keep them updated.
 5            Q     Okay.   If I can direct your attention to 19, 20,
 6     and 21.
 7                 MR. HWANG:    And if we could mark them as 19, 20,
 8          and 21.    19 is an e-mail produced by the City as City
 9          00007498.      20 is City 0008884, and 21 is 00007492.
10                  (EXHIBIT 19 MARKED FOR IDENTIFICATION)
11                  (EXHIBIT 20 MARKED FOR IDENTIFICATION)
12                  (EXHIBIT 21 MARKED FOR IDENTIFICATION)
13            A     I see it.
14                  BY MR. HWANG:
15            Q     Now, you were cc'd on the e-mail marked as Exhibit
16     19, correct?
17            A     Yes.
18            Q     Okay.   And Exhibit 20 is a letter from you,
19     presumably signed by Melissa Hyatt, your chief of staff at
20     that time; is that accurate?
21            A     20 you said?
22            Q     Yes.
23            A     Pulling it up.      It's -- yeah, it's signed by
24     Melissa, that's correct.
25            Q     Okay.   And 21 is an e-mail that you were cc'd on
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 394 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             120

 1            Q     Day after Freddie Gray's death, correct?
 2            A     Yes.    Correct.
 3            Q     Okay.   Now, when you heard that you received -- or
 4     you were only going to receive 200 officers, was it your
 5     understanding that it was not mandatory for these counties
 6     in Maryland to provide you with mutual assistance?
 7            A     We discussed that before, and it's -- it's not
 8     contractual.
 9            Q     Okay.   And to your knowledge, at this point in
10     time, it was just police department to police department,
11     right, these requests?
12            A     Correct.
13            Q     To your knowledge, at this point, was the City
14     reaching out to try to help the Baltimore City Police
15     Department secure additional mutual aid, seeing that the
16     numbers coming in would be so low?
17            A     Not that I'm aware of.       And that's not the norm.
18            Q     Okay.   When you say, "That's not the norm.", what
19     do you -- what do you mean?
20            A     In my -- my 30-some odd years in policing is when
21     we need assistance, we call other police departments, and we
22     get them.
23            Q     Okay.   But the City was aware, presumably, of the
24     numbers of officers that you were receiving being short of
25     the numbers you felt were needed; is that accurate?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 395 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             121

1             A     I don't have any in -- independent recollection of
2      what the City was aware of.         I knew it was an issue for me,
3      and most -- most likely I passed -- I passed that up in my
4      chain.
5             Q     Okay.   If I could direct your attention to 22.
6                  MR. HWANG:    And if we could have them marked as 22.
7           It's the e-mail chain produced by the City as City
8           00009618 through 19.
9                   (EXHIBIT 22 MARKED FOR IDENTIFICATION)
10            A     I have it up.
11                  BY MR. HWANG:
12            Q     And I'll give you a second to read through this.
13            A     Okay.   I've scanned it.
14            Q     Okay.   Do you recall Drew Vetter?
15            A     Yes.
16            Q     What was his role at that time?
17            A     I believe he was part of my governmental staff, if
18     I remember correctly.
19            Q     Okay.   As part of your governmental staff, what
20     was his duties?
21            A     To keep -- much like this e-mail says, to keep our
22     elected politicians aware of what was going on in the city
23     --
24            Q     And now, --
25            A     -- and the police department.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 396 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             122

 1            Q     Exhibit 22 then was an update that -- as the
 2     subject heading indicates, was an update that Drew Vetter
 3     was sending on your behalf; is that accurate?
 4            A     Correct.    And it looks like it came out on
 5     Thursday, 23rd.
 6            Q     Right.    Now, Exhibit 22 refers to protests that
 7     were expected to happen on April 23rd and 25th; is that
 8     accurate?
 9            A     You said April 23rd?
10            Q     Yeah.
11            A     I think they were -- okay.        I see where it's
12     written in there.       Yeah, I see it in the first paragraph.
13            Q     Right.    Now in Exhibit 22, the end of the first
14     paragraph talks about intelligence that the department has
15     that individuals from outside the city were coming in to
16     encourage others to use aggressive tactics and even violence
17     against officers or others?
18            A     I see it.
19            Q     Okay.    Do you recall --
20            A     Yes.
21            Q     -- there being such intelligence that people from
22     outside of the city were coming in to create trouble?
23            A     Yes.
24            Q     Okay.    And what do you recall about that
25     intelligence?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 397 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              123

 1            A      I recall I was called to the FBI office of
 2     Maryland.      They talked about that gentleman that you
 3     mentioned earlier, Malik something, who was the head of the
 4     new black panther party out of Texas -- Beaumont, Texas
 5     area.      That he shows up at different locations and gets the
 6     crowd to -- to be violent, and that he may be in attendance
 7     at -- in Baltimore.       And I was shown pictures of him, shown
 8     some of his background, some of the things that he has done.
 9            Q      Okay.   Did they say that he would be in Baltimore
10     on a specific date?       For example, Saturday, April 25th?          Or
11     that he was expected to?
12            A      I don't -- I don't know if they said that he --
13     that he'll be there on a specific date.            My memory says that
14     they were notifying that possibly he may be there.
15            Q      Okay.   Do you recall the term agitators being used
16     during the course of the protests?
17            A      By whom?
18            Q      Do you recall Malik Shabazz being referred to as
19     an agitator?
20            A      I -- I don't -- I don't remember that specific
21     term, no.
22            Q      Okay.   Do you recall there being discussions about
23     people from outside the city (Audio interference) to incite
24     crowds to commit violence and property destruction?
25            A      I do recall, as I just said, that the FBI gave me
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 398 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             139

 1            Q     Okay.
 2            A     That's not my role.
 3            Q     Would that be normal though, that someone would
 4     have to radio either Dean Palmere or Melissa Hyatt for
 5     permission to make an arrest?
 6            A     It depends on if Melissa Hyatt and Dean Palmere
 7     gave them direction to do that, or if they saw the necessity
 8     for making that happen.        My expectation is when a officer in
 9     a command or sergeant in charge sees a necessity, they
10     should -- they should have the discretion to make those
11     arrests.
12            Q     Okay.   And so you weren't aware of that kind of
13     back-and-forth between Melissa Hyatt and Dean Palmere and
14     command staff on the ground?
15            A     No.
16            Q     If I could direct your attention to 29.
17                 MR. HWANG:    If we could have it marked as 29,
18          please.    It's an e-mail with an attachment produced by
19          the City as 1315 through 1317.
20                  (EXHIBIT 29 MARKED FOR IDENTIFICATION)
21            A     Okay.
22                  BY MR. HWANG:
23            Q     And if you look at the last page, did you sign
24     that?
25            A     I -- I -- I believe that's my signature, yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 399 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             140

 1            Q     Okay.   Now, this is a letter sent by you on April
 2     24, 2015 to, purportedly, community leaders; is that
 3     accurate?
 4            A     Yes.
 5            Q     Okay.   Do you recall sending this letter?
 6            A     No.
 7            Q     Well --
 8            A     But I like what it says.
 9            Q     What do you -- what do you like about what it
10     says?
11            A     It's informing the City, letting them know what's
12     going on and employing our citizens to get involved, to
13     protect our city as a family.
14            Q     Okay.   Now, in this letter, it does state that,
15     "BPD can confirm that groups from outside the state of
16     Maryland are descending on Baltimore to participate in
17     Saturday's protests." Do you see that?
18            A     Yes.
19            Q     Now, this being April 24, 2015, Saturday will be
20     referring to Saturday, April 25, 2015, is that accurate?
21            A     Yes.
22            Q     Okay.   Does that refresh your recollection as to
23     whether or not there were specific concerns of people from
24     outside the state coming on Saturday, April 25, 2015 to
25     participate in protests?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 400 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             141

 1            A     It doesn't have to.       I knew that on April 19th.
 2            Q     Okay.   And you knew that on April 19th that they
 3     would specifically come on Saturday, April 25th?
 4            A     Yeah.   That's what social media was saying, yes.
 5            Q     Okay.   Now, in light of that knowledge that people
 6     from outside the state may be descending on Baltimore City
 7     on Saturday, April 25th, that would the protests on April
 8     25th, different than the protest that I heard -- that had
 9     occurred on prior days, correct?
10            A     One more time?
11            Q     The threat of people from outside the state coming
12     into agitate the crowd during protests that were expected to
13     occur on Saturday, April 25, 2015, that would be different
14     than the protests that had occurred up to that date; is that
15     correct?
16            A     Yes and no.
17            Q     How yes?    How no?
18            A     Yes.    The difference is that you have outside
19     people coming in who may have more of a propensity to do --
20     to destroy and harm your city because they have no --
21     they're not vested in the city.          However, the days before
22     were most likely people from the City who was still angry,
23     who could also still do damage to your city.
24            Q     The fact that there were outside people expected
25     to come on April 25, 2015, did that increase the concern
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 401 of 1474
                                ORIGINAL TRANSCRIPT

                                                                               142

 1     that there would be violence and property destruction on
 2     Saturday, April 25th?
 3            A     It increased the concern that we would not be able
 4     to control or respond adeq -- adequately if things went
 5     wrong, which is why I -- I asked for the heavy numbers of
 6     officers to be there.
 7            Q     Okay.   Now, Exhibit 29 then expressly states that,
 8     "We must avoid any attempts to create a riot." Do you see
 9     that?
10            A     From Drew Vetter?      Is that the same one?
11            Q     No.    That's the letter that you've been looking
12     at, the attachment to that e-mail.
13            A     Which -- which paragraph are you looking at?             I'm
14     sorry.
15            Q     It's in the second paragraph, fourth to last
16     sentence.
17            A     Okay.   I see it.
18            Q     It says, "We must avoid any attempts to create a
19     riot." Do you see that?
20            A     Yes.
21            Q     You recall there being specific concerns that the
22     protests would escalate into full-scale rioting at that
23     time?
24            A     It was in my mind from day one that it may
25     escalate into a full riot.         I don't -- I don't lead based on
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 402 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                153

 1     Monday, didn't get the numbers, called another meeting on
 2     Wednesday.     And I don't know if I told Dean to do this or
 3     Dean did it on himself -- himself.           He is an executive so he
 4     can call those meetings himself, but to still try to get
 5     those-- get those numbers up.
 6            Q     Okay.   Melissa Hyatt recalled you being at this
 7     April 24th 1:00 PM meeting--
 8            A     Okay.
 9            Q     -- and characterized it as a pretty desperate plea
10     for us needing help.
11            A     Okay.
12            Q     That doesn't help you refresh your recollection as
13     to whether or not there was a meeting with other agencies?
14            A     No.   But I can understand -- we needed those
15     numbers.     I can understand it.
16            Q     Okay.   Well, Melissa Hyatt also testified that
17     after this meeting it didn't result in a substantial amount
18     of additional mutual aid coming in and that you were
19     "extremely alarmed about the lack of commitments that we
20     were" getting -- "going to get for mutual aid".              Would you
21     would -- you say that's accurate?
22            A     Very much so.
23            Q     Okay.   What is your understanding as to why these
24     other counties were not providing more law enforcement
25     officers for mutual aid than they were providing?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 403 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             158

 1     into this operations order, but they were already set up to
 2     make that happen.
 3            Q     Okay.   Is it fair to say that the Baltimore City
 4     Police Department expected the protests on April 25th to be
 5     greater in size and severity than the previous protests that
 6     occurred prior to Saturday, April 25th?
 7            A     Yes.    Because you have -- you had potential of
 8     outside people coming in from different places in the United
 9     States.
10            Q     Okay.   Now if I could direct your attention --
11     we're on 33.      And if I could direct your attention to -- do
12     you see the Bates stamps on the bottom right-hand corner of
13     each page
14            A     Of each page --
15            Q     It says "City" 000 and then numbers?
16            A     Yes.    I do.
17            Q     If I can direct your attention to the page that's
18     Bates stamped City 00005660?
19            A     Got it.
20            Q     And if you go down to -- do you see VIII, External
21     Resources?
22            A     Yes.
23            Q     And if you go down to the bolded heading beneath
24     that where it says law enforcement support from other
25     jurisdictions.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 404 of 1474
                                  ORIGINAL TRANSCRIPT

                                                                                 171

 1     Partnership?
 2            A       Yes.
 3            Q       What are the organizations that are listed here?
 4            A       Say it again.   I didn't hear the last question.
 5            Q       What are the organizations listed here?
 6            A       I think, and I could be wrong, is they're part of
 7     a consortium in the downtown area that may be impacted.               I
 8     see the MTA down there which may have transportation that
 9     may be impacted in the downtown area.            And the Lexington
10     market, those are downtown businesses in the business
11     corridor.
12            Q       Okay.   Do you recall there being any coordination
13     between the Baltimore City Police Department and the City,
14     whether it's OEM or the mayor's office, to talk with these
15     groups or coordinate with these groups in terms of what
16     should be done in light of the protests?
17            A       I don't know.   Bill Mark (phonetic) is assigned --
18     was assigned to the Central District down there, so I don't
19     know.       I have no idea.
20                  MR. HWANG:    Okay.   If I could direct your attention
21          to 36 and if we can mark that as 36.           It's a e-mail
22          chain produced by the City at City 00045742.
23                    (EXHIBIT 36 MARKED FOR IDENTIFICATION)
24             A      I see it.
25                    BY MR. HWANG:
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 405 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             172

 1            Q     Now, you received the e-mail sent on April 25,
 2     2015 at 12:47 p.m. and you sent the e-mail on April 26, 2015
 3     at 12:20 p.m.; is that accurate?
 4            A     Yes.
 5            Q     Now, I believe you testified earlier that
 6     Stephanie Robinson was the deputy mayor, which was one of
 7     the persons that you reported to; is that accurate?
 8            A     She was the -- my direct report.          I was her direct
 9     report, I should say.
10            Q     Okay.   Now, in this e-mail, Stephanie Robinson
11     requested that the -- or stated that the City was requesting
12     from Baltimore County -- or strike that.            In this e-mail,
13     Stephanie Robinson was asking the Baltimore City Police
14     Department to specify what was requested from Baltimore
15     County and their response.         Do you see that?
16            A     I'm kind of confused what they're asking for
17     there, but I see it.
18            Q     Okay.   Well, it seems to me that Stephanie
19     Robinson is asking how many officers -- what resources were
20     requested from Baltimore County and, you know, what did they
21     say in response to that?
22            A     Okay.
23            Q     And you then forward it to Denisha (phonetic)
24     Martin and you say, did we do this?           Do you see that?
25            A     Yes.    I see that.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 406 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              174

 1     recollection as to what extent the Baltimore City Police
 2     Department was keeping the City up-to-date as far as the
 3     resources it was requesting and the resources that was
 4     receiving?
 5            A     No.
 6            Q     No?
 7            A     No, it doesn't refresh my memory.          It just says
 8     that -- that I can see Robinson asking for information.
 9            Q     Okay.   So you don't recall whether that
10     information was ever provided?
11            A     I'm -- I'm pretty sure.        I don't know for a fact,
12     but I'm pretty sure it was.
13            Q     Okay.   And the information that would have been
14     provided would be the numbers that were requested and the
15     numbers that were actually being received?
16            A     Yes.
17            Q     Now, do you recall how roll call was conducted on
18     April 25, 2015?
19            A     I recall a roll -- at least one -- there are a
20     couple of roll calls I was at but in specificity, no.
21            Q     Do you recall roll calls on April 25th being
22     conducted differently than roll calls are typically
23     conducted?
24            A     Yes.
25            Q     Okay.   How was it different?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 407 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 175

 1            A     We had a mass number of officers in our auditorium
 2     area, where they were getting briefed by Lieutenant Hyatt --
 3     Lieutenant Colonel Hyatt.
 4            Q     Okay.   And what were they getting briefed on?
 5            A     Everything that was in operations order.            She, I
 6     believe, if my memory serve -- serves me correctly, she was
 7     setting the tone of what she expected from officers in how
 8     they were going to be conducted.          We had a couple command
 9     officers sharing moments of pride in organization to get
10     their guys heads up and to get them focused.
11            Q     Okay.   When you say, "Operational orders," would
12     that have included the operations order that were marked as
13     Exhibit 17, Exhibit 33.        Those kind of operation orders?
14            A     Yes.    Or subsets thereof.
15            Q     Okay.   So the arrest procedure outlined in the
16     operational plan for April 25, 2015.           That would have been
17     shared during the roll call that occurred on April 25, 2015
18     by Melissa Hyatt at the auditorium; is that accurate?
19            A     If not an outline thereof.        It may not have been
20     word by word but the outline, the gist would've been, yes.
21            Q     Were you present for that roll call?
22            A     I was -- I was present for several roll calls.            If
23     that -- that specific one, I don't know.
24            Q     Okay.   Do you recall arrests not being a preferred
25     function being specifically discussed during the roll calls
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 408 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                176

 1     that you attended?
 2            A     That verbiage and wordage does not pop-up in my
 3     mind along those lines, but that would not have been
 4     unusual.     It's basically saying, use your discretion whether
 5     you need to arrest people.         They're doing their
 6     constitutional rights and not violating the law.              That's why
 7     we're there for.
 8            Q     Do you recall whether the mayor was present for
 9     any of these roll calls?
10            A     My mind says no. I don't think so.
11            Q     Okay.   Would the law enforcement officers provided
12     by way of mutual aid from outside jurisdictions, for April
13     25, 2015, would they have attended this roll call at the
14     auditorium?
15            A     I don't recall.      Good question, but I don't know
16     the answer to it.
17            Q     Okay.   Were the law enforcement officers who
18     actually did come on April 25, 2015, would they have been
19     expected to follow the guidelines in the operational plan
20     for that day?
21            A     Yes.
22            Q     Okay.   How would that be communicated to them?
23            A     Theoretically, they would have -- you --
24     theoretically, they should have had a briefing.              And as to
25     the question that you asked earlier, it would have been --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 409 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                              191

 1     think we -- if we had moved a lot faster, we could have
 2     gained control quicker.
 3            Q     Got it.    And if you had -- if the Baltimore City
 4     Police Department had more law enforcement officers, would
 5     it have allowed it to move quicker and to deescalate things?
 6                 MR. CORLEY:     Objection.    You can answer.
 7            Q     You can answer.
 8            A     If we had more resources, we would've been able to
 9     better control that entire scenario and we could anticipate
10     it better that those things were going to happen.              Yeah,
11     those resources would've made a dramatic difference.
12            Q     Okay.   And to the extent that wasn't understood or
13     realized before or after April 25, by that point, you
14     understood we need more resources.           Is that an accurate
15     thing to say?
16            A     I knew we needed more resources before that.
17            Q     Okay.   And did April 25, 2015, the events that
18     happened, did that confirm in your mind that, hey, unless we
19     get more resources, if things escalate, we're going to be in
20     trouble here.
21            A     Again, I already knew that before that.
22            Q     Okay.   So April 25, that just confirmed what you
23     knew before; is that accurate?
24            A     April 25 showed flaws that I already knew were
25     going to show.       Almost seven to eight days prior, I knew
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 410 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                               192

 1     that was going to happen.
 2            Q     Okay.   Now, were there concerns that things would
 3     escalate even beyond what happened on April 25, 2015.
 4            A     On?
 5            Q     Were there concerns that things would escalate
 6     even worse than what had happened on April 25, 2015.
 7            A     On what day?
 8            Q     After April 25, 2015.
 9            A     26th --
10                 MR. CORLEY:     Objection to form.
11            Q     Strike that.      So April 25, 2015, things happened
12     by Camden Yards.       Okay.   After that happened, were there
13     concerns, hey things may get even worse.
14                 MR. CORLEY:     Objection to form.
15                 MS. GROSS:    Counsel, please specify who's concerned
16          your inquiring about.
17            Q     Sure.   Mr. Batts, so April 25, 2015 happens at
18     Camden Yards, were you concerned that things would escalate
19     even further to the extent protests would continue after
20     that day?
21            A     I -- I was concerned that protests were going to
22     continue after that day.         I also knew that -- or also knew
23     that the potential was there to become worse.             Yes.    And
24     there again, I share with you I tend to think worst-case
25     scenario, not best-case scenario.           So my mind automatically
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 411 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             198

 1            A     I don't think that would be a word I would use.
 2            Q     Okay.   So after going around the city with your
 3     protective unit, did you eventually make your way to TOC?
 4            A     Back to the TOC?      Yeah.    Before -- before
 5     everything took place.        Yes.
 6            Q     Around what time would that have been?
 7            A     I don't recall -- I don't recall.
 8            Q     Would it have been like early afternoon, late
 9     afternoon?
10            A     It would -- it would've been probably before 4:00
11     I'm sure.
12            Q     Okay.   So after observing the city, go to the TOC
13     at around -- before 4:00.         And you were there continuously
14     until you tried to make your way to the eastern side of
15     Camden Yards?
16            A     Correct.
17            Q     Okay.   During the entire time when you were at the
18     TOC, before you go to the eastern side of Camden Yards, was
19     Melissa Hyatt there the entire time?
20            A     As far as I know, yes.
21            Q     Okay.   When did the mayor and Kaliope Parthemos
22     show up?
23            A     I don't recall.      I think it's after activity
24     started because news coverage -- because news coverage was
25     on and the sun was still up.         So sometime early evening.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 412 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             199

 1            Q     Okay.   Would that have been before the incidence
 2     at Pickles and --
 3            A     Yes.
 4            Q     Okay.   So they show -- did they show up before the
 5     property destruction and the violence that day?
 6            A     When you're saying and property destruct --
 7     destruction, we're talking about the start of Camden Yards
 8     issue?
 9            Q     Correct.
10            A     Yes.    They showed up before that.
11            Q     Okay.   And when you left to go to the eastern side
12     of Camden Yards, was the mayor and her chief of staff still
13     there at the TOC?
14            A     Yes.
15            Q     Okay.   Now, you said that you didn't eventually
16     get there because of something that happened on the western
17     side of Camden Yards eventually that you returned to the
18     TOC; is that accurate?
19            A     Correct.
20            Q     When you returned to the TOC, was the mayor and
21     chief -- her chief of staff still there?
22            A     I don't recall.      I think so but I don't recall.
23            Q     Okay.
24            A     I think the mayor and her chief of staff stayed
25     there until most of the things started to calm down in the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 413 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                             206

 1            Q     Do you know why the SWAT team was not deployed at
 2     Camden Yards?
 3            A     If I had to guess, not remembering well, but it's
 4     probably with the larger crowd.          You -- the Camden Yards was
 5     a sma -- small subset of the larger crowd.             You still had to
 6     get the large crowd back to its cars on the -- in the
 7     western area, and get them out of that area.
 8            Q     Okay.   So your testimony is that SWAT was not
 9     present at Camden Yards (Audio interference) district?
10            A     As far as I can recall, that -- that is correct.
11     That's my memory at this time.
12            Q     Okay.   So if you would have had an additional SWAT
13     team from an outside jurisdiction, they would presumably
14     have been sent to Camden Yards; is that accurate?
15                 MR. CORLEY:     Objection.
16            A     If we had --
17            Q     You can answer.
18                 MR. CORLEY:     You can answer.
19            A     If we had had extra resources, hopefully we would
20     have them staffed prior to that to anticipate that they were
21     going to go to convention centers, the inner harbor, the
22     places where you have your soft underbelly.             If you have the
23     proper resources, it's not to wait 'til people do it, it's
24     they anticipate that they're going to be there, and you put
25     those resources there to keep the people away from them.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 414 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             207

 1            Q     And at that time, the Baltimore City Police
 2     Department did not have those resources, correct?
 3            A     We had some resources around the baseball state --
 4     or around the baseball stadium, which limited us to be able
 5     to do any other things.        So we put them where we could,
 6     anticipating what -- where they would go, and that's the
 7     best that we could.       We needed extra resources, yes.
 8            Q     Okay.   Now, if I could direct your attention to
 9     39, please.     Actually 39 and 40.       And actually before we get
10     there, if I could -- actually if I can take you back to 34.
11            A     34?
12            Q     Yeah.   And specifically to the page Bates stamped
13     7602.
14            A     7602.   Okay.
15            Q     What is 7602?
16            A     If it's the same one I'm looking at, it's an
17     Incident Radio Communication Plan.
18            Q     Okay.   And again, this is part of the operational
19     plan for April 25, 2015; is that accurate?
20            A     It appears so -- It's dated as such.
21            Q     Okay.   Now, does this list the radio channels that
22     were being used on April 25t, 2015 during the protest?
23            A     It -- it lists what channels that you will build a
24     tactical response, which basically means you shut that
25     channel off to regular communication and it's only for that
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 415 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 216

 1     underbelly is.       They will go where your tourist locations
 2     are, your malls, they will go where liquor stores, like a
 3     7-Elevens.     You can anticipate that.        Some crowds will go
 4     where you have guns, they'll break into guns stores or pawn
 5     shops.     Some crowds will go to places where you have drugs,
 6     pharmacies, break into pharmacies.           If you know that those
 7     places are long -- along the route that you're at.               Mon --
 8     Mondawmin Mall, places like that.           You can put those -- you
 9     can put those resources there to prevent any damage being
10     done before it happens.
11            Q     Okay.    So how exactly would officers prevent
12     damage from happening if they were there?
13            A     Just set up a skirmish line, stand in formation.
14     The crowd knows that they're there.           Normally crowds are not
15     going to storm through those officers to get to those
16     locations.     They will divert and go to another direction.
17            Q     Right.    So -- I'm sorry.      Go ahead.
18            A     No.   Go ahead.     I was finished.
19            Q     So forming a skirmish line to hopefully deter
20     people from coming into the area, that's different than
21     ordering officers to not engage and to stay away; isn't that
22     accurate?
23            A     Say that one more time.
24            Q     Sure.    Forming in advance a skirmish line to deter
25     people from hitting a soft spot or coming to a soft spot
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 416 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                             273

 1            A     Okay.
 2            Q     To your recollection, does that accurately reflect
 3     the number of officers from outside jurisdictions by way of
 4     mutual aid that were available for April 27, 2015?
 5            A     I do not know.
 6            Q     Okay.   Now, at -- up to this point, the mutual aid
 7     that was coming in, by way of law enforcement officers, was
 8     still being arranged from police department to police
 9     department; is that accurate?
10            A     I -- I don't know.      To be acc -- to be correct.      I
11     don't know.
12            Q     Okay.   Now, in light -- the funeral for -- the
13     scheduled funeral for Freddie Gray on April 27, 2015, was
14     that on your radar?       Did you know in advance that was
15     scheduled?
16            A     Yes.
17            Q     All right.     And I believe you testified earlier
18     that you saw the funeral as being a possibility for a flash
19     point; is that accurate?
20            A     Yes.
21            Q     What did you mean by that?        How could it be a
22     flash point?
23            A     It's -- well then -- the entire weekend was an
24     emotional issue for the community, not only just community,
25     but the nation as a whole and all eyes from CNN to Fox to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 417 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              274

 1     MSNBC was on Baltimore and this issue.            Now, the gentleman
 2     whose -- who the focus is, is having a funeral which his
 3     family is going to be at and his mom is going to be at and
 4     the world's going to see all the pain that that family is
 5     going through and they're going to want to react.              To which
 6     you also had the high school that Freddie Gray graduated
 7     from put out this notice, this -- for lack of a better word,
 8     e-blast to all the high schools in the City of Baltimore,
 9     telling the kids to descend on this area, to do a purge.
10     And all of that was taking place within hours a funeral at
11     11:00, not knowing how long those services were going to go
12     in, and then these kids getting out of school at 14:30 on
13     the same day.      They had a possibility to be an atom bomb.
14            Q     Okay.   So if you look at Exhibit 58, which is
15     produced by the City as 11631.
16                  (EXHIBIT 58 MARKED FOR IDENTIFICATION)
17            A     Okay.
18            Q     It seems to come from the school police chief, and
19     that was e-mailed to you, among many others, but it refers
20     to an image that's been floating all through social media,
21     or that's what the e-mail states.           Is this the purge flyer
22     that you're referring to?
23            A     I never saw the purge flyer.         I was informed by my
24     staff that the purge issue had come up.
25            Q     Okay.   Were you taking rumors of a purge
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 418 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 275

 1     seriously?
 2            A     I was taking the rumors of everything seriously.
 3            Q     Okay.   Was these -- this possibility of a
 4     so-called purge, would that -- was that a particular concern
 5     of yours on that day?
 6            A     Yes.    Especially dealing with high school kids on
 7     the day that Freddie Gray was being buried, I think like two
 8     miles north of his high school.
 9            Q     If I could direct your attention to 59, produced
10     by the City as City 45302.
11                  (EXHIBIT 59 MARKED FOR IDENTIFICATION)
12            A     Okay.
13            Q     This reflects a threat to police officers.               Do you
14     recall this threat?
15            A     I do.   Yes.
16            Q     Okay And you do recall this threat being on April
17     27, 2015?
18            A     I do.
19            Q     Okay.   So you have Freddie Gray's funeral, you
20     have this rumors of a purge, you have this threat.               April 27
21     was shaping up to be a pretty big day; would you agree?
22            A     The potential was shaping up to be a pretty big
23     problem.
24            Q     Okay.   Was the Baltimore City Police Department
25     taking any additional steps in light of what may happen to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 419 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   276

 1     address these rumors or concerns?
 2            A     I don't know when you say anymore steps.            We asked
 3     -- tried to start steps eight days prior to any of this
 4     taken place, we reached out, we asked for resources, we
 5     asked for help.       We begged, we had multiple meetings, begged
 6     people to come and assist, they did not.            So we had to go
 7     into battle with the -- what we had to do the best that we
 8     can with what we had and that's what we did.
 9            Q     Right.    So things are escalating.        I mean, at this
10     point, April 27, you don't recall any discussions or
11     approaching the City saying, hey, we have an issue here.                 We
12     don't have enough manpower.
13            A     I did approach the City at -- or, we had -- we've
14     been having that conversation during the entire time.                 The
15     city hall was aware that we didn't have enough resources and
16     -- and knew what was happening.          They also knew that the --
17     the state police had been notified.           They also knew that's
18     our norm to notify the state police and that the state
19     police responds along those lines.           There's -- state police
20     did not respond.       They did not give us the numbers that we
21     were asking for.       Nor did they tried to give us the numbers
22     that we asked for.       They also were informed they could have
23     -- they could have brought the National Guard online.                 They
24     were aware from the -- the Colonel.           They did not bring the
25     National Guard online.        I don't know what else you think we
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 420 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             285

1                   (EXHIBIT 70 MARKED FOR IDENTIFICATION)
 2            A     Got it.
 3            Q     This was an e-mail produced by the City as 10586.
 4     And this is on April 27, 2015, at approximately 6:05 p.m. It
 5     says, "BPD is reporting the following assets on hand: 1,340
 6     sworn BPD, 80 outside jurisdiction, 700 vehicles." Does that
 7     appear accurate to you?
 8            A     I don't know if it's accurate or not, but I know
 9     we started when things started going awry, and I started
10     making phone calls.       We started getting heavy numbers in.
11            Q     Okay.   When you were making phone calls to whom?
12            A     When we had Pennsylvania -- we had the school
13     issue take place.       Kids came out of school, the platoons up
14     there engaged kids, kids were pushed south at Pennsylvania
15     and ended up at Pennsylvania, Northwood.            Large groups of
16     people out, they ended up burning the CVS.             We started
17     responding every unit possible in the City of Baltimore out
18     of the 85-90 square miles.         Every police officer was headed
19     for Pennsylvania North, crowds were started to break off in
20     many directions, store owners were being pulled out of their
21     -- their stores and being beaten.           I was pushed in Palmere
22     to move faster and I just felt that the organization was
23     overwhelmed and that we can come up -- come up to speed.              I
24     called Cathy Lanier at Washington DC and said I'm not
25     getting the support that I need from the State of Maryland.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 421 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              286

 1     I need help.      Would you -- would you help?         She said that
 2     she would slim down her resources and come as -- assist us.
 3     I had staff call Penn -- Philadelphia PD, see if they can
 4     send resources and help.         I called Bill Bratton in New York
 5     PD, see if he can send resources and help since I wasn't
 6     getting a response from the State of Maryland that I thought
 7     I should.     All -- all -- all of them said if they were to
 8     come, they can't come in without the governor's deputizing
 9     them since it's a different state.           I then called the mayor
10     and said we need to declare a state of emergency to get
11     officers in.      I think she made that call to the governor,
12     and that's where we were.
13            Q     Okay.   Do you recall at what point you called the
14     mayor to ask her to declare a state of emergency?
15            A     I actually said, I think we need to declare a
16     state of emergency.       I need to get these resources in if
17     they can.     I think that was about 1800, I could be wrong.           I
18     lost track of time.       I don't -- I don't really remember.
19            Q     Okay.   When you say -- was this when events were
20     erupting in Mondawmin?
21            A     We had -- they had -- they had moved beyond
22     Mondawmin and went southbound to Pennsylvania North and CVS
23     was broken into, looted, and set fire to and crowds started
24     to subdivide.      Some said they were going down to the city
25     hall to ransack city hall.         Some were pulling store owners
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 422 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             288

 1            Q     Okay.   Do you ever recall calling anyone in -- at
 2     the Office of Emergency Management asking for their help to
 3     get more resources?
 4            A     I would think most likely someone like Ganesha
 5     Martin.     I was given her -- I think I -- I delegated her to
 6     call Philadelphia PD and anywhere else, so they -- they may
 7     have been following up with the phone calls along those
 8     lines.      She used to work for Bob Maloney in that area so it
 9     would make sense that she probably would make that phone
10     call.
11            Q     Okay.   If I could direct you to 71.
12                  (EXHIBIT 71 MARKED FOR IDENTIFICATION)
13             A    Got it.
14             Q    This is produced by the City as 12096 and this is
15     an e-mail sent at 6:20 p.m. on April 27, 2015.
16             A    Yep.
17             Q    Do you recall where you were around that time?
18             A    This is at 6:20.      Most like -- I was bouncing
19     around the police station, talk, I was in and out, I was in
20     the field, I was all over the place.
21             Q    Okay.   In addition to calling the mayor and asking
22     her to declare a state of emergency, do you also recall
23     asking her around that time to call the national guard or do
24     something to help facilitate calling the national guard?
25             A    I -- I -- no. I surmised that when you declare a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 423 of 1474
                                 ORIGINAL TRANSCRIPT

                                                                               289

 1     state of emergency, you get all the state police officers
 2     that we had asked for eight days prior, all the national
 3     guard that we had asked for prior, and all the resources
 4     that we had asked eight days prior would be coming.
 5            Q     As a result of the declaration of a state of
 6     emergency.
 7            A     Yes.
 8            Q     Okay.    I am almost done here.       Can we take a short
 9     break before we finish up?
10            A     Nope.    I'm sorry.     I'm just getting pissed off
11     reliving it.       But keep on going, I'm good.
12                 MR. HWANG:    Mind if we take a five minute break
13          before we finish up?
14                 THE WITNESS:     Okay.
15                  (OFF THE RECORD)
16                 COURT REPORTER:      4:55 p.m. back on the record.
17                  BY MR. HWANG:
18            Q     Okay.    So if I could direct your attention to 73.
19                  (EXHIBIT 73 MARKED FOR IDENTIFICATION)
20            A     73.     Yes, sir.
21            Q     This was produced by the City as 11548.           Do you
22     see below where it says materials needed by BPD and it
23     proceeds to list various equipment and quantities?
24            A     Yes.
25            Q     Chest, leg, arm protection: 1,000 each; protective
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 424 of 1474
                                ORIGINAL TRANSCRIPT

                                                                               290

 1     riot clothes: 1,000 each; riot shields: 1,000 each; so on
 2     and so forth?
 3            A     Yes.
 4            Q     Do you recall requesting this equipment?
 5            A     Yes.
 6            Q     Okay.   I thought you testified earlier that it was
 7     your understanding that the BPD was sufficiently equipped,
 8     at -- at least as far as protective gear was concerned?
 9            A     Yes.    I had brought in a consultant to check our
10     viability to respond and they found a trailer full of
11     helmets that were sufficient, night st -- sticks, and
12     shields.     But what we found was that these things were
13     collapsing and were not up to snuff around the middle.                What
14     you see there is actually what they call "turtle gear" and
15     that's your chest, leg, arm protection.            Those things I'm
16     not familiar with and were not familiar with.             It's not as
17     -- used on the west coast as much.           My training team never
18     said that they wanted or needed it prior to this, but as
19     this got going because the guys were taking rocks and
20     bottles and hit -- and began hit on their shins and knees
21     and -- and elbows and things, we ordered this stuff.
22            Q     Okay.   Now, on April 27, 2015, when did the
23     rioting stop?       Do you recall?
24            A     On that Monday, I think, don't quote me on this,
25     we had large numbers of police and national guard in the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 425 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 291

 1     city, roughly about 2300 hours, mid, we were -- with those
 2     numbers -- we were able to gain control of the city.                  I
 3     think those numbers got pretty close to 3 -- to 4,000 police
 4     officers and national guards people at the time, which is
 5     the number that we asked for eight days prior.              If we had
 6     them on the front end, we probably wouldn't have had those
 7     issues.     But they numbered there, we were able to control
 8     the city for the next, I guess, eight or seven days that the
 9     protests were still going on.
10            Q     Okay, So things deescalated, rioting stopped and
11     -- that night, correct?
12            A     Yup.
13            Q     Okay.   If I could direct your attention to 77.
14                  (EXHIBIT 77 MARKED FOR IDENTIFICATION)
15            A     Sevent -- got it.
16            Q     This was a Baltimore Sun article published on May
17     27, 2015.
18            A     Okay.
19            Q     Title is "Batts Apologizes to Baltimore Officers
20     at Union Meeting."
21            A     Uh-huh.
22            Q     Now if you go to page 5 of this document.
23            A     Got it.
24            Q     Second to the last paragraph says: "In my
25     intuition, I didn't stay with it.           People said, 'We haven't
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 426 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             307

1                                    CERTIFICATE OF OATH
 2
 3     STATE OF FLORIDA
 4     COUNTY OF BROWARD
 5
 6         I, the undersigned, certify that the witness in
 7     the foregoing transcript personally appeared before
 8     me and was duly sworn.
 9
10     Identification:      Produced Identification
11
12
13
14
15
16
17
18
19                            _________________________
20                             TREY SIDENBENDER
21                             Court Reporter, Notary Public
22                             State of Florida
23                             Commission Expires: 08/15/2021
24                             Commission Number:       GG134817
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 427 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             308

1                                    REPORTER'S CERTIFICATE
 2
 3    STATE OF FLORIDA
 4    COUNTY OF BROWARD
 5
 6         I, TREY SIDENBENDER, Notary Public in and for the
 7     State of Florida at Large, do hereby certify that I
 8     made an accurate and complete digital recording of
 9     the deposition in the above-styled case.
10
11              I further certify that I am not a relative,
12     employee, attorney or counsel of any of the parties,
13     nor am I a relative or employee of any of the parties
14     attorney or counsel connected with the action, nor
15     financially interested in the action.
16
17              Dated this 28th day of March, 2021.
18
19
20
21
22                 __________________________________
23                         TREY SIDENBENDER
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 428 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             309

1                     CERTIFICATE OF TRANSCRIPTIONIST
 2
 3     STATE OF FLORIDA
 4     COUNTY OF BROWARD
 5
 6     I, the undersigned, a Notary Public within the State of
 7     Florida do hereby certify:
 8
 9     That the said proceedings were taken and recorded by
10     electronic means at the time and place therein set forth
11     and transcribed under my direction and supervision and that
12     the testimony as typed is a true, accurate, and complete
13     transcript of the official recording.
14
15            I further certify that I am not a relative,
16     employee, attorney or counsel of any of the parties nor
17     am I a relative or counsel connected with the parties'
18     attorneys or counsel associated with the action, nor am
19     I financially interested in the outcome of the action.
20
21     Submitted on: March 28th, 2021
22
23                        ______________________
24                        IAN WALLACH
25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 429 of 1474




                    EXHIBIT 11
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 430 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                          DEAN PALMERE
                         December 17, 2020
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 431 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             1

1                IN THE UNITED STATES DISTRICT COURT
 2                    FOR THE DISTRICT OF MARYLAND
 3                          NORTHERN DIVISION
 4
 5    CHAE BROTHERS LIMITED                 )
      LIABILITY COMPANY, et al.,            )
 6                                          )
                   Plaintiffs,              )
 7                                          )Civil Action
      v.                                    )No.
 8                                          )1:17-cv-01657-
                                            )    SAG
 9    MAYOR & CITY COUNCIL OF               )
      BALTIMORE, et al.,                    )
10                                          )
                                            )
11                 Defendants.              )
12
13
14             Deposition of DEAN PALMERE taken via
15    remote videoconferencing of all participants,
16    beginning at 1:04 p.m. on December 17, 2020,
17    before Eleanor J. Schwandt, Registered Merit
18    Reporter and Notary Public.
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 432 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             2

1     APPEARANCES:
 2
             PETER K. HWANG, ESQ.
 3           SUNG & HWANG LLP
               9256 Bendix Road - Suite 19052
 4             Columbia, Maryland 21045
               410.772.2324
 5             phwang@sungandhwang.com
               for the Plaintiffs
 6
             SARA E. GROSS, ESQ.
 7           HANNA MARIE C. SHEEHAN, ESQ.
             BALTIMORE CITY DEPARTMENT OF LAW
 8             100 North Holliday Street
               Baltimore, Maryland 21202
 9             410.396.3947
               sara.gross@baltimorecity.gov
10             for the Defendants Mayor and
               City Council of Baltimore
11
12    ALSO PRESENT:        MARYANDREINA ROJAS,
                           Videographer
13
                          - - - - - - - -
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 433 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             3

1
2                         I N D E X
 3    DEPONENT:       DEAN PALMERE                     PAGE
 4         Examination by Mr. Hwang                      8
 5         Examination by Ms. Gross                      199
 6         Re-Examination by Mr. Hwang                   207
 7                    E X H I B I T S
 8    DEAN PALMERE EXHIBITS                   1st MENTIONED
 9    Exhibit 01 - Subpoena Package                      15
10    Exhibit 02 - Protective Order and
11    Agreement                                          16
12    Exhibit 03 - Amended Complaint                     25
13    Exhibit 04 - Response Guide for Critical
14    Incident, CITY 00005465                            27
15    Exhibit 05 - General Order T-7                     29
16    Exhibit 06 - MD Code Criminal Law,
17    10-201                                             38
18    Exhibit 07 - MD Code Criminal Law,
19    3-904                                              38
20    Exhibit 08 - CITY00010336                          40
21    Exhibit 09 - CITY00010224-32                       40
22    Exhibit 10 - CITY00004537                          40
23    Exhibit 11 - CITY00010392-96                       40
24    Exhibit 12 - CITY00044190                          47
25    Exhibit 13 - CITY00005798                          49
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 434 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             4

1     DEAN PALMERE EXHIBITS                   1st MENTIONED
 2    Exhibit 14 - CITY00044216                      51
 3    Exhibit 15 - CITY00015586                      54
 4    Exhibit 16 - CITY00040945                      58
 5    Exhibit 17 - CITY00009552-55                   59
 6    Exhibit 18 - CITY00009496                      77
 7    Exhibit 19 - CITY00007498                      81
 8    Exhibit 20 - CITY00007492                      81
 9    Exhibit 21 - CITY00009618-19                   90
10    Exhibit 22 - CITY00008781                      94
11    Exhibit 23 - CITY00008860                      94
12    Exhibit 24 - CITY00053351                      94
13    Exhibit 25 - CITY00008777                      94
14    Exhibit 26 - CITY00001315-17                   102
15    Exhibit 27 - CITY00040254-58                   104
16    Exhibit 28 - CITY00007422                      106
17    Exhibit 29 - CITY00008422                      108
18    Exhibit 30 - CITY00041447                      113
19    Exhibit 31 - CITY00005656-61                   114
20    Exhibit 32 - CITY00005695                      123
21    Exhibit 33 - CITY00041208                      128
22    Exhibit 34 - CITY00007595-7689                 129
23    Exhibit 35 - CITY00040259                      136
24    Exhibit 36 - CITY00043672
25    Exhibit 37 - CITY00041513
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 435 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             5

1     DEAN PALMERE EXHIBITS                   1st MENTIONED
 2    Exhibit 38 - CITY00021802-06                   147
 3    Exhibit 39 - CITY00021807-12                   147
 4    Exhibit 40 - CITY00008818-21                   161
 5    Exhibit 41 - CITY00021529-60                   164
 6    Exhibit 42 - CITY00053393-96
 7    Exhibit 43 - CITY00009993
 8    Exhibit 44 - CITY00005547-52
 9    Exhibit 45 - CITY00006498-6596
10    Exhibit 46 - CITY00005465-5541
11    Exhibit 47 - CITY00040223-24                   168
12    Exhibit 48 - CITY00045303                      176
13    Exhibit 49 - CITY00045272
14    Exhibit 50 - CITY00013301-06                   171
15    Exhibit 51 - CITY00040413                      179
16    Exhibit 52 - CITY00041194                      179
17    Exhibit 53 - CITY00012113                      179
18    Exhibit 54 - CITY00046285                      179
19    Exhibit 55 - CITY00011631                      181
20    Exhibit 56 - CITY00045302                      182
21    Exhibit 57 - CITY00046343
22    Exhibit 58 - CITY00000736                      184
23    Exhibit 59 - CITY00010660                      184
24    Exhibit 60 - CITY00053858                      184
25    Exhibit 61 - CITY00010998                      186
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 436 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             6

1     DEAN PALMERE EXHIBITS                   1st MENTIONED
 2    Exhibit 62 - CITY00016847-63                   186
 3    Exhibit 63 - CITY00021675-715                  186
 4    Exhibit 64 - CITY00025873-913                  186
 5    Exhibit 65 - CITY00046159
 6    Exhibit 66 - CITY00010586                      192
 7    Exhibit 67 - CITY00012051
 8    Exhibit 68 - CITY00013006
 9    Exhibit 69 - CITY00012139
10    Exhibit 70 - CITY00021354                      194
11    Exhibit 71 - CITY00018202                      195
12
13
14
15    DIRECTIONS NOT TO ANSWER              NONE
16    REQUESTS MADE FOR DOCUMENTS           NONE
17
18    ERRATA SHEET/DEPONENT'S SIGNATURE              PAGE 212
19    CERTIFICATE OF REPORTER                        PAGE 213
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 437 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             7

1                       THE VIDEOGRAPHER:        We are now
 2    on the record in the matter of Chae Brothers
 3    Limited Liability Company versus Mayor and
 4    City Council of Baltimore.           Today's date is
 5    December 17th, 2020.         The time is 1:05 p.m.
 6    This is the video recorded deposition of Dean
 7    Palmere taken via Zoom.
 8                      My name is Maryandreina Rojas.
 9    I am the camera operator representing
10    CourtScribes.       The court reporter is Eleanor
11    Schwandt with CourtScribes.
12                      Will counsel please introduce
13    themselves.
14                      MR. HWANG:      Good afternoon.
15    Peter Hwang, representing all the plaintiffs.
16                      MS. GROSS:      Good afternoon.
17    Sara Gross and Hanna Sheehan representing the
18    Mayor and City Council, Baltimore.
19                      THE WITNESS:       I'm Dean Palmere.
20                      THE VIDEOGRAPHER:        Can the
21    court reporter please swear in the witness.
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 438 of 1474
                             ORIGINAL TRANSCRIPT

                                                                             8

1                           DEAN PALMERE,
 2           the witness herein, having first been
 3           duly sworn on oath, was examined and
 4           testified as follows:
 5                          EXAMINATION
 6    BY MR. HWANG:
 7         Q.      Good afternoon, Mr. Palmere.           As
 8       you know, my name is Peter Hwang, and I
 9       represent the plaintiffs in this action who
10       are suing the Mayor and City Council of
11       Baltimore for, among other things, damages
12       to plaintiff's property and businesses.
13                      As you may know, we are here
14       for a deposition which will consist of me
15       asking you questions and you providing
16       responses to those questions.
17                      As you can see on the Zoom,
18       there is a court reporter here.            She is
19       transcribing my questions and your
20       responses.     As such, it is important that
21       you answer my questions verbally.            Please
22       do not answer with a gesture, like a head
23       nod or sounds like mm-hmm.          As you can
24       imagine, it is hard for the court reporter
25       to transcribe such responses.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 439 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         20

1        handled a security portfolio to assign
 2       security officers to different locations.
 3         Q.      Why did you leave Wolf Professional
 4       Security?
 5         A.      To join Guntry of Maryland.
 6         Q.      You left voluntarily?
 7         A.      Yes, sir.     It is owned by the same
 8       owners.
 9         Q.      Okay.    Prior to being employed at
10       Wolf Professional Security where were you
11       employed?
12         A.      Baltimore Police Department.
13         Q.      And during what time period were
14       you employed by the Baltimore Police
15       Department?
16         A.      June of 1990 to June of 2018.
17         Q.      Did you retire from the force?
18         A.      Yes, sir.
19         Q.      If you can kindly walk me through
20       your work history with the Baltimore City
21       Police Department, perhaps going by title
22       or rank, and if you could provide the time
23       periods in which you held that and what
24       your duties were, please.
25         A.      Yes, sir.     In June of '90 I was
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 440 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         47

1        So there was quite a bit of discussion
 2       regarding assets and resources.
 3         Q.      Okay.    Let's move on to Exhibit 12.
4        Exhibit 12 is an e-mail chain produced by
 5       the City, Bates stamped CITY 00044190.
 6         A.      Okay.
 7         Q.      The first e-mail that was sent on
 8       April 19th at 1:41 p.m., you received this
 9       e-mail, correct?
10         A.      Yes, sir.
11         Q.      Okay.    So Freddie Gray passes away
12       on April 19th, 2015.        When he passes away
13       does anything change with respect to the
14       department's approach towards protests
15       after Freddie Gray's death?
16         A.      I believe that there was concern
17       that it would become very disruptive.
18         Q.      How did plans change, if they did,
19       as a result of that concern?
20         A.      I'm not sure what you mean, how did
21       plans change.
22         Q.      Sure.    So Freddie Gray passes away
23       on April 19th.       You said that there was a
24       concern that things would become more
25       disruptive.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 441 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         49

1          A.       25th.
 2         Q.      25th, the Saturday?
 3         A.      Yes, sir.
 4         Q.      While we are talking about
 5       resources, if I could direct your attention
 6       to Exhibit 13, a document produced by the
 7       City, Bates stamped CITY 00005798.
 8         A.      Yes, sir.
 9         Q.      Do you know what Exhibit 13 is?
10       I'll let you look through it.
11         A.      State Law Enforcement Coordinating
12       Council Request.
13         Q.      Are you familiar with these
14       requests?
15         A.      I believe this is, it is called a
16       SLECC request, where the commissioner gives
17       authority for other agencies to operate
18       within the City limits.
19         Q.      Okay.    Now, this is dated April
20       20th, one day after Freddie Gray's death,
21       correct?
22         A.      Yes, sir.
23         Q.      Now, if you look at the first
24       sentence in the body of Exhibit 13, it says
25       that the Department will prepare to conduct
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 442 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         50

1        a coordinated effort in response to
 2       possible protest activity.          Do you see
 3       that?
 4         A.      Yes, sir.
 5         Q.      Did Freddie Gray's death prompt
 6       this coordinated response?
 7         A.      To my knowledge, yes, sir.
 8         Q.      And how was the Department going to
 9       make a coordinated response?
10         A.      With other agencies, either being
11       on call or available to stage at locations
12       throughout the City.
13         Q.      Okay.    Were all decisions then to
14       be made at a certain level and by certain
15       people?
16         A.      When -- well, that's what the ICS
17       would be for, yes, sir.
18         Q.      And was that established like at
19       this time?
20         A.      Again, I don't recall specifically.
21       But I would -- I don't recall specifically,
22       but I would think so.
23         Q.      Okay.    At this time do you recall
24       whether there was any structure put into
25       place as to who would be making decisions
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 443 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         52

1        seems to think that switching out incident
 2       commanders during an event is a bad idea.
 3       Do you see that?
 4         A.      Yes, sir.
 5         Q.      Do you agree with that?
 6         A.      Again, I don't recall this
 7       specifically.      And again, I don't
 8       necessarily agree with it or disagree with
 9       it.
10         Q.      You don't have an opinion one way
11       or another?
12         A.      Well, again, I don't know what the
13       relief factor would have been.           Obviously,
14       incident commander can't work 24/7, so,
15       again, I don't recall this specifically,
16       what the timeline was.         But they would have
17       had to have alternated eventually.
18         Q.      Well, if I could direct your
19       attention back to Exhibit 13.           So as you
20       mentioned, Exhibit 13 is a SLECC request,
21       and it is by the Baltimore City Police
22       Department to the State Law Enforcement
23       Coordinating Council for additional
24       resources.     At this time did the Baltimore
25       City Police Department have enough
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 444 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         53

1        resources on its own to handle things,
 2       handle the protests?
 3         A.      Not, my opinion is no.
 4         Q.      And because it didn't have enough
 5       resources, that's why it was requesting
 6       resources from outside jurisdictions,
 7       correct?
 8         A.      Yes, sir.
 9         Q.      Now, the end of Exhibit 13 states
10       that personnel shall have riot equipment on
11       hand.    Do you see that?
12         A.      Yes, sir.
13         Q.      At that time were there any
14       discussions within the Department about
15       instructing patrol or officers to have riot
16       equipment on hand?
17         A.      I don't know if it was specifically
18       at this time.      But there was a time where
19       the officers were requested to have their
20       riot equipment on hand.
21                      In fact, it was supposedly to
22       always be available.        But we had to acquire
23       some additional equipment, and it was
24       coming in at different times.
25         Q.      Okay.    Were there any discussions
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 445 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         57

1        conversations to it.
 2         Q.      Okay.    I don't need dates, but, I
 3       mean, what do you recall about the
 4       discussions?
 5         A.      That, obviously, we were to act
 6       professional, and not to look militarized.
 7       I know that that term was used at some
 8       point.    To be professional.        And then, so,
 9       again, I don't recall specific
10       conversations to this at the time.
11         Q.      Sure.    When you say you do recall
12       concerns that police officers should not
13       look or act militarized --
14         A.      Yes, sir.
15         Q.      -- you don't recall any discussions
16       about whether officers should wear riot
17       gear and whether that would make them look
18       militarized?
19         A.      That was part of it.         It wasn't
20       that they weren't to wear riot gear.             It is
21       to wear it, you know, specifically when
22       there was a need, need to have it on.             If
23       there was parts of the protest that were
24       very peaceful, that weren't threatening,
25       where officers would be in what we call
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 446 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         58

1        Class B uniform, and if things started to
 2       get out of control, then officers would
 3       wear their, what they called a turtle gear
 4       at the time.
 5         Q.      So there were no discussions
 6       whether to instruct officers specifically
 7       not to wear riot gear until it became
 8       necessary?
 9         A.      Again, I don't recall specifically
10       what conversations regarding that.            But I
11       do recall that it was discussed, that
12       officers would not be in their turtle gear
13       at all times.
14         Q.      And was this discussed before April
15       25th?
16         A.      I don't recall, sir.
17         Q.      I'm sorry?
18         A.      I don't recall specific dates, no,
19       sir.
20         Q.      If I could direct your attention to
21       16.    It is an e-mail produced by the City,
22       Bates stamped CITY 00040945.
23         A.      Yes, sir.
24         Q.      You are a party to this e-mail,
25       correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 447 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         68

1        procedure would be put into place?            For
 2       example, hey, before you make an arrest,
 3       ask first?
 4         A.      I don't recall specifically.           I
 5       just recall that there were certain
 6       incidents where they would try to mediate
 7       arrests or confer, get a legal opinion
 8       regarding an arrest.
 9         Q.      Sorry, did you say mediate arrests?
10         A.      I'm sorry?
11         Q.      I didn't hear what you said.           Did
12       you say mediate arrests?
13         A.      Try to, try to mediate an incident
14       before an arrest.
15         Q.      Got it.     Would you say that's
16       different from how things were done before
17       the protests or under normal circumstances?
18         A.      Yes.
19         Q.      And why the change for the
20       protests?
21         A.      I think it was for the safety of
22       everyone and not to cause basically more of
23       a riot, or if there was a peaceful protest
24       where you had an agitator or two, regarding
25       an incident, the course of action that
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 448 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         69

1        would be taken, basically for everyone's
 2       safety.
 3         Q.      Okay.    Do you recall any incidents
 4       when an officer wanted to make an arrest
 5       but he was told not to, hey, let's try to
 6       mediate this first?
 7         A.      Not specifically, no.
 8         Q.      If you don't recall a specific
 9       officer or specific incident, do you recall
10       there being incidents where that happened?
11         A.      Yes.    But, again, I don't recall
12       the details.      I just remember clergy and
13       other interrupters that were led by the
14       commanders in the Police Department that
15       would deescalate certain things.            And this
16       was even prior to, sometimes prior to an
17       assembly or a protest in the evening as
18       well.
19         Q.      Okay.    So who made this, who made
20       the decision to employ this different
21       procedure?     In other words, before an
22       arrest is made, let's try to mitigate it
23       first or mediate it first?
24         A.      The Commissioner, Batts at the
25       time, was discussing it with, and I think
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 449 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         77

 1       was communicated that was to be employed?
 2         A.      I don't recall specifically.           I
 3       would have to refer to a document.
 4         Q.      Okay.    Was there a procedure
 5       employed or communicated down the line?
 6         A.      Not that I recall specifically.
 7         Q.      But there was a general
 8       instruction, hey, before you make an
 9       arrest, try to mediate; is that correct?
10         A.      Yes.
11         Q.      And that originated from former
12       Police Commissioner Anthony Batts?
13         A.      Yes, sir.
14         Q.      Do you know whether that was
15       discussed with the City?
16         A.      I do not.
17         Q.      Okay.    I would like to direct your
18       attention to Exhibit 18.
19         A.      Yes, sir.
20         Q.      It is e-mail produced by the City,
21       Bates stamped CITY 00009496.           Now, it was
22       sent to all BPD and Broadcast, so you would
23       have received this, correct?
24         A.      Yes, sir.
25         Q.      Now, this e-mail cancels leave for
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 450 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         78

1        April 25th, 2015, correct?
 2         A.      Yes, sir.
 3         Q.      So when was a decision made to
 4       cancel leave for April 25th, 2015?
 5         A.      I don't recall.       It looks like by
 6       e-mail, April 22nd.
 7         Q.      Why was leave canceled for April
 8       25th, 2015?
 9         A.      In preparation for protests.
10         Q.      Okay.    And was the decision to
11       cancel leave for April 25th made because
12       otherwise the Baltimore Police Department
13       would not have sufficient resources or
14       officers to handle the protests?
15         A.      Correct.
16         Q.      Who made the decision to cancel
17       leave?
18         A.      The commissioner.
19         Q.      And just moving forward when you
20       refer to "the commissioner" can I assume
21       you mean Anthony Batts?
22         A.      Yes, sir.
23         Q.      Now, what discussions were there
24       about canceling leave for April 25th?
25         A.      I don't recall specific
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 451 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         80

1        exhibits.     So whoever, basically the
 2       executive staff and command staff at the
 3       time.
 4         Q.      Got it.     So all those persons would
 5       have been involved in discussions as to
 6       whether to cancel leave?
 7         A.      Normally, if leave was to be
 8       canceled, there were certain special events
 9       that we always cancel leave for, so 4th of
10       July, New Year's Eve, so this, because it
11       was a significant incident, would have
12       required leave cancellation.
13         Q.      Okay.    I'm sorry.      My question was,
14       so all the persons that you named --
15         A.      Mm-hmm.
16         Q.      -- they should have been involved
17       in the discussion to cancel leave for April
18       25th?
19         A.      They may, they may have.          Again, I
20       don't know if all of them were there during
21       this particular time or not.           But that
22       would be the main group, would be
23       lieutenant colonels and above, that that
24       would have been discussed with.
25         Q.      If I could direct your attention to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 452 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         81

1        Exhibits 19 and 20.        19 is an e-mail
 2       produced by the City, Bates stamped CITY
 3       00007498, and 20 is an e-mail Bates
 4       stamped, produced by the City, Bates
 5       stamped CITY 00007492.
 6         A.      Yes, sir.
 7         Q.      Now, you sent the e-mails reflected
 8       as Exhibits 19 and 20, correct?
 9         A.      Yes, sir.
10         Q.      Now, if I could direct your
11       attention to Exhibit 19.          Do you remember
12       who Pete Evans is?
13         A.      I don't remember him specifically.
14       A commander in Baltimore County police.
15         Q.      And Exhibit 19 is a request for
16       mutual aid; isn't that correct?
17         A.      Yes, sir.
18         Q.      Exhibit 20, you also sent this
19       e-mail, correct?
20         A.      Let me pull it up.
21                      Yes, sir.
22         Q.      And Exhibit 20 is a request to
23       request mutual aid from, is it Howard
24       County and also Anne Arundel County?
25         A.      Yes, sir.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 453 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         82

1          Q.       And both of these you had sent on
 2       April 22nd, 2015, correct?
 3         A.      Yes, sir.
 4         Q.      Now, the decision to cancel leave
 5       had already been made, and additional
 6       resources were previously also requested
 7       from the state, as reflected in a prior
 8       exhibit.     So at this point why was there
 9       still a need to request these additional
10       resources from these other specific
11       jurisdictions?
12         A.      I believe, based on the way I
13       recall this is I had reached out to several
14       jurisdictions asking for assistance.             And
15       again, I don't remember the timelines.
16       Several of their -- a representative from
17       each agency, I think it was state police,
18       Baltimore County, Howard County, PG County,
19       maybe Montgomery County, Anne Arundel
20       County, sent the representative, and we
21       discussed the upcoming protests and the
22       need for mutual aid and specifically what
23       they could send us.        So that's what
24       precipitated from these e-mails.
25         Q.      Okay.    So when was the decision
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 454 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         83

1        made to request these resources?
 2         A.      It looks like around April 22nd.
 3         Q.      Who made the decision to request
 4       these resources?
 5         A.      Commissioner Batts asked that I
 6       reach out to other agencies, seeking
 7       assistance.
 8         Q.      And you had a discussion with him
 9       about requesting these additional
10       resources, correct?
11         A.      Yes, sir.
12         Q.      What did you guys discuss about the
13       need to, why the need to request these
14       additional resources?
15         A.      Based on our staffing levels at the
16       time, and to be able to keep up with
17       regular operations, and, again, I believe
18       we anticipated several protests around the
19       city, and simply didn't have the resources,
20       even with leave canceled, to cover them for
21       significant periods of time and keep up
22       with daily operations, calls for service
23       and things of that nature.
24         Q.      Okay.    So what discussions were
25       there about the lack of resources or about
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 455 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         86

1        Exhibits 19 and 20, the Baltimore City
 2       Police Department is requesting mutual aid.
 3       Are surrounding jurisdictions required to
 4       provide that mutual aid at this point?
 5         A.      They are not required to, no, sir.
 6         Q.      Now, during her testimony Melissa
 7       Hyatt testified that it was clear, prior to
 8       April 25th, with the numbers that were
 9       coming in, that the surrounding
10       jurisdictions would not provide enough
11       mutual aid for the needs of the Baltimore
12       City Police Department.         Do you agree with
13       that?
14         A.      Yes, sir.
15         Q.      Are you familiar with the Baltimore
16       Regional Emergency Assistance Compact?              It
17       is also referred to as the acronym BRAC.
18         A.      No, sir.     I believe we were using
19       the SLECC form for mutual aid requests.
20         Q.      But I guess you understood at that
21       time that surrounding jurisdictions were
22       not required to provide you with mutual
23       aid, correct?
24         A.      Correct.
25         Q.      At this point, any talk about
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 456 of 1474
                             ORIGINAL TRANSCRIPT

                                                                         97

1        6:16 p.m. on April 23rd.
 2         A.      Yes, sir.
 3         Q.      It says:     "Crowd got rowdy.        2
 4       arrested.     Seems to have calmed down
 5       somewhat."
 6         A.      Okay.
 7         Q.      Now, when you were in command, and
 8       at these protests, when arrests were made,
 9       did you find that making arrests helped
10       disperse the crowd and calm things down?
11         A.      It didn't help disperse the crowd
12       that I recall.       But it took whatever
13       agitator -- I don't recall this specific
14       arrest in the e-mail.         But it would diffuse
15       or take the agitator away from things.
16         Q.      By taking the agitator away from
17       things, would it help diffuse the
18       situation?
19         A.      At times, yes.
20         Q.      Do you recall these arrests
21       agitating the crowd or making things worse?
22         A.      I don't recall.
23         Q.      Now, Exhibit 25 -- strike that.
24                      MR. HWANG:      Actually, Sara, do
25       you want to take a quick break right now
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 457 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        100

 1       whether arrests should be made?
 2         A.      Not specifically, no.
 3         Q.      Okay.    Generally?
 4         A.      Not generally, no.
 5         Q.      When I say emergency management, do
 6       you know what I'm referring to?
 7         A.      Yes, sir.
 8         Q.      Or the Office of Emergency, is it
 9       the OPDOM, the Office of Emergency
10       Management?
11         A.      Yes, sir.
12         Q.      Would you have discussions with
13       others at that office aside from Robert
14       Maloney?
15         A.      Not that I recall.        I mean I knew
16       individuals that worked there.           I don't
17       recall any specific conversations.            Connor
18       Scott was, he is in the e-mail, he was at
19       OEM.
20         Q.      Do you recall having discussions
21       with him, though?
22         A.      No, sir.
23         Q.      Sorry, that was a no?
24         A.      No, sir.     I'm sorry.
25         Q.      Do you know the name David
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 458 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        101

1        McMillan?
2          A.      Yes, sir.
3          Q.      Do you recall having discussions
4        with David McMillan during the Baltimore
5        riots?
6          A.      No, sir, not directly.
7          Q.      Now, Exhibit 25, the e-mail sent at
 8       6:46 p.m., Robert Maloney says:            "Keep me
 9       posted with intel.        Mayor is asking."
10         A.      Exhibit 25.      I hit the wrong
11       button.     Yes, sir.
12         Q.      Did you have any discussions with
13       the mayor to provide her some intel or give
14       her some idea of what is going on or what
15       may go on?
16         A.      I'm sorry, could you repeat the
17       first part.
18         Q.      Did you have any discussions with
19       the mayor to give her intelligence or to
20       provide her with an explanation as to what
21       is going on or what may happen?
22         A.      Not that I recall.
23         Q.      Do you ever recall having
24       discussions with the mayor directly?
25         A.      Not during this time.         I talked to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 459 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        104

 1       that point we had some mutual aid from
 2       surrounding jurisdictions.          And it was
 3       being handled like the other protests would
 4       have been as far as resources.
 5         Q.      But there weren't any specific
 6       plans as to how to deal with this very
 7       specific agitator?
 8         A.      Again, I think we were involving
 9       grassroots people, grassroots organizations
10       into the mix.      But I don't recall a set
11       plan to say this is how we are going to
12       deal with this group.
13         Q.      Okay.    And nothing had changed?
14       Right?    So even at this point, with the
15       mutual aid that you were receiving, there
16       still was not enough resources to, as far
17       as what you thought was needed to handle
18       the protest, correct?
19         A.      No, sir.
20         Q.      No, meaning --
21         A.      We did not have enough resources,
22       no, sir.
23         Q.      If I could direct your attention to
24       Exhibit 27.
25         A.       Okay.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 460 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        116

 1       correct?
 2         A.      No, sir.
 3         Q.      Now, were these plans in place, by
 4       these plans I mean the special operations
 5       section reflected in 31, for the protests
 6       on April 25th, were they also in place,
 7       although not listed, during the protest for
 8       April 22nd?
 9         A.      I don't recall.       I know special
10       operations was available.          But I don't know
11       what equipment we had for them at the time
12       because we had to acquire them equipment as
13       well, and I don't know the timeframe of
14       when we were able to get them equipment as
15       well.
16         Q.      Between April 22nd and April 25th
17       would you agree that the protests were
18       escalating?
19         A.      Yes, sir.
20         Q.      And as protests escalated, did the
21       Baltimore City Police Department, you know,
22       increase plans or change plans to address
23       that?
24         A.      Yes, sir.
25         Q.      The use of arrest team, arrest
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 461 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        123

1        decisions on the ground or through the
2        intelligence of incident command.
3          Q.      Sure.    Were mutual aid resources,
4        were they told not to make arrests, to pass
5        them through the Baltimore City Police
6        Department first?
7          A.      I don't recall that.
8          Q.      All right.      The last page of
9        Exhibit 31 refers to the Shock Trauma Gala.
10         A.      One second.
11                      I'm sorry.      The Shock Trauma
12       Gala?
13         Q.      Yes.
14         A.      Yes, sir.
15         Q.      Do you recall that being scheduled
16       and then canceled?
17         A.      I believe it was canceled, yes,
18       sir.
19         Q.      Okay.    Do you know if the Baltimore
20       City Police Department provided any input
21       as to whether it should be canceled?
22         A.      That I don't recall.
23         Q.      If I could direct your attention to
24       32, which is an e-mail produced by the
25       City, CITY 00005695.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 462 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        132

 1       correct?
 2         A.      Yes, sir.
 3         Q.      Did you, in fact, serve in that
 4       role during the protests on April 25th,
 5       2015, as indicated here?
 6         A.      I don't, I don't recall
 7       specifically, because I know Chief Hyatt at
 8       the time was assuming a lot of the incident
 9       command role.      Even though it was
10       documented this way, there was other things
11       that were I guess a bit more fluid with
12       other agencies and meetings and things of
13       that nature.
14         Q.      What does that mean exactly?           Why
15       were you listed as the incident commander
16       and unified commander, but why did Melissa
17       Hyatt take more of that role on?
18         A.      I think just based on different
19       directions that we may have been pulled at
20       the time.
21         Q.      What different directions?
22         A.      With other meetings or planning or
23       just how things unfolded.          Again, you know,
24       I don't recall specifically all the events
25       as they unfolded at the time.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 463 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        160

 1       what the specifics were.          This is mainly
 2       pertaining to patrol.
 3         Q.      Okay.    During that time do you
 4       recall mobile field forces being deployed
 5       to attend to incidents like this?
 6         A.      I don't recall if they were
 7       deployed this specific night.           Ultimately,
 8       I know that they were deployed at some
 9       point.
10         Q.      Would you have made the decision to
11       deploy them or would someone else have made
12       it?
13         A.      Generally, the chief of patrol
14       would coordinate that.
15         Q.      Okay.    Well, I mean, this helps you
16       remember what happened on April 25th,
17       right, I would assume, at Camden Yards and
18       elsewhere?
19         A.      Sure.
20         Q.      Would you agree by this point on
21       April 25th that it was an emergency that
22       went beyond normal operating procedures?
23         A.      I'm sorry, could you repeat that.
24         Q.      Sure.    As far as what happened on
25       April 25th, would you agree that it was an
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 464 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        161

1        emergency that went beyond normal operating
2        procedures?
3          A.      Yes, sir.     It was obviously getting
4        out of hand.
5          Q.      If I could direct your attention to
6        Exhibit 40 --
 7         A.      Yes, sir.
 8         Q.      -- which is an e-mail chain marked
 9       as CITY 00008818 through 8821.           If I could
10       direct your attention to the e-mail in that
11       chain that was sent at 2:17 p.m., which
12       begins at the bottom of page 8819 and
13       continues on to 8820.
14         A.      Give me one second.        Okay.    I'm at
15       8819.
16         Q.      And the meat of it is actually on
17       8820.
18         A.      I'm sorry?
19         Q.      The meat of it is actually on 8820.
20         A.      There were 2 middle-eastern looking
21       persons is where it starts?
22         Q.      Yeah.    The second paragraph:         By
23       Pennsylvania Avenue we had some activity
24       where gang members identifying themselves
25       by colors were together engaging police and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 465 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        179

 1       time didn't have enough resources for two
 2       things.     One was crowd control and the
 3       other was to protect infrastructure.
 4         A.      What was the second?
 5         Q.      To protect infrastructure,
 6       infrastructure.
 7         A.      Correct.
 8         Q.      Do you agree with that?
 9         A.      Yes, I think we were low on
10       resources, absolutely.
11                      MR. HWANG:      I'm sorry, can we
12       take a five-minute break, please.
13                      THE VIDEOGRAPHER:        Yes.    We are
14       off the record at 4:40 p.m.
15                      (Recess taken.)
16                      THE VIDEOGRAPHER:        We are back
17    on the record at 4:45 p.m.
18    BY MR. HWANG:
19         Q.      Now, Mr. Palmere, during the break
20       did you speak to anyone?
21         A.      No, sir.
22         Q.      Did you review any documents?
23         A.      No, sir.
24         Q.      If I could direct your attention to
25       Exhibits 51 through 54.         51 is an e-mail
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 466 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        180

 1       produced by the City, CITY 00040413.             52 is
 2       CITY 00041194.       53 is CITY 00012113.        And
 3       54 is CITY 00046285.        I'll allow you to
 4       take a minute or two to look through these
 5       e-mails.
 6         A.      Yes, sir.
 7         Q.      Okay.    Now, you are a party to all
 8       these e-mails, correct?
 9         A.      Yes, sir.
10         Q.      Okay.    Now, as you read through
11       these e-mails, April 27th, 2015 had been on
12       the Baltimore Police Department's radar as
13       a big day, right?
14         A.      Yes, sir.
15         Q.      And certainly beyond normal
16       operating procedures, correct?
17         A.      Yes, sir.
18         Q.      Is the number, with leave canceled,
19       approximately how many Baltimore City
20       police officers were available on April
21       27th would have been the same?
22         A.      Yes, sir.
23         Q.      Would there have been a big
24       fluctuation between April 25th and 27th
25       since leave was canceled on both days?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 467 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        181

1          A.      No, sir.
2          Q.      If you look at Exhibit 53.
3          A.       Yes, sir.
 4         Q.      Does that accurately reflect the
 5       number of officers from outside
 6       jurisdictions by way of mutual aid that
 7       were available for April 27th, 2015?
 8         A.      Yes, sir.
 9         Q.      Now, in addition to what is in
10       Exhibits 51 through 54, if you go look at
11       Exhibit 55, which is an e-mail produced by
12       the City, CITY 00011631, and you also
13       received that e-mail as well, right?
14         A.      Yes, sir.
15         Q.      Okay.    There were also rumors of a
16       purge, do you see that?
17         A.      Yes, sir.
18         Q.      How seriously was the Baltimore
19       City Police Department taking the rumor of
20       a purge?
21         A.      If I recall correctly, we were
22       taking it serious.
23         Q.      Okay.    And even prior to this rumor
24       of a purge, I mean, Exhibit 54 describes it
25       as an all-hands-on-deck day; would you
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 468 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        182

1        agree with that characterization?
2          A.      Yes, sir.
3          Q.      And if you look at Exhibit 56,
4        which was produced by the City as CITY
 5       00045302, do you recall this threat, being
 6       made aware of this threat on April 27th?
 7         A.      Yes, sir.     I recall that.
 8         Q.      And the Baltimore City Police
 9       Department was taking this threat seriously
10       as well, correct?
11         A.      Yes, sir.
12         Q.      Okay.    Were there fears that April
13       27th would be worse than April 25th?
14         A.      If I recall correctly, we
15       anticipated things to escalate, yes, sir.
16         Q.      Do you recall engaging in any
17       discussions to that effect?
18         A.      Not specific, I don't recall
19       specific conversations.         But I think what
20       happened leading up to the 27th, and some
21       of the intelligence that was coming in, we
22       were discussing the possibilities of worse
23       than what we had on the 25th.
24         Q.      Okay.    Now, in anticipation of
25       things getting worse, were there talks
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 469 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        198

 1         A.      Let me see.      I believe it pertained
 2       to the D.C. employees at the time, for
 3       Metro Police Department.
 4         Q.      After the state of emergency was
 5       declared, approximately how many more
 6       officers did you receive by way of mutual
 7       aid from outside jurisdictions?
 8         A.      I think after the 27th we saw a lot
 9       -- the agency were sending more than what
10       they initially agreed to in our meetings.
11       So I don't have an estimated number.             Each
12       jurisdiction sent what they could.            State
13       police sent quite a few.          Baltimore County
14       sent quite a few.       The surrounding
15       jurisdictions, as far as Wicomico County.
16       I know state police were bringing in
17       troopers from across the state.
18         Q.      Okay.    I mean, prior to the
19       declaration of the state of emergency, in a
20       prior exhibit the assets on hand said 80
21       from outside jurisdictions?
22         A.      Mm-hmm.
23         Q.      After the declaration of the state
24       of emergency, would you say that number
25       double or even more than doubled?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 470 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        199

 1         A.      Yes.
 2         Q.      More than doubled?
 3         A.      Yes.    Because we had a relief
 4       factor.     So they were using their
 5       resources, just as we were, to get through
 6       like 24-hour periods at a time.
 7                      MR. HWANG:      Okay.    That's all
 8       the questions I have for now.           Sara, do you
 9       have any questions?        Sara?
10                      MS. GROSS:      All right.     Always
11       takes me a minute to like unmute.            I do
12       have a few questions.         Briefly, though.
13                          EXAMINATION
14    BY MS. GROSS:
15         Q.      Commissioner, I just want to talk
16       briefly about when you had talked about
17       mediating arrests earlier in your
18       deposition.      When you were talking about
19       mediating arrests, you had also said that
20       the orders were generally to arrest people
21       who were a danger to property or a danger
22       to other people's lives.          So when you were
23       talking about mediating arrests, were you
24       talking about with violent people or with
25       like people that were engaged in disorderly
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 471 of 1474
                             ORIGINAL TRANSCRIPT

                                                                        213

1     Commonwealth of Pennsylvania )
                                   )
 2    Chester County               )
 3
                     CERTIFICATE OF REPORTER
 4
 5         I, Eleanor J. Schwandt, Registered
      Merit Reporter and Notary Public, do hereby
 6    certify that there came before me on the 17th
      day of December, 2020, the deponent herein,
 7    DEAN PALMERE, who was duly sworn by me and
      thereafter examined by counsel for the
 8    respective parties; that the questions asked
      of said deponent and the answers given were
 9    taken down by me in Stenotype notes and
      thereafter transcribed by use of
10    computer-aided transcription and computer
      printer under my direction.
11
           I further certify that the foregoing is
12    a true and correct transcript of the
      testimony given at said examination of said
13    witness.
14         I further certify that reading and
      signing of the deposition were waived by the
15    deponent and counsel.
16         I further certify that I am not
      counsel, attorney, or relative of either
17    party, or otherwise interested in the event
      of this suit.
18
19
20
21
22                              Eleanor J. Schwandt, RMR
23
24
25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 472 of 1474




                    EXHIBIT 12
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 473 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                       CHIEF MELISSA HYATT
                          December 2, 2020
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 474 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             1

1     IN THE UNITED STATES DISTRICT COURT FOR THE
 2    DISTRICT OF MARYLAND
 3    NORTHERN DIVISION
 4    CIVIL ACTION NO.: 1:17-CV-01657-SAG
 5
 6    CHAE BROTHERS, LIMITED LIABILITY COMPANY
 7    D/B/A FIRESIDE NORTH LIQUORS, ET AL.,
 8    PLAINTIFF,
 9
10    VS.
11
12    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.,
13    DEFENDANTS.
14    ________________________________________/
15    VIDEOTAPED DEPOSITION OF CHIEF MELISSA HYATT
16    DATE:                   DECEMBER 2, 2020
17    REPORTER:               GERVEL WATTS
18    PLACE:                  700 EAST JOPPA AVENUE
19                            BALTIMORE, MARYLAND
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 475 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             2

1                                  APPEARANCES
 2
 3    ON BEHALF OF THE PLAINTIFF, CHAE BROTHERS, LIMITED
 4    LIABILITY COMPANY
 5    D/B/A FIRESIDE NORTH LIQUORS, ET AL.:
 6    PETER HWANG, ESQUIRE
 7    PETER K. HWANG, SUNG & HWANG LLP
 8    9256 BENDIX ROAD, #109
 9    COLUMBIA, MARYLAND 21045
10    TELEPHONE NO.:       (410) 772-2324
11    E-MAIL: PHWANG@SUNGANDHWANG.COM
12
13    ON BEHALF OF THE DEFENDANT, MAYOR AND CITY COUNCIL
14    OF BALTIMORE, ET AL.:
15    HANNA MARIE C. SHEEHAN, ESQUIRE
16    SARA E. GROSS, ESQUIRE
17    BALTIMORE CITY DEPARTMENT OF LAW
18    100 NORTH HOLLIDAY STREET
19    BALTIMORE, MARYLAND        21202
20    TELEPHONE NO.: (410) 396.3947
21    E-MAIL: SARA.GROSS@BALTIMORECITY.GOV
22
23    ALSO PRESENT:
24    RODNEY HILL, ESQUIRE, COUNSEL FOR MELISSA HAYATT
25    EUNICE STRICKLAND, VIDEOGRAPHER
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 476 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             3

1                                       INDEX
 2                                                                  Page
 3    PROCEEDINGS                                                      5
 4    DIRECT EXAMINATION BY MR. HWANG                                  6
 5
 6                                   EXHIBITS
 7    Exhibit                                                       Page
 8         1       SUBPOENA                                           13
 9         2       PROTECTIVE ORDER                                   47
10         3       PLEADING                                           27
11         4       GUIDE FOR CRITICAL INCIDENTS                       30
12         5       NIMS DOCUMENT' GENERAL ORDER T-7                   33
13         6       MD CODE COMM 10-201                                49
14         7       MD CODE COMM 3-904                                 49
15         8       E-MAIL                                             49
16         9       BPD PLAN                                           50
17        10       SITUATIONAL AWARENESS ORDER                        50
18        11       BPD PLAN                                           50
19        12       SLECC REQUEST                                      81
20        13       E-MAIL                                             91
21        14       PROTECTION ORDER                                 101
22        15       HYATT E-MAIL                                     109
23        16       ORDER: 9554                                      110
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 477 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             4

1                                  STIPULATION
 2
 3    THE VIDEOCONFERENCE DEPOSITION OF MELISSA HYATT TAKEN AT
 4    700 EAST JOPPA AVENUE, BALTIMORE, MARYLAND ON WEDNESDAY
 5    THE 2ND DAY OF DECEMBER, 2020 AT APPROXIMATELY 12:00
 6    P.M.; SAID DEPOSITION WAS TAKEN PURSUANT TO THE FEDERAL
 7    RULES OF CIVIL PROCEDURE.
 8
 9    IT IS AGREED THAT GERVEL WATTS, BEING A NOTARY PUBLIC
10    AND COURT REPORTER FOR THE STATE OF FLORIDA, MAY SWEAR
11    THE WITNESS AND THAT THE READING AND SIGNING OF THE
12    COMPLETED TRANSCRIPT BY THE WITNESS IS NOT WAIVED.
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 478 of 1474
                               ORIGINAL TRANSCRIPT

                                                                                 5

1                         PROCEEDINGS
 2                COURT REPORTER:       Can you raise your right hand
 3         for me, please?       Do you swear or affirm the
 4         testimony given in this deposition today will be the
 5         truth, the whole truth, and nothing but the truth?
 6                THE WITNESS:      I do.
 7                MR. HWANG:     Good afternoon, Chief.          My name is
 8         Peter Hwang and I represent the plaintiffs in this
 9         action who are suing the Mayor and City Counsel of
10         Baltimore for, among other things, damages to the
11         plaintiff's property and business.             I'll take a
12         moment to allow everyone else to introduce
13         themselves to you so you know who is in the room.
14         Sitting to your right is Rodney --
15                MR. HILL:     Rodney Hill.      I'm an attorney, for
16         the record, Chief Legal Counsel Baltimore County
17         Police Department and attorney for Chief Hyatt.
18                MS. SHEEHAN:      And I am Hanna Marie Sheehan.            I
19         am an Assistant City Solicitor representing the
20         Mayor and City Counsel of Baltimore.
21                THE WITNESS:      Thank you.
22                MS. SHEEHAN:      Sara, do you want me to introduce
23         you?
24                MS. GROSS:     I got it.
25                MS. SHEEHAN:      Okay.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 479 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             6

1                 MS. GROSS:     Sara Gross, Chief Solicitor with
 2         the Baltimore City Department of Law appearing
 3         remotely.
 4                THE WITNESS:      Thank you.
 5                VIDEOGRAPHER:      You're going to have to turn up
 6         the volume.
 7                COURT REPORTER:       That's as loud as it gets.
 8                THE WITNESS:      Oh, that's as loud as it gets?
 9                COURT REPORTER:       It says max volume.        I can
10         point it towards you.         Would that help?
11                THE WITNESS:      No, no, no, it's the -- it's this
12         way that you have to move.           Yeah, there we go.
13                        DIRECT EXAMINATION
14                 BY MR. HWANG:
15           Q     Okay.    And may I call you Chief Hyatt?
16           A     Sure.
17           Q     So, Chief Hyatt, as you know, we're here for a
18    deposition which will consist of me asking you questions
19    and you responding to those questions.              As you can see,
20    there is a court reporter sitting at the far end of the
21    table.     She is transcribing my questions and your
22    responses.      As such, it's important that you answer my
23    questions verbally.        Please do not answer with a gesture
24    like a head nod or sounds like "uh-huh."               As you can
25    imagine, it's hard for the court reporter to transcribe
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 480 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             19

1                 MR. HWANG:     Okay.     Thank you.
 2                 BY MR. HWANG:
 3           Q     Now, Chief Hyatt, are you currently employed?
 4           A     I am.
 5           Q     Where are you employed?
 6           A     Baltimore County Police Department.
 7           Q     And for how long have you been employed by the
 8    Baltimore County Police Department?
 9           A     Since June of 2019, coming up on a year-and-a-
10    half.
11           Q     Okay.    And what is your title?
12           A     Chief of Police.
13           Q     And have you been the Chief of Police during
14    that entire time?
15           A     Yes, I have.
16           Q     And as the Chief of Police, what are your
17    duties?
18           A     My duties are to oversee the daily operations
19    and strategic plans of the police department in a large
20    jurisdiction.
21           Q     And how many sworn officers are there in the
22    Baltimore County Police Department?
23           A     We're just shy of 2,000.
24           Q     Okay.    Now, prior to becoming the Chief of
25    Police of Baltimore County, where were you employed?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 481 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             20

1            A     Johns Hopkins University and Johns Hopkins
 2    Medicine.
 3           Q     Okay.    And during what time period were you
 4    employed there?
 5           A     April of 2018 until May or June of 2019.
 6           Q     Okay.    And what was your title?
 7           A     Vice President for Security for Johns Hopkins
 8    University and Johns Hopkins Medicine.
 9           Q     And was that your title during the entirety of
10    the time period during which you were employed there?
11           A     Yes, it was.
12           Q     And what were your duties?
13           A     I was responsible for -- for global security
14    for Johns Hopkins Medicine and University Enterprise
15    which consisted of locations across the United States
16    and elsewhere.
17           Q     Okay.    And prior to being employed by, I'll
18    call it the Johns Hopkins System, where were you
19    employed?
20           A     The Baltimore Police Department.
21           Q     Okay.    And did you actively seek out the Johns
22    Hopkins position or was there a reason why you left the
23    Baltimore City Police Department?
24           A     I was recruited for the position.
25           Q     Okay.    And for how long were you employed by
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 482 of 1474
                               ORIGINAL TRANSCRIPT

                                                                                  21

1     the Baltimore City Police Department?
 2           A     A little bit over 20 years.
 3           Q     Okay.    Now, if you could walk me through a
 4    chronology of the different ranks that you held, your
 5    job duties, during the 20-year period that you were at
 6    the Baltimore City Police Department, please?
 7           A     Sure.    I was hired in 1997.         I was in the
 8    first class of the Maryland Police Corp which was a
 9    heavily funded intensive residential trainee academy.                       I
10    was in the Police Corp for residential about four months
11    and then returned to Baltimore City where I had been
12    hired for a six-week bumper academy.             After that I was
13    assigned to the Northwest District in foot patrol.                     I
14    was a foot officer for approximately nine months.                 Then
15    while in Northwest District, I was in motorized patrol,
16    bicycle patrol operations.           In maybe around 2000, my
17    dates -- my dates are not great.            Somewhere around 2000,
18    I went to a citywide operations unit called the Mobile
19    Enforcement Team.        I was there for a period of time
20    until 2001 when I went to the SWAT team at the time.                       It
21    was called the Quick Response Team.             I was there for
22    approximately three-and-a-half years as an officer.                    I
23    ultimately got promoted to sergeant and was assigned to
24    the Southwest District and patrol.             I remained in
25    Southwest District for a period of time.               Again, I don't
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 483 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             52

1            Q     Okay.
 2           A     So I unfortunately, and I'm looking through
 3    this, I see my name is not in any of the plans.                 I don't
 4    recall what my involvement or my lack of involvement
 5    was, but I -- I do know that towards the very beginning
 6    of this I was still in -- in a lot of the administrative
 7    meetings with Commissioner Batts, not operational, but I
 8    don't recall.
 9           Q     Now prior to Freddie Gray's passing, do you
10    recall being in any -- whether it's in an administrative
11    capacity or not, participating in any meetings where the
12    approach to protests was discussed?
13           A     Where the what protests?
14           Q     How to approach the protests.
15           A     That's some of what I'm trying to put
16    together.      I know that I was in meetings, but I don't
17    know when and I don't recall the -- the context of them.
18    If you can be really specific, I --
19           Q     Sure.
20           A     -- that might help me.
21           Q     I'll give -- I'll go into more specific
22    topics.     Maybe that'll jog your memory.
23           A     Okay.
24           Q     For example, early on, again, this is prior to
25    Freddie Gray's passing, do you recall being in any
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 484 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             53

1     meetings where arrest protocols were discussed or, you
 2    know, whether certain arrests should be made or not,
 3    whether issues like that were discussed?
 4           A     So, I -- I do know for certain that I was in
 5    meetings with conversations about, you know, conduct
 6    protocols, but I can't tell you at what point during
 7    this that those meetings were, but I definitely was
 8    included in meetings.
 9           Q     Okay.    And what do you recall about those
10    meetings regarding conduct and protocol?
11           A     So in terms of -- of conduct, there were --
12    were conversations about, you know, officers and -- and
13    when they would don gear, protective gear.               There was
14    conversation about -- about arrests and some of -- and
15    I'm trying to see, I know that our legal section at the
16    time had done a lot of work on determining what the --
17    the proper charges were for arrests.             I know that there
18    was an individual from the State Attorney's office that
19    was working closely to make sure that those charges were
20    the appropriate charges.          You know, there were
21    conversations about, you know, when people were -- were
22    blocking, let's say, an intersection about providing
23    warnings and making sure that it was legally sound to --
24    to make an arrest.        So I was absolutely present, I just
25    don't remember when they were.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 485 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             54

1            Q     Okay.    I understand you may not remember the
 2    exact date.      Do you recall being in any of those
 3    meetings prior to the passing of Freddie Gray?
 4           A     I don't remember.        I know that they were prior
 5    to some demonstrations, but I -- I can't tell you in
 6    terms of chronology when they were.
 7           Q     Again, making various trigger points we
 8    discussed before, do you recall it being before April
 9    25th, the Camden Yards incident?
10           A     Yeah, I'm certain it would have been before
11    then, absolutely certain it would have been before then.
12           Q     So you're in these discussions prior to April
13    25th, prior to the Camden Yards incident.               You mentioned
14    several topics that were discussed.             You mentioned
15    discussing when protective gear should be worn.                 What
16    discussions about that occurred?
17           A     So I remember there were some discussions in
18    reference to, you know, if we were going to have allied
19    police departments coming to help us and, you know, I
20    think it, you know, that we couldn't have one
21    jurisdiction who is standing there in -- in full gear
22    and another jurisdiction who, because of where -- where
23    they believe, they perceive the threat level is, that
24    isn't wearing any gear, and -- and so some of this, you
25    know, a lot of the -- the internal conversations that I
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 486 of 1474
                               ORIGINAL TRANSCRIPT

                                                                                  77

1     be different.
 2           Q     Okay.    So what about the things that came out
 3    of these meetings prior to April 25th?              And again, I'm
 4    going to rephrase -- or I'm going to repeat.                For
 5    example, you know, not to don protective gear unless the
 6    situation warranted it, or you know, to consult
 7    regarding certain types of arrests prior to or before
 8    making those decisions.          I believe your testimony that
 9    those are communicated to the rest of the department
10    through briefings; is that correct?
11           A     The direction that the -- the vision of
12    leadership and how it would be executed during the
13    deployment would have been delivered during the
14    briefing.
15           Q     Okay.    And that direction would include those
16    two topics, right, like the protective gear?
17           A     Correct.
18           Q     And the arrests?
19           A     Correct.
20           Q     Okay.    And as far as those two topics, again,
21    we're still talking about pre-April 25th.               How were
22    briefings conducted?         Was it district by district?              Or
23    if you could kind of explain that.
24           A     So it would depend on the scale of the
25    incident.      When we did, for example, our 4th of July or
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 487 of 1474
                               ORIGINAL TRANSCRIPT

                                                                               78

1     Baltimore Marathon with hundreds and hundreds of
 2    officers, we would have a large location, a large
 3    auditorium-type location where we would be able to pull
 4    large numbers of officers together and brief them in
 5    that way.      Something smaller, it would be done on a much
 6    smaller scale.
 7           Q     Okay.    I'm talking specifically about these
 8    two issues, the not to don protective gear unless the
 9    situation warranted and to consult for certain types of
10    arrests, that direction.          Again, we're talking before
11    April 25, 2015.       How were the briefings to relay those
12    directions conducted?
13           A     Prior to that time, I don't -- I don't
14    remember some of the specifics with the briefings, but
15    it would've been communicated in much the same way.                    You
16    know, maybe not a large auditorium full of hundreds of
17    people, but the meetings that were held by senior
18    leadership with the direction of the police commissioner
19    being, you know, put forward, that would've been
20    delivered at the point before the officers were
21    deploying for the demonstration, and whether it was at
22    this briefing or in some other appropriate way for them
23    to understand the direction.
24           Q     Okay.    Good.    So now we're -- I want to kind
25    of close the gap here.         So on the one hand, we have
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 488 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             81

1            Q     Okay.
 2                MR. HWANG:     I'm sorry.      Do you mind sharing
 3         this?
 4                COURT REPORTER:       Thank you.     I think you gave
 5         this, this morning.
 6                MR. HWANG:     Oh, I gave it to you already.
 7         That's why I don't have these.
 8                MR. HILL:     Oh, okay.
 9                COURT REPORTER:       Yeah, yeah, yeah.
10                MR. HWANG:     Why don't I have any copies?
11                 BY MR. HWANG:
12           Q     Now, Chief Hyatt, I placed in front of you a
13    document that's been marked as Exhibit 12.               Do you know,
14    what Exhibit 12 is?
15                 (EXHIBIT 12 MARKED FOR IDENTIFICATION)
16           A     I know it's a SLECC request.
17           Q     Okay.    And what is SLECC?
18           A     A SLECC request is when a police department --
19    at least in the state of Maryland -- is making a request
20    for resources, but it's not -- it's not in an emergent
21    situation, so it would be in advance.              Sometimes they're
22    used for large-scale events.
23           Q     Okay.    And when is this dated?
24           A     This is April 20, 2015.
25           Q     Okay.    So this would've been one day after
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 489 of 1474
                               ORIGINAL TRANSCRIPT

                                                                              82

1     Freddie Gray's passing; is that correct?
 2           A     I believe that you indicated that was on the
 3    19th.      Yes.
 4           Q     Okay.    Now, if you look at the first sentence
 5    in the body, it states the department -- and I quote --
 6    will prepare to conduct a coordinated effort in response
 7    to possible protest activity.           Now given this timeline,
 8    could you give some insight as to what that coordinated
 9    effort was to be?
10           A     I am -- I am not intimately familiar with this
11    particular SLECC request, but at the point of April
12    21st, we realized that we were going to be having
13    ongoing demonstrations and that we were going to need to
14    have sufficient support.
15           Q     Okay.    And what made the BPD realize that?
16           A     Our numbers.      We did not have enough police
17    officers to be able to cover all of the geography and
18    critical needs that we had.
19           Q     Okay.    But the numbers are the numbers.            How
20    would you come to know that only on April 20 -- or by
21    April 21st?       In other words, the number of police
22    officers, though, is generally constant.               What about
23    that time period, April 21st, made the BP realize that
24    it didn't have enough officers?
25           A     So I can't say -- again, going back in time --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 490 of 1474
                               ORIGINAL TRANSCRIPT

                                                                                   83

1     why at this exact moment.          I can tell you my
 2    recollection of this period of time was that after the
 3    passing of Mr. Gray, and the emotions that were very
 4    evident in the individuals, the crowds that were
 5    demonstrating, you could feel a clear escalation that
 6    was starting to occur.         And while we had managed, you
 7    know, many demonstrations -- again, starting from the
 8    Ferguson era -- we had successfully managed many
 9    demonstrations, but this felt a very strong shift.                     And
10    there was no question that we needed more police
11    officers to be able to have sufficient resources around
12    the city where we needed them and able to perform the
13    functions that we needed them to perform.
14           Q     Okay.    And this was upon Freddie Gray's
15    passing, April 20th, April 21st; is that correct?
16           A     Yes.
17           Q     Okay.
18           A     Wait.    What did we say that the date of his
19    passing was?
20           Q     April 19th.
21           A     Okay.
22           Q     So is that correct?
23           A     I'm asking you.       I don't have the --
24           Q     Yeah.
25           A     It's somewhere in here, but --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 491 of 1474
                               ORIGINAL TRANSCRIPT

                                                                               84

1            Q     Well, assuming the date is --
 2           A     Okay.
 3           Q     The date of death is April 19th.
 4           A     Okay.
 5           Q     Is that correct?
 6           A     If that's what you're telling me without me
 7    referring --
 8           Q     Yeah.
 9           A     -- I'm going to trust you on it.
10           Q     Okay.
11           A     So yes.
12           Q     Okay.    Do you recall any specific discussions
13    about -- again, I'm talking right at Freddie Gray's
14    passing or thereabouts, April 19th, 20th, 21st -- do you
15    recall any specific discussions that -- where concerns
16    were raised?      Hey, we don't have enough officers.             We
17    need to ask for more resources?
18           A     Yes.
19           Q     Okay.    And what do you recall about the
20    discussions?      Who was present?        What was discussed?
21           A     So I know for certain I was present.             I know
22    for certain that Commissioner Batts was present.                 I was
23    unquestionably one of the people that was saying we
24    needed more police officers.           You know, I was one of the
25    people that at this point was involved in overseeing
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 492 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             85

1     some of the plans that were being built.               And
 2    considering the geography of the city, the vast
 3    geography of the city, the concerns that we had --
 4    everything from violence to, you know, some of the
 5    things that we had seen around the country with people
 6    taking over streets, damaging property, intimidating
 7    people -- we had some specific deployment numbers in
 8    mind that we felt that we needed to achieve in order to
 9    be able to provide the level of safety and security to
10    Baltimore City that we needed.            And we simply didn't
11    internally have the numbers.           And I would say, you know,
12    looking at where this has happened elsewhere in other
13    police departments, in a situation like this, police
14    departments rarely in-house have the numbers that they
15    need for these things.
16           Q     Got it.     You said you recall Commissioner
17    Batts being there.        Do you recall anyone else in there
18    at those discussions?
19           A     There were other people.          I just don't recall
20    who.
21           Q     Okay.    Do you recall if Dean Palmere was
22    there?
23           A     I can't say definitively.          I would presume
24    that he probably was, given that he was at that point
25    either the deputy commissioner of operations or the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 493 of 1474
                               ORIGINAL TRANSCRIPT

                                                                              95

1     for a specific protest at that time, or would a -- an
 2    incident commander be assigned to -- for example, you're
 3    incident commander for April 22nd, 2015.
 4           A     I understand what you mean.
 5           Q     Yeah.
 6           A     So generally it was by the event, but if
 7    something arose that -- let's say on April 22nd there
 8    was nothing that we knew of that was planned, and then
 9    something arose.        We had contingencies in place in case
10    something arose that we didn't know about.               But if it
11    was something that was planned, everything was ironed
12    out.
13           Q     So if we go back to Exhibit 12 -- and you had
14    testified earlier that at that point in time it was
15    clear that the Baltimore City Police Department didn't
16    have enough officers, or enough resources to cover the
17    geographical area, and that it needed more resources.
18    What did it need more resources to do, exactly?
19           A     A couple of things.        So -- and -- and I
20    certainly don't remember the exact numbers at the time,
21    but I -- I do recall we asked for several hundred police
22    officers, and maybe it was even closer to 1,000.                 When
23    we look at deployment for these types of incidents, it's
24    -- it's generally two different types of deployment.
25    It's the crowd control, so actually the -- the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 494 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             96

1     demonstrators, you know, managing the issues that come
 2    out of that.      And then it's the fixed infrastructure
 3    support.     So that might be posting officers around City
 4    Hall, or in a business district, those types of things.
 5    We were very, very short on having enough officers for
 6    both, and it made it very challenging because when we
 7    did not have nearly enough -- you know, mutual aid to
 8    help us.     The -- the plans that we built to be able to
 9    you know, appropriately respond, we -- we didn't have
10    the ability to do it.         And one of the things that was
11    really tricky -- well, I'll wait until we get into April
12    25th and 27th, unless you just want me to say it.
13           Q     Sure.    I mean, why not?
14           A     Okay.    So one of the things that was also
15    particularly tricky for us, and something that's not,
16    you know, widely known, but during the course of this,
17    when our fire department had to go in to put out a fire,
18    or they had to send a medic in somewhere, we provided a
19    significant number of police officers to escort them in,
20    and there was a lot going on that they were involved in,
21    and that took a lot of resources as well.               So we just --
22    we knew before the 25th.          We knew we didn't have enough
23    police, and it just made it very challenging.
24           Q     Okay.    You testified earlier that early
25    meetings that you recall -- and again, this is prior to
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 495 of 1474
                               ORIGINAL TRANSCRIPT

                                                                              103

 1    during your discussions, let's say after Freddie Gray's
 2    passing, before April 25th, thereabouts?
 3           A     I don't understand.
 4           Q     Honestly, Ferguson brought nationwide
 5    attention, rioting, and what protests can turn into.
 6    Were there discussions regarding concerns that the same
 7    type of rioting would occur in Baltimore City prior to
 8    April 25th, but after Freddie Gray was arrested, and/or
 9    after his passing?
10           A     I understand your question.           So I can't say
11    per se that we were saying, "just like Ferguson," but
12    you know, we were -- we -- we absolutely -- the whole
13    country saw what happened, and we were absolutely
14    cognizant of the fact that something like that could
15    happen in Baltimore, which is part of the reason why we
16    were requesting so many resources, because we couldn't
17    afford to be caught short staffed in the event that, you
18    know, it -- the situation started to deteriorate, much
19    like it did there.
20           Q     Sure.    Aside from being cognizant of being
21    short staffed, and the need to have adequate staffing to
22    address protests, what else about Ferguson was
23    discussed, for example, "Okay.            We need to do this.          We
24    need to make sure this doesn't happen," was anything
25    like that discussed?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 496 of 1474
                               ORIGINAL TRANSCRIPT

                                                                             149

1          CERTIFICATE OF ELECTRONIC REPORTER
 2                NOTARY PUBLIC
 3        I, GERVEL A. WATTS, the officer before whom
 4        the foregoing deposition for the record was
 5        taken, do hereby certify that the foregoing
 6        transcript is a true and correct record of
 7        the testimony given; that said testimony was
 8        taken by me, electronically, and thereafter
 9        reduced to typewriting; that reading and
10        signing was requested; and that I am neither
11        counsel for, related to, nor employed by any
12        of the parties to this case and have no interest,
13        financial or otherwise, in its outcome.
14        IN WITNESS WHEREOF, I have hereunto set my hand
15        and affixed my notarial seal this 31st day of
16        December 2020.
17
18        My commission expires:         June 7, 2024
19
20        _____________________
21        GERVELL WATTS
22        NOTARY PUBLIC IN AND FOR
23        THE STATE OF MARYLAND
24
25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 497 of 1474




                    EXHIBIT 13
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 498 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                          MELISSA HYATT
                          January 5, 2021
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 499 of 1474
                       ORIGINAL TRANSCRIPT

                                                                        1


            IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MARYLAND
                     NORTHERN DIVISION

 -----------------------------
                              :
 CHAE BROTHERS LIMITED        :
 LIABILITY COMPANY, Et Al.,   :
                              :
                 Plaintiff,   :
                              :
           v.                 : CASE NO.:
                              : 1:17-CV-01657-GLR
 MAYOR & CITY COUNCIL OF      :
 BALTIMORE, Et Al.,           :
                              :
                Defendant.    :
 _____________________________:

                                    Tuesday, January 5, 2021

 Deposition of
                    MELISSA HYATT,
 a witness called for examination by counsel for the
 Plaintiffs, pursuant to Notice, at the offices of
 the Baltimore County Police Department Headquarters
 located at 700 East Joppa Road, Towson, Maryland
 21286, commencing at approximately 10:00 a.m.,
 there being present on behalf of the respective
 parties:
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 500 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             2


1     ON BEHALF OF THE PLAINTIFFS:
 2

 3                        PETER K. HWANG, ESQUIRE
 4                        SUNG & HWANG, LLP
 5                        9256 Bendix Road, Suite 109

 6                        Columbia, Maryland 21045
 7                        (410) 772-2324
 8                        phwang@sungandhwang.com

 9
10                        RAY M. SHEPARD, ESQUIRE
11                        THE SHEPARD LAW FIRM, LLC

12                        122 Riviera Drive
13                        Pasadena, Maryland 21122
14                        (410) 255-0700
15                        ray@shepard.law
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 501 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             3


1     ON BEHALF OF THE DEFENDANTS:
 2

 3                        HANNA MARIE C. SHEEHAN, ESQUIRE
 4                        SARA GROSS, ESQUIRE
 5                        CITY OF BALTIMORE DEPARTMENT OF LAW

 6                        LITIGATION DIVISION
 7                        100 N. Holliday Street, Suite 101
 8                        Baltimore, Maryland 21202

 9                        (410) 396-4431
10                        hanna.sheehan@baltimorecity.gov
11                        sara.gross@baltimorecity.gov

12
13    ON BEHALF OF THE WITNESS, MELISSA HYATT:
14
15                        RODNEY HILL, ESQUIRE
16                        BALTIMORE COUNTY POLICE DEPARTMENT
17                        700 East Joppa Road

18                        Towson, Maryland 21286
19                        (710) 887-2211
20

21    VIDEOGRAPHER: NICHOLAS POLLARD, Courtscribes, Inc.
22    REPORTED BY:      EMILY G. COLKITT, Notary Public
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 502 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             4


1                             C O N T E N T S
 2

 3    WITNESS             EXAMINATION BY                       PAGE(S)
 4    M. Hyatt            Mr. Hwang                                   7
 5                        Ms. Gross                                 207

 6                        Mr. Hwang                                 213
 7                                  - - -
 8                            E X H I B I T S

 9    HYATT DEPOSITION                                           MARKED
10    Exhibit No. 17 - Bates Nos. CITY00040014-15                  10
11    Exhibit No. 18 - Bates Nos. CITY00007004                     15

12    Exhibit No. 19 - Bates No. CITY00009496                      18
13    Exhibit No. 20 - Bates No. CITY00008884                      20
14    Exhibit No. 21 - Bates No. CITY00007498                      21
15    Exhibit No. 22 - Bates No. CITY00006825                      21
16    Exhibit No. 23 - Bates No. CITY00041725                      38
17    Exhibit No. 24 - Bates No. CITY00009618                      42

18    Exhibit No. 25 - Bates No. CITY00054504                      50
19    Exhibit No. 26 - Bates No. CITY00054241                      50
20    Exhibit No. 27 - Bates No. CITY00040301                      50

21    Exhibit No. 28 - Bates Nos. CITY00001315-17                  56
22    Exhibit No. 29 - Bates Nos. CITY00040254-58                  63
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 503 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             5


1                               (Continued)
 2    HYATT DEPOSITION                                           MARKED

 3    Exhibit No. 31 - Bates No. CITY00007422                      67
 4    Exhibit No. 32 - Bates No. CITY00008422                      67
 5    Exhibit No. 33 - Bates No. CITY00041447                      71

 6    Exhibit No. 34 - Bates Nos. CITY00005656-61                  75
 7    Exhibit No. 35 - Bates No. CITY00005695                      78
 8    Exhibit No. 36 - Bates No. CITY00041208                     100

 9    Exhibit No. 37 - Bates Nos. CITY00054101-02                 109
10    Exhibit No. 38 - Bates Nos. CITY00007595-689                116
11    Exhibit No. 39 - Bates No. CITY00041663                     119

12    Exhibit No. 40 - Bates No. CITY00010007                     144
13    Exhibit No. 41 - Bates No. CITY00043672                     147
14    Exhibit No. 42 - Bates No. CITY00041513                     158
15    Exhibit No. 43 - Bates Nos. CITY00021802-06                 158
16    Exhibit No. 44 - Bates Nos. CITY00021807-12                 180
17    Exhibit No. 45 - Bates Nos. CITY00008818-28                 180

18    Exhibit No. 46 - Bates Nos. CITY00021529-60                 189
19    Exhibit No. 47 - Bates No. CITY00045303                     198
20    Exhibit No. 48 - Bates No. CITY00025839                     202

21    Exhibit No. 49 - Bates Nos. CITY00011634-35                 206
22    Exhibit No. 30 - Bates No. CITY00007701                     215
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 504 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             6


1                         P R O C E E D I N G S
 2                 THE REPORTER:       Chief Hyatt, would you

 3    raise your right hand, please?
 4    Whereupon,
 5                            MELISSA HYATT,

 6    a witness, called for examination by counsel for
 7    the Plaintiffs, was duly sworn, and was examined
 8    and testified as follows:

 9                 THE REPORTER:       Thank you.     We're on the
10    record at 10:08 a.m.         Counsel, you may proceed.
11                 THE VIDEOGRAPHER:        We are now on the

12    record in the matter of Chae Brothers Limited
13    Liability Company v. Mayor and City Council.
14           Today's date is January 5th, 2021.            The time
15    is 10:08 a.m.       This is the video-recorded
16    deposition of Melissa Hyatt being taken at 700 East
17    Joppa Road, Towson, Maryland 21234.

18                 My name is Nicholas Pollard.           I am the
19    camera operator representing CourtScribes,
20    Incorporated.       The court reporter's name is Emily

21    Colkitt with Huseby Global Litigation.              Will
22    Counsel please introduce themselves?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 505 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             7


1                  MR. HWANG:      Good morning.      Peter Hwang on
 2    behalf of all Plaintiffs, and linked in through

 3    Zoom is Ray Sheppard also on behalf of all
 4    Plaintiffs.
 5                 MS. SHEEHAN:      Good morning.       Hanna

 6    Sheehan on behalf of the Mayor and City Council of
 7    Baltimore, and here appearing virtually via Skype
 8    is Sara Gross, also with the Mayor and City Council

 9    of Baltimore.
10                 MR. HILL:     Good morning.       Rodney Hill on
11    behalf of Melissa Hyatt.

12                 THE VIDEOGRAPHER:        Can the court reporter
13    please swear in the witness?           That already
14    happened.
15                 MR. HWANG:      Yeah, we already --
16                 THE VIDEOGRAPHER:        Okay.    The time is
17    10:09 a.m., and we are now on the record.

18           EXAMINATION BY COUNSEL FOR THE PLAINTIFFS
19                 BY MR. HWANG:
20           Q     Now, Chief Hyatt, we're here continuing a

21    deposition that began on December 2nd, 2020.                Do
22    you understand that?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 506 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         15


1     sufficient resources to be able to safely remove
 2    agitators.      And I couldn't tell you now who those

 3    conversations were held in the company of, but we
 4    certainly had those conversations.
 5           Q     Okay.    Do you recall anyone from the City

 6    who that conversation was had with?             Whether it's
 7    OEM -- and do you understand what I mean by "OEM"?
 8           A     I do.

 9           Q     Okay.
10           A     Office of Emergency Management.            I don't
11    know if those -- I can't tell you now,

12    unfortunately, if those conversations were internal
13    or external conversations.           You know, internal
14    between police department personnel, or external.
15    I simply don't remember.
16           Q     Okay.    Now, Chief Hyatt, I'll be handing
17    you -- by the way, Exhibit 17 was an email chain

18    Bates stamped CITY00040014 through 40015.
19                 (Whereupon, a document was marked for
20    identification Hyatt Deposition Exhibit No. 18.)

21                 BY MR. HWANG:
22           Q     And I am placing before you a document
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 507 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         16


1     marked as Exhibit 18, which is also an email Bates
 2    stamped CITY00007004.

 3           A     Thank you.
 4           Q     Now, it's an email sent on April 22nd,
 5    2015 at 4:29 p.m., stating that you are "requesting

 6    access to plywood in case reinforcement of the
 7    Western District windows/doors would be needed."
 8    Do you see that?

 9           A     I do.
10           Q     Okay.    And do you recall requesting
11    access to plywood --

12           A     Yes.
13           Q     -- for such purposes?         Okay.    What at
14    that time made you believe such reinforcement would
15    be necessary?
16           A     So I don't remember specific examples or
17    specific things.        But when I read this, it triggers

18    the memory that some of the demonstrations had
19    escalated.      There were demonstrators that were
20    throwing things at officers, at our buildings.

21                 I don't recall what, if any, damage was
22    done.      My concern at that time, looking nationally
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 508 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         17


1     at some other trends in, you know, demonstrators
 2    and protests, was that someone may either start

 3    throwing rocks and bricks into the District or, you
 4    know, worst case scenario, a Motolov cocktail or
 5    something.

 6                 And I wanted to make sure that if we had
 7    to do some work to -- if that Western District was
 8    going to continue to be a focal point, and if we

 9    needed to take action to secure it, that we would
10    have the resources to be able to do it.
11                 I recall specifically that there wasn't

12    immediate access to plywood, to resources that
13    would be needed.        And we had some internal
14    conversation about that, which then triggered this
15    email.
16           Q     Okay.    And is it accurate to say that the
17    escalating protests kind of brought that concern to

18    a head?     That the escalating protests made you
19    realize "hey, we've got to be prepared for things
20    to get worse"?

21           A     I would just say that seeing some of the
22    demonstrations and seeing the tone of them, and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 509 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         18


1     then thinking, you know, big picture, worst case
 2    scenario, that's what came to my mind when I

 3    requested this.
 4           Q     Okay.    Now, I will be placing before you
 5    a -- I'm sorry, can I see that last exhibit you've

 6    got?    Okay.    Thank you.
 7                 (Whereupon, a document was marked for
 8    identification Hyatt Deposition Exhibit No. 19.)

 9                 BY MR. HWANG:
10           Q     I'm placing before you an email Bates
11    stamped CITY00009496 marked as Exhibit 19.               Now,

12    this email was sent to Broadcast BPD and a blind
13    carbon copy to all BPD on April 22nd, 2015 at 8:18
14    p.m.
15                 Since it was sent to Broadcast BPD and
16    all BPD, you would have received this email,
17    correct?

18           A     I'm certain that I would have.
19           Q     Okay.    Now, this email essentially
20    cancels all leave for Saturday, April 25th, 2015,

21    correct?
22           A     Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 510 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         20


1     to cancel leave?        Would that have come from
 2    Commissioner Batts or someone lower down the line?

 3           A     So ultimately the Chief of Patrol has the
 4    authority to cancel leave.           So, you know, it
 5    certainly could have been Commissioner Batts.                It

 6    could have been one of the several deputy
 7    commissioners.       It could have been the Chief of
 8    Patrol.

 9           Q     Okay.
10           A     But usually that's a decision that --
11    that decision is rarely made in a silo.

12           Q     Sure.
13           A     You know, there would have been multiple
14    people involved in that conversation.
15           Q     Sure.    I'm going to be handing you
16    several -- three exhibits, again, to give you
17    context.

18           A     Sure.
19                 (Whereupon, a document was marked for
20    identification Hyatt Deposition Exhibit No. 20.)

21                 BY MR. HWANG:
22           Q     This first is Exhibit 20, which is a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 511 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         21


 1    document produced by the City as CITY00008884.
 2                 (Whereupon, the witness reviewed the

 3    document as requested.)
 4                 (Whereupon, a document was marked for
 5    identification Hyatt Deposition Exhibit No. 21.)

 6                 BY MR. HWANG:
 7           Q     And that one is Exhibit 20.           This one is
 8    Exhibit 21, which is an email produced by the city

 9    as CITY00007498.
10                 (Whereupon, a document was marked for
11    identification Hyatt Deposition Exhibit No. 22.)

12                 BY MR. HWANG:
13           Q     And the third one is Exhibit 22, which is
14    an email chain produced by the City as
15    CITY00006825.
16           A     Thank you.
17           Q     Now, if you take a look at Exhibit 20,

18    Chief Hyatt -- is that your signature at the
19    bottom?
20           A     It is.

21           Q     Signing for Commissioner Batts?
22           A     Yes, that's correct.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 512 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         22


1            Q     Okay.    And did you, in fact, sign this?
2            A     I did.

3            Q     Okay.    And you were the Chief of Staff at
4     that time, correct?
5            A     Correct.

6            Q     Now, what is Exhibit 20?
7            A     So Exhibit 20 -- and I can't promise you
 8    that that's exactly what this is -- I don't know if

 9    this was an official request, which a lot of state
10    agencies require, or if this was just a request for
11    resources.

12                 But regardless, it's essentially the same
13    thing -- requesting for mobile field force
14    resources for several different dates.
15           Q     Okay.    And mobile field force resources
16    -- could you describe what that is?
17           A     Sure.

18           Q     Or at least, what it was at that time.
19           A     Okay.    Essentially, that would be
20    officers that are prepared to respond if a protest

21    or demonstration starts to get violent or
22    aggressive, to be able to be a group of officers
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 513 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         23


1     that responds to mitigate the issue.
 2           Q     Okay.    And by "mitigating the issue,"

 3    what would they do to mitigate the issue?
 4           A     It could be a variety of things.
 5    Sometimes it's just presence and nothing else.

 6    Sometimes they give other officers the ability to
 7    don gear or get other resources that are needed.
 8                 If there are issues with officers that

 9    need to be evacuated because they're injured, if
10    there are munitions that need to be deployed,
11    they're part of that.         If there are arrests that

12    need to be made, they're part of that.
13           Q     Okay.    And this request was sent on April
14    22nd, 2015, correct?
15           A     Yes.
16           Q     And it requests personnel for April 23rd
17    and April 25th of 2015, correct?

18           A     Yes.
19           Q     Okay.    Now, in the second paragraph, it
20    says that the "the purpose of this request is to

21    ensure that adequate personnel are on location to
22    provide cover during any protest which may
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 514 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         31


1                  THE VIDEOGRAPHER:        My apologies.      Can I
 2    just switch this disc?

 3                 MR. HWANG:      Sure.    We'll go off the
 4    record.
 5                 THE REPORTER:       Going off the record at

 6    10:34 a.m.
 7                 (Whereupon, there was a brief recess.)
 8                 THE REPORTER:       Going back on the record

 9    at 10:34 a.m.
10                 BY MR. HWANG:
11           Q     Now, Chief Hyatt, if I could direct you

12    to Exhibit 21?       You received this email, correct?
13    And I'm sorry, if you need a minute to read it,
14    please do so.
15                 (Whereupon, the witness reviewed the
16    document as requested.)
17                 THE WITNESS:      It appears that I did

18    receive it.
19                 BY MR. HWANG:
20           Q     Okay.    And it was sent on April 22nd,

21    2015 at 5:09 p.m.        And it was sent to, it looks
22    like, Pete Evans.        Do you see that?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 515 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         32


 1           A     I do.
 2           Q     Do you recall who Pete Evans was?

 3           A     I did not know him personally.            Certainly
 4    since I've been in my current role, I've heard his
 5    name.      But I did not know him personally.           But I

 6    did know that he was employed -- he was in a
 7    leadership position in the Baltimore County Police
 8    Department.

 9           Q     Okay.    And this email also requests a
10    mobile field force team from Baltimore County,
11    correct?

12           A     Yes, it is.
13           Q     Okay.    Now, this is not the same mobile
14    force team that is requested in Exhibit 20.
15           A     Correct.
16           Q     20 is requesting it from the State, and
17    21 is requesting it from Baltimore County.               Is my

18    understanding correct?
19           A     Correct.     And I would further clarify 20,
20    which is through MDTA, that is separate from the

21    Maryland State Police.
22           Q     Okay.    And so what does MDTA stand for?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 516 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         33


1            A     So that's through Transportation
 2    Authority.

 3           Q     Got it.     Okay.    But despite 20 and 21
 4    requesting mobile field force teams from different
 5    jurisdictions or sources, does "mobile field force

 6    team" mean the same thing for both requests?
 7           A     Essentially, it does.
 8           Q     Okay.    And they serve the same purpose?

 9           A     Correct.
10           Q     Whether they come from Baltimore County
11    or from the State Department of Transportation?

12           A     Exactly.
13           Q     Okay.    And these two requests -- they
14    were requesting mobile field force teams for the
15    same dates, for April 23rd and April 25th?
16           A     I believe that's what I saw.           Yes.
17           Q     Okay.    And if I could direct your

18    attention now to 22 -- you received this email,
19    correct?
20           A     I am on the CC, yes.

21           Q     Okay.    And this was sent on April 22nd,
22    2015 at 11:00 p.m.        And what does this email
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 517 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         34


1     reflect?
 2           A     This email is not a specific request for

 3    a mobile field force.         This email is a request for
 4    mutual aid, which might be the same email.               I think
 5    they're all independent emails.            So this one

 6    appears to be a request for mutual aid.              It doesn't
 7    specify.
 8           Q     Okay.    So we've now gone through

 9    different requests for mobile field forces and just
10    general mutual aid.        We've also seen that leave has
11    been canceled.

12                 I mean, at that point, how great of a
13    risk did you think there was?           Again, we're talking
14    April 22nd.      How great of a risk there was that
15    there would be rioting or that protests would get
16    out of control?
17           A     Well, you know, we were highly concerned

18    that we were going to have issues, and we did not
19    have sufficient resources.           Which is why -- and
20    while I don't request -- I don't recall all of the

21    requests that we made, I know that we made a lot
22    more than these few requests for resources.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 518 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         35


1            Q     I'm sorry, what was that last --
 2           A     While I don't recall every one that at

 3    that time Deputy Palmere or Commissioner Batts
 4    reached out to, I know it was certainly much more
 5    than these few organizations that were reached out

 6    to.
 7           Q     Okay.    And your concern that the
 8    Baltimore City Police Department didn't have enough

 9    resources -- you expressed those concerns, I
10    assume, correct?
11           A     That's correct.

12           Q     And who did you express those concerns
13    to?
14           A     All the way up through my chain.
15           Q     And by that you mean all the way up to
16    Commissioner Batts?
17           A     That's correct.

18           Q     Okay.    Now, the decision to cancel leave
19    had already been made, like we stated.              And
20    additional resources were also requested from the

21    State as reflected in Exhibit 12 and these recent
22    exhibits.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 519 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         36


1                  I believe you testified to this on
 2    December 2nd, but the Baltimore City Police

 3    Department was requesting additional law
 4    enforcement officers by way of mutual aid from
 5    surrounding jurisdictions because, even with the

 6    cancellation of leave, the police department still
 7    did not have enough officers for crowd control and
 8    to protect infrastructure.           Is that correct?

 9           A     Correct.
10           Q     Do you recall any discussions internally
11    at the Baltimore City Police Department about how

12    many resourcs would be required or how much -- to
13    what extent these requests should be made?
14           A     I know for certain that we had them.             I
15    know for certain that there were some numbers.                I
16    couldn't tell you what they were now.              I remember
17    that even with our own resources, there were a lot

18    of police officers that we were requesting.
19           Q     Okay.
20           A     You know, we had a lot of places that we

21    were concerned about.         We had a lot of possible
22    events.     I just simply don't remember any of the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 520 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         37


1     numbers.
 2           Q     Okay.    So at this point -- we're talking

 3    April 22nd -- was it more of "we need to get what
 4    we can get, because we need so much"?              Was it that
 5    kind of mentality?

 6           A     I can't tell you that it was April 22nd.
 7    I remember that we had some very specific requests
 8    that we needed in terms of numbers.             And at some

 9    point -- and again, I can't tell you where in there
10    -- it became abundantly clear that we weren't going
11    to even get a portion of those out of mutual aid.

12                 And then at that point, we couldn't
13    cancel the protests, so we had to use the resources
14    that we had -- the limited resources that we had --
15    to try to manage an unfolding and, frankly, unknown
16    situation.      But, you know, we certainly made
17    multiple requests for resources.

18           Q     Okay.    And I believe you testified to
19    this on December 2nd, but -- and I know you can't
20    pinpoint an exact date -- but I believe you

21    testified that prior to April 25th, that Saturday,
22    2015, it became abundantly clear by looking at the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 521 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         38


1     numbers of mutual aid coming in that even with
 2    mutual aid, you still would not have enough law

 3    enforcement officers that was needed for crowd
 4    control and to protect infrastructure.              Is that
 5    correct?

 6           A     That's correct.
 7                 (Whereupon, a document was marked for
 8    identification Hyatt Deposition Exhibit No. 23.)

 9                 BY MR. HWANG:
10           Q     Now, Chief Hyatt, I'm placing before you
11    an exhibit that's been marked as 23, which is an

12    email chain produced by the City as CITY00041725.
13           A     Thank you.
14           Q     Now, you're on this email chain, correct,
15    Chief Hyatt?
16           A     Yes.
17           Q     Do you recall Tom Yeager?

18           A     I do.
19           Q     Who is he or who was he at that time?
20           A     He was the vice president or an executive

21    vice president for Downtown Partnership of
22    Baltimore and was a very -- had a very close
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 522 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         42


1     identification Hyatt Deposition Exhibit No. 24.)
 2                 BY MR. HWANG:

 3           Q     Chief Hyatt, I'm placing an email in
 4    front of you that's marked as 24 that was produced
 5    by the City as CITY00009618.           And I'll give you a

 6    minute to look through it.
 7                 (The witness reviewed the document.)
 8                 BY MR. HWANG:

 9           Q     Do you recall Drew Vetter?
10           A     Yes.
11           Q     Okay.    What was his role at that time?

12    And at that time, we're talking April 23rd, 2015
13    when this email was sent.
14           A     I don't recall.       He was the Director of
15    Government Affairs, on page 2.            So he had several
16    roles in the department, but that was his role at
17    this time.

18           Q     Okay.    And I know his title, but can you
19    describe what his role would have been at the
20    police department at that time?

21           A     Sure.    He liaised with government
22    officials locally as well as in Annapolis.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 523 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         43


1            Q     Okay.    Now, Exhibit 24 is an update that
 2    Drew Vetter is sending on behalf of then-

 3    Commissioner Batts.        Is that correct?        In the
 4    subject heading, it says "On Behalf of Commissioner
 5    Batts"?

 6           A     Yes.
 7           Q     Okay.    And Exhibit 24 refers to protests
 8    that were expected to happen on April 23rd and

 9    25th.      Is that correct?
10           A     I see the 23rd -- I see the -- yes, the
11    23rd and 25th.

12           Q     Okay.    Now, in Exhibit 24, the end of the
13    first paragraph talks about intelligence that the
14    department had at that time, that "individuals from
15    outside the city were coming in to encourage others
16    to use aggressive tactics and even violence against
17    officers or others."         Do you see that?

18           A     I do.
19           Q     Okay.    Do you recall that?
20           A     I recall conversations surrounding that.

21           Q     Okay.    Well, what do you recall about the
22    conversations surrounding that?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 524 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         47


1            A     You know, we had platoons or we had plans
 2    to have certainly more platoons than we ended up

 3    with, to be able to strategically post in
 4    locations.      And, you know, we just had some
 5    challenges with our shortages.

 6           Q     Okay.    I know you don't -- you may not
 7    remember the specifics of all these plans.               But
 8    you're talking about the deployment of resources,

 9    putting people in strategic locations --
10           A     Correct.
11           Q     Can you describe what you do recall?

12           A     Sure.
13           Q     Just to give us a better understanding of
14    --
15           A     Yeah, absolutely.        I'm sorry, I didn't
16    understand that's what you meant.             So, you know,
17    one of the things that we routinely did -- we knew

18    that there were certain areas that were focal
19    points for certain demonstrations.             Obviously the
20    Western District was one.          The Police Headquarters

21    building was one.        The Inner Harbor promenade area
22    was one.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 525 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         48


1                  There were places where, when we had
 2    demonstrations, that we routinely saw groups that

 3    were demonstrating would spend a lot of time and
 4    attention focusing on these locations.              And, you
 5    know, those were fairly frequently places where

 6    things were getting thrown at police officers, that
 7    people were being intimidated.
 8                   You know, I remember that we had some

 9    issues in, for example, the Inner Harbor promenade
10    of people being intimidated by large groups.                So
11    those were just some areas that we were able to

12    identify over time as places that tended to be
13    focal points.
14                 And so we certainly, in our plans, always
15    kept those locations in mind, as well as attempting
16    to have flexibility to respond to other places as
17    needed.     But unfortunately, we did not have

18    sufficient resources to always be able to respond
19    in a way that we would have liked.
20           Q     Sure.    And so you've described how the

21    police department identified focal points.               So once
22    those focal points were identified, what was the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 526 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         49


1     police department's plan with respect to those
 2    focal points?

 3           A      So, I mean, it's a little bit difficult.
 4    Because some of it's a little bit of a moving
 5    target.     So it's not like, you know, if A, then B.

 6    You know, we had seen looting at Mondawmin Mall and
 7    places like that.
 8                  So we -- when there was activity in that

 9    direction, we would rapidly get resources there to
10    be able to prevent people from doing things like
11    that.      So, you know, some of it is proper

12    deployment of resources, sufficient deployment of
13    sources.
14                  And, you know, there were certainly times
15    that there were arrests that were made.              Again, you
16    know, arrest was not the preferable means for
17    managing a peaceful demonstration.             But there were

18    certainly times that that was part of it as well.
19           Q      Okay.   Now, we're talking April 23rd
20    here.      I mean, these were the plans.         Was the

21    Baltimore City Police Department able to execute
22    all these plans as it desired in light of the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 527 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         50


1     shortage of resources?
 2           A     Absolutely not.

 3           Q     Okay.    Now, Chief, I'm going to be
 4    handing you three exhibits, again, to place things
 5    into context.

 6                 (Whereupon, a document was marked for
 7    identification Hyatt Deposition Exhibit No. 25.)
 8                 BY MR. HWANG:

 9           Q     The first is Exhibit 25, which is an
10    email chain produced by the City as CITY00054504.
11                 (Whereupon, a document was marked for

12    identification Hyatt Deposition Exhibit No. 26.)
13                 BY MR. HWANG:
14           Q     The second is an email produced by the
15    City marked as 26, Bates stamped CITY00054241.
16                 (Whereupon, a document was marked for
17    identification Hyatt Deposition Exhibit No. 27.)

18                 BY MR. HWANG:
19           Q     And the third one is an email chain
20    produced by the City marked 27 and produced as

21    CITY00040301.       And Chief Hyatt, if you could take a
22    moment to look at those emails?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 528 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         61


1     protest, people breaking things, hurting people,
 2    breaking the law.        So that's when -- you know, when

 3    you move into that realm, that's when you would
 4    utilize mobile field force.
 5                 So that's why we requested all of those

 6    resources, in case something like this -- again, I
 7    probably would have used different language -- but
 8    in case something that were unrest or if you want

 9    to call it a riot -- people no longer having a
10    peaceful protest, hurting people, damaging
11    property.      Then mobile field force would have been

12    activated.
13           Q     Got it.     Did the Baltimore City Police
14    Department receive all the mobile field force teams
15    that it had requested from surrounding
16    jurisdictions?
17           A     No.    We neither received all of the

18    mobile field force as well as other resources,
19    which are referred to as CDU platoons.              But we did
20    not receive enough of either of them.

21           Q     Understood.      Now, you testified earlier
22    today and also on December 2nd that, prior to April
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 529 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         62


1     25th, at least, it became clear that the mutual aid
 2    coming in would still not provide the Baltimore

 3    City Police Department with sufficient law
 4    enforcement officers for crowd control purposes and
 5    to protect infrastructure.

 6                 Is it safe to say, then, that even with
 7    the mutual aid that was coming in, it was clear
 8    before April 25th that the Baltimore City Police

 9    Department would not have enough officers to quell
10    or address rioting if it escalated to that?
11           A     Do you want my opinion?          I mean, I can't

12    speak -- I can tell you my opinion.
13           Q     Sure.
14           A     You know, my opinion, being very involved
15    in a lot of what was going on, was that we had
16    insufficient numbers.         By far, we had insufficient
17    numbers.

18           Q     Okay.    Chief Hyatt, I'm going to be
19    giving you an exhibit marked as 29, which is an
20    email and attachment produced by the City as

21    CITY00040254 through 58.
22                 (Whereupon, a document was marked for
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 530 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         63


1     identification Hyatt Deposition Exhibit No. 29.)
 2                 BY MR. HWANG:

 3           Q     And not so much the email, but I'll be
 4    more directing your attention to the attachment to
 5    the email.      I'll give you a minute to look over it.

 6                 (The witness reviewed the document.)
 7                 THE WITNESS:      I've reviewed it.
 8                 BY MR. HWANG:

 9           Q     Okay.    Now, Exhibit 29 provides specific
10    intelligence on Malik Shabazz and his expected
11    participation in protests on April 25th, 2015.                Is

12    that correct?
13           A     Yes.
14           Q     Now, I know you had some concerns on
15    December 2nd about disclosing some information
16    about Malik Shabazz.         But I received an email from
17    your Counsel, Rodney Hill, yesterday that you had a

18    discussion and that you're now comfortable with
19    disclosing the information you were a little
20    concerned about with respect to Malik Shabazz.                Is

21    that correct?
22           A     Correct.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 531 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         64


1            Q     Okay.    Now, why was Malik Shabazz a
 2    specific concern for the department?

 3           A     I can't tell you -- and I know you
 4    mentioned another name before that I didn't
 5    recognize.      There were -- I believe it was D.C. or

 6    somewhere else, there had been some significant
 7    issues with him.
 8                 He was not an individual that was a

 9    resident or anything else in Baltimore City.                He
10    was quickly identified as, what we talked about
11    before, as potentially being an outside agitator.

12    And some of his background in things like that were
13    certainly outside of what we were used to with out
14    demonstrations.
15           Q     Okay.    You referred to the source of
16    concern being information about something that
17    happened in D.C. and also his background.               Could

18    you go more into depth about what you recall about
19    those two things?
20           A     Yeah.    And I actually -- I flipped past

21    some of this, because I know it triggered some
22    things in my mind.        I want to say that he had given
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 532 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         65


1     deliberate and inflammatory speech in Washington
 2    D.C.    But I believe that there was something

 3    somewhere else.       I don't think that that was the
 4    only location.
 5                 And his role with the New Black Panthers

 6    and knowing that organization to have a reputation
 7    as being a violent organization, you know, these
 8    were all things that -- we have a lot of

 9    demonstrations in Baltimore City.
10                 We didn't have demonstrations that
11    brought people like this with the true potential

12    not just for violence, but to be able to draw
13    people and have an influence on people.              So that
14    was very concerning.
15           Q     Okay.    When you say the possibility of
16    drawing people -- drawing people to do what,
17    exactly?

18           A     Well, you know, I think that our concern,
19    knowing that a lot of our demonstrators were young
20    -- many of them weren't even adults.             And

21    oftentimes younger people are very influential --
22    easily influenced.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 533 of 1474
                            ORIGINAL TRANSCRIPT

                                                                           66


1                  And we had a lot of concerns that he
 2    would be somebody who would have the ability to

 3    draw a lot of young people around him and be smart
 4    enough not to probably do things himself to get
 5    arrested.

 6                 But because we already knew that we had a
 7    lot of young people that, at that point, after the
 8    death of Freddie Gray, were not happy with police

 9    in general, were certainly not happy with Baltimore
10    City Police Department, that this would be kind of
11    a recipe for a lot of concern for us.

12           Q     Sure.    Now, drawing young people to
13    peacefully protest and exercise their First
14    Amendment rights -- I mean, that wouldn't be a
15    concern, right?
16           A     Not at all.
17           Q     So I mean, when you say that there were

18    concerns that he would draw in young people, I
19    mean, what were those concerns?            Drawing young
20    people to do what?

21           A     To injure people, to destroy property.              I
22    know that with some of the rhetoric that he's been
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 534 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         67


1     associated with, a lot of it had to do with
 2    violence against police officers.             So there was a

 3    lot of general concern.
 4           Q     Understood.      And to your knowledge, did
 5    Malik Shabazz end up coming on Saturday, April

 6    25th?
 7           A     He did.     Chief Hyatt, I'll be giving you
 8    an exhibit marked as 30, which is an email produced

 9    by the City as CITY00007701.
10                 (Whereupon, a document was marked for
11    identification Hyatt Deposition Exhibit No. 30.)

12                 BY MR. HWANG:
13           Q     So it's an email sent on Friday, April
14    24th, at 2:41 p.m.        And actually, I'm going to be
15    giving you a second exhibit as well.             This one
16    marked as Exhibit 31, also an email produced by the
17    City as CITY00007422.

18                 (Whereupon, a document was marked for
19    identification Hyatt Deposition Exhibit No. 31.)
20                 BY MR. HWANG:

21           Q     Now, you received both of these emails,
22    right?     Exhibits 30 and 31?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 535 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         71


1            Q     Chief Hyatt, I'll be giving you a
 2    document marked as Exhibit 32, which is an email

 3    chain produced by the City as CITY00008422.
 4                 (Whereupon, a document was marked for
 5    identification Hyatt Deposition Exhibit No. 32.)

 6                 THE WITNESS:      Thank you.
 7                 BY MR. HWANG:
 8           Q     So this is an email chain that occurred

 9    on April 24th, 2015.         And you're on this email
10    chain, correct?
11           A     I am.

12           Q     Okay.    Now, in the initial email that
13    Dean Palmere sent to you that day at 9:33 a.m., he
14    states that the department would be providing the
15    ops plan to mutual aid partners.            Did you
16    understand that to mean the operations plan that
17    you would be drafting?

18           A     Correct.
19           Q     Okay.    And then Dean Palmere continues to
20    state that you should make sure the operations plan

21    can be presented as a professional order.               How was
22    the operations plan distributed to mutual aid
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 536 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         78


1                  (Whereupon, a document was marked for
 2    identification Hyatt Deposition Exhibit No. 34.)

 3                 BY MR. HWANG:
 4           Q     Chief Hyatt, I'm going to be giving you a
 5    document marked as Exhibit 34.            This was produced

 6    by the City as CITY00005656 through 5661.               And I'll
 7    give you a minute to peruse through that.
 8                 THE VIDEOGRAPHER:        Excuse me.     Do you

 9    mind if I switch the battery while --
10                 MR. HWANG:      Sure.    We can go off the
11    record.

12                 THE VIDEOGRAPHER:        Sorry about that.
13                 THE REPORTER:       Going off the record at
14    11:28 a.m.
15                 (Whereupon, there was a brief recess.)
16                 THE REPORTER:       Going back on the record
17    at 11:29 a.m.

18                 BY MR. HWANG:
19           Q     Okay.    Do you recognize this document,
20    Chief Hyatt?

21           A     I do.
22           Q     What is this document?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 537 of 1474
                            ORIGINAL TRANSCRIPT

                                                                          79


1            A     This was a document that I drafted, an
 2    operational plan for April 25th, 2015.

 3           Q     Okay.    And would this have been the
 4    operational plan that was to be distributed to
 5    mutual aid partners, as Dean Palmere has requested

 6    in Exhibit 32?
 7           A     I don't know.       There may have been
 8    another version that got distributed.              This one was

 9    in a, what we call, 495 administrative report.                And
10    I don't know if that's the exact same thing that
11    got distributed or not.          It may have.

12           Q     But if something different was
13    distributed, it would have included the same
14    contents, correct?
15           A     Yes, yes.
16           Q     Okay.    Now, this operational plan
17    generally follows the same formatting as the

18    operational plan for April 22nd, 2015, which was
19    Exhibit 16, correct?
20           A     I'll trust you on the exhibit, but yes,

21    this was prior to us actually using the new ICS
22    forms.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 538 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         96


1            Q     And I know on December 2nd you had
 2    testified that at a certain point your role as

 3    Chief of Staff to then-Commissioner Batts was more
 4    administrative, and that at a certain point during
 5    the Freddie Gray protests it shifted to a more

 6    operational capacity.
 7                 So at this point as the Operations
 8    Commander, what would your duties have been on

 9    April 25th as set forth in this operations plan?
10           A     So at this point, obviously Deputy
11    Palmere was the Incident Commander.             So ultimately,

12    he was providing oversight for the operation.                But
13    my role would have been the actual operations
14    component -- you know, the proper deployment of the
15    resources, strategy on the proper way to deploy
16    them.
17                 And although our planning section would

18    have actually produced the plans to be able to, you
19    know, have the staffing to put those components in
20    place, the decisions that were made as the incident

21    was unfolding -- how to move resources from here to
22    there, some of the things that we needed to do --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 539 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        100


 1           A     Correct.
 2           Q     Okay.    So it was essentially the message

 3    to Shock Trauma Gala organizers, "We're not going
 4    to be able to provide you with the resources for
 5    adequate protection for the event"?

 6           A     I don't remember.
 7           Q     Okay.
 8           A     But I just know that the officers that

 9    were working it were now recalled to work for us.
10    And I absolutely know that we had some
11    conversations about it.

12           Q     Okay.
13                 (Whereupon, a document was marked for
14    identification Hyatt Deposition Exhibit No. 35.)
15                 BY MR. HWANG:
16           Q     Chief Hyatt, I'm placing in front of you
17    a document marked as Exhibit 35, which is an email

18    produced by the City as CITY00005695.              This was an
19    email sent on April 23rd at 2:12 p.m.              And you
20    received this email, correct?

21           A     Yes.
22           Q     Okay.    Now, this email schedules a 1:00
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 540 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        101


 1    p.m. meeting on April 24th, 2015 with various
 2    mutual aid partners, correct?

 3           A     Yes.
 4           Q     Did you attend this meeting?
 5           A     I did.

 6           Q     Okay.    Now, was the operational plan for
 7    April 25th distributed to mutual aid partners?
 8           A     During the meeting?

 9           Q     Yes.
10           A     I don't recall what was distributed, but
11    I presented at that meeting, so I remember that

12    meeting.
13           Q     Do you recall what you presented?
14           A     I remember presenting about -- and, you
15    know, I wish I could tell you what all that was --
16    but what we knew about the upcoming several days,
17    the resources.       Well, I believe it was Commissioner

18    Batts that spoke about the specifics with the
19    resources.
20                 But I remember talking about what we

21    needed their assistance for doing.             And we
22    discussed that earlier -- between the fixed
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 541 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         102


 1    infstracture support, you know, mobile field force
 2    type of resources.

 3                  So I just -- I think I had a PowerPoint
 4    that I think I remember presenting.             And I seem to
 5    remember that there were some maps on it.               So maybe

 6    we already knew the protest routes.             But I remember
 7    that we put some time into this presentation.
 8           Q      Okay.   You said that at this meeting at

 9    1:00 p.m. on April 24th, then-Commissioner Batts
10    presented about resources.           What do you mean by
11    that?      What did he present, exactly?

12           A      So I remember that he -- it was his
13    meeting, obviously.        I know that Deputy Palmere had
14    requested it, but it was Commissioner Batt's
15    meeting.
16                  And I don't remember the specifics.            But
17    I know that it was, you know, bringing everybody in

18    and basically telling them the circumstances that
19    we were in, the seriousness of the -- the
20    significance and seriousness of the events that

21    were upcoming for us.
22                  And to be perfectly honest, it was a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 542 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        103


 1    pretty desperate plea for us needing help.               We were
 2    very short on resources, even with our own

 3    staffing.      You know, it was not that much staffing.
 4    We really needed help.         And I just -- I remember
 5    that initial tone at the meeting.

 6           Q     Got it.     So was this meeting more
 7    designed as a plea or a request more so than "hey,
 8    this is what we're going to do tomorrow"?

 9           A     It was designed to bring our partners
10    together, to have the Commissioner of our
11    organization be there to show it's important enough

12    that he was there in person to make the request, to
13    say, "This is what we know we have coming up.                We
14    are in a really difficult spot.            We don't have
15    resources.      This is very serious.         Can you please
16    help us?"
17           Q     Okay.

18           A     That was really the tone of it.
19           Q     Okay.    And then you said then-
20    Commissioner Batts talks about resources, and then

21    you spoke more about what specifically was needed?
22           A     So I spoke not so much what was needed.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 543 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        104


 1    He was dealing with the actual resource requests.
 2    I was talking about -- and I'm, like, sort of

 3    picturing a slide where I was talking about, I want
 4    to say, some of the times and the places that we
 5    were concerned about, and some of what we needed to

 6    deploy to.
 7           Q      Okay.
 8           A      And just loosely what some of our plans

 9    were.      Because by the point of this meeting, we had
10    enough of our planning that we knew what we needed.
11           Q      Okay.   Now, you testified earlier today

12    and also on December 2nd that it was clear before
13    April 25th that Baltimore City would not receive
14    enough law enforcement officers by way of mutual
15    aid to sufficiently address crowd control issues
16    and protect infrastructure, right?
17           A      Correct.

18           Q      Did that change after this meeting?
19           A      No.
20           Q      Okay.   So even after this meeting,

21    Baltimore City still did not receive enough mutual
22    aid.    Is that correct?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 544 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        107


 1                 I don't remember the exact details.             But,
 2    you know, when a police department comes from

 3    another jurisdiction, they can't just throw out all
 4    of their own rules when they come in.              So there are
 5    some things that have to be agreed upon.

 6                 Some of those pieces were outside of my
 7    level.     But, you know, there were conversations
 8    between attorneys and things like that.              And I

 9    don't remember specifics, but I know that there
10    were a lot of conversations about those types of
11    things.

12           Q     Sure.    I mean, at this time -- we're
13    talking April 23rd to April 25th -- the mutual aid
14    that Baltimore City had received.
15                 If an officer from a surrounding
16    jurisdiction witnessed a crime that he wanted to
17    make an arrest for, would he also have to seek

18    permission for certain types of arrests up the
19    chain of command in Baltimore City as Baltimore
20    City police officers had to do?

21           A     So that was the philosophy that we pushed
22    out that was -- you know, there was a lot of moving
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 545 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        108


 1    parts.     That was certainly from our commander's
 2    intent, command in control, that was certainly what

 3    our intention was.        We didn't want outside
 4    jurisdictions coming in and just going rogue,
 5    because that wouldn't have been any help for us.

 6           Q     Sure.    And in addition to asking
 7    permission for arrests, the donning of riot gear --
 8    would that also have been pushed out to mutual aid

 9    jurisdictions that came in?
10           A     So when we had mutual aid come in, they
11    were always invited to have a representative in our

12    Command Center, they did.          Those were conversations
13    that we had amongst leadership to make every effort
14    to be as aligned as possible.
15                 I can tell you it didn't always work.
16    You know, there were times that you would have one
17    jurisdiction wearing full gear, and another

18    jurisdiction not.
19                 Some of that is, you know, managing
20    moving parts.       But, you know, we tried to work very

21    closely with the jurisdictions that came in to get
22    us all aligned.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 546 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        110


1     meeting that you were talking about before, or --
2            A     No, I didn't -- this one was -- this

3     email, Exhibit 35, was sent out at 2:12 p.m.
 4           Q     Okay.
 5           A     That's what I was referring to.

 6           Q     Okay.    Understood.      So this email, 36,
 7    was sent out on April 24th at 2:13 p.m.              Now, the
 8    meeting with mutual aid partners was at 1:00 p.m.

 9    on April 24th.
10           A     Yes.
11           Q     Do you recall attending this briefing

12    with Commissioner Batts after the 1:00 p.m. meeting
13    with mutual partners on April 24th, as reflected in
14    Exhibit 36?
15           A     So I don't remember this specific
16    meeting.     But what I do remember is after this
17    meeting --

18           Q     "This"     being --
19           A     -- the 1:00 meeting with the partners --
20    that he was extremely alarmed about the lack of

21    commitments that we were going to get from mutual
22    aid.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 547 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        119


1     document marked as Exhibit 38, which is a document
 2    produced by the City as CITY00007595 through 7689.

 3                 MR. HWANG:      Sorry, I only have one copy.
 4                 MS. SHEEHAN:      That's okay.      Can I just
 5    see it?

 6                 MR. HWANG:      Sure.
 7                 (Whereupon, a document was marked for
 8    identification Hyatt Deposition Exhibit No. 38.)

 9                 BY MR. HWANG:
10           Q     Do you recall this document, Chief Hyatt?
11           A     It's certainly been a long time since

12    I've seen it, but I do recall that we had a
13    document for that day.
14           Q     And what is this document, specifically?
15           A     This is an IAP, an incident action plan.
16    It is more in the traditional ICS format.               It has
17    different components in place to deal with

18    everything from organizational structure, command
19    structure, assignments.
20                 If I had to guess, there's probably

21    something in here for dealing with if streets get
22    shut down, mass arrest -- all of the things that
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 548 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        120


 1    we've discussed.
 2           Q     Okay.    And this is the incident action

 3    plan for April 25th, 2015, correct?
 4           A     Correct.
 5           Q     Now, how is this different from the

 6    operational plans that we've previously looked at
 7    and discussed?
 8           A     It doesn't.      This was -- we eventually,

 9    at some point during this -- the difficult thing at
10    the very beginning of all this, a couple of us
11    didn't leave, didn't go home for about nine or ten

12    days and were managing demonstrations all day and
13    into the night.
14                 And then in our, you know, last hours
15    before we started all over again, we were writing
16    those operational plans, like you saw before.                This
17    was -- we finally had developed a strong planning

18    section.     And so they were able to just put more
19    detail into what we were doing.
20                 It didn't change any of it.           For example,

21    if you look, I want to say, my document -- you
22    know, pieces of my document still remain in it.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 549 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         121


 1    Like, page 7603.
 2                 Rather than having some of our other

 3    plans just completely separated, they were just
 4    essentially merged into one document.              So there's
 5    really no difference.         It's just that there's more

 6    detail.
 7           Q     Sure.    Would this have been provided to
 8    mutual aid partners?

 9           A     I would certainly think so.           I don't
10    recall for sure.        But, you know, as a practice, you
11    know, personally I like to provide them our

12    operational plans and they will provide us theirs.
13    So I would assume so.
14           Q     Okay.    So while you drafted the
15    operations plan or operational plan for April 25th,
16    this incident action plan -- you said it would have
17    been prepared by the planning committee?

18           A     So if you look at this -- let's see.             If
19    you look at page 7603, this was the day before I
20    essentially wrote a skeleton, a couple of pages.

21    Wrote a skeleton.        It was maybe, you know, five
22    pages or so -- however many pages.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 550 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        134


 1    City.
 2                 Mass arrest -- and we talked about not

 3    knowing if that was included -- that would have
 4    been Baltimore City.         So, you know, the numbers for
 5    Baltimore City, we would certainly be taking a, you

 6    know, at least, what, 150 maybe out of that.
 7           Q     Sure.    Again, so just to clear this up
 8    and make sure we're on the same page -- if you're

 9    looking at the page Bates stamped CITY00007631?
10           A     Uh-huh.
11           Q     That total number of 707 -- that means

12    that there were 707 total law enforcement officers,
13    whether it's Baltimore City police officers with
14    leave canceled and the mutual aid that was being
15    provided by surrounding jurisdictions.              If you
16    total that all up, that's how you get 707 total
17    officers?

18           A     Correct.
19           Q     Okay.
20           A     I'm glad we did that exercise, because I

21    had it all wrong.
22           Q     And since that's correct -- and I'm
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 551 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        135


 1    looking through this.         I just want to make sure I
 2    have a correct understanding as to which of these

 3    resources are mutual aid from outside
 4    jurisdictions.       If you could kind of go down the
 5    list of what's listed?

 6           A     Sure.
 7           Q     Again, we're referring to 7637.
 8           A     Okay.

 9           Q     And let me know which of those listed are
10    mutual aid from outside jurisdictions.
11           A     So other Western District, the AACO

12    platoon would have been Anne Arundel County.                So
13    that would be external.          If you go under where it
14    says MOCO, that would have been Montgomery County.
15    If you keep going down where it says HOCO, that
16    would have been Howard County.
17                 Keep going down to the next section where

18    it says reserves, where it says PGCO, that would
19    have been Prince George's County.             Underneath that
20    would be Maryland State Police/Transportation

21    Authority.
22                 Underneath that would have been Anne
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 552 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        136


 1    Arundel County Motors.         And those that I just
 2    mentioned would have been external.             Everything

 3    else should have been internal.
 4           Q     Got it.     And this is with leave canceled,
 5    correct?

 6           A     Correct.
 7           Q     For Baltimore City.
 8           A     Leave canceled, and still staffing patrol

 9    and other critical assignments.
10           Q     Okay.    And if you would bear with me
11    while I use my calculator?

12           A     Sure.
13           Q     So if I add those numbers up, it comes
14    out to 147.
15           A     Sounds about right.
16           Q     So 147 out of the 707 total law
17    enforcement officers available to be deployed on

18    April 25th would have been from outside
19    jurisdictions?
20           A     Sounds right.

21           Q     Okay.    And again, that still was not
22    sufficient to address crowd control concerns and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 553 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        137


 1    infrastructure, correct?
 2           A     Correct.

 3           Q     Okay.    Approximately how many more
 4    officers would you say the Baltimore City Police
 5    Department needed to sufficiently address crowd

 6    control concerns and to protect infrastructure as
 7    of April 25th, 2015?
 8           A     So I don't remember.         But what I do

 9    remember is that that was literally a fraction of
10    what we needed and had asked for.             And I truly -- I
11    remember it was significant number that we needed,

12    and that at the time, we were -- I don't want to
13    use the word "disappointed," but, you know,
14    disappointed.
15                 It certainly created a lot of anxiety,
16    that we had asked for -- and again -- and
17    somewhere, you have to be able to find that number.

18    I don't know if it was ever, you know, transmitted
19    electronically.
20                 But there were some very specific

21    staffing numbers that Commissioner Batts had asked
22    for.    And I just remember that this was literally a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 554 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        138


 1    drop in the bucket for what had been requested.
 2           Q     Okay.    I'm trying to get a better idea of

 3    what "drop in the bucket" or what "fraction" means.
 4    I mean, was this -- was 707, like, half of what you
 5    needed?

 6           A     It's been so long, I don't -- I hesitate
 7    to say something specific when I don't really
 8    remember.

 9           Q     Sure.
10           A     But I can tell you my feeling.            And at
11    the time, remembering some of the aura around the

12    conversations, was -- and I don't want to keep
13    saying "a fraction."
14                 But, you know, I don't even think we had
15    half of what we needed.          And it could have even
16    been less than that.         I just don't know.        But we
17    just did not have the resources that we had hoped

18    to have.
19           Q     Okay.    And at this time, we're talking
20    preparing for April 25th.          You referred to

21    discussions.      I mean, what discussions were had and
22    with whom?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 555 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        140


 1    sure he was very involved in the actual plans --
 2           Q     Okay.

 3           A     -- and the planning component.            So while
 4    I don't remember the actual conversations and
 5    meetings, I would find it hard to believe that he

 6    wouldn't have been a part of it, too.
 7           Q     Okay.    During those conversations, is it
 8    safe to say that everyone was in agreement, "we're

 9    desperately understaffed here"?
10           A     Yes.
11           Q     Okay.    Now, up to this point, it was

12    completely up to the discretion of the surrounding
13    jurisdictions whether and to what extent to provide
14    mutual aid by way of law enforcement officers to
15    Baltimore City.       Is that correct?
16           A     Yes.
17           Q     Okay.    And I assume there were

18    conversations with mutual aid partners, "Hey, can
19    you send more?       Why or why not?"       I assume there
20    were those kind of discussions, then?

21           A     I don't know.       You know, at the time,
22    being a lieutenant colonel, there may have been
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 556 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        153


 1    what role in terms of executive leadership.                Pretty
 2    similar to the things that we would do for a

 3    special event.
 4           Q     Sure.    Would arrest not being a preferred
 5    function and the need to ask for permission to

 6    maeke certain types of arrests -- would that have
 7    been discussed at roll call?
 8           A     It would have been discussed in -- so

 9    when you say "permission needed for arrests,"
10    certainly arrests not being a preferred function
11    would have been discussed.           But in terms of asking

12    permission, probably not articulated quite like
13    that.
14                 There was always -- you know, we were
15    always trying to impose, if something is an
16    immediate, like, safety issue, if somebody stabbed
17    somebody, pulls out a gun, is assaulting somebody,

18    you're a police officer.          Do your police officer
19    work.
20                 But always be cognizant that depending on

21    what action you take, because of the volatility,
22    that your action, if not properly formulated, you
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 557 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        158


 1    some of the protestors and be received less in a --
 2    less in an aggressive role and more to facilitate

 3    conversation.       And at different times, that was a
 4    successful strategy for us, for kind of de-
 5    escalating some of the emotion.

 6           Q     Okay.    At times was it unsuccessful?
 7           A     It was never unsuccessful.          You know,
 8    there were times that it just didn't net us

 9    anything.      But there were times that they were
10    really able to de-escalate some angry crowds.
11           Q     Okay.    Chief Hyatt, I'm going to be

12    giving you a document marked as Exhibit 41, which
13    is an email produced by the City as CITY00046372.
14                 (Whereupon, a document was marked for
15    identification Hyatt Deposition Exhibit No. 41.)
16           Q     And I'm also going to be giving you a
17    document marked as Exhibit 42, which is also an

18    email produced by the City as CITY00041513.
19                 (Whereupon, a document was marked for
20    identification Hyatt Deposition Exhibit No. 42.)

21                 THE WITNESS:      Thank you.
22                 BY MR. HWANG:
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 558 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        159


 1           Q     Now, these two emails describe some of
 2    the violence and property destruction that occurred

 3    on April 25th, 2015.         Do you see that?
 4           A     Yes.
 5           Q     Would you agree with the descriptions and

 6    characterizations?
 7           A     Yes, I would.
 8           Q     Okay.    Now, as this was happening, these

 9    events described in Exhibits 41 and 42 -- as this
10    was happening on April 25th, 2015, where were you?
11           A     I was in the Command Center.

12           Q     Who else was in the Command Center with
13    you?
14           A     I know that Captain Schluderberg was
15    there.     I know that there were other people that
16    were in and out, but I don't remember when.
17    Between Commissioner Batts -- and the best of my

18    recollection is Deputy Palmere, but I don't
19    remember for certain.         So I don't want to for-
20    certain place him there.

21           Q     Okay.    When you were at the Command
22    Center or Watch Center -- strike that.              Can I use
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 559 of 1474
                            ORIGINAL TRANSCRIPT

                                                                          192


 1    don't remember the details.           And I remember
 2    somebody was trying to reach out to their

 3    leadership, and I don't know what became of it.
 4           Q     Okay.    You may not remember specific
 5    detail, but give me some idea of what kind of

 6    behavior we're talking about?.
 7           A     I don't have anything else.           I don't know
 8    if it was how they were speaking to protesters.                 I

 9    don't know if it was, you know, anything they were
10    saying or doing.
11                 I have zero recollection, outside of the

12    fact that there was something with another
13    jurisdiction that we felt was -- or our folks that
14    were on the ground felt was concerning behavior.
15    And, you know, we were very specific with what our
16    folks could and couldn't do.           And I just don't
17    remember beyond that.

18           Q     Okay.    When you say you were very
19    specific on what your folks could and could not do,
20    what do you mean by that?

21           A     Well, you know, we had -- the way that we
22    were structured with our platoons, our squads, were
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 560 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        193


 1    line-of-sight squads.         So their supervisor could
 2    have contact with each person in the squad.

 3                 It's not an accident.         It's done to make
 4    sure if you have one of your police officers who's
 5    been out there for hours and is exhausted and is

 6    getting annoyed and, you know, they need to be
 7    controlled, they're about to do something that
 8    could escalate --

 9                 You know, all it takes is yelling
10    something and somebody, throwing something back,
11    you know, escalating with force.            We made sure that

12    we had a lot of those first-line supervisor
13    controls out there.
14                 And we couldn't make the assumption that
15    -- and I wouldn't have even remembered until you
16    said that it was Coppin State that everybody had
17    that.

18           Q     So first-line people out there to make
19    sure that that doesn't happen?
20           A     Absolutely.

21           Q     Okay.    Now, in that same email chain sent
22    -- with the email sent at 6:16 p.m. on the page
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 561 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        197


 1    time.
 2                 And they were literally within arm-shot.

 3    So it was very infrequent that they didn't know
 4    exactly what was going on and why.
 5           Q     Okay.    And would that have included

 6    Robert Maloney as well?
 7           A     He was not there -- he was there, but he
 8    wasn't there quite as frequently.             He had other

 9    duties outside the City in that room.
10           Q     So you're talking more about Brian
11    Bovaird and Connor Scott, then.            They would have

12    known that, because of lack of resources, this is
13    what we're going to do.
14           A     And I mean, they're not police officers.
15    They weren't police officers.           So I don't expect
16    that they would have understood every drop of it.
17    But they were close by.

18                 They knew a lot of what was going on.
19    They knew that we were grossly understaffed and
20    having unfolding things occurring in multiple

21    locations at one time.         So they would have
22    understood enough of that gist.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 562 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        198


1            Q     Okay.    I'm going to be handing you a
2     document marked as Hyatt 46, which is a document

3     produced by the City as CITY00021528 through 21560.
4                  (Whereupon, a document was marked for
5     identification Hyatt Deposition Exhibit No. 46.)

 6                 THE WITNESS:      Thank you.
 7                 BY MR. HWANG:
 8           Q     Do you recognize this document?

 9           A     I do.
10           Q     Okay.    If I could direct your attention
11    to pages 7 and 8?        Actually, we'll start with

12    seven.
13           A     Seven as in --
14           Q     Oh, sorry.
15           A     -- the actual number on the page?
16           Q     Yeah, their page 7.
17           A     Okay.

18           Q     Which is on 21535.
19           A     Okay.
20           Q     On page 7, which is 21535, do you agree

21    with the characterization that "officers were
22    ordered to allow protesters room to destroy and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 563 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        199


 1    allow the destruction of property so that rioters
 2    would appear to be the aggressors"?

 3           A     I remember during a briefing a statement
 4    that was made by Commissioner Batts -- not quite
 5    like this -- but that if there was going to be --

 6    if things were going to get to a boiling point,
 7    essentially that it couldn't be the police first.
 8                 That it would have to be people taking

 9    criminal action before the police got aggressive.
10    I don't know that I would characterize it just like
11    that, but that was essentially the essence of it.

12           Q     Sure.    The way you characterize it,
13    though, do you know if Commissioner Batts had
14    discussions with the Mayor or anyone in the City --
15           A     I don't know.
16           Q     -- regarding that thought?
17           A     I don't know.

18           Q     Flip to the next page, 21536, their page
19    8.   Do you see there's bullet points there?               The
20    second bullet point, where it refers to channel 11A

21    and someone stating, "Looting is expected.               Let it
22    happen."
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 564 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        215


1            Q     And this is just on this specific topic.
2                  MR. HWANG:      And I'm sorry, what are we on

3     right now?      We're on --
4                  THE REPORTER:       Forty-nine.
5                  (Whereupon, a document was marked for

6     identification Hyatt Deposition Exhibit No. 49.)
 7                 BY MR. HWANG:
 8           Q     I'm handing to you an exhibit marked as

 9    49, which is the email chain produced by the City
10    as CITY00011634 through 635.
11           A     Yes, I remember this.

12           Q     Okay.    Do you recall this email?
13           A     I don't remember the email, but I
14    remember having conversations with whatever -- I
15    don't remember what rank Lawrence Barber was at the
16    time.      But he was in the National Guard.           And I
17    remember that we were able to have some

18    conversations.
19           Q     Okay.    And this was dated April 26th,
20    2015, that you received this email, correct?

21           A     Yes.
22           Q     Okay.    If you look at the earliest email
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 565 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        216


 1    on April 26th, 2015, at 10:24 a.m., the subject
 2    hading of the email is "Potential Triggers for

 3    National Guard Support to BPD."            And then it lists
 4    several triggers.
 5           A      Uh-huh.

 6           Q      Would you say -- I mean, this is April
 7    26th.      So April 25th had already happened.
 8           A      Correct.

 9           Q      Would you say most if not all of these
10    triggers had already happened?
11           A      Not necessarily, no.

12           Q      Okay.   Well, Baltimore Police Department
13    logistics shortfall -- that had happened, right?
14           A      Absolutely.
15           Q      Presence of/participating in City events
16    by known activists and/or antagonist groups, i.e.
17    Malik Shabazz" -- that had already happened,

18    correct?
19           A      Yes.
20           Q      "Baltimore Police Department exhausting

21    their own capability to sustain extended
22    operations"?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 566 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        217


 1           A     Uh-huh.
 2           Q     That had already happened, correct?

 3           A     Yes.
 4           Q     "Baltimore Police Department having a
 5    finite amount of civil disturbance riot gear."

 6           A     Yes.
 7           Q     That had happened as well, correct?
 8           A     Uh-huh.

 9           Q     Okay.    "Known events or information
10    release dates," for example, the findings of the
11    Freddie Gray investigation?

12           A     Yes.
13           Q     That was already a concern, correct?
14           A     Correct.
15           Q     Okay.    "Significant and/or multiple
16    simultaneous events in the City that would draw
17    large crowds, i.e. O's game."           I assume that refers

18    to an Orioles game?
19           A     Yes.    And that was the one that I didn't
20    fully read.      I thought that they were referring to

21    significant simultaneous unfolding events at one
22    time.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 567 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        218


 1           Q     Sure.
 2           A     And when I was looking at the logistics

 3    shortfall, I was looking at the jersey barriers and
 4    the transportation components.
 5           Q     Sure.    But the O's game -- that had

 6    happened on April 25th, hadn't it?
 7           A     That's correct.
 8           Q     Okay.    Now, despite these triggers

 9    already having been met, there weren't any
10    discussions "hey, we need to call in the National
11    Guard" by the time this email was sent on April

12    26th?
13           A     We had certainly -- like I said, we had
14    certainly had conversations.           That is well far
15    outside of the paygrade of where I was.              But it is
16    not abnormal for us to talk to peers in the Guard
17    before they are deployed.

18                 They may not even be deployed.            That's
19    done so that way if they get deployed, we're not
20    starting from nothing, and they have the ability --

21    it takes them a considerable period of time to spin
22    up fully.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 568 of 1474
                            ORIGINAL TRANSCRIPT

                                                                        221


1                         CERTIFICATE OF NOTARY
 2                 I, Emily G. Colkitt, Notary Public,

 3    before whom the foregoing testimony was taken, do
 4    hereby certify that the witness was duly sworn by
 5    me; that said testimony is a true record of the

 6    testimony given by said witness; that I am neither
 7    counsel for, related to, nor employed by any of the
 8    parties to this action, nor financially or

 9    otherwise interested in the outcome of the action;
10    and that the testimony was reduced to typewriting
11    by me or under my direction.           This certification is

12    expressly withdrawn upon the disassembly or
13    photocopying of the foregoing transcript, including
14    exhibits, unless disassembly or photocopying is
15    done under the auspices of Huseby, and the
16    signature and original seal is attached thereto.
17

18
19                                                EMILY G. COLKITT,
20                                       Notary Public in and for

21                                           The State of Maryland
22    My Commission Expires:         February 20, 2024
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 569 of 1474




                    EXHIBIT 14
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 570 of 1474




                            In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                           GENE S. RYAN
                          October 18, 2019
                       ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com




                       Original File 10.18.19 Gene S. RyanTAES.txt
                      Min-U-Script® with Word Index
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 571 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             1

1      UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF MARYLAND
 2     CIVIL ACTION NO. 1:17-CV-01657-GLR
 3     CHAE BROTHERS, LIMITED LIABILITY COMPANY
       D/B/A FIRESIDE NORTH LIQUORS, ET AL.,
 5     PLAINTIFF,
 6     vs.
 7     MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.,
       DEFENDANTS.
 8     ________________________________________/
       VIDEOTAPED DEPOSITION OF GENE S. RYAN
 9     DATE:       OCTOBER 18,2019
       REPORTER: JAMES BARTLETT
10     PLACE:      SUNG & HWANG
                   9256 BENDIX ROAD, SUITE 109
11                 COLUMBIA, MARYLAND 21045
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 572 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             2

1                                 APPEARANCES
 2     ON BEHALF OF THE PLAINTIFF, CHAE BROTHERS, ET AL.:
       PETER K. HWANG, ESQUIRE
 3     SUNG AND HWANG
       9256 BENDIX ROAD, SUITE 109
 4     COLUMBIA, MARYLAND 21045
       TELEPHONE NO.: (888) 772-3001
 5     FACSIMILE NO.: (410) 772-2328
       E-MAIL: PHWANG@SUNGANDHWANG.COM
 6
       ON BEHALF OF THE DEFENDANTS, THE MAYOR AND CITY COUNCIL
 7     OF BALTIMORE:
       SARA GROSS, ESQUIRE
 8     CITY OF BALTIMORE DEPARTMENT OF LAW
       100 HOLLIDAY STREET, ROOM 101
 9     BALTIMORE, MARYLAND 21202
       TELEPHONE NO.: (410) 396-3826
10     FACSIMILE NO.: (410) 547-1025
       E-MAIL: SARA.GROSS@BALTIMORECITY.GOV
11
       AND
12
       MATTHEW BRADFORD, ESQUIRE
13     CITY OF BALTIMORE DEPARTMENT OF LAW
       100 HOLLIDAY STREET, ROOM 101
14     BALTIMORE, MARYLAND 21202
       TELEPHONE NO.: (410) 396-3826
15     FACSIMILE NO.: (410) 547-1025
       E-MAIL: MATTHEW.BRADFORD@BALTIMORECITY.GOV
16
       AND
17
       DORIS N. WEIL, ESQUIRE
18     CITY OF BALTIMORE DEPARTMENT OF LAW
       100 HOLLIDAY STREET, ROOM 101
19     BALTIMORE, MARYLAND 21202
       TELEPHONE NO.: (410) 396-3826
20     FACSIMILE NO.: (410) 547-1025
       E-MAIL: DORIS.WEIL2@BALTIMORECITY.GOV
21
       ON BEHALF OF THE WITNESS, GENE S. RYAN
22     CHAZ R. BALL, ESQUIRE
       SCHLACHMAN, BELSKY, & WEINER, P.A.
23     300 EAST LOMBARD STREET, SUITE 100
       BALTIMORE, MARYLAND. 21012
24     TELEPHONE NO.: (410) 685-2022
       FACSIMILE NO.: (410) 783-4771
25     E-MAIL: CBALL@SBWLAW.COM
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 573 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             3

 1                                    INDEX
 2                                                        Page
 3     PROCEEDINGS                                              5
 4     DIRECT EXAMINATION BY PETER K. HWANG                     5
 5     CROSS-EXAMINATION BY SARA GROSS                     153
 6     REDIRECT EXAMINATION BY PETER K. HWANG              176
 7                                   EXHIBITS
 8     Exhibit                                            Page
 9     1        LETTER WITH PAYMENT FOR DEPOSITION         12
10     2        AGREEMENT TO BE BOUND BY PROTECTIVE         13
                 ORDER
11
       3        JURY TRIAL DEMANDED                         30
12     4        BALTIMORE CITY F.O.P. REVIEW OF            112
                THE MANAGEMENT OF THE 2015
13              BALTIMORE RIOTS DOCUMENTS
14     5        4.30.15 EMAIL RE:FOP ALERT-PAYROLL         150
15     6        SUBPOENA TO PRODUCE DOCUMENTS              179
12
13
14
15
16
17
18
19
20
21
22
23
24
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 574 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             4

1                                 STIPULATION
 2
 3     THE VIDEO DEPOSITION OF GENE S. RYAN, TAKEN AT THE
       OFFICES OF SUNG & HWANG, 9256 BENDIX ROAD, SUITE 109,
 4     COLUMBIA, MARYLAND 21045, ON FRIDAY THE 18TH DAY OF
       OCTOBER, 2019 AT APPROXIMATELY 10:00 A.M.; SAID DEPOSITION WAS
 5     TAKEN PURSUANT TO THE MARYLAND RULES OF CIVIL PROCEDURE.
 6     IT IS AGREED THAT JAMES BARTLETT, BEING A NOTARY PUBLIC AND
       COURT REPORTER FOR THE STATE OF MARYLAND, MAY SWEAR THE
 7     WITNESS AND THAT THE READING AND SIGNING OF THE
       COMPLETED TRANSCRIPT BY THE WITNESS IS NOT WAIVED.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 575 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              5

1                 VIDEOGRAPHER:     Today is Friday, October 18, 2019.
 2          We are here today for the purposes of recording the
 3          deposition of Gene S.       Ryan, taken by Peter K.       Hwang
 4          in the in the matter of Chae Brothers Limited Liability
 5          Company, et al. versus Mayor and City Council of
 6          Baltimore, et al., Civil Action Number
 7          1:17-CV-01657-GLR, in United States District Court for
 8          the District of Maryland, Northern Division.           Counsel
 9          will now state their appearance.
10                MR. HWANG:    Peter Hwang on behalf of the
11          plaintiffs.
12                MS. GROSS:    Sarah Gross, Doris Weil, and Matthew
13          Bradford on behalf of the Mayor and City Council of
14          Baltimore.
15                MR. BALL:    And Chaz Ball on behalf of Gene Ryan.
16                COURT REPORTER:     I will now swear in the witness.
17          All right.    Do you, Gene S.      Ryan, swear or affirm to
18          tell the truth, the whole truth, and nothing but the
19          truth so help you God?
20                THE WITNESS:     I do.
21                COURT REPORTER:     All right.     Counsel, you may
22          begin, and the time is now 10:17 a.m. and we are now on
23          the record.
24                 DIRECT EXAMINATION
25                 BY MR. HWANG:
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 576 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             6

1            Q     Lieutenant, could you state your name for the
 2     record, please.
 3           A     Gene Steven Ryan.      I'm a lieutenant with the
 4     Baltimore City Police Department.
 5           Q     Great.    Thank you.    And as you may know, my name
 6     is Peter Hwang, and I represent the plaintiffs in this
 7     action, who are suing the mayor and City Council of
 8     Baltimore for, among other things, damage to plaintiff's
 9     property and businesses.       As you may know, we're here for a
10     deposition, which will consist primarily me asking you
11     questions and you responding to those questions.            As you
12     can see, there's a court reporter here.          He's transcribing
13     my questions and your responses.         As such, it's important
14     that you answer my questions verbally.          Please don't answer
15     with a gesture like a head nod or sounds like "uh-huh." As
16     you can imagine, it is hard for the court reporter to
17     transcribe that kind of responses.
18           A     Yes.
19           Q     It is extremely important that you understand the
20     questions that I'm asking.        If for some reason you do not
21     understand a particular question, please let me know and
22     I'll try to rephrase.       If you, however go ahead and answer
23     a question, I will assume that you understood it.
24     Additionally, I see that you have counsel here -- Mr. Ball.
25     You may hear your attorney object to my question from time
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 577 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             15

1           don't think there's an issue where you need to put on
 2          the record again.
 3                 BY MR. HWANG:
 4           Q     All right.     That's fine.    Are you currently
 5     employed?
 6           A     Yes, sir.
 7           Q     And where are you employed?
 8           A     Baltimore City Police Department.
 9           Q     And for how long have you been employed by the
10     Baltimore City Police Department?
11           A     I completed 36 years last March.         I'm at
12     36-and-a-half approximately.
13           Q     Okay.    And what is your current title?
14           A     I am a lieutenant.
15           Q     And Lieutenant for how long have you been a
16     lieutenant with the Baltimore Police Department?
17           A     Since 2005.     April 29th.
18           Q     I'm sorry, since 2005?
19           A     Yes, sir.    I was promoted exactly April 20th --
20     28th.     I'm sorry, 28th.
21           Q     April 28th.     Okay.   And as a lieutenant, what are
22     your duties?
23           A     Well, for the most part, I'm a what we call shift
24     commander.     I run a shift.     I use -- it depends on -- like
25     a patrol shift I would have three sergeants under me and it
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 578 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             18

1      say that again and again, when I say FOP, I mean Fraternal
 2     Order of Police.
 3            A    Yes.
 4            Q    So for how long were you the president of the
 5     Fraternal Order -- the FOP?
 6            A    For four years.
 7            Q    Okay.    So during those four years period were
 8     your duties with the Baltimore City Police Department
 9     limited to your role as president of the Fraternal -- of
10     FOP?
11            A    Well, that's -- well, that's what I was assigned
12     to the last four years.       But I still had full police
13     powers.    I can take, you know, the same action I can take
14     when I was working the street but -- for the most part, my
15     duties were taking care of the union.
16            Q    Okay.    A side from taking care of the union, do
17     you have any other assignments during your time as
18     president of the FOP?
19            A    Any other assignments?
20            Q    A side from serving as the union president?
21            A    Well, I was put on some committees as far as, you
22     know, like on a state level and a national level.
23            Q    Okay.
24            A    But it was all -- it was all union -- union work.
25            Q    Sure.    Would you mind identifying those
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 579 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  23

1      everybody an open checkbook to do what whatever they wanted
 2     to do.
 3           Q     Okay.    Let's get back to the stand down order.
 4           A     Uh-huh.
 5           Q     The committee members that you spoke with, did
 6     they state why they objected to such orders being given,
 7     why they thought that wasn't the right thing to do?
 8           A     Oh, absolutely.      I mean, anybody that's in law
 9     enforcement for -- especially for anything like that time
10     it's, you know, you're told not to do your job and we are
11     there to protect and serve.        I don't know any officer that
12     would agree with that.        So we basically had to stand by
13     while they were looting store, setting things on fire.                So
14     it's -- that's a hard pill to swallow when, you know --
15     that's -- what we're supposed to do is prevent the
16     criminals from destroying property.          And there was
17     certainly a lot of injuries not only to the police officers
18     but also to civilians.
19           Q     Right.    Okay.    Prior to convening in Oklahoma
20     City in June of 2017, do you recall the last time prior to
21     that the Urban Committee convened?
22           A     It was before the riots.
23           Q     Okay.
24           A     It was probably 2014.
25           Q     Okay.    Do you recall what other FOPs are
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 580 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 27

1            Q     Okay.    And do all counties participate?
 2           A     No, not all counties.       I mean, it is -- it all
 3     depends on who it effects to be honest with you as far as
 4     -- I mean, there are several other jurisdictions that are
 5     on state committee.      And if they need help even if they're
 6     not going to legislative committee, they can certainly --
 7     anybody can attend the meetings we have so they can see
 8     what's going on.      But if it's something that affects their
 9     specific jurisdiction they will come and asked for help.
10           Q     Okay.
11           A     And then we-all get together and get behind
12     whatever localize that is and we support that localize.               I
13     mean, that's the whole idea the committees to support each
14     other.
15           Q     Okay.    Now, it's my understanding that police
16     officers from other jurisdictions came to Baltimore City to
17     help with the Baltimore riots?
18           A     Yes, absolutely.
19           Q     Okay.    Now, did you have any discussions during
20     the times you convened for the legislative committee with
21     police officers from other jurisdictions about how the
22     Baltimore riots were handled?
23           A     Oh, yes.    Actually before the riots.
24           Q     Okay.
25           A     Because there was an incident, I call it a mini
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 581 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             28

1      riot, that Saturday before the riots.
 2           Q     Okay.    When you say Saturday before the riots,
 3     you mean the incident at Camden Yards?
 4           A     Well, not only that, the -- the -- the district
 5     where all this started, Western District.
 6           Q     Okay.    And what discussions did you have with
 7     other members of the -- with committees at the Grand Lodge
 8     with respect to that?
 9           A     Well, I spoke with Baltimore County president and
10     because their guys were being criticized for leaving but
11     what they didn't know -- our people didn't know is, they
12     were ordered to put their, what they call turtle suit.
13     It's a protective suit that they wore.          And our commander
14     decided that that was too intimidating.          And the -- I don't
15     know who the commander was on scene because I get most of
16     my information from their union.         The commander on scene
17     said, I'm not putting my officers out there without
18     protection.     So he packed everybody and left.
19           Q     Okay.
20           A     PG County had the same complaint.         Because --
21     that day, especially that day.         And they were -- we weren't
22     -- they weren't allowed to use certain equipment that
23     really would help calm or prevented the unrest and
24     eventually what led up to the riots on that Monday.
25                MS. GROSS:    Objection.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 582 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             29

1            Q      Okay.   So you mentioned two counties, Baltimore
 2     County and PG County who left because they were given
 3     orders not to wear protective gear.
 4           A     Yes.
 5           Q     Do you recall who from Baltimore County you heard
 6     that from?
 7           A     Yeah, from the president of their Lodge.
 8           Q     Do you recall his name?
 9           A     Yeah, it's John Telledac (phonetic)
10           Q     Okay.    And you -- did he tell you who that word
11     came from the Baltimore City Police side?
12           A     No, he didn't.     Our officers told me where it
13     came from.
14           Q     Okay.    Who did it come from?
15           A     It came from the Colonel -- it was Colonel Hyatt.
16           Q     Okay.    And you say that the Baltimore County
17     contingency eventually left?
18           A     Yeah, they left.
19           Q     Do you know when they left?
20           A     I -- I don't -- not exactly.        I mean, it wasn't
21     too long after they were told to take the turtle suits off.
22           Q     Okay.    Do you recall if they left prior to
23     Monday, April 27th?
24           A     Oh, no, no, no.      This was that Saturday.
25           Q     Okay.    So the left prior to April 27th?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 583 of 1474
                                ORIGINAL TRANSCRIPT

                                                                               36

1      from happening.      And -- well, just to go back there's
 2     something in there about the '67, '68 riots, about how to
 3     prevent it.     If we would've squashed the mini riot on
 4     Saturday, myself and many other union leaders believe
 5     Monday never happens.
 6                MS. GROSS:    Objection.
 7           A     So we dropped that ball from many levels.
 8                 BY MR. HWANG:
 9           Q     Okay.
10           A     And anyway, when I was -- like I said, when I was
11     go -- getting back to the mayor, I thought the conversation
12     was going in the right direction, and then it was just her
13     and I, and she wanted to know what Batts did wrong.             While
14     I was explaining it to her, then I saw her attitude change
15     a shift.    Her command staff -- or her staff comes in and
16     they start criticizing me because I wanted National Guard
17     in.   And one of her chief of -- chief of staff actually
18     said, "Why do the National Guard have to have bullets in
19     their rifles?" It's like, what good is a gun without
20     bullets?    So anyway --
21           Q     Okay.
22           A     -- these just say I agreed on many levels with
23     the mayor, too.
24           Q     Okay.    Well, let's talk about this discussion you
25     just -- you're talking about right now --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 584 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             38

1            Q     Okay.
 2           A     Which was very little.
 3           Q     Okay.
 4                MS. GROSS:    Objection.
 5           Q     Now I'm going to come back to all this --
 6           A     Uh-huh.
 7           Q     -- and we're going to do it, you know, with a
 8     timeline.     But prior to doing that, I want to kind of take
 9     you back to your discussions with the president of the
10     Baltimore County's FOP, and also whoever you spoke to from
11     PG County's FOP.      You testified earlier that the President
12     of the Baltimore County's FOP was told that members cannot
13     wear protective gear, and eventually Baltimore County's
14     contingency left?
15           A     Yes.
16           Q     Do you recall when Baltimore County's contingency
17     was told not to wear protective gear?
18           A     It was that Saturday.
19           Q     Okay.    And when you say "Saturday," you mean
20     Saturday, April 25th?
21           A     Yes.
22           Q     Okay.    And I believe you testified that that
23     command from the Baltimore City side came from Lieutenant
24     Colonel Melissa Hyatt; is that correct?
25           A     Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 585 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             39

1            Q     Okay.    Do you know who specifically from the
 2     Baltimore County Melissa Hyatt ordered to not wear
 3     protective gear?
 4           A     That, I'm not sure about.
 5           Q     Okay.    And so they were given that command from
 6     Melissa Hyatt on Saturday, April 25th, and you said
 7     eventually -- the Baltimore County contingency eventually
 8     left as a result?
 9           A     Yes, they did.
10           Q     Do you know when they left?
11           A     It was shortly after they were told to take their
12     turtle suits off.
13           Q     Okay.    So did they leave -- they were told on
14     April 25th, Saturday?
15           A     Yes.
16           Q     Did they leave prior to Monday, April 27th?
17           A     Yes.    Absolutely.
18           Q     Okay.
19           A     They left that day, the 25th.
20           Q     They left on the 25th?
21           A     Yes, they did.
22           Q     Okay.    Do you know kind of when on April 25th
23     they eventually packed up and left?          Was it as the Camden
24     Yards incident was happening?        Before, after, during?
25           A     It was before Camden Yards because Western
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 586 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             59

1      had screwed up the prior riots he was involved with in
 2     other jurisdictions?
 3                MS. GROSS:    Objection.
 4           A     Because I talked to the President out there
 5     during, you know, when they were having their issues
 6     because just like when I was telling my -- you know, what
 7     was going on in Baltimore, he was sort of in the limelight
 8     at the time when they were having their issues.
 9           Q     Okay.    What's -- is there anything specific that
10     you can point to, that you believe he did wrong in riots in
11     other jurisdictions preceding the Baltimore record?
12                MS. GROSS:    Objection.
13           A     He was so worried about the perception of being
14     intimidating.     When riot -- riot -- when yours -- if you
15     study what's supposed to be done during a riot, you want to
16     intimidate the crowd so they won't do anything violent to
17     where if they do get violent we have to make an arrest
18     then, we're going to wind up hurting somebody because no
19     matter how you look at it, arrest is ugly.           Especially if
20     you -- they are going to fight you putting handcuffs on
21     them.     Putting handcuffs on a violent person is extremely
22     difficult.     To say the least.
23                MS. GROSS:    Objection.
24           Q     Prior to April 25th again April, you know, 18th,
25     19th thereabouts up to April 24th.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 587 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             60

1            A     Uh-huh.
 2           Q     Were there any orders given to not engage the
 3     protesters or to otherwise stand down?
 4                MS. GROSS:    Objection.
 5           A     Yes -- yes, there was.       They wanted -- I'm
 6     thinking back.      They -- they didn't want any confrontation
 7     between us and the protesters, so I mean, prior to what the
 8     mayor said, I mean, they were basically allowed to do
 9     pretty much anything they want unless they were attacking
10     another person of course, you know.          That took priority,
11     personal safety but property came last.          I mean the mayor
12     even said to me, you know, she's not, you know, they set a
13     building on fire.      She just really didn't care.
14                MS. GROSS:    Objection.
15           A     As far as her -- her opinion and she said it to
16     me, was that she would rather have them destroy property
17     and that eventually came back to bite her when she made
18     that comment on camera because -- but anyway, you know, she
19     rather have them do that and then have a physical
20     confrontation where an arrest like I said, it does -- it's
21     not pretty.     And that would incite more -- it would
22     escalate the crowd because they would be angry and you
23     know, one thing will lead to another and that would
24     snowball out of hand.
25           Q     Okay.    You just testified that former Mayor
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 588 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             61

1      Stephanie Rawlings-Blake told you directly --
 2            A    Yes, she did.     I had several conversations with
 3     her too besides Batts.
 4            Q    Okay.    This specific statement she didn't care if
 5     the building was on fire.        When did --
 6            A    She wasn't concerned with property at all.
 7            Q    When did she say this to you, directly?
 8            A    It was -- that was actually before the riots.
 9     When I was arguing with Batts, I wasn't getting what I
10     wanted out of him so I went directly to her.
11            Q    Okay.    Do you recall when this was?        Was it
12     before April 25th, on April 25th, after?           On the 25th or
13     6th?
14            A    Well, no. It was before 25th.        It was before the
15     first -- the mini riot, as I call it.
16            Q    Okay.
17            A    Or we can say just April 25th.
18            Q    Okay.    Now, as far as the principle of not
19     engaging protesters, and again I'm talking before April
20     25th.
21            A    Uh-huh.
22            Q    Were these relayed by formal orders?          In other
23     words, the Commissioner Batts actually tell his commanders
24     to tell others to not engage?
25            A    Yes.    Yes, he did.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 589 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             70

1      procedure being in place.         That --
 2           A      Right.
 3           Q      -- officers had to get permission.        What did
 4     Commissioner Batts say in response to you?
 5           A      He didn't care.      He said, "This is the way I want
 6     it done."
 7           Q      Okay.    Prior to April 25, did you have any
 8     discussions to Commissioner Batts about bringing in the
 9     National Guard, or --
10           A      Yes.
11           Q      Okay.    Prior to April 25th, what discussions did
12     you have Commissioner Batts about bringing in the National
13     Guard?
14           A      I thought we should start getting ready for the
15     ultimate escalation of a riot because if you paid
16     attention, which he apparently wasn't --
17                MS. GROSS:     Objection.
18                THE WITNESS:     -- it was progressively getting more
19          hostile day after day.        You could see that it was a
20          pattern.    It was only a matter of time before it blew
21          up --
22                MS. GROSS:     Objection.
23                THE WITNESS:     -- but he fought me and disagreed
24          with me.
25                MR. HWANG:     Okay.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 590 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             71

1                 THE WITNESS:     And that's when I had started having
 2          conversations with the mayor trying -- because she's
 3          the ultimate boss, so she's ultimately responsible.
 4          He's in charge of the police department, so he's to
 5          blame for everything that happened that day, or that
 6          week or -- moving forward, but --
 7                MS. GROSS:    Objection.
 8                THE WITNESS:     -- it fell on deaf ears when talking
 9          to both of them.
10                MR. HWANG:    Okay.    Now, moving on to Stephanie
11          Rawlings-Blake.
12           A     Uh-huh.
13                 BY MR. HWANG:
14           Q     Did you have discussions with her regarding these
15     issues we've been discussing prior to April 25th?
16           A     Yes, yes.    It only -- I didn't -- the only thing
17     I didn't I talked -- I talked to her about everything
18     except for the riot helmets because she's doesn't know
19     anything about our job, so it wouldn't have been any good
20     to talk to her.
21           Q     Okay.    So prior to April 25th, you did have
22     discussions with Stephanie Rawlings-Blake regarding the
23     stand down orders or the orders not to engage protesters?
24           A     Yes.
25           Q     Okay.    Do you recall when prior to April 25th,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 591 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                98

1      trash can, you know, but --
 2                MS. GROSS:    Objection.
 3           Q     Did Commissioner Batts --
 4           A     With that conversation on the 25th, he was like,
 5     "I don't know why they're not locking people up." It's
 6     like, you're the commissioner.
 7                MS. GROSS:    Objection.
 8           Q     Did Commissioner Batts express any lack of
 9     concern about property destruction?          In other words, did he
10     say, "If it's property, just let it happen?"
11           A     Yeah, right.     I mean, that was -- he -- obviously
12     had the same attitude that the mayor had.
13                MS. GROSS:    Objection.
14           A     They would -- didn't worry or didn't care about
15     any property damage.       And part of the argument I had is,
16     you know, if you allow them to destroy property, one thing
17     is going to lead to another.        It's going to escalate.       They
18     disagreed with me, both of them.
19                MS. GROSS:    Objection.
20           Q     And this is again, these discussions with the
21     commissioner and mayor were prior to April 27th?
22           A     Oh, yes.
23           Q     Okay.    Now, sorry, I'm being a little scattered
24     here.     But this discussion with the mayor where she said
25     she didn't care about property destruction, prior to April
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 592 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  99

1      27th, was this discussion over the phone?
 2           A     Yes.
 3           Q     Okay.    And who was on this phone call?        Just you,
 4     or you and the mayor, or were there other people on the
 5     phone call as well?
 6           A     As far as I know, it was just the mayor and I.             I
 7     know on my side, it was just me.         I mean, I called her
 8     directly.
 9           Q     Okay.
10           A     So if she had anybody else in the room -- as far
11     as I know, there wasn't.
12           Q     Okay.    And again, prior to April 27th, she told
13     you directly over the phone, she didn't care about property
14     destruction?
15           A     No, she didn't care.
16                MS. GROSS:    Objection.
17           A     She did make the comment, yes.
18           Q     She did say that?
19           A     No, she didn't care.       I'm sorry.
20           Q     Okay.
21           A     I want to explain that.
22           Q     Okay.    Now, let's move on to April 27th.         Can you
23     briefly describe your schedule on April 27th?
24           A     The 27th, I was working day work to start.           But
25     needless to say, I was there pretty much well into the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 593 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                102

 1     anyway that's -- our civilian secretary called me down.
 2     And it was, like I said, prior to everything happening,
 3     prior to that first trash can, and we just watched it
 4     escalate.     And then we just watched it on television as
 5     things just steadily got worse and worse.           And then, you
 6     know, it was open season.        It was, you know, like they
 7     opened the doors at Mondawmin Mall and everything was free.
 8                MS. GROSS:    Objection.
 9           Q     As you were observing these things happen at --
10     happening at Mondawmin Mall, did you have any
11     communications with Commissioner Batts?
12           A     That time, no, I didn't.       I don't recall talking
13     to him at that particular time.         Because we had some,
14     definitely, had some conversations in the evening.             I mean,
15     if my wife was still with me, she would tell you she used
16     to get angry with me because I would, him and I would like
17     battle.    We would yell, scream, and holler at each other.
18           Q     What discussions do you recall having with
19     Commissioner Batts on that day, on April 27th?
20           A     About the -- the lack of police officers allowed
21     to do what they're supposed to do.
22           Q     Okay.    What do you mean by that?
23                MS. GROSS:    Objection.
24           A     They were told not to do their job, and
25     thereafter, getting physically beat up by these bricks and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 594 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             103

 1     weapons.    And as a matter of fact, I have some of the
 2     younger police officers, you know, for the next -- after
 3     the fact, asking me if it's an aggravated assault or deadly
 4     weapon when they throw a cinder block at you.            And I said
 5     absolutely.     You can kill somebody with a cinder block.
 6     And we -- like I had said before, we had several officers
 7     that were hit in the head with the worst of riot damage we
 8     had.    And to this day, they're never going to be the same.
 9                MS. GROSS:    Objection.
10            Q    When you say they weren't allowed to do their
11     jobs, you mean they weren't allowed to make arrests or what
12     do you mean, specifically?
13            A    Yes.    They weren't allowed to make arrests.
14                MS. GROSS:    Objection.
15            Q    Okay.    And how were they not allowed to make
16     arrests on April 27th?
17                MS. GROSS:    Objection.
18            A    They were told not to.       There were commanders on
19     the scene.     I mean, some commanders would take it upon
20     themselves to -- to -- to make arrest like the captain that
21     -- on the 25th.
22            Q    How?
23            A    That on the radio they were -- he would say,
24     "Lock the," -- he said, "Lock them up."
25            Q    Okay.    Do you know which commanders were not
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 595 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              109

 1           Q     -- was a standing order from the union on these
 2     riots.
 3           A     Yes, it was.
 4           Q     Now that was a standing order issued by whom?
 5           A     Well it all started from the commissioner.
 6     Police commissioner started the whole thing, yes.
 7           Q     Okay.
 8                MS. GROSS:    Objection.
 9           Q     And that stand-down order was ordered by the
10     commissioner?
11           A     Yes.
12           Q     How long did you given to the troops on the
13     ground?
14                COURT REPORTER:     Mr. Hwang, the micro --
15                MR. HWANG:    Oh.
16                COURT REPORTER:     I'm still picking you up.        It's
17          just -- feel a little better.        Sorry about that.
18                 BY MR. HWANG:
19           Q     Thank you.     So that stand-down -- the stan -- the
20     standing order to stand down and not to engage that was
21     given by Commissioner Batts, how was it transmitted to the
22     people on the ground?
23                MS. GROSS:    Objection.
24           A     He did it through roll calls and his command --
25     commanders sends it down through the rest of the -- the --
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 596 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             182

1                                   CERTIFICATE OF OATH
 2
 3    STATE OF MARYLAND
 4
 5
 6         I, the undersigned, certify that the witness
 7     in the foregoing transcript personally appeared
 8     before me and was duly sworn.
 9
10     Identification:      Produced Identification
11
12
13
14
15
16
17
18
19                           _________________________
20                            JAMES BARTLETT
21                            Court Reporter, Notary Public
22                            State of Maryland
23                            Commission Expires: 5/31/2023
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 597 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  183

1                                   REPORTER'S CERTIFICATE
 2
 3    STATE OF MARYLAND
 4
 5
 6         I, JAMES BARTLETT, Notary Public in and for the
 7     State of Maryland at Large, do hereby certify that I
 8     made an accurate and complete digital recording of
 9     the deposition in the above-styled case.
10
11              I further certify that I am not a relative,
12     employee, attorney or counsel of any of the parties,
13     nor am I a relative or employee of any of the parties
14     attorney or counsel connected with the action, nor
15     financially interested in the action.
16                                                                           Type text here
17              Dated this 29th day of October, 2019.
18
19
20
21
22                __________________________________
23                        JAMES BARTLETT
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 598 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             184

1                     CERTIFICATE OF TRANSCRIPTIONIST
 2
 3     STATE OF FLORIDA
 4     COUNTY OF HILLSBOROGH
 5
 6     I, the undersigned, a Notary Public within the State of
 7     Florida do hereby certify:
 8
 9     That the said proceedings were taken and recorded by
10     electronic means at the time and place therein set forth
11     and transcribed under my direction and supervision and that
12     the testimony as typed is a true, accurate, and complete
13     transcript of the official recording.
14
15           I further certify that I am not a relative,
16     employee, attorney or counsel of any of the parties nor
17     am I a relative or counsel connected with the parties'
18     attorneys or counsel associated with the action, nor am
19     I financially interested in the outcome of the action.
20
21     Submitted on: October 29th, 2019
22
23                       ______________________
24                       Adam Fleisher
25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 599 of 1474




                    EXHIBIT 15
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 600 of 1474




                             In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                         KENNETH B. BUTLER
                          September 18, 2019
                        ORIGINAL TRANSCRIPT



                           CourtScribes, Inc.
                      "Delivering More For Less"
                            (833) 727-4237
                        info@courtscribes.com
                        www.courtscribes.com




                    Original File 138703 Kenneth Butlet 9-18-19 ASCII.txt
                       Min-U-Script® with Word Index
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 601 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             1

 1      UNITED STATES DISTRICT COURT
 2      FOR THE DISTRICT OF MARYLAND
 3      CIVIL ACTION NO. 1:17-CV-01657-GLR
 4
 5      CHAE BROTHERS, LIMITED LIABILITY COMPANY
 6      D/B/A FIRESIDE NORTH LIQUORS, ET AL.,
 7
 8      PLAINTIFF,
 9
10      VS.
11
12      MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.,
13
14      DEFENDANTS.
15      ________________________________________/
16      VIDEOTAPED DEPOSITION OF KENNETH B. BUTLER
17      DATE:             SEPTEMBER 18, 2019
18      REPORTER:         JAMES BARTLETT
19      PLACE:            SUNG & HWANG
20                        9256 BENDIX ROAD, SUITE 109
21                        COLUMBIA, MARYLAND 21045
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 602 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             2

 1                                  APPEARANCES
 2      ON BEHALF OF THE PLAINTIFFS, CHAE BROTHERS, ET AL.:
        PETER K. HWANG, ESQUIRE
 3      SUNG AND HWANG
        9256 BENDIX ROAD, SUITE 109
 4      COLUMBIA, MARYLAND 21045
        TELEPHONE NO.: (888) 772-3001
 5      FACSIMILE NO.: (410) 772-2328
        E-MAIL: PHWANG@SUNGANDHWANG.COM
 6
        AND
 7
        RAY M. SHEPARD, ESQUIRE
 8      THE SHEPARD LAW FIRM, LLC
        122 RIVIERA DRIVE
 9      PASADENA, MARYLAND 21122
        TELEPHONE NO.: (410) 255-0700
10      FACSIMILE NO.: (443) 773-1922
        E-MAIL: RAY@SHEPARD.LAW
11
        ON BEHALF OF THE DEFENDANTS, THE MAYOR AND CITY COUNCIL
12      OF BALTIMORE:
        MATTHEW BRADFORD, ESQUIRE
13      SARA GROSS, ESQUIRE
        DORIS N. WEIL, ESQUIRE
14      CITY OF BALTIMORE DEPARTMENT OF LAW
        100 HOLLIDAY STREET, ROOM 101
15      BALTIMORE, MARYLAND 21202
        TELEPHONE NO.: (410) 396-3926
16      FACSIMILE NO.: (410) 547-1025
        E-MAIL: MATTHEW.BRADFORD@BALTIMORECITY.GOV
17      E-MAIL: SARA.GROSS@BALTIMORECITY.GOV
        E-MAIL: DORIS.WEIL2@BALTIMORECITY.GOV
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 603 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             3

 1                                       INDEX
 2                                                                Page
 3      PROCEEDINGS                                                 5
 4      DIRECT EXAMINATION BY MR. HWANG                             6
 5      CROSS EXAMINATION BY MR. BRADFORD                          93
 6      REDIRECT EXAMINATION BY MR. HWANG                         109
 7      RECROSS EXAMINATION BY MR. BRADFORD                       120
 8      FURTHER DIRECT EXAMINATION BY MR. HWANG                   121
 9
10                                     EXHIBITS
11      Exhibit                                                   Page
12         1      DEPOSITION NOTICE AND PAYMENT
13                INFORMATION                                      10
14         2      CIVIL ACTION JURY TRIAL DEMANDED                 21
15         3      BALTIMORE F.O.P. REVIEW OF THE
16                MANAGEMENT OF THE 2015 RIOTS                     82
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 604 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             4

 1                                  STIPULATION
 2
 3      THE VIDEOTAPED DEPOSITION OF KENNETH B. BUTLER TAKEN AT
 4      THE OFFICES OF SUNG & HWANG, 9256 BENDIX ROAD, SUITE
 5      109, COLUMBIA, MARYLAND 21045 ON WEDNESDAY, THE
 6      18TH DAY OF SEPTEMBER, 2019 AT APPROXIMATELY 10:00 A.M.;
 7      SAID DEPOSITION WAS TAKEN PURSUANT TO THE FEDERAL RULES
 8      OF CIVIL PROCEDURE.
 9
10      IT IS AGREED THAT JAMES BARTLETT, BEING A NOTARY PUBLIC
11      AND COURT REPORTER FOR THE STATE OF MARYLAND, MAY SWEAR
12      THE WITNESS AND THAT THE READING AND SIGNING OF THE
13      COMPLETED TRANSCRIPT BY THE WITNESS IS NOT WAIVED.
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 605 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   5

 1                         PROCEEDINGS
 2                 COURT REPORTER:       The time is 10:11 a.m.         We are
 3           here today for the purposes of recording the
 4           deposition of Lieutenant Kenneth B. Butler, taken by
 5           Peter K. Hwang in the matter of Chae Brothers
 6           Limited Liability Company, et al., v. Mayor & City
 7           Council of Baltimore, et al., civil action number
 8           117-cv-01657-GLR, in United States District Court
 9           for the District of Maryland, Northern Division.
10           Counsel will now state their appearance.
11                 MR. HWANG:      Peter Hwang and Ray Shepard
12           representing the plaintiffs.
13                 MR. BRADFORD:       Matthew Bradford, Doris Weil,
14           and Sara Gross on behalf of the mayor and City
15           Council of Baltimore.
16                 COURT REPORTER:       And before we begin, if you
17           guys could just put your microphones on.              Sorry
18           about that.      All right.     Thank you so much.        And I
19           will now swear in the witness.           Do you, Lieutenant
20           Kenneth B. Butler, swear or affirm to tell the
21           truth, the whole truth, and nothing but the truth,
22           so help you God?
23                 THE WITNESS:      I do.
24                 COURT REPORTER:       Counsel, you may begin.             And
25           it's 10:12 a.m. and we are now on the record.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 606 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  6

 1                         DIRECT EXAMINATION
 2                   BY MR. HWANG:
 3            Q      Good morning, Lieutenant.
 4            A      Good morning.
 5            Q      Could you say your full name for the record,
 6      please?
 7            A      Kenneth Butler.
 8            Q      And is your middle initial B, as in boy?
 9            A      B, as in boy.      I'm sorry.
10            Q      As I stated before, my name is Peter Hwang,
11      and I represent the plaintiffs in this action who are
12      suing the mayor and the City Council of Baltimore for,
13      among other things, damage to Plaintiffs' property and
14      businesses.     As you may know, we're here for a
15      deposition, which will consist primarily of me asking
16      you questions and you answering those questions.                As you
17      can see, there's a court reporter sitting at the table.
18      He is transcribing my questions and your responses.                  As
19      such, it is important that you answer any questions
20      verbally.     Please, do not answer with a gesture like a
21      head nod or with sounds like, "uh-huh."
22            A      Got you.
23            Q      As you can imagine, it's hard for the court
24      reporter to transcribe such responses.             It's extremely
25      important that you understand the questions that I'm
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 607 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                12

 1            Q      And for how long have you been employed by the
 2      Baltimore City Police Department?
 3            A      34 years.
 4            Q      What is your -- and I'm calling you
 5      Lieutenant, but if you can say for the record.                What is
 6      your current rank?
 7            A      Lieutenant.
 8            Q      And how long have you been a Lieutenant with
 9      the Baltimore Police Department?
10            A      Since October of 2000.
11            Q      Okay.    And as a lieutenant, what are your
12      duties?
13            A      Now, I've been with the traffic division in
14      the special operations section.           So I'm in charge of our
15      motorcycle unit, our crash team accident investigation
16      unit, the mounted unit, as well as the towing unit, and
17      fleet safety.
18            Q      Okay.    And for how long have you been detailed
19      or assigned to the traffic division?
20            A      October of 2015.
21            Q      And prior to being assigned to the traffic
22      division, where were you assigned prior to that?
23            A      Southern District.
24            Q      And immediately prior to being assigned to the
25      traffic division when you were assigned to the Southern
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 608 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             24

 1            A      No.
 2            Q      Okay.    All right.     Do you recall having any
 3      discussions with Mayor Rawlings-Blake during that time
 4      period?
 5            A      During that time period, no.
 6            Q      Okay.    Now, as the protests were occurring,
 7      between April 18th to the 24th, during that time period,
 8      do you recall anything about what you were doing as a
 9      police officer?
10            A      I was still a shift commander in the Southern
11      District.
12            Q      Okay.    Can you tell us what you recall about
13      that time period as a shift commander in the Southern
14      District?
15            A      I know we were -- I believe at that time
16      because of the -- the protests -- I can't remember the
17      date, but I think we had gone on 12-hour shifts.                I just
18      can't remember the -- I can't remember when, but I
19      believe we had all gone on 12-hour shifts.
20            Q      Okay.    And do you remember any general orders
21      being given during that time with respect --
22                 MR. BRADFORD:       Objection to form.
23            Q      -- with respect to demeanor or what equipment
24      you were allowed to wear or how you can or cannot engage
25      with protesters?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 609 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   25

 1            A      I don't remember any specific policy, but I
 2      remember they didn't want us to wear, like, the black
 3      cutoff gloves.       What was it?     The -- the Punisher -- the
 4      thing -- I think it was the Punisher emblem if I -- if I
 5      can remember.      Because I just -- I just distinctively
 6      remember they didn't want us to look intimidating.                   But
 7      as far as a specific policy, I -- I don't remember it.
 8            Q      Okay.    And when you say they didn't want you
 9      to look intimidating, how was that relayed to you?                   Who
10      said that to you?
11            A      Well, I don't -- no one specifically.             And I
12      can't remember anyone specifically coming up to me.                   But
13      that's what was relayed down through the -- through the
14      ranks.
15            Q      Okay.    When you say it was relayed down
16      through the ranks, from what rank did it start --
17            A      The only way --
18            Q      -- and how was it eventually communicated to
19      the troops on the ground?
20            A      Well, given that type of order, that comes --
21      that comes from high.
22            Q      Okay.
23            A      So when we get that order, then we're assuming
24      that type of order comes from the top.
25            Q      Okay.    And when you say the top, you mean?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 610 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 26

 1            A      The PC.    The Commissioner.
 2            Q      The Police Commissioner.
 3            A      Yes.
 4            Q      Who at that time was Anthony Batts, correct?
 5            A      Yes.
 6            Q      Okay.    When it came to orders like that, did
 7      you know how those orders were communicated down the
 8      chain?    For example --
 9                 MR. BRADFORD:       Objection.
10            Q      -- did it go from Police Commissioner Batts to
11      Melissa Hyatt to someone down the line?
12            A      What -- whatever the chain of command is.               I
13      mean, it's like -- it's a military structure -- general,
14      three-star, two-star.        So in -- in our police
15      department, commissioner, deputy colonel, lieutenant
16      colonel, major -- did we have captains then?               Captain,
17      lieutenant.
18            Q      Okay.    So who would have Commissioner Batts
19      have relayed that order down to?
20            A      Whoever his deputy commissioner was.
21            Q      Okay.    Do you recall who that was at that
22      time?
23            A      I think that was Davis, or -- I think he -- he
24      had two of them.       It should have been Davis -- Kevin
25      Davis and Rodriguez.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 611 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                29

 1      through.     But as far as when they left, myself and
 2      Lieutenant Jackson were the highest ranking members on
 3      that scene.
 4            Q      Okay.    Are you familiar with "The C4 Show"?
 5            A      Yes.
 6            Q      Okay.    At the Camden Yards incident, do you
 7      recall hearing orders not to engage protesters?
 8                  MR. BRADFORD:      Continuing objection as to
 9           hearsay.     You can answer.
10            A      Oh, okay.     Now, when I was at Camden Yards and
11      former Commissioner Batts showed up and let me get this
12      -- let me get this right.          The first -- first wave of
13      protesters came through.         They were peaceful, and may
14      have -- I may have my timings off, but I think that's
15      when former Commissioner Batts came up.              And, you know,
16      he asked, "Hey, you know how are things going?"                And I
17      told him about the first -- the first wave and he did
18      something that -- he said, "Listen, if you can, reach
19      out and shake hands because it looks good to the pub --
20      it looks good in the media."          So I didn't say anything,
21      because he was my boss.         I just say, "Yes, sir."         But I
22      found that odd because you're asking us to shake hands,
23      not to say that everyone was -- all the protesters were
24      violent, because they weren't, you know, in that first
25      wave.     So I just said, "Yes, sir."         But I just found
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 612 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   30

 1      that very odd -- and given the heated situation that we
 2      were in.     Then once he left and I don't know -- I can't
 3      recall the time, but that's when the second wave came
 4      through.     And that's when the bottles, and the trash
 5      cans, and things, and stuff started getting thrown at
 6      us.
 7            Q      And when that started happening, were you or
 8      other people on the ground given orders not to engage?
 9            A      Yeah.    We were given that way before.
10            Q      When you say you were given that way before,
11      when do you mean?
12            A      Before we even got out to Camden Yards, we
13      knew don't engage, just let them protest.              So we knew --
14      we knew we weren't going to engage.            There were -- and I
15      remember to my -- my right flank, Lieutenant Jackson,
16      because there was an opening and he said, "Kenny, I'll
17      take this side.       You just take the front."          So we
18      covered -- covered each other's flank.             So I turned
19      around and I saw trash cans being thrown at the
20      officers.     And -- but we knew we couldn't lock anybody
21      up.   So we just had to sit there and take it.              And --
22            Q      How did you know that you were not allowed to
23      lock anyone up?
24            A      Oh, we were -- we were -- we were told.                 Was
25      that -- was it at headquarters?           I know before we got
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 613 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  32

 1            A      Sure.
 2            Q      -- if it helps you draw a timeline.
 3            A      Sure.
 4            Q      So when you just testified that you felt as
 5      though if you took care of business on Saturday, Monday
 6      would not have happened.
 7            A      Oh, absolutely.
 8            Q      What do you mean by that?
 9            A      If we had started locking some people up on
10      Saturday, Monday would not have occurred.
11            Q      And on Saturday, do you recall whether in
12      order to make an arrest you needed approval from -- from
13      headquarters?
14            A      Oh, absolutely.       Absolutely.     Yeah.    And I
15      remember late during the evening as things calmed down,
16      at my end, I was listening to the radio and I can't
17      remember if he was -- he was a lieutenant or a major at
18      the time, Mark Howell.         I can't remember what the
19      incident was, but I know it was some type of protest,
20      but I think it was -- I think it may have been some
21      looting, but I remember him coming over the air and
22      saying, "Look, we need to start locking some people up.
23      That's the only way that stuff is going to stop."                    So
24      whether they did, I don't know.           But I -- I remember
25      that like it was yesterday, because we all felt the same
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 614 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  33

 1      way.
 2             Q     Sure.    So I'm still staying on Saturday --
 3             A     Sure.
 4             Q     -- April 25th, the Camden Yards incident.               If
 5      someone wanted to make an arrest and they needed to get
 6      permission as you stated, how would they seek that
 7      permission?     Who would they ask permission from?
 8             A     Well, if I -- we would have to radio and say
 9      where we were to command.          I'm at Utah and wherever, and
10      I want to make an arrest on ABC.            Then we would have to
11      get permission to say, "Okay.           Yeah, you can make that
12      arrest."     So but with a situation like that and it's
13      fluid, you don't have time for that.             So I know none of
14      us made any arrests.
15             Q     Did you, as the on-scene lieutenant, feel like
16      you were handcuffed from taking action --
17             A     Yes.
18             Q     -- because of that?
19             A     Absolutely, absolutely.
20             Q     Now, in order to make an arrest, if you had to
21      get permission from command, and you would radio in the
22      command.     During that Camden Yards incident, do you
23      recall who at command would respond, with either
24      permission to arrest or an instruction not to arrest?
25             A     I can't remember who was in that command
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 615 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             36

 1            Q      Now, moving on to April 27th.           So Camden Yards
 2      was Saturday.      April 27th is Monday.
 3            A      Monday.    Okay.
 4            Q      In between those two incidents, do you recall
 5      communicating with the higher ups of your concerns about
 6      the approach of not engaging the protesters with
 7      concerns regarding the arrest procedures?              Do you recall
 8      communicating your concerns with anyone?
 9            A      I can't recall anyone specifically.            I mean, I
10      know we talks among -- talked amongst ourselves. Because
11      all of us, you know, the rank and file, we were just
12      pissed off, because we were handcuffed.              I mean, we were
13      punked.    That was the bottom line.          We were just punked.
14      And you know, we were just very angry, because all of us
15      knew, start locking some people up.            And a lot of other
16      protesters are like, "Okay.          I don't want to get locked
17      up.   You know, I want to protest, but I don't want to
18      get locked up."       And we just knew -- well, I'll -- I'll
19      say -- I'll say me.        I just knew because we did not do
20      anything Saturday.       And we had heard maybe something's
21      going to happen Monday.         We didn't know -- I just had an
22      eerie feeling and I can't even remember what we did
23      Sunday if we went back to our regular shift.               I can't
24      even remember.      But I just knew because we didn't do
25      anything Saturday.       It just -- it just empowered certain
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 616 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              37

 1      people.
 2            Q      When you say it empowered certain people, do
 3      you mean --
 4            A      Protesters, yeah.
 5            Q      Now, you testified a few seconds ago that you
 6      had a feeling something was going to happen on Monday,
 7      or that you had heard that something might happen on
 8      Monday.
 9            A      Yeah, we heard protests.         There were going to
10      be protests.      We knew that.
11            Q      Yeah.
12            A      Yeah.    So that -- that was -- that was
13      something that we already knew --
14            Q      Yeah.
15            A      -- was going to happen.
16            Q      Now, earlier today you testified -- and this
17      is -- you were kind of pinned down the timeline.                You
18      said that you were given instructions at headquarters to
19      give them room, give the protesters room.
20            A      Yeah.    That was on Monday.
21            Q      That was on Monday.
22            A      That was on Monday.
23            Q      Was that on Monday morning?
24            A      Yeah.    That was Monday morning, because I knew
25      we all -- we all went down to headquarters.               And I
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 617 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             38

 1      remember I had all my Southern District guys with me.
 2      And, you know, we were all -- it was just so many of us.
 3      And then we were just getting called to go out to
 4      certain locations -- certain locations.
 5            Q      Okay.    And by Monday morning, I mean Monday
 6      April 27th.
 7            A      Uh-huh.
 8            Q      Okay.
 9            A      Yes.
10            Q      Now, this meeting at headquarters, was this a
11      roll call?
12            A      Yes.    Yes.
13            Q      And aside from the Southern District, were
14      there any other officers attending that roll call?
15            A      Oh, yeah, there were -- there were officers
16      from -- from all over.
17            Q      Okay.    All the districts?
18            A      All the districts, CID, whomever it was -- it
19      was all hands on deck.
20            Q      Okay.    Now, the order to give the protesters
21      room.     Who gave that order?
22            A      If I'm remembering -- if I remember
23      distinctively -- I'm looking at Lieutenant Colonel
24      Hyatt.     And I believe she was on this side of the
25      auditorium when she was at the front.             So, and it was,
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 618 of 1474
                                ORIGINAL TRANSCRIPT

                                                                               39

 1      you know, "Hey give them room to protest," things like
 2      that.     "Do not engage."      So yeah, because I -- I
 3      distinctively remember her being on this side.
 4            Q      And when you say the auditorium, it -- I'm not
 5      familiar with police headquarters.
 6            A      Headquarters' auditorium.
 7            Q      Okay.
 8            A      Yes.
 9            Q      In addition to, I think she was Lieutenant
10      Colonel Hyatt at that point, right?
11            A      Yes.    She was a lieutenant colonel.
12            Q      In addition to her, do you recall Commissioner
13      Batts being there or attending the roll call?
14            A      Oh, yes.    Yes.
15            Q      Okay.
16            A      Yes.
17            Q      And was Commissioner Batts there when
18      Lieutenant Colonel Hyatt gave these orders to not
19      engage?     Give them room?
20            A      I can't -- I don't.        I can't remember seeing -
21      - I can't remember seeing him at the front.               But I know
22      when we were standing in the hall, he came outside and
23      addressed us in the hall.          And he was basically saying,
24      "This is game time."        So I can't -- I can't say that he
25      was -- that he was at the front with Lieutenant Colonel
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 619 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             54

 1      the state troopers stayed up there with them, and then
 2      we were relieved.
 3            Q      Do you recall when the Maryland or what time
 4      it was approximately, when the --
 5            A      No.
 6            Q      -- Maryland National Guard relieved you and
 7      your troops?
 8            A      It was late.
 9            Q      Had the sun come up yet?
10            A      No.
11            Q      Okay.
12            A      No.    But it was late.
13            Q      Past midnight?
14            A      Yes.    Yes.   It was past midnight.
15            Q      Do you recall if was past 3:00 a.m.?
16            A      I don't think it was past 3:00 a.m.            I don't -
17      - I -- I don't know, but I just know we were out there
18      for a long time, but I know it was past midnight.
19            Q      Okay.    Now, we've gone through a timeline,
20      beginning on April 18th and heading up to April 27th.
21            A      Yes.
22            Q      Now, you testified earlier that prior to April
23      25th and continuing during April 25th --
24            A      Yes.
25            Q      There were procedures in place if you -- if
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 620 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             55

 1      anyone want to make an arrest.
 2            A      Yes.
 3            Q      You had to get permission to make that arrest.
 4            A      Sure.
 5            Q      Did that procedure remain in place through
 6      April 27th?
 7            A      Oh, yes.
 8            Q      Okay.
 9            A      Yes.
10            Q      So that procedure was in place when you were
11      at Mondawmin on April 27th?
12            A      Yes.
13            Q      That procedure was in place when you and your
14      troops were at Penn-North on April 27th?
15            A      Yes.
16            Q      That procedure was in place as you headed west
17      from Penn-North to North and Fulton on April 27th?
18            A      Yes.
19            Q      You also testified that you were previously
20      given orders to not engage --
21            A      Yes.
22            Q      -- and even during the roll call to give them
23      room --
24            A      Yes.
25            Q      -- give the protesters room.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 621 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             56

 1            A      Yes.
 2            Q      Was that order in place also at Mondawmin?
 3            A      Yes.
 4            Q      Was that order also in place while you and
 5      your troops were at Penn-North?
 6            A      Yes.
 7            Q      Was that order also in place while you headed
 8      west towards North and Fulton?
 9            A      Yes.
10            Q      And was that order also in place until you and
11      your troops got relieved by the Maryland National Guard?
12            A      Yes.
13            Q      On April 27th, whether it's at Mondawmin,
14      Penn-North, North and Fulton, or anywhere in between at
15      city hall while you guys were on standby --
16            A      Sure.
17            Q      -- do you recall, during that time, whether
18      you saw Commissioner Batts?
19            A      No.    I didn't see -- I didn't see him on
20      Monday.
21            Q      Okay.
22            A      Yeah.
23            Q      And forgive me if you told me this already, I
24      might have forgotten, so you testified that Dean Palmere
25      was the commanding officer at Penn-North and as you
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 622 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   66

 1            Q      Yeah.
 2            A      But it was just our lack of just being police,
 3      you know, where the protesters were like, "Okay, I got
 4      away with that.       What else can I get away with?"
 5            Q      Right.
 6            A      So --
 7            Q      And what do you feel like the protesters got
 8      away with on April 25th at Camden?
 9            A      Oh, throwing bottles at us, throwing trash
10      cans at us.     I mean, we -- we're used to the insults,
11      the verbal insults.        We can deal with that.         But when
12      you get trash cans thrown at you, bottles thrown at you,
13      and you do nothing.        And -- and I'm just going to speak
14      for -- for Camden Yard.         You know, and just -- in my
15      opinion, from seeing what I saw because I was on the
16      ground, it just empowered them.           "Oh, well, I threw a
17      bottle at a cop.       Oh, okay.     I got away with it."            Or,
18      "I threw trash cans at the cops.            Oh, I got away with
19      that."    So I just had a feeling, Monday, it's not going
20      to be good.
21            Q      And they got away with it because of the
22      orders not to engage --
23            A      Absolutely.
24            Q      -- because of the arrest procedures.
25                 MR. BRADFORD:       Objection.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 623 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             67

 1            Q      Is that a "yes"?
 2            A      Yes.
 3            Q      Okay.    Now, you testified earlier that you
 4      heard windows breaking on Monday.
 5            A      Yes, down at Penn-North.
 6            Q      Yes.
 7            A      Yes.
 8            Q      What did you think was happening when the
 9      windows were being broken?
10                 MR. BRADFORD:       Objection.
11            Q      When you heard the windows being broken?
12            A      I -- I just assumed because the stores -- I
13      just assumed either car windows were being broken, maybe
14      police car windows were being broken, or store windows
15      were being broken.
16            Q      Okay.
17            A      Because from where we -- where I saw -- where
18      I was -- and I could look -- I didn't see anything being
19      broken.    But I remember it coming from over my right
20      side.
21            Q      Okay.    On Monday, April 27th, did you know
22      that looting was occurring?
23            A      I wasn't sure.      I didn't know.
24            Q      Okay.
25            A      Yeah, I didn't know.        And then once we got
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 624 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                   72

 1            A      I knew I went on the news.          But I don't know
 2      if I specifically told the command member.               Because I
 3      remember I was interviewed on CNN, and the Megyn Kelly
 4      show.     But specifically saying any -- anything to any
 5      commander, like, going, "Hey, I need to meet with you."
 6      But if I saw a commander --
 7            Q      Yeah.
 8            A      -- and if the subject came up, you know.                But
 9      I can't -- I don't -- I don't think I specifically
10      sought out a commander.         I can't remember doing that.
11            Q      Okay.    Do you recall what you said on the air
12      when you were interviewed on CNN and/or Megyn Kelly?
13            A      Yeah.    I remember when the second time I went
14      on Megyn Kelly, I remember her asking, because Batts had
15      just gotten fired.       And I remember saying to her, my
16      specific words were, you know, me -- me -- me being in
17      sports and using a sports analogy, the coach lost the
18      locker room, and these guys just wouldn't play for him
19      anymore.
20            Q      Do you recall discussing the stand-down order
21      or the arrest procedures when you spoke on CNN and/or
22      Meg Kelly?
23            A      No.
24                  MR. BRADFORD:      Objection.
25            Q      Now, we've discussed the arrest procedures and
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 625 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                  73

 1      the stand-down orders, so to speak.            Want to talk to you
 2      about equipment.       You testified earlier that you and
 3      your troops were told not to wear the -- I can't
 4      remember how you described it.           It was a --
 5            A      It was called the Punisher.
 6            Q      The Punisher.
 7            A      The emblem.
 8            Q      The emblem.
 9            A      No black gloves with the fingers cut out.               We
10      just didn't want to look intimidating.
11            Q      And you were told that on April 25th at Camden
12      Yards?
13            A      No, we were told before that.
14            Q      Okay.
15            A      Yeah, we were told before that.           Yeah.    April
16      25th, we already had our marching orders.
17            Q      Okay.    Do you recall Commissioner Batts ever
18      telling you and/or your troops not to wear the black
19      gloves?
20            A      I can't remember him specifically saying it.
21            Q      Okay.
22            A      But I know it was relayed down to us, the rank
23      and file.
24            Q      Okay.    On April 25th at Camden Yards, were you
25      and your troops permitted to where riot helmets?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 626 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             109

 1      line and check it out?
 2            A      That I don't know.
 3            Q      Lieutenant, what's the purpose of moving the
 4      lines slowly or keeping the line contained?
 5                 MR. HWANG:      Objection as to form.
 6            A      Because you -- you always want to keep that
 7      uniform, you don't want to break it.             Because if you
 8      break it, that's a -- that's a show of weakness.                That's
 9      a weak point in your line.          So you move at a steady slow
10      pace and it looks uniformity.           And when people see
11      uniformity and they don't see that -- that weakness,
12      they tend to -- "Okay, well, these people are serious.
13      They know what they're doing."
14            Q      Does it also keep the protesters within a
15      specific area, or at least assist in keeping the
16      protesters in a specific area?
17            A      Keep them front of you.         You keep them in
18      front of you.
19                 MR. BRADFORD:       No further questions.
20                         REDIRECT EXAMINATION
21                   BY MR. HWANG:
22            Q      Lieutenant Butler, while you're on duty today,
23      someone comes up to you and throws a brick at you. Would
24      you arrest that person?
25            A      Absolutely.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 627 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             110

 1                 MR. BRADFORD:       Objection.
 2            Q      Prior to April 12, 2015, if you are on duty,
 3      and you're on the street and someone threw a brick at
 4      you, would you arrest him?
 5            A      Absolutely.
 6                 MR. BRADFORD:       Objection.
 7            Q      Whether it's before April of 2015 or if it's
 8      today, if someone throws was a brick at you, do you have
 9      to call and ask for permission to make an arrest?
10            A      No.
11                 MR. BRADFORD:       Objection.
12            Q      So the procedure that was put in place during
13      the riots and protests where you had to ask for
14      permission to arrest, that was contrary to standard
15      operating procedure; is that correct?
16            A      Correct.
17            Q      So if Batts gave that order --
18                 MR. BRADFORD:       Objection.
19            Q      -- or set forth that procedure, he would be
20      acting contrary to standard operating procedure; is that
21      correct?
22            A      Correct.
23                 MR. BRADFORD:       Objection.
24            Q      Now you testified that on Monday, April 27th,
25      roll call was held at the auditorium at headquarters?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 628 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             114

 1            A      Yes --
 2                 MR. BRADFORD:       Objection.
 3            A      -- it was the same thing.
 4            Q      Okay.    So even on April 25th, during that roll
 5      call, did Lieutenant Hyatt also give the same "do not
 6      engage" --
 7            A      Yes.
 8            Q      -- "give them space"?
 9            A      Yeah, we knew --
10                 MR. BRADFORD:       Objection.
11            Q      Is that a "yes"?
12            A      Yes.    I'm sorry, yes.      Yes.
13            Q      After April 27th, was roll call continuing to
14      be conducted in that same manner, with all the districts
15      appearing in one place?
16            A      Yes.
17            Q      Okay.
18            A      Well, after the 25th or the 27th?
19            Q      After the 27th.
20            A      No, I think after the 27th, after everything
21      was over, we went -- we went back to -- because I
22      remember after the 27th there was a curfew, and we were
23      still on 12-hour shifts, but we were back.               I know I was
24      back in the Southern with my troops.
25            Q      Okay.    Was there a roll call on Sunday, April
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 629 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             125

 1                                     CERTIFICATE OF OATH
 2
 3    STATE OF MARYLAND
 4
 5
 6         I, the undersigned, certify that the witness
 7      in the foregoing transcript personally appeared
 8      before me and was duly sworn.
 9
10      Identification:       Produced Identification
11
12
13
14
15
16
17
18
19                             _________________________
20                              JAMES BARTLETT
21                              Court Reporter, Notary Public
22                              State of Maryland
23                              Commission Expires: 5/31/2023
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 630 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             126

 1                                     REPORTER'S CERTIFICATE
 2
 3    STATE OF MARYLAND
 4
 5
 6         I, JAMES BARTLETT, Notary Public in and for the
 7      State of Maryland at Large, do hereby certify that I
 8      made an accurate and complete digital recording of
 9      the deposition in the above-styled case.
10
11               I further certify that I am not a relative,
12      employee, attorney or counsel of any of the parties,
13      nor am I a relative or employee of any of the parties
14      attorney or counsel connected with the action, nor
15      financially interested in the action.
16
17               Dated this 1st day of October, 2019.
18
19
20
21
22                 __________________________________
23                          JAMES BARTLETT
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 631 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             127

 1                     CERTIFICATE OF TRANSCRIPTIONIST
 2
 3      STATE OF FLORIDA
 4      COUNTY OF ORANGE
 5
 6            I, the undersigned, certify that I was authorized
 7      to and did transcribe to the best of my ability the
 8      foregoing audio provided to me by the Offices of
 9      Milestone Reporting Company, Inc., and that the
10      transcript is a true and accurate representation of the
11      recording as heard by me.
12
13            I further certify that I am not a relative,
14      employee, attorney or counsel of any of the parties nor
15      am I a relative or counsel connected with the parties'
16      attorneys or counsel associated with the action, nor am
17      I financially interested in the outcome of the action.
18
19      Submitted on: October 1, 2019.
20
21
22
23                         ______________________
24                         KATIE O'MALLEY
25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 632 of 1474




                    EXHIBIT 16
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 633 of 1474




                             In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                        MICHAEL MANCUSO
                         September 17, 2019
                       ORIGINAL TRANSCRIPT



                           CourtScribes, Inc.
                      "Delivering More For Less"
                            (833) 727-4237
                        info@courtscribes.com
                        www.courtscribes.com




                    Original File 138586 Mike Mancuso 9-17-19 ASCII.txt
                      Min-U-Script® with Word Index
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 634 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             1

 1      UNITED STATES DISTRICT COURT
 2      FOR THE DISTRICT OF MARYLAND
 3      CIVIL ACTION NO. 1:17-CV-01657-GLR
 4
 5      CHAE BROTHERS, LIMITED LIABILITY COMPANY
 6      D/B/A FIRESIDE NORTH LIQUORS, ET AL.,
 7      PLAINTIFF,
 8
 9      VS.
10
11      MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.,
12      DEFENDANT,
13      ________________________________________/
14      VIDEOTAPED DEPOSITION OF MICHAEL MANCUSO
15      DATE:              SEPTEMBER 17, 2019
16      REPORTER:          JAMES BARTLETT
17      PLACE:             SUNG & HWANG
18                         9256 BENDIX ROAD, SUITE 109
19                         COLUMBIA, MARYLAND 21045
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 635 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             2

 1                                  APPEARANCES
 2      ON BEHALF OF THE PLAINTIFFS, CHAE BROTHERS, ET AL.:
        RAY M. SHEPARD, ESQUIRE
 3      THE SHEPARD LAW FIRM, LLC
        122 RIVIERA DRIVE
 4      PASADENA, MARYLAND 21122
        TELEPHONE NO.: (410) 255-0700
 5      FACSIMILE NO.: (443) 773-1922
        E-MAIL: RAYWSHEPARD.LAW
 6
        AND
 7
        PETER K. HWANG, ESQUIRE
 8      SUNG AND HWANG
        9256 BENDIX ROAD, SUITE 109
 9      COLUMBIA, MARYLAND 21045
        TELEPHONE NO.: (888) 772-3001
10      FACSIMILE NO.: (410) 772-2328
        E-MAIL: PHWANG@SUNGANDHWANG.COM
11
        ON BEHALF OF THE DEFENDANTS, THE MAYOR AND CITY COUNCIL
12      OF BALTIMORE:
        SARA GROSS, ESQUIRE
13      CITY OF BALTIMORE DEPARTMENT OF LAW
        100 HOLLIDAY STREET, ROOM 101
14      BALTIMORE, MARYLAND 21202
        TELEPHONE NO.: (410) 396-3826
15      FACSIMILE NO.: (410) 547-1025
        E-MAIL: SARA.GROSS@BALTIMORECITY.GOV
16
        AND
17
        MATTHEW BRADFORD, ESQUIRE
18      CITY OF BALTIMORE DEPARTMENT OF LAW
        100 HOLLIDAY STREET, ROOM 101
19      BALTIMORE, MARYLAND 21202
        TELEPHONE NO.: (410) 396-3826
20      FACSIMILE NO.: (410) 547-1025
        E-MAIL: MATTHEW.BRADFORD@BALTIMORECITY.GOV
21
        AND
22
        DORIS N. WEIL, ESQUIRE
23      CITY OF BALTIMORE DEPARTMENT OF LAW
        100 HOLLIDAY STREET, ROOM 101
24      BALTIMORE, MARYLAND 21202
        TELEPHONE NO.: (410) 396-3826
25      FACSIMILE NO.: (410) 547-1025
        E-MAIL:    DORIS.WEIL2@BALTIMORECITY.GOV
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 636 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             3

 1                             APPEARANCES CONTINUED
 2      ON BEHALF OF THE WITNESS, F.O.P. PRESIDENT MICHAEL
        MANCUSO
 3      CHAZ R. BALL, ESQUIRE
        SCHLACHMAN, BELSKY, & WEINER, P.A.
 4      300 EAST LOMBARD STREET, SUITE 100
        BALTIMORE, MARYLAND. 21012
 5      TELEPHONE NO.: (410) 685-2022
        FACSIMILE NO.: (410) 783-4771
 6      E-MAIL: CBALL@SBWLAW.COM
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 637 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             4

 1                                       INDEX
 2                                                                Page
 3      PROCEEDINGS                                                 6
 4      DIRECT EXAMINATION BY MR. SHEPARD                           7
 5      CROSS EXAMINATION BY MS. GROSS                             49
 6      REDIRECT EXAMINATION BY MR. SHEPARD                        70
 7      RECROSS EXAMINATION BY MS. GROSS                           73
 8
 9                                     EXHIBITS
10      Exhibit                                                   Page
11         1      BALTIMORE CITY F.O.P. REVIEW OF THE
12                MANAGEMENT OF THE 2015 BALTIMORE
13                RIOTS                                            22
14         2      DOCUMENTS RE: WITNESS FOR THE
15                DEPOSITION                                       32
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 638 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             5

 1                                  STIPULATION
 2
 3      THE VIDEO DEPOSITION OF MICHAEL MANCUSO TAKEN AT THE
 4      OFFICES OF SUNG & HWANG, 9256 BENDIX ROAD, SUITE 109,
 5      COLUMBIA, MARYLAND 21045 ON TUESDAY THE 17TH DAY OF
 6      SEPTEMBER, 2019 AT APPROXIMATELY 10:00 A.M.; SAID
 7      DEPOSITION WAS TAKEN PURSUANT TO THE MARYLAND RULES OF
 8      CIVIL PROCEDURE.
 9
10      IT IS AGREED THAT JAMES BARTLETT, BEING A NOTARY PUBLIC
11      AND COURT REPORTER FOR THE STATE OF MARYLAND, MAY SWEAR
12      THE WITNESS AND THAT THE READING AND SIGNING OF THE
13      COMPLETED TRANSCRIPT BY THE WITNESS IS NOT WAIVED.
14
15
16
17
18
19
20
21
22
23
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 639 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                 6

 1                         PROCEEDINGS
 2                 COURT REPORTER:       Time is now 10:12 a.m.         We are
 3           here today for the purposes of recording the
 4           deposition of Michael, Mike, Thomas Mancuso taken by
 5           Ray M. Shepard in the matter of Chae Brothers --
 6           Chae? -- Chae Brothers Limited Liability Company, et
 7           al., versus Mayor and City Council of Baltimore, et
 8           al., civil action number 1:17-CV-016 -- or sorry, --
 9           CV-01657-GLR, a United States District Court for the
10           District of Maryland Northern Division.              Counsel
11           will now state their appearance.
12                 MR. SHEPARD:      Good morning.       My name is Ray
13           Shepard.     I'm here on behalf of all of the
14           plaintiffs.
15                 MR. HWANG:      Good morning.      Peter Hwang also
16           here on behalf of all the plaintiffs.
17                 MS. GROSS:      Sara Gross, Matthew Bradford and
18           Doris Weil on behalf of the mayor and City Council
19           of Baltimore.
20                 MR. BALL:     I'm Chaz Ball, here on behalf of FOP
21           president Michael Mancuso.
22                 COURT REPORTER:       I will now swear in the
23           witness.     Do you, Michael Thomas Mancuso, swear or
24           affirm to tell the truth, the whole truth, and
25           nothing but the truth, so help you God?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 640 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             7

 1                 THE WITNESS:      I do.
 2                 COURT REPORTER:       Counsel, you may begin, and
 3           also the time is 10:13 a.m.          We are now on the
 4           record.
 5                         DIRECT EXAMINATION
 6                   BY MR. SHEPARD:
 7            Q      Thank you.     Good morning, Detective.
 8            A      Morning.
 9            Q      Would you please state your full name for the
10      record?
11            A      Michael Thomas Mancuso.
12            Q      And how do you spell Mancuso?
13            A      M-A-N-C-U-S-O.
14            Q      Okay.    And you are employed?
15            A      Yes, I am.
16            Q      Where are you employed?
17            A      Baltimore Police Department.
18            Q      Okay.    And you're an officer?
19            A      I'm a detective sergeant.
20            Q      Detective sergeant?        Okay.    Have you had your
21      deposition taken before?
22            A      No.
23            Q      First time?
24            A      I believe so.      I've testified a lot in court,
25      but I th -- I think this is my first deposition.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 641 of 1474
                                ORIGINAL TRANSCRIPT

                                                                              15

 1                 COURT REPORTER:       The time is now 10:20 a.m. --
 2           or 10:21 a.m.      I apologize.      And we are now back on
 3           the record.
 4                   BY MR. SHEPARD:
 5            Q      Okay.    So a objection was noted, but I believe
 6      you still answer the question.           It's up to the Court to
 7      decide whether or not the objection is sustained or
 8      overruled.
 9            A      That's fine.
10            Q      So let me ask you, Detective Mancuso, what
11      were your responsibilities during the riots?
12            A      You know, I had a squad at the time.             They
13      were deployed with me to the riots.            I think initially
14      we were deployed to Mondawmin Mall where we held a
15      position there along with some national guard members
16      that showed up.       I think that first day -- was about 20
17      hours that, I think, we were at Mondawmin.               I don't --
18      the sequence of events after that, I know we were
19      deployed to -- I think, Tuesday, we were deployed to
20      Penn North as an arrest team.           And subsequently
21      throughout the week we were different spots where things
22      were breaking out, but specifically, locations that are
23      -- so many, I just -- you know.
24            Q      Okay.    And you said a squad. How many members
25      were in your squad?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 642 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             16

 1            A      Think at that time there was probably six.
 2            Q      Okay.    So including yourself, it was seven?
 3            A      Yes.
 4            Q      All right.     And you said when you went to Penn
 5      North, you were -- I think you said an arrest team. What
 6      is an arrest team?
 7            A      Well, there's -- you have a -- you have a --
 8      the lines, like, you see at the riots, you see the
 9      officers standing up in the front usually with their
10      shields, and then behind them is a -- a group that, if
11      needed -- if there's somebody identified in -- in the
12      group on the other side, the rioters, so to speak -- if
13      somebody is breaking the law to a point where command
14      would issue an order of arrest, then we would do that.
15            Q      Uh-huh.    With respect to arrests, were you
16      given any instructions?         Was your -- were you or your
17      team given any instructions regarding arrests?
18            A      Yeah.    One of the nights --
19                 MS. GROSS:      Objection.     I'm going to note a
20           continuing objection to hearsay if that's --
21                 MR. SHEPARD:      So noted.
22                 MS. GROSS:       -- all right.
23            A      Okay.    One night I know that we were a part of
24      the line at Gay Street and Fayette.
25                   BY MR. SHEPARD:
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 643 of 1474
                                ORIGINAL TRANSCRIPT

                                                                               17

 1            Q      Uh-huh.
 2            A      Kind of, protecting headquarters.            And it was
 3      nighttime -- I want to say it was after an Oriole game,
 4      too, so there was a lot of people in the street -- that
 5      things were breaking out all over.            Fights and stuff
 6      like that.     And directly in front of us over the barrier
 7      was two or three guys beating up one guy.              And I went
 8      over the rail after the aggressor and dragged him back
 9      over the -- the rail, placed him under arrest.                And --
10      so, yeah, I mean, we did make an arrest.
11            Q      Okay.    And after that, what happened to that
12      person that you arrested?          Was he prosecuted?
13            A      Yes.    I can -- you know, there are -- you
14      know, I'll -- I'll tell the story about that arrest.
15      Once I was -- placed him under arrest, I was approached
16      by the acting commander of that area, Major Russell, who
17      ordered me to unhandcuff him.           And he told me at the
18      time that I did not have permission from the 9th floor,
19      which is our command post, to arrest anybody.               I refused
20      to uncuff him.       Told him I was a Baltimore City police
21      officer with the powers of arrest and I made an arrest.
22      He suspended me at that time, sent me to headquarters. I
23      told my squad not to release him and I went inside
24      headquarters for about 20 minutes and I received a call
25      from Command to go back out to my post, that I was not
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 644 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             18

 1      suspended.
 2            Q      Uh-huh.
 3            A      And I took the individual over to the central
 4      district and processed him.
 5            Q      Okay.    Now, when -- you mentioned when Major
 6      Russell said you didn't have permission from the 9th
 7      floor.    What's the 9th floor?         I'm not --
 8            A      It's where our command post was.
 9            Q      Okay.
10            A      He actually turned and pointed up to it.
11            Q      And who's in the command -- who -- if you
12      know, who was in the command post?
13            A      I don't know who was running the command post
14      at that time.
15            Q      Okay.    Prior to that period in time, had you
16      heard any statements from leadership regarding not
17      having permission to arrest or to not respond to rioters
18      or to limit your response in any way?
19            A      I think the general response from command that
20      we heard throughout was to -- you know, don't do
21      anything unnecessarily, you know.            There was command,
22      usually, at every -- every point of contact with the
23      rioters.     You know, they would give commands on what to
24      do.
25            Q      All right.     And when you -- did you personally
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 645 of 1474
                                ORIGINAL TRANSCRIPT

                                                                                34

 1                  THE WITNESS:     Sure.
 2                  MR. SHEPARD:     Okay.
 3                  COURT REPORTER:      The time is 10:45 a.m. and we
 4           are now off the record.
 5                   (OFF THE RECORD)
 6                  COURT REPORTER:      All right.      The time is 10:55
 7           a.m.    We are now back on the record.
 8                   BY MR. SHEPARD:
 9            Q      Okay.    Detective Mancuso, I want to go back to
10      the incident you described with Major Russell.                Who was
11      it that told you that you were suspended?
12            A      Major Russell said I was relieved of duty
13      which to me is -- was suspension.
14            Q      Okay.    All right.     Now, you still have Exhibit
15      1.   If you turn to page 29.
16            A      Thank God we numbered them.
17            Q      Yeah.    The second bullet point on page 29
18      reads, "A sergeant reported working riot detail at East
19      Fayette and Gay Street on April 25, 2015."               Were you the
20      reporting sergeant?
21            A      Whe -- where are we at now?
22            Q      I'm sorry.     The second bullet on page --
23            A      Oh, the second.       Okay.    Got you.
24            Q      -- on page 29.
25            A      Yeah.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 646 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             35

 1            Q      Talks about taking "the arrestee behind metal
 2      barricades, sat him on a bus stop bench and then was
 3      approached by a command staff member who told me this is
 4      what we're going to do.         We're going to unhandcuff him
 5      and let him go."       Do you see that?
 6            A      Yep.
 7            Q      Is that you?
 8            A      Yes.
 9            Q      All right.     And the command staff member would
10      be Major Russell?
11            A      Yes.
12            Q      Okay.    All right.     And if I could ask you a
13      few more questions just about a couple of these bullets.
14      On the previous page, on page 28, the first one states,
15      "A command member appointed by Commissioner Batts
16      reported being given orders from executive command
17      members not to engage rioters, even while officers on
18      the line were being assaulted with rocks and bottles."
19      Do you know who the command member was?
20            A      No.    I don't recall.
21            Q      Okay.    Is there -- how many command members
22      are appointed by Commissioner Batts -- or at that time?
23            A      I don't know.      I -- I think that right now
24      there's 60, so I would imagine it's somewhere in that.
25            Q      Okay.    So it's a pretty large group?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 647 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             76

 1                                     CERTIFICATE OF OATH
 2
 3    STATE OF MARYLAND
 4
 5
 6         I, the undersigned, certify that the witness
 7      in the foregoing transcript personally appeared
 8      before me and was duly sworn.
 9
10      Identification:       Produced Identification
11
12
13
14
15
16
17
18
19                             _________________________
20                              JAMES BARTLETT
21                              Court Reporter, Notary Public
22                              State of Maryland
23                              Commission Expires: 5/31/2023
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 648 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             77

 1                                     REPORTER'S CERTIFICATE
 2
 3    STATE OF MARYLAND
 4
 5
 6         I, JAMES BARTLETT, Notary Public in and for the
 7      State of Maryland at Large, do hereby certify that I
 8      made an accurate and complete digital recording of
 9      the deposition in the above-styled case.
10
11               I further certify that I am not a relative,
12      employee, attorney or counsel of any of the parties,
13      nor am I a relative or employee of any of the parties
14      attorney or counsel connected with the action, nor
15      financially interested in the action.
16
17               Dated this 1st day of October, 2019.
18
19
20
21
22                 __________________________________
23                          JAMES BARTLETT
24
25
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 649 of 1474
                                ORIGINAL TRANSCRIPT

                                                                             78

 1                     CERTIFICATE OF TRANSCRIPTIONIST
 2
 3      STATE OF FLORIDA
 4      COUNTY OF ORANGE
 5
 6            I, the undersigned, certify that I was authorized
 7      to and did transcribe to the best of my ability the
 8      foregoing audio provided to me by the Offices of
 9      Milestone Reporting Company, Inc., and that the
10      transcript is a true and accurate representation of the
11      recording as heard by me.
12
13            I further certify that I am not a relative,
14      employee, attorney or counsel of any of the parties nor
15      am I a relative or counsel connected with the parties'
16      attorneys or counsel associated with the action, nor am
17      I financially interested in the outcome of the action.
18
19      Submitted on: October 1, 2019.
20
21
22
23                         ______________________
24                         KATIE O'MALLEY
25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 650 of 1474




                    EXHIBIT 17
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 651 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 652 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 653 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 654 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 655 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 656 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 657 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 658 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 659 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 660 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 661 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 662 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 663 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 664 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 665 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 666 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 667 of 1474




                    EXHIBIT 18
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 668 of 1474




                           In The Matter Of:
   CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
    MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.




                      KEIFFER MITCHELL, JR.
                          January 27, 2021
                      ORIGINAL TRANSCRIPT



                          CourtScribes, Inc.
                     "Delivering More For Less"
                           (833) 727-4237
                       info@courtscribes.com
                       www.courtscribes.com
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 669 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             1


1              IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE DISTRICT OF MARYLAND

 3                         NORTHERN DIVISION
 4    ------------------------------X
 5    CHAE BROTHERS LIMITED,                 :

 6    LIABILITY COMPANY, ET AL.,             :
 7                        Plaintiffs,        :
 8    v.                                     :   Civil Action No.

 9    MAYOR & CITY COUNCIL OF                :   1:17-CV-01657-SAG
10    BALTIMORE, ET AL.,                     :
11                        Defendants.        :

12    ------------------------------X
13
14         Video Deposition of KEIFFER MITCHELL, JR.,
15                        Conducted Virtually
16                   Wednesday, January 27, 2021
17                              11:43 a.m.

18
19
20

21    Pages 1 - 97
22    Reported by:      Lisa Barbera, Stenographer
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 670 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             2


1     Deposition of KEIFFER MITCHELL, JR., conducted
 2    virtually.

 3
 4    Witness Location:        Annapolis, Maryland
 5

 6
 7    Pursuant to agreement, before Lisa Barbera,
 8    stenographer.

 9
10
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 671 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             3


1                       A P P E A R A N C E S
 2

 3           ON BEHALF OF PLAINTIFFS, CHAE BROTHERS
 4           LIMITED LIABILITY COMPANY, ET AL.:
 5                 PETER K. HWANG, ESQUIRE

 6                 SUNG & HWANG, LLP
 7                 9256 Bendix Road, Suite 109
 8                 Columbia, Maryland 21045

 9                 (410)772-2324
10
11

12                 RAY M. SHEPARD, ESQUIRE
13                 THE SHEPARD LAW FIRM
14                 122 Riviera Drive
15                 Pasadena, Maryland 21122
16                 (410)255-0700
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 672 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             4


1     APPEARANCES CONTINUED
 2

 3           ON BEHALF OF DEFENDANTS, MAYOR & CITY COUNCIL
 4           OF BALTIMORE, ET AL.:
 5                 SARA E. GROSS, ESQUIRE

 6                 HANNA MARIE C. SHEEHAN, ESQUIRE
 7                 BALTIMORE CITY DEPARTMENT OF LAW
 8                 100 N. Holliday Street

 9                 Baltimore, Maryland 21202
10
11

12           ON BEHALF OF KEIFFER MITCHELL:
13                 ROBERT SCOTT, ESQUIRE
14                 OFFICE OF THE ATTORNEY GENERAL
15                 200 St. Paul Place
16                 Baltimore, Maryland 21202
17                 (410)576-6300

18
19
20           ALSO PRESENT:

21                 Ian Wallach, Zoom Technician
22                 Nicholas Pollard, Videographer
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 673 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             5


1                           C O N T E N T S
 2                                                                PAGE

 3    EXAMINATION OF KEIFFER MITCHELL, JR.
 4           by Mr. Hwang                                             9
 5           by Ms. Gross                                           88

 6           by Mr. Hwang                                           90
 7
 8

 9
10
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 674 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             6


1                           E X H I B I T S
 2                              (Attached)

 3
 4    MITCHELL DEPOSITION                                         PAGE
 5

 6    Exhibit 1        Subpoena                                     13
 7    Exhibit 2        Protective Order and Agreement               14
 8    Exhibit 3        Amended Complaint                            17

 9    Exhibit 4        Still Standing Excerpt                       25
10    Exhibit 5        CITY00052097                                 87
11

12
13
14
15
16
17

18
19
20

21
22
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 675 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             7


1                       P R O C E E D I N G S
 2                                 - - -

 3                 THE VIDEOGRAPHER:        We're now on the
 4           record in the matter of Chae Brothers Limited
 5           Liability Company, et al., versus Mayor and

 6           City Council of Baltimore, et al.            Today's
 7           date is January 27th, 2021.          The time is
 8           11:43 a.m.     This is the video recorded

 9           deposition of Keiffer Mitchell being taken
10           via remote video conference.
11                 My name is Nicholas Pollard; I am the

12           camera operator representing Court Scribes,
13           Incorporated.      The court reporter is Lisa
14           Barbera, also with Court Scribes,
15           Incorporated.
16                 Would counsel please introduce
17           themselves?

18                 MR. HWANG:      Good morning.      Peter Hwang
19           and Ray Shepard on behalf of all plaintiffs.
20                 MS. GROSS:      Good morning.      Sara Gross

21           and Hanna Sheehan on behalf of the Mayor and
22           City Council of Baltimore.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 676 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             8


1                  THE VIDEOGRAPHER:        Will the court
 2           reporter --

 3                 MR. SCOTT:      And I'm -- I'm Robert Scott
 4           on behalf of the witness.
 5                 THE VIDEOGRAPHER:        Will the court

 6           reporter please swear in the witness?
 7                 THE COURT REPORTER:        All right.
 8           Pursuant to Rule 2-401(g) of the Maryland

 9           Rules of Civil Procedure, all parties
10           stipulate and agree that the witness was
11           identified was Keiffer Mitchell, Jr., that he

12           will be sworn in remotely, and that this
13           deposition shall be used for all purposes
14           like other depositions.
15                 Please state whether or not you agree
16           with the stipulation, starting with
17           Mr. Hwang.

18                 MR. HWANG:      We agree.
19                 THE COURT REPORTER:        And, Ms. Gross?
20                 MS. GROSS:      We agree as well.

21                 THE COURT REPORTER:        And, Mr. Scott?
22                 MR. SCOTT:      Yes, agreed.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 677 of 1474
                            ORIGINAL TRANSCRIPT

                                                                             9


1                  THE COURT REPORTER:         Thank you.
 2    Whereupon,

 3                      KEIFFER MITCHELL, JR.
 4    was examined and testified as follows:
 5                 THE WITNESS:      I do.

 6                 THE COURT REPORTER:        Before we begin, if
 7           you are not using video function or if you
 8           don't need to be on video, please turn your

 9           video off so that we can preserve some
10           streaming -- some bandwidth.
11                 Thank you.      Go ahead.

12         EXAMINATION BY COUNSEL FOR THE PLAINTIFFS
13    BY MR. HWANG:
14           Q.    Thank you for joining us, Mr. Mitchell.
15                 As you know, my name is Peter Hwang.             I
16    represent the plaintiffs in this action who have
17    filed suit against the Mayor and City Council of

18    Baltimore for, among other things, damages to
19    plaintiffs' property and businesses.
20                 As you know, we're here for a

21    deposition, which will consist of me asking you
22    questions and you providing responses to those
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 678 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         15


1                  As such, we ask that you agree to be
 2    bound by the protective order in this case.                And I

 3    believe Mr. Scott transmitted to you an agreement
 4    along with the protective order.
 5                 If you look at Exhibit 2, the first page

 6    is the agreement.        Did you sign that?
 7           A.    I did.
 8           Q.    Did you agree to be bound by the

 9    protective order entered in this case?
10           A.    I agree.
11           Q.    Thank you.

12                 Now, Mr. Scott [sic], in case we need to
13    get in contact with you in the future, do you
14    agree that we can contact you through --
15                 Or, Mr. Mitchell, do you agree that we
16    can contact you through Mr. Scott?
17           A.    Correct.     Yes.

18           Q.    Now, in April of 2015, where were you
19    employed?
20           A.    At the state of Maryland governor's

21    office.
22           Q.    Do you recall what your title was at
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 679 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         16


1     that time?
 2           A.    I believe I was a special adviser to the

 3    governor.
 4           Q.    And were you -- was your title special
 5    adviser to the governor for the entirety of April

 6    of 2015?
 7           A.    Correct.
 8           Q.    Do you recall what time -- for what time

 9    period or during what time period you held that
10    title?
11           A.    It was for about a year, I believe.

12           Q.    And what were your duties as special
13    adviser to Governor Hogan?
14           A.    I was assigned to his legislative office
15    to assist the Governor on his legislative agenda
16    for the 2015 legislative -- legislative session.
17           Q.    Now, are you familiar with what's been

18    commonly referred to as the Baltimore riots or the
19    Baltimore unrest?
20           A.    Yes.

21                 MR. HWANG:      Now, if I could direct your
22           attention to Exhibit 3.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 680 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         28


1     well?
 2           A.    I guess what I -- I wasn't there

 3    monitoring.      We were there earlier in the
 4    afternoon monitoring the protests.             But I had gone
 5    home, and I hadn't been really following what was

 6    unfolding at Camden Yards until someone called and
 7    told me I should turn on the TV and watch what's
 8    happening.

 9           Q.    Okay.    If I could direct your attention
10    to the bottom of page 108, the second sentence in
11    the last paragraph, it says, "I wasn't the mayor's

12    boss, despite what some people thought, and I
13    didn't want to step on her toes."
14           A.    I'm sorry.      What page are you on again?
15           Q.    On the same page, on page 108 --
16           A.    Okay.
17           Q.    -- at the bottom, the second-to-last

18    sentence says, "I wasn't the mayor's boss, despite
19    what some people thought, and I didn't want to
20    step on her toes."

21                 Do you see that?
22           A.    Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 681 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         29


1            Q.    Do you recollect that being a concern of
 2    the Governor, that, hey, this is happening in the

 3    city, it's the city's lead, we're here to support?
 4           A.    Yes.
 5           Q.    And what discussions were there about

 6    that dynamic that the City was kind of the lead in
 7    how to respond to these protests?
 8                 MR. SCOTT:      Hold on.     I'm going to

 9           object to that question and instruct the
10           witness not to answer on the basis of
11           executive privilege.         Communications between

12           Mr. Mitchell and the Governor about an
13           ongoing crisis are off limits.
14                 MR. HWANG:      Okay.    Can we agree that
15           we've had good faith attempts in case I need
16           to file a motion?
17                 MR. SCOTT:      Yes.

18    BY MR. HWANG:
19           Q.    Mr. Mitchell, do you recall having any
20    discussions with the Mayor regarding that, about

21    who would be the lead, who would be calling the
22    shots at that point?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 682 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         30


1            A.    No.
 2           Q.    If I could direct your attention to the

 3    next page, page 109, which is on the same page of
 4    the exhibit to the right.          The first new
 5    paragraph, Governor Hogan says, "I immediately

 6    called in Keiffer Mitchell," and stated, "I want
 7    you to attach yourself to the mayor.             I need an
 8    open line of communication with her 24/7.               I'm

 9    going to need up-to-date information -- what the
10    City's needs are, how City Hall's responding, what
11    we're hearing on the street, everything we can

12    possibly find out."
13                 Do you see that?
14           A.    Yes.
15           Q.    Is that accurate?        Did Governor Hogan
16    say that to you?
17           A.    Yes.

18           Q.    And this was still on April 25th, 2015;
19    correct?     On that Saturday?
20           A.    Correct.

21           Q.    On the same day but presumably after the
22    violence and property destruction near Camden
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 683 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         31


1     Yards had already started?
 2           A.    Correct.

 3           Q.    Now, Governor Hogan says -- or asks you
 4    to get a sense of the City's needs.
 5                 Up to that point, do you recall the City

 6    ever expressing any particular needs to either you
 7    or others at the state level?
 8           A.    My recollection is my primary source of

 9    communication was through the chief of staff,
10    Kaliope.     And that Saturday they had indicated
11    that they had it under control through the police

12    department.
13           Q.    And that was throughout the day on
14    Saturday, even after --
15           A.    No.    This was in the evening.
16           Q.    This was in the evening of April 25th?
17           A.    I didn't have any communication with the

18    City folks during the day.
19           Q.    Got it.
20                 So just to make sure we're on the same

21    page, things happen at Camden Yards; there's
22    violence and property destruction.             After that
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 684 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         32


1     happens, you have a discussion with the chief of
 2    staff, Kaliope Parthemos; correct?

 3           A.    Yes.    I believe it was a brief phone
 4    call.
 5           Q.    And at that time she says that the City

 6    has everything under control, and she doesn't
 7    mention any need for resources; correct?
 8           A.    Correct.

 9           Q.    Now, Governor Hogan ask you to,
10    quote/unquote, attach yourself to the Mayor.                Did
11    you do so?      Did you --

12           A.    I was -- I believe the Governor is
13    referring to Monday.         That's when I had my first
14    physical presence with the Mayor, Monday.
15           Q.    Okay.    So let's stick with this
16    Saturday, April 25th.         When you're having this
17    conversation with the Governor, the one we just

18    mentioned where he says he wants you to attach
19    yourself to the Mayor, do you recall where you
20    were at that time?

21           A.    I believe I was at home.
22           Q.    Okay.    And you mentioned that you had a
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 685 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         50


1                  And I had asked you regarding
 2    discussions that you had with the Governor or

 3    others at the state regarding that dynamic.
 4    Before disclosing the actual discussions, could
 5    you describe the nature of those discussions,

 6    please?
 7           A.    Is this the way how state government
 8    operates or defers to the locals in terms of

 9    policing and how it handles situations within
10    their jurisdiction?        The Governor and I'm sure
11    other governors are -- or other electeds defer to

12    the locals because they best know what's happening
13    on the ground.
14           Q.    Okay.    And that was discussed between
15    you and the Governor, correct, and others at the
16    state?
17                 MR. SCOTT:      Objection.

18                 You can answer.       Just don't disclose any
19           conversations you had with the Governor.
20                 THE WITNESS:      I don't remember having

21           any discussions.       Again, I was the new guy
22           that happened to live in Baltimore City, so I
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 686 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         51


1            wasn't in a bunch of meetings that the
 2           Governor had with his Homeland Security

 3           folks, his law enforcement folks.            I believe
 4           I was at home on Sunday.
 5    BY MR. HWANG:

 6           Q.    Sure.    But is it fair to say that at
 7    that time that the state was taking the same
 8    approach, that it would defer to Baltimore City

 9    and the locals to take the lead --
10           A.    Correct.
11           Q.    -- because they have their boots on the

12    ground; they know what's going on?
13           A.    Correct.     The state was monitoring the
14    situation.
15           Q.    Sure.
16                 Okay.    Now, if we could go back -- and,
17    actually, before we go back to where we were, we

18    were previously discussing a meeting that you had
19    had or attended on Friday, April 24th with the
20    Lieutenant Governor and also community leaders.

21                 Do you recall that?
22           A.    Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 687 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         69


1     you."
 2           Q.    Okay.    I want to ask you this.          On page

 3    114 in the middle, there's a paragraph that begins
 4    "a formal state of emergency."
 5                 Do you see that?

 6           A.    Right.
 7           Q.    Governor Hogan says, "A formal state of
 8    emergency would give us the authority to provide

 9    important assistance.         Normally, the state police
10    did not patrol city streets.           Once an emergency
11    was declared, they could."

12                 Is that accurate?
13           A.    Correct.
14           Q.    Do you recall that being relayed to the
15    City?
16           A.    I don't.     I wasn't part of that
17    conversation.

18           Q.    Okay.    Governor Hogan then continues to
19    state, "The declaration would enable us to stand
20    up and activate the National Guard."

21                 Is that accurate?
22           A.    Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 688 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         70


1            Q.    Do you recall anyone conveying that to
 2    the city?

 3           A.    I wasn't part of any of those
 4    conversations.
 5           Q.    Okay.    Governor Hogan then says, "The

 6    Emergency Management Agency could cut through the
 7    usual bureaucracies and fast-track state aid."
 8                 Is that accurate?

 9           A.    That's accurate.
10           Q.    Did you help coordinate state aid to the
11    City during the protesting?

12           A.    I did not.
13           Q.    Do you recall ever conveying what
14    Governor Hogan just stated here to anyone at the
15    city?
16           A.    I don't.
17           Q.    When Mayor Rawlings-Blake -- whether it

18    was at City Hall or at the EOC that day, do you
19    recall there being any discussion about declaring
20    a state of emergency?

21           A.    Just -- at that time, no.          I was just in
22    the EOC, so I don't know what the governor's staff
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 689 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         81


1     then the Governor -- what was happening at EOC,
 2    basically the Governor -- or not the Governor but,

 3    like, just a lot of stuff happening on the
 4    monitors of the fire and the police monitoring
 5    things, getting the emergency personnel to certain

 6    spots around the city.         Conference room is off
 7    from like a big -- like a war room, so to speak,
 8    with a bunch of monitors, so.

 9           Q.    Do you recall any additional discussions
10    that you had with the then mayor?
11           A.    No.

12           Q.    Okay.    Let's see here.
13                 If I could direct your attention to
14    Exhibit 5, which is an e-mail that was produced by
15    the City as CITY00052097.
16           A.    Uh-huh.
17           Q.    You sent this e-mail; correct?

18           A.    Yes.
19           Q.    And you sent this e-mail to the chief of
20    staff -- then chief of staff for the Mayor,

21    Kaliope Parthemos?
22           A.    Yes.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 690 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         82


1            Q.    And this was sent on April 28th, 2015,
 2    at 3:42 p.m.; correct?

 3           A.    Correct.
 4           Q.    And on here I see a list.          What does
 5    this list represent?

 6           A.    This is a list -- from what I recall,
 7    there was a request of all the state resources
 8    that were being put on behalf of the City.

 9           Q.    Okay.    These are -- you say state
10    resources?
11           A.    The state resources.         I believe this is

12    a result of, I guess, a phone call that I received
13    from Kaliope about how many -- what was the state
14    doing to assist the City.
15           Q.    Got it.
16                 Well, I see, for example, on this --
17    included on this list are 300 Pennsylvania

18    officers and 150 officers from New Jersey.
19                 Do you see that?
20           A.    Yes.

21           Q.    So those resources came from outside the
22    state of Maryland; right?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 691 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         83


1            A.    Correct.
 2           Q.    But did the state of Maryland -- was

 3    that coordinated on the state level or was that
 4    coordinated on the city level?
 5           A.    That would be coordinated on the state

 6    level.
 7           Q.    Now, we talked earlier about, in the
 8    Governor's book, him saying how declaring a state

 9    of emergency would help get aid faster, cut
10    through the bureaucracy, have a different
11    procedure.

12                 Do you recall that?
13           A.    From the book, yeah.
14           Q.    Okay.    Now, these resources described in
15    Exhibit 5 coordinated by the state, were these all
16    done kind of through the state of emergency
17    procedures that were put in place?

18           A.    I believe so.
19           Q.    Now, if we could go back to the book on
20    page 114.

21                 As we move on to April 28th, do you
22    recall having discussions with different groups in
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 692 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         84


1     Baltimore, whether it be the Waterfront
 2    Partnership, Herbie Fowler (phonetic), other

 3    organizations within Baltimore?
 4           A.    That was -- yeah.        During that week,
 5    yes.

 6           Q.    Okay.    And do you recall discuss --
 7    having discussions regarding what state resources
 8    would be coming in?

 9           A.    With those entities?         I don't remember
10    specifically what we talked about.
11           Q.    Okay.    Well, if I could go back to page

12    114, again the paragraph that starts "a formal
13    state of emergency."
14           A.    Right.
15           Q.    The second sentence says, "Normally, the
16    state police do not patrol city streets.               Once an
17    emergency was declared, they could."

18                 Do you see that?
19           A.    Yeah.
20           Q.    So did that, in fact, happen?

21                 Once a state of emergency was declared,
22    did the state police also help patrol the streets?
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 693 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         85


1            A.    I believe so.
 2           Q.    And do you recall that being the case

 3    throughout the city?
 4           A.    Yes.
 5           Q.    Bear with me.

 6                 If I could direct your attention to page
 7    137.
 8           A.    What page?

 9           Q.    137.
10           A.    All right.
11           Q.    And I'll let you read the first -- what

12    is it -- four paragraphs or so.            I want to lead
13    you up to the point where Governor Hogan recounts
14    stating to Mayor Rawlings-Blake, "Did you just say
15    the gang leaders are angry?"
16                 But obviously I want to have you have
17    some context, so --

18           A.    All right.
19                 Okay.
20           Q.    So Governor Hogan seems to be stating

21    here that Mayor Rawlings-Blake was receiving input
22    from, quote/unquote, gang leaders.
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 694 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         91


1     deferring to the local jurisdictions.              I don't
 2    know if they will call the state in these

 3    situations.
 4                 But in this particular situation, I just
 5    don't know.

 6           Q.    Okay.    Do you know whether the state was
 7    considering whether to send resources regardless
 8    of whether or not the City was requesting the

 9    resources?
10           A.    I don't.
11           Q.    Okay.    But is it safe to say that the

12    state would have waited for the City to say "we
13    need these resources" before sending them?
14           A.    I think you can make that assumption.
15                 MR. HWANG:      Okay.    That's all I have.
16                 So, Mr. Scott, did you have any
17           questions?     Actually I forgot to ask you

18           that.
19                 MR. SCOTT:      No, I do not.
20                 MR. HWANG:      Did you want to advise as

21           to --
22                 MR. SCOTT:      We'll read and sign the
     Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 695 of 1474
                            ORIGINAL TRANSCRIPT

                                                                         94


1                CERTIFICATE OF SHORTHAND REPORTER
 2

 3                 I, Lisa Barbera, Shorthand Reporter, the
 4           officer before whom the foregoing deposition
 5           was taken, do hereby certify that the

 6           foregoing transcript is a true and correct
 7           record of the testimony given; that said
 8           testimony was taken by me stenographically

 9           and thereafter reduced to typewriting under
10           my supervision; and that I am neither counsel
11           for or related to, nor employed by any of the

12           parties to this case and have no interest,
13           financial or otherwise, in its outcome.
14
15                 IN WITNESS WHEREOF, I have hereunto set
16           my hand this 11th day of February, 2021.
17

18
19    ______________________________
20    LISA BARBERA

21    STENOGRAPHER
22
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 696 of 1474




                    EXHIBIT 19
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 697 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019                   ·

 ·1· ·IN THE UNITED STATES DISTRICT COURT
 · · · · ·FOR THE DISTRICT OF MARYLAND
 ·2· · · · · · NORTHERN DIVISION

 ·3·   ·   -----------------------------
 · ·   ·   · · · · · · · · · · · · · · ·:
 ·4·   ·   CHASE BROTHERS LIMITED· · · · :
 · ·   ·   LIABILITY COMPANY, ET AL.,· ·:
 ·5·   ·   · · · · · · · · · · · · · · ·:
 · ·   ·   · · · · · · · · ·Plaintiff, :
 ·6·   ·   · · · · · · · · · · · · · · ·:
 · ·   ·   · · · · · · · ·vs.· · · · · ·:CIVIL ACTION NO.:
 ·7·   ·   · · · · · · · · · · · · · · ·:· ·1:17CV-01657-GLR
 · ·   ·   MAYOR & CITY COUNCIL OF· · · :
 ·8·   ·   BALTIMORE, ET AL.,· · · · · ·:
 · ·   ·   · · · · · · · · · · · · · · ·:
 ·9·   ·   · · · · · · · · ·Defendant. :
 · ·   ·   _____________________________
 10
 · ·   · · · · · · · · · · · · · · · · April 23, 2019
 11
 · ·   · Deposition of
 12
 · ·   · · · · · · · · · · ·MICHAEL A. LEWIS,
 13
 · ·   · a witness, called for examination by counsel for
 14
 · ·   · the Plaintiffs, pursuant to Notice, at Wicomico Public
 15
 · ·   · Library, 2300 N. Salisbury Boulevard, Suite 101,
 16
 · ·   · Salisbury, Maryland 21801, commencing at 1:20 p.m.,
 17
 · ·   · there being present on behalf of the respective
 18
 · ·   · parties:
 19

 20

 21

 22

 23

 24

 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 698 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 2

 ·1· ·ON BEHALF OF THE PLAINTIFF:

 ·2·   ·   ·   ·   PETER K. HWANG, ESQUIRE
 · ·   ·   ·   ·   Sung & Hwang, LLP
 ·3·   ·   ·   ·   9256 Bendix Road
 · ·   ·   ·   ·   Suite 109
 ·4·   ·   ·   ·   Columbia, Maryland 21045

 ·5· ·ON BEHALF OF THE DEFENDANT:

 ·6·   ·   ·   ·   SARA E. GROSS, ESQUIRE
 · ·   ·   ·   ·   JASON FOLTIN, ESQUIRE
 ·7·   ·   ·   ·   City of Baltimore
 · ·   ·   ·   ·   Department of Law
 ·8·   ·   ·   ·   100 N. Holliday Street
 · ·   ·   ·   ·   Suite 101
 ·9·   ·   ·   ·   City Hall
 · ·   ·   ·   ·   Baltimore, Maryland 21202
 10
 · ·   ·VIDEO OPERATOR:· JULIE SOUZA
 11
 · ·   ·REPORTED BY:· KATHLEEN A. COYLE, Notary Public
 12
 · ·   · · · · · · · · · · · · · - - -
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 699 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 3

 ·1· · · · · · · · · C O N T E N T S

 ·2
 · ·   ·WITNESS· · · · · · ·EXAMINATION BY· · · · · ·PAGE
 ·3
 · ·   ·MICHAEL LEWIS· · · ·MR. HWANG· · · · · · · · · 4
 ·4·   · · · · · · · · · · ·MS. GROSS· · · · · · · · ·68
 · ·   · · · · · · · · · · ·MR. HWANG· · · · · · · · 101
 ·5
 · ·   · · · · · · · · · · ·E X H I B I T S
 ·6
 · ·   ·LEWIS· · ·DESCRIPTION· · · · · · · · · · · · PAGE
 ·7
 · ·   ·Exhibit 1· · ·Subpoena· · · · · · · · · · · · · · ·8
 ·8
 · ·   ·Exhibit 2· · ·Lawsuit excerpt (first 30 pages)· · 13
 ·9
 · ·   ·Exhibit 3· · ·Subpoena for documents· · · · · · · 63
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 700 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 4

 ·1· · · · · · · · · · P R O C E E D I N G S
 ·2· · · · · · ·THE VIDEOGRAPHER:· Today is April 23, year
 ·3· ·2019.· We're going on the record at 1:19.· This is a
 ·4· ·deposition of Sheriff Michael Lewis, taken in the
 ·5· ·matter of Chae Brothers Limited and the Mayor and City
 ·6· ·Council for Baltimore, Maryland.· The deposition is
 ·7· ·being held in the Wicomico Public Library, on the 23rd
 ·8· ·of April, 2019, starting at 1:00.· My name is Julie
 ·9· ·Souza, videographer, from the firm of Hunt Reporting
 10· ·Company, located at 12 Crain Highway, Northwest, Glen
 11· ·Burnie, Maryland.· This case is in the court of the
 12· ·U.S. District Court for the District of Maryland.· Case
 13· ·number 1:17-CV-01657-GLR.· The court reporter's name is
 14· ·Kathy Coyle in association of Hunt Reporting Company.
 15· ·Would counsel please introduce themselves?
 16· · · · · · ·MR. HWANG:· Peter Hwang, counsel for the
 17· ·Plaintiffs.
 18· · · · · · ·MS. GROSS:· Sara Gross and Jason Foltin on
 19· ·behalf of Defendant, Mayor and City Council of
 20· ·Baltimore.
 21· · · · · · ·THE VIDEOGRAPHER:· Would the court reporter
 22· ·please swear the witness.
 23· · · · · · ·THE REPORTER:· Mr. Lewis, could you raise
 24· ·your right hand, please. Whereupon,
 25· · ·MICHAEL LEWIS, a witness, called for examination by

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 701 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 5

 ·1· · · · · · · · · · · ·counsel for the
 ·2· · · · · · ·Plaintiffs, was duly sworn, and was examined
 ·3· ·and testified as follows:
 ·4· · · · · · ·THE VIDEOGRAPHER:· Please continue.
 ·5· · · · · · EXAMINATION BY COUNSEL FOR PLAINTIFFS
 ·6· · · · · · ·BY MR. HWANG:
 ·7· · · · Q· · Good afternoon, Sheriff.
 ·8· · · · A· · Good afternoon.
 ·9· · · · Q· · Could you state your full name for the
 10· ·record, please?
 11· · · · A· · Sheriff Mike Lewis, L-E-W-I-S, Sheriff of
 12· ·Wicomico County.· I've been a sheriff for 12 years, six
 13· ·months.
 14· · · · Q· · Great.· As you may know, my name is Peter
 15· ·Hwang, and I represent the Plaintiffs in this action,
 16· ·who are suing the Mayor and City Council of Baltimore
 17· ·for, among other things, damage to Claimant's property
 18· ·and business.· As you may know, we are here for a
 19· ·deposition which will consist primarily of me asking
 20· ·you questions and you providing the answers to those
 21· ·questions.
 22· · · · · · ·As you can see, there's a court reporter
 23· ·sitting at the table.· She is transcribing my questions
 24· ·and your responses.· As such, it is important that you
 25· ·answer my questions verbally.· Please refrain from

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 702 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 9

 ·1· ·address?
 ·2· · · · A· · My current              -
 ·3· · · · Q· · Address?
 ·4· · · · A· · 401 Naylor Mill Road, Salisbury, Maryland.
 ·5· ·That's my work address.· That's where I receive all
 ·6· ·correspondence as Sheriff of Wicomico County.
 ·7· · · · Q· · That's the sheriff's office, correct?
 ·8· · · · A· · That's correct.
 ·9· · · · Q· · And how long have you been working at that
 10· ·address?
 11· · · · A· · Twelve-and-a-half years.
 12· · · · Q· · And do you have any present intention to move
 13· ·offices or anything like that?
 14· · · · A· · No, sir.
 15· · · · Q· · What is your current phone number?
 16· · · · A· · (410) 548-4891.
 17· · · · Q· · Is this a cell phone or a land line?
 18· · · · A· · That is a land line at the Wicomico County
 19· ·Sheriff's Office.
 20· · · · Q· · Okay.· You stated before, you testified
 21· ·earlier that you are the sheriff of Wicomico County?
 22· · · · A· · I am.
 23· · · · Q· · Is that your only source of current
 24· ·employment?
 25· · · · A· · It is.

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 703 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 10

 ·1· · · · Q· · And for how long have you been the sheriff of
 ·2· ·Wicomico County?
 ·3· · · · A· · I was elected in November of 2006, after
 ·4· ·serving 22 years as a Maryland State Trooper.
 ·5· · · · Q· · And since November of 2006 have you
 ·6· ·continuously been the sheriff of Wicomico County?
 ·7· · · · A· · I have.· I've been elected three more
 ·8· ·successive terms, after running unopposed each time.
 ·9· · · · Q· · Now, prior to you being elected as sheriff
 10· ·where were you employed?
 11· · · · A· · As a Maryland State Trooper.
 12· · · · Q· · And for how long?
 13· · · · A· · Twenty-two years.
 14· · · · Q· · And during your 22 years of employment as a
 15· ·Maryland State Trooper what titles did you hold or
 16· ·rank?
 17· · · · A· · Trooper, trooper first class, corporal,
 18· ·sergeant, and after being promoted to sergeant I chose
 19· ·not to participate in the promotional process for the
 20· ·last 11 years of my career.· I was very happy doing
 21· ·what I was doing.
 22· · · · Q· · So for how long were you a sergeant with the
 23· ·Maryland State Police, approximately?
 24· · · · A· · Ten years.
 25· · · · Q· · Ten years.· And as a sergeant, what were your

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 704 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 26

 ·1· ·was that assignment?
 ·2· · · · A· · She asked us, because of the size of our
 ·3· ·armored vehicle, would we sit out in front of BPD
 ·4· ·Headquarters and protect East Lafayette Street and City
 ·5· ·Hall, specifically the mayor's office, which is, I
 ·6· ·think Gay Street.
 ·7· · · · Q· · And that was the assignment for your vehicle
 ·8· ·and also for --
 ·9· · · · A· · And my deputies.
 10· · · · Q· · - and all your deputies?
 11· · · · A· · All my deputies, who were armed with rifles,
 12· ·fully automatic weaponry.· They are SWAT Team,
 13· ·tactically sound guys.· We were asked to protect the
 14· ·BPD Headquarters and City Hall from any further
 15· ·destruction.
 16· · · · Q· · Do you recall what the· - I'm going to call
 17· ·it the chain of command, but in terms of how orders
 18· ·were issued, or assignments were issued, or who your
 19· ·point of contact was, do you recall how that worked
 20· ·between your agency and the Baltimore City Police
 21· ·Department?
 22· · · · A· · No, sir.
 23· · · · Q· · Okay.
 24· · · · A· · I'm going to be honest with you, sir.· It was
 25· ·very chaotic and disorganized.· It really was.· I was

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 705 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 27

 ·1· ·disappointed there wasn't more of a chain of command,
 ·2· ·someone with authority saying this is what we want you
 ·3· ·guys to do.· This is what· - all I could hear on the
 ·4· ·radio that entire night was stand down.· Stand down.
 ·5· · · · · · ·MS. GROSS:· Objection.
 ·6· · · · · · ·THE WITNESS:· That's what I heard.· But no
 ·7· ·one told me that.· No one told me to stand down.· But I
 ·8· ·heard officers being told to stand down by what
 ·9· ·appeared to be superior officers on the radio.
 10· · · · · · ·BY MR. HWANG:
 11· · · · Q· · When you say you heard that over the radio,
 12· ·was that over the radio that was issued to you?
 13· · · · A· · That's correct.· BPD radio.· Absolutely.
 14· · · · Q· · So you weren't able to hear that or have
 15· ·access to that while you were driving from Wicomico
 16· ·County to Baltimore City?
 17· · · · A· · No, sir.· I did not.· I do know there were
 18· ·deputies that were informing me that their significant
 19· ·others were watching the news and that all hell had
 20· ·broken loose in Baltimore City.· They were destroying
 21· ·businesses.
 22· · · · Q· · Okay.· You said that your office was tasked
 23· ·with protecting headquarters and City Hall.· Were there
 24· ·officers from other jurisdictions that were given the
 25· ·same assignment as your office?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 706 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 29

 ·1· · · · A· · Yes, sir.
 ·2· · · · Q· · With who?
 ·3· · · · A· · They were all street cops that were coming in
 ·4· ·to BPD Headquarters.· They were· - there were anywhere
 ·5· ·from three to five police officers in each car.· And I
 ·6· ·had lots of communication with them.
 ·7· · · · Q· · Do you recall any communication specifically?
 ·8· · · · A· · I do.
 ·9· · · · Q· · What communications do you recall?
 10· · · · A· · They all --
 11· · · · · · ·MS. GROSS:· Objection.
 12· · · · · · ·THE WITNESS:· They were all telling me they
 13· ·were told to stand down.· They were cursing.· They were
 14· ·upset that the mayor had left them out to get injured,
 15· ·to get hit, to be beaten.· They said specifically, can
 16· ·you fucking believe this.· They're allowing them to
 17· ·destroy this city.· We can't even do our fucking jobs.
 18· ·They're allowing them to destroy the city.· That was
 19· ·said to me by carloads of BPD cops that came in and out
 20· ·while we were standing there near BPD headquarters for
 21· ·hours.· That's what we've repeatedly heard the whole
 22· ·time we were there.· And quite honestly, I was in
 23· ·disbelief because it went against everything I had ever
 24· ·been taught as a Maryland State Trooper and as a
 25· ·sheriff of Wicomico County when it comes to the

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 707 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 30

 ·1· ·preservation of life and property.· That is what we do,
 ·2· ·we protect people and protect our property.· And I was
 ·3· ·told repeatedly that the mayor said let them destroy
 ·4· ·property, let them vent their frustration.· It is only
 ·5· ·property.· Let them destroy property.· That's what I
 ·6· ·heard repeatedly from cops that night.· And then of
 ·7· ·course I later saw it in person as it was played
 ·8· ·repeatedly on national TV.
 ·9· · · · Q· · We'll come back to the stand down order.· But
 10· ·for now, from the location where you were posted did
 11· ·you first-hand-see any rioting?
 12· · · · A· · Did I hand see what, sir?
 13· · · · Q· · First-hand-see any rioting?
 14· · · · A· · Oh, absolutely.
 15· · · · Q· · Did you first-hand-see any destruction of
 16· ·property happening?
 17· · · · A· · By the way, I didn't see any rioting at all
 18· ·Monday night into Tuesday morning, before we left to
 19· ·come back home.· It's when I went back that I saw
 20· ·rioting, that I saw gang bangers in various bandannas
 21· ·across their faces, destroying property.
 22· · · · Q· · Did you see anyone destroying any property
 23· ·when you were there on Monday, from Monday to --
 24· · · · A· · No, sir.· I did not.· I did not.
 25· · · · Q· · Are you familiar with 105.7 The Fan?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 708 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 37

 ·1· ·the time, but she's been pointed out to me many times
 ·2· ·since then as the one who had given the order.
 ·3· · · · Q· · And when you say given the order, you mean
 ·4· ·the stand down order?
 ·5· · · · A· · That's correct.
 ·6· · · · Q· · Did you ever personally hear it from her
 ·7· ·mouth?
 ·8· · · · A· · No, I did not.· What I did hear is the order
 ·9· ·being given over BPD radio that was tethered to by body
 10· ·armor, telling them to retreat,                   -
 11· · · · · · ·MS. GROSS:· Objection.
 12· · · · · · ·THE WITNESS:· · - retreat, and retreat. Stand
 13· ·down.· Do not engage them.· Do not engage them. I heard
 14· ·that repeatedly.· And I heard one officer screaming,
 15· ·"they are throwing bricks and bottles at us from the
 16· ·rooftops" and they were still told to retreat and stand
 17· ·down.
 18· · · · · · ·BY MR. HWANG:
 19· · · · Q· · You're testifying that you heard it
 20· ·repeatedly?
 21· · · · A· · Yes, sir.
 22· · · · Q· · Did you hear that come from the same person,
 23· ·that order?
 24· · · · · · ·MS. GROSS:· Objection.
 25· · · · · · ·THE WITNESS:· I'm not sure who it was coming

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco        YVer1f
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 709 of 1474
 CHASE BROTHERS, LLC, ET AL. vs MAYOR & CITY COUNCIL OF BALTIMORE, ET AL.
                         Michael A. Lewis on 04/23/2019             Page 90

 ·1· · · · · · · · · · CERTIFICATE OF NOTARY
 ·2· ·I, KATHLEEN A. COYLE, Notary Public, before whom the
 ·3· ·foregoing testimony was taken, do hereby certify that
 ·4· ·the witness was duly sworn by me; that said testimony
 ·5· ·is a true record of the testimony given by said
 ·6· ·witness; that I am neither counsel for, related to, nor
 ·7· ·employed by any of the parties to this action, nor
 ·8· ·financially or otherwise interested in the outcome of
 ·9· ·the action; and that the testimony was reduced to
 10· ·typewriting by me or under my direction.
 11· ·This certification is expressly withdrawn upon the
 12· ·disassembly or photocopying of the foregoing
 13· ·transcript, including exhibits, unless disassembly or
 14· ·photocopying is done under the auspices of Hunt
 15· ·Reporting Company, and the signature and original seal
 16· ·is attached thereto.
 17· ·_____________________________________________
 18· ·KATHLEEN A. COYLE
 19· ·Notary Public in and for the State of Maryland
 20· ·My Commission Expires: April 30, 2022
 21
 22
 23
 24
 25

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 710 of 1474




                    EXHIBIT 20
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 711 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 712 of 1474




                    EXHIBIT 21
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 713 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 714 of 1474




                    EXHIBIT 22
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 715 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 716 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 717 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 718 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 719 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 720 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 721 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 722 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 723 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 724 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 725 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 726 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 727 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 728 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 729 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 730 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 731 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 732 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 733 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 734 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 735 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 736 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 737 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 738 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 739 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 740 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 741 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 742 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 743 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 744 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 745 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 746 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 747 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 748 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 749 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 750 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 751 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 752 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 753 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 754 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 755 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 756 of 1474




                    EXHIBIT 23
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 757 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 758 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 759 of 1474




                    EXHIBIT 24
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 760 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 761 of 1474




                    EXHIBIT 25
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 762 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 763 of 1474




                    EXHIBIT 26
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 764 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 765 of 1474




                    EXHIBIT 27
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 766 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 767 of 1474




                    EXHIBIT 28
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 768 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 769 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 770 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 771 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 772 of 1474




                    EXHIBIT 29
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 773 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 774 of 1474




                    EXHIBIT 30
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 775 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 776 of 1474




                    EXHIBIT 31
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 777 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 778 of 1474




                    EXHIBIT 32
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 779 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 780 of 1474




                    EXHIBIT 33
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 781 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 782 of 1474




                    EXHIBIT 34
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 783 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 784 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 785 of 1474




                    EXHIBIT 35
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 786 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 787 of 1474




                    EXHIBIT 36
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 788 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 789 of 1474




                    EXHIBIT 37
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 790 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 791 of 1474




                    EXHIBIT 38
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 792 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 793 of 1474




                    EXHIBIT 39
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 794 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 795 of 1474




                    EXHIBIT 40
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 796 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 797 of 1474




                    EXHIBIT 41
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 798 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 799 of 1474




                    EXHIBIT 42
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 800 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 801 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 802 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 803 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 804 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 805 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 806 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 807 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 808 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 809 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 810 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 811 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 812 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 813 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 814 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 815 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 816 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 817 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 818 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 819 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 820 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 821 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 822 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 823 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 824 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 825 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 826 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 827 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 828 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 829 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 830 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 831 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 832 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 833 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 834 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 835 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 836 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 837 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 838 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 839 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 840 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 841 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 842 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 843 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 844 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 845 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 846 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 847 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 848 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 849 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 850 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 851 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 852 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 853 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 854 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 855 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 856 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 857 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 858 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 859 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 860 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 861 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 862 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 863 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 864 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 865 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 866 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 867 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 868 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 869 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 870 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 871 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 872 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 873 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 874 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 875 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 876 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 877 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 878 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 879 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 880 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 881 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 882 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 883 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 884 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 885 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 886 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 887 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 888 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 889 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 890 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 891 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 892 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 893 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 894 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 895 of 1474




                    EXHIBIT 43
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 896 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 897 of 1474




                    EXHIBIT 44
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 898 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 899 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 900 of 1474




                    EXHIBIT 45
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 901 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 902 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 903 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 904 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 905 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 906 of 1474




                    EXHIBIT 46
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 907 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 908 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 909 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 910 of 1474




                    EXHIBIT 47
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 911 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 912 of 1474




                    EXHIBIT 48
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 913 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 914 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 915 of 1474




                    EXHIBIT 49
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 916 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 917 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 918 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 919 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 920 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 921 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 922 of 1474




                    EXHIBIT 50
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 923 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 924 of 1474




                    EXHIBIT 51
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 925 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 926 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 927 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 928 of 1474




                    EXHIBIT 52
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 929 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 930 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 931 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 932 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 933 of 1474




                    EXHIBIT 53
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 934 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 935 of 1474




                    EXHIBIT 54
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 936 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 937 of 1474




                    EXHIBIT 55
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 938 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 939 of 1474




                    EXHIBIT 56
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 940 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 941 of 1474




        EXHIBIT 57
  (CD Submitted to the Court)
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 942 of 1474




                    EXHIBIT 58
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 943 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 944 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 945 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 946 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 947 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 948 of 1474




                    EXHIBIT 59
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 949 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 950 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 951 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 952 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 953 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 954 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 955 of 1474




                    EXHIBIT 60
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 956 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 957 of 1474




                    EXHIBIT 61
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 958 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 959 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 960 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 961 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 962 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 963 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 964 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 965 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 966 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 967 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 968 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 969 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 970 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 971 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 972 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 973 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 974 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 975 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 976 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 977 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 978 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 979 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 980 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 981 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 982 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 983 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 984 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 985 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 986 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 987 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 988 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 989 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 990 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 991 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 992 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 993 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 994 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 995 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 996 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 997 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 998 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 999 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1000 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1001 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1002 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1003 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1004 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1005 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1006 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1007 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1008 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1009 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1010 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1011 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1012 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1013 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1014 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1015 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1016 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1017 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1018 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1019 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1020 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1021 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1022 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1023 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1024 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1025 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1026 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1027 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1028 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1029 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1030 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1031 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1032 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1033 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1034 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1035 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1036 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1037 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1038 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1039 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1040 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1041 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1042 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1043 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1044 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1045 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1046 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1047 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1048 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1049 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1050 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1051 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1052 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1053 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1054 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1055 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1056 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1057 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1058 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1059 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1060 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1061 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1062 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1063 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1064 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1065 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1066 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1067 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1068 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1069 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1070 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1071 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1072 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1073 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1074 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1075 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1076 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1077 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1078 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1079 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1080 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1081 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1082 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1083 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1084 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1085 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1086 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1087 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1088 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1089 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1090 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1091 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1092 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1093 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1094 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1095 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1096 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1097 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1098 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1099 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1100 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1101 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1102 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1103 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1104 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1105 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1106 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1107 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1108 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1109 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1110 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1111 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1112 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1113 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1114 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1115 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1116 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1117 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1118 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1119 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1120 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1121 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1122 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1123 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1124 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1125 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1126 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1127 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1128 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1129 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1130 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1131 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1132 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1133 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1134 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1135 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1136 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1137 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1138 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1139 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1140 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1141 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1142 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1143 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1144 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1145 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1146 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1147 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1148 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1149 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1150 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1151 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1152 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1153 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1154 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1155 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1156 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1157 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1158 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1159 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1160 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1161 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1162 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1163 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1164 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1165 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1166 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1167 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1168 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1169 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1170 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1171 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1172 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1173 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1174 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1175 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1176 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1177 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1178 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1179 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1180 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1181 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1182 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1183 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1184 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1185 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1186 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1187 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1188 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1189 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1190 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1191 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1192 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1193 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1194 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1195 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1196 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1197 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1198 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1199 of 1474




                    EXHIBIT 62
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1200 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1201 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1202 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1203 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1204 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1205 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1206 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1207 of 1474




                    EXHIBIT 63
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1208 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1209 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1210 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1211 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1212 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1213 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1214 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1215 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1216 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1217 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1218 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1219 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1220 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1221 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1222 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1223 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1224 of 1474




                    EXHIBIT 64
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1225 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1226 of 1474




                    EXHIBIT 65
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1227 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1228 of 1474




                    EXHIBIT 66
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1229 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1230 of 1474




                    EXHIBIT 67
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1231 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1232 of 1474




                    EXHIBIT 68
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1233 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1234 of 1474




                    EXHIBIT 69
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1235 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1236 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1237 of 1474




                    EXHIBIT 70
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1238 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1239 of 1474




                    EXHIBIT 71
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1240 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1241 of 1474




                    EXHIBIT 72
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1242 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1243 of 1474




                    EXHIBIT 73
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1244 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1245 of 1474




                    EXHIBIT 74
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1246 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1247 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1248 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1249 of 1474




                    EXHIBIT 75
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1250 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1251 of 1474




                    EXHIBIT 76
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1252 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1253 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1254 of 1474




                    EXHIBIT 77
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1255 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1256 of 1474




                    EXHIBIT 78
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1257 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1258 of 1474




                    EXHIBIT 79
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1259 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1260 of 1474




                    EXHIBIT 80
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1261 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1262 of 1474




                    EXHIBIT 81
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1263 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1264 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1265 of 1474




                    EXHIBIT 82
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1266 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1267 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1268 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1269 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1270 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1271 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1272 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1273 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1274 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1275 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1276 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1277 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1278 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1279 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1280 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1281 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1282 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1283 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1284 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1285 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1286 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1287 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1288 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1289 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1290 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1291 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1292 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1293 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1294 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1295 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1296 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1297 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1298 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1299 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1300 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1301 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1302 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1303 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1304 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1305 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1306 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1307 of 1474




                    EXHIBIT 83
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1308 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1309 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1310 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1311 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1312 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1313 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1314 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1315 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1316 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1317 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1318 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1319 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1320 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1321 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1322 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1323 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1324 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1325 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1326 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1327 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1328 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1329 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1330 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1331 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1332 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1333 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1334 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1335 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1336 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1337 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1338 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1339 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1340 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1341 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1342 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1343 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1344 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1345 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1346 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1347 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1348 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1349 of 1474




                    EXHIBIT 84
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1350 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1351 of 1474




                    EXHIBIT 85
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1352 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1353 of 1474




                    EXHIBIT 86
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1354 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1355 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1356 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1357 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1358 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1359 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1360 of 1474




                    EXHIBIT 87
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1361 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1362 of 1474




                    EXHIBIT 88
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1363 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1364 of 1474




                    EXHIBIT 89
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1365 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1366 of 1474




                    EXHIBIT 90
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1367 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1368 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1369 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1370 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1371 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1372 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1373 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1374 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1375 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1376 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1377 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1378 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1379 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1380 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1381 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1382 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1383 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1384 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1385 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1386 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1387 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1388 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1389 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1390 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1391 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1392 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1393 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1394 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1395 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1396 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1397 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1398 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1399 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1400 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1401 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1402 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1403 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1404 of 1474
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1405 of 1474




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

                                    )
CHAE BROTHERS, LIMITED              )
LIABILITY COMPANY, et al.           )
                                    )
            Plaintiffs,             )
                                    )                  Civil Action No. 1:17-cv-01657-SAG
      v.                            )
                                    )
MAYOR & CITY COUNCIL OF             )
BALTIMORE, et al.                   )
                                    )
            Defendants.             )
____________________________________)

                                DECLARATION OF JULIE YOUN

          I, Julie Youn, being duly sworn, do hereby certify and state that I am over 18 years of

age. I am competent to testify, and I have personal knowledge of the matters asserted herein and

state as follows:

          1.     At approximately 6:00PM on April 27, 2015, my father, Jong Youn, and I, who

were working at the retail liquor business known as Uptown Liquor located 215 W. North

Avenue, Baltimore, Maryland 21217, witnessed a neighboring business being looted by a large

mob of rioters. Fearing that Uptown Liquor would be targeted next by the rioters, my father and I

immediately locked the front entryway, locked the bulletproof-glass door separating the customer

area from the rest of the business, and turned off the lights. I hid in a rear storage room while my

father hid behind the customer counter. Within a few minutes, the rioters broke through the front

entryway of the business and forced their way into the customer area of the business. They then

broke through the bullet-proof glass-door and broke into the area where my father and I were

hiding.
   Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1406 of 1474




        2.      The mob discovered me hiding in the rear storage room. The mob viciously

punched, kicked and beat me with cans and bottles. I lost consciousness during the assault.

When I regained consciousness, I was helped by a good Samaritan and was taken by ambulance

to Bon Secours Hospital. I suffered two cracked teeth, four loosened teeth, a lip laceration, a

concussion, and contusions and abrasions to my body and face, among other injuries. I was

discharged from the hospital late in the evening of April 27, 2015.



I DELARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND

CORRECT.

EXECUTED ON:
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1407 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1408 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1409 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1410 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1411 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1412 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1413 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1414 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1415 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1416 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1417 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1418 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1419 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1420 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1421 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1422 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1423 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1424 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1425 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1426 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1427 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1428 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1429 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1430 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1431 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1432 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1433 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1434 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1435 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1436 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1437 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1438 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1439 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1440 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1441 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1442 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1443 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1444 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1445 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1446 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1447 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1448 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1449 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1450 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1451 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1452 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1453 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1454 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1455 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1456 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1457 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1458 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1459 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1460 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1461 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1462 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1463 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1464 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1465 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1466 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1467 of 1474




                    EXHIBIT 91
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1468 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1469 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1470 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1471 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1472 of 1474




                    EXHIBIT 92
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1473 of 1474
Case 1:17-cv-01657-SAG Document 126-2 Filed 06/21/21 Page 1474 of 1474
